Exhibit 10.1
$875,000,000
GLOBAL REVOLVING CREDIT AGREEMENT
dated as of April 30, 2009
by and among
RYDER SYSTEM, INC.
(“Ryder”)
RYDER TRUCK RENTAL HOLDINGS CANADA LTD.
(“Ryder Holdings Canada”)
RYDER TRUCK RENTAL CANADA LTD.
(“Ryder Canada Limited” and together with Ryder Holdings Canada, the “Canadian
Borrowers”)
RYDER LIMITED
(“Ryder Ltd.”)

RYDER SYSTEM HOLDINGS (U.K.) LIMITED,
(“RSH” and together with Ryder Ltd., the “U.K. Borrowers”)
RYDER PUERTO RICO, INC.
(“Ryder PR”)
and
the Banks named herein,
BANK OF AMERICA, N.A.
(the “Administrative Agent”),
THE ROYAL BANK OF SCOTLAND PLC
(the “Syndication Agent”),
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
MIZUHO CORPORATE BANK, LTD.,
and WELLS FARGO BANK, N.A.
(each a “Co-Lead Arranger”),
THE ROYAL BANK OF SCOTLAND PLC
(the “U.K. Agent”),
ROYAL BANK OF CANADA
(the “Canadian Agent”),
with
BANC OF AMERICA SECURITIES LLC
and
RBS SECURITIES INC.
as Joint Lead Arrangers and Book Managers



 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page §1   DEFINITIONS AND RULES OF INTERPRETATION
    1          
 
            §1.1.  
Definitions
    1       §1.2.  
Rules of Interpretation
    29       §1.3.  
Accounting Terms
    30       §1.4.  
Currency Equivalents
    30       §1.5.  
Times of Day
    31       §1.6.  
Letter of Credit Amounts
    31          
 
        §2.   THE CREDIT FACILITIES     31          
 
            §2.1.  
Commitment to Lend
    31          
§2.1.1. Domestic Loans
    31          
§2.1.2. Canadian Loans
    31          
§2.1.3. U.K. Loans
    32          
§2.1.4. PR Loans
    32       §2.2.  
Facility Fee
    32       §2.3.  
Reduction of Commitments
    33       §2.4.  
Reallocation of Commitments
    35       §2.5.  
The Notes and Loan Accounts
    37       §2.6.  
Interest on Loans
    39       §2.7.  
Requests for Loans
    40       §2.8.  
Election of LIBOR Rate; Notice of Election; Interest Periods; Minimum Amounts
    42       §2.9.  
Funds for Loans
    43       §2.10.  
Maturity of the Loans
    44       §2.11.  
Optional Prepayments or Repayments of Loans
    44       §2.12.  
The Domestic Swing Line
    45       §2.13.  
The U.K. Swing Line
    50       §2.14.  
The Canadian Swing Line
    54          
 
        §3.   BANKERS’ ACCEPTANCES     59          
 
            §3.1.  
Acceptance and Purchase
    59       §3.2.  
Refunding Bankers’ Acceptances
    62       §3.3.  
Acceptance Fee
    62          
 
        §4.   LETTERS OF CREDIT     62          
 
            §4.1.  
Letter of Credit Commitments
    62       §4.2.  
Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit
    65       §4.3.  
Drawings and Reimbursements; Funding of Participations
    67       §4.4.  
Repayment of Participations
    69       §4.5.  
Obligations Absolute
    69       §4.6.  
Role of Issuing Bank
    70  

     i     

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page     §4.7.  
Cash Collateral
    71       §4.8.  
Applicability of ISP and UCP
    71       §4.9.  
Letter of Credit Fees
    72       §4.10.  
Fronting Fee and Documentary and Processing Charges Payable to Issuing Bank
    72       §4.11.  
Conflict with Issuing Documents
    72       §4.12.  
Letters of Credit Issued for Domestic Subsidiaries
    72          
 
        §5.   GUARANTY     73          
 
            §5.1.  
Guaranty of Payment
    73       §5.2.  
Ryder’s Agreement to Pay Enforcement Costs, etc
    73       §5.3.  
Waivers by Ryder; Banks’ Freedom to Act
    73       §5.4.  
Unenforceability of Guaranteed Obligations
    74       §5.5.  
Subrogation; Subordination
    75          
§5.5.1. Postponement of Rights
    75          
§5.5.2. Subordination
    75          
§5.5.3. Provisions Supplemental
    75       §5.6.  
Further Assurances
    76       §5.7.  
Reinstatement
    76       §5.8.  
Successors and Assigns
    76       §5.9.  
Currency of Payment
    76       §5.10.  
Concerning Joint and Several Liability of the U.K. Borrowers and the Canadian
Borrowers
    76          
 
        §6.   PROVISIONS RELATING TO ALL LOANS     77          
 
            §6.1.  
Funds for Payments
    77       §6.2.  
Status of Banks; Tax Documentation
    78       §6.3.  
Currency of Payment
    81       §6.4.  
Mandatory Repayments of the Loans
    81       §6.5.  
Computations
    82       §6.6.  
Illegality; Inability to Determine LIBOR Rate or EURIBOR Rate
    82       §6.7.  
Additional Costs, Etc
    83       §6.8.  
Capital Adequacy
    84       §6.9.  
Certificate; Etc
    85       §6.10.  
Eurodollar Indemnity
    85       §6.11.  
Interest on Overdue Amounts
    86       §6.12.  
Interest Limitation
    86       §6.13.  
Reasonable Efforts to Mitigate
    86       §6.14.  
Replacement of Banks
    87       §6.15.  
Advances by Administrative Agent; Canadian Agent; and U.K. Agent
    88       §6.16.  
Currency Fluctuations
    90          
 
        §7.   REPRESENTATIONS AND WARRANTIES     91  

     ii     

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page     §7.1.  
Corporate Authority
    91       §7.2.  
Governmental Approvals
    92       §7.3.  
Title to Properties; Leases
    92       §7.4.  
Financial Statements
    92       §7.5.  
Litigation
    93       §7.6.  
Compliance With Other Instruments, Laws, Etc
    93       §7.7.  
Tax Status
    93       §7.8.  
No Event of Default
    93       §7.9.  
Holding Company and Investment Company Acts
    93       §7.10.  
Absence of Financing Statements, Etc
    93       §7.11.  
Employee Benefit Plans
    94       §7.12.  
Environmental Compliance
    94       §7.13.  
Disclosure
    95       §7.14.  
Location of Chief Executive Office
    95       §7.15.  
Debt Ratings
    95       §7.16.  
Consolidated Subsidiaries
    95       §7.17.  
Foreign Assets Control Regulations, Etc
    95       §7.18.  
Use of Proceeds
    96          
 
        §7A.   REPRESENTATIONS AS TO FOREIGN OBLIGORS     96          
 
        §8.   AFFIRMATIVE COVENANTS OF THE BORROWERS 9     7          
 
            §8.1.  
Punctual Payment
    97       §8.2.  
Maintenance of Chief Executive Office
    97       §8.3.  
Records and Accounts
    97       §8.4.  
Financial Statements, Certificates and Information
    98       §8.5.  
Corporate Existence; Compliance with Laws, Other Agreements
    100       §8.6.  
Maintenance of Properties
    100       §8.7.  
Insurance
    100       §8.8.  
Taxes
    101       §8.9.  
Inspection of Properties, Books and Contracts
    101       §8.10.  
Notice of Potential Claims or Litigation
    101       §8.11.  
Notice of Default
    101       §8.12.  
Use of Proceeds
    101       §8.13.  
Debt Ratings
    101       §8.14.  
Notice of any ERISA Reportable Event
    102       §8.15.  
Further Assurances
    102          
 
        §9.   CERTAIN NEGATIVE COVENANTS OF THE BORROWERS     102          
 
            §9.1.  
Restrictions on Secured Indebtedness
    102       §9.2.  
Restrictions on Liens
    102       §9.3.  
Corporate Changes and Sales or Dispositions of Assets
    103       §9.4.  
Leasebacks
    104  

     iii     

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page     §9.5.  
Limitation on Agreements
    105       §9.6.  
Employee Benefit Plans
    105          
 
        §10.   FINANCIAL COVENANT OF THE BORROWERS     105          
 
            §10.1.  
Debt to Consolidated Tangible Net Worth
    106          
 
        §11.   CONDITIONS TO CLOSING/EFFECTIVENESS     106          
 
            §11.1.  
Corporate Action
    106       §11.2.  
Loan Documents, Etc
    106       §11.3.  
Certified Copies of Charter Documents
    106       §11.4.  
Incumbency Certificate
    106       §11.5.  
Certificates of Insurance
    106       §11.6.  
Opinion of Counsel
    106       §11.7.  
Existing Debt
    107       §11.8.  
Financial Condition; Debt Ratings
    107       §11.9.  
Payment of Fees
    107       §11.10.  
Closing Date Compliance Certificate
    107       §11.11.  
Receipt of Financial Statements
    107          
 
        §12.   CONDITIONS TO ALL LOANS     107          
 
            §12.1.  
Representations True
    107       §12.2.  
Performance; No Event of Default
    108       §12.3.  
No Legal Impediment
    108       §12.4.  
Delivery of Documents
    108       §12.5.  
Alternative Currency
    108          
 
        §13.   EVENTS OF DEFAULT; ACCELERATION; TERMINATION OF COMMITMENT    
108          
 
            §13.1.  
Events of Default and Acceleration
    108       §13.2.  
Termination of Commitments
    111       §13.3.  
Remedies
    111       §13.4.  
Judgment Currency
    112          
 
        §14.   SETOFF     112          
 
        §15.   COSTS AND EXPENSES     113          
 
        §15A.   PAYMENTS SET ASIDE     114          
 
        §16.   THE AGENTS     114          
 
            §16.1.  
Appointment and Authority
    114       §16.2.  
Rights as a Bank
    114  

     iv     

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page     §16.3.  
Exculpatory Provisions
    114       §16.4.  
Reliance by Agents
    115       §16.5.  
Use of Sub-Agents
    116       §16.6.  
Resignation of an Agent
    116       §16.7.  
Non-Reliance on Agents and Other Banks
    117       §16.8.  
No Other Duties, Etc
    117       §16.9.  
Agent May File Proofs of Claim
    117          
 
        §17.   CONSENTS, AMENDMENTS, WAIVERS, ETC     118          
 
        §18.   INDEMNIFICATION; DAMAGE WAIVER     119          
 
            §18.1.  
Indemnification by the Borrowers
    119       §18.2.  
Reimbursement by Banks
    119       §18.3.  
Waiver of Consequential Damages, Etc
    120       §18.4.  
Payments
    120       §18.5.  
Survival
    120          
 
        §19.   TAXES     120          
 
        §20.   SURVIVAL OF COVENANTS, ETC     124          
 
        §21.   SUCCESSORS AND ASSIGNS; PARTICIPATION     125          
 
            §21.1.  
Successors and Assigns Generally
    125       §21.2.  
Conditions to Assignment by Banks
    125       §21.3.  
Register
    127       §21.4.  
Participations
    127       §21.5.  
Certain Pledges
    128       §21.6.  
Special Purposes Funding Vehicle
    128       §21.7.  
Reserved
    129       §21.8.  
Resignation of Issuing Bank or Swing Line Lender after Assignment
    129          
 
        §22.   PARTIES IN INTEREST     129          
 
        §23.   NOTICES; EFFECTIVENESS; ELECTRONIC COMMUNICATION     130        
 
 
            §23.1.  
Notices Generally
    130       §23.2.  
Electronic Communications
    130       §23.3.  
The Platform
    131       §23.4.  
Change of Address, Etc
    131       §23.5.  
Reliance by Agents, Issuing Bank and Banks
    131          
 
        §23A.   NO WAIVER; CUMULATIVE REMEDIES; ENFORCEMENT     132          
 
        §24.   MISCELLANEOUS     132  

     v     

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page §25.  
WAIVER OF JURY TRIAL; ETC
    133      
 
        §26.  
GOVERNING LAW; JURISDICTION; Service of Process
    133      
 
        §27.  
SEVERABILITY
    134      
 
        §28.  
Pari Passu treatment
    134      
 
        §29.  
CONFIDENTIAL INFORMATION
    135      
 
        §30.  
USA PATRIOT ACT NOTICE
    137      
 
        §31.  
No Advisory or Fiduciary Responsibility
    137  

     vi     

 



--------------------------------------------------------------------------------



 



Exhibits

      Exhibit A-1  
Form of Domestic Note
Exhibit A-2  
Form of Canadian Note
Exhibit A-3  
Form of U.K. Note
Exhibit A-4  
Form of PR Note
Exhibit A-5  
Form of Domestic Swing Line Note
Exhibit A-6  
Form of U.K. Swing Line Note
Exhibit A-7  
Form of Canadian Swing Line Note
Exhibit B-1  
Form of Domestic Loan Request
Exhibit B-2  
Form of Canadian Loan Request
Exhibit B-3  
Form of U.K. Loan Request
Exhibit B-4  
Form of PR Loan Request
Exhibit C  
Form of Compliance Certificate
Exhibit D  
Form of Assignment and Assumption
Exhibit E  
Form of Subordination Provisions
Exhibit F  
Form of Bankers’ Acceptance Notice
Exhibit G-1  
Form of Domestic Swing Line Loan Request
Exhibit G-2  
Form of U.K. Swing Line Loan Request
Exhibit G-3  
Form of Canadian Swing Line Loan Request
Exhibit H  
Form of Administrative Questionnaire
   
 
Schedules
   
 
Schedule 1  
Domestic Banks; Domestic Commitment Percentages; Canadian Banks; Canadian
Commitment Percentages; U.K. Banks, U.K. Commitment Percentages; PR Banks; PR
Commitment Percentages; Total Commitment; Total Commitment Percentages
Schedule 2  
Additional Costs
Schedule 7.5  
Litigation
Schedule 7.7  
Taxes
Schedule 7.12  
Environmental Compliance
Schedule 7.15  
Debt Ratings
Schedule 7.16  
Subsidiaries
Schedule 23.1  
Notices, etc.
   
 
Annex
   
 
Annex A  
Power of Attorney Terms — Bankers’ Acceptances

     vii     

 



--------------------------------------------------------------------------------



 



 

GLOBAL REVOLVING CREDIT AGREEMENT
     This GLOBAL REVOLVING CREDIT AGREEMENT is made as of April 30, 2009, by and
among (i) RYDER SYSTEM, INC., a corporation organized under the laws of Florida
(“Ryder”), RYDER TRUCK RENTAL HOLDINGS CANADA LTD. (“Ryder Holdings Canada”),
RYDER TRUCK RENTAL CANADA LTD. (“Ryder Canada Limited” and together with Ryder
Holdings Canada, the “Canadian Borrowers”), RYDER LIMITED, a corporation
organized under the laws of England and Wales (“Ryder Ltd.”), RYDER SYSTEM
HOLDINGS (U.K.) LIMITED (“RSH” and together with Ryder Ltd., the “U.K.
Borrowers”) and RYDER PUERTO RICO, INC. (“Ryder PR”), a corporation organized
under the laws of Delaware, (ii) the lending institutions identified as Banks
herein, (iii) BANK OF AMERICA, N.A. (“Bank of America”), as administrative agent
for the Banks (the “Administrative Agent”), (iv) ROYAL BANK OF CANADA (“Royal
Bank”), as Canadian agent for the Banks (the “Canadian Agent”) and (v) The Royal
Bank of Scotland plc (“RBS”), as United Kingdom agent for the Banks (the “U.K.
Agent”), with Banc of America Securities LLC (“BAS”) and RBS Securities Inc.,
each acting as a lead arranger and book manager hereunder (each a “Joint Lead
Arranger” and collectively, the “Joint Lead Arrangers”).
     Ryder has requested that the Banks provide credit facilities for the
purposes set forth herein, and the Banks are willing to do so on the terms and
conditions set forth herein.
     In consideration of the mutual covenants and agreements herein contained,
the parties hereto covenant and agree as follows:
     §1. DEFINITIONS AND RULES OF INTERPRETATION.
     §1.1. Definitions. The following terms shall have the meanings set forth in
this §1 or elsewhere in the provisions of this Agreement referred to below:
     Acceptance Fee. See §3.3.
     Additional Costs. For any period, a percentage calculated for such period
at an annual rate determined by application of the formula set out in Schedule 2
hereto.
     Additional Fee. See §3.3
     Adjusted Consolidated Tangible Assets. As at any date, Consolidated
Tangible Assets after (x) including the consolidated book value of all assets of
Ryder and its Consolidated Subsidiaries which are subject to any synthetic lease
and (y) excluding the consolidated book value of all assets of Ryder and its
Consolidated Subsidiaries that are reflected on the consolidated balance sheet
of Ryder and its Consolidated Subsidiaries, prepared in accordance with GAAP,
and secure or are the subject of any Limited Recourse Facility.
     Administrative Agent. Has the meaning ascribed thereto in the introductory
paragraph hereof.
     Administrative Questionnaire. An Administrative Questionnaire in
substantially the form of Exhibit H or any other form approved by the
Administrative Agent.



--------------------------------------------------------------------------------



 



 

2

     Affected Bank. See §6.14.
     Affiliate or affiliate. With respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. “Control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management or policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.
     Agents. The Administrative Agent, the Canadian Agent and the U.K. Agent.
     Agreement. This Global Revolving Credit Agreement, including the Schedules
and Exhibits hereto, as from time to time amended and supplemented in accordance
with the terms hereof.
     Applicable Acceptance Fee Rate. The applicable rate per annum with respect
to the Acceptance Fee shall be as set forth in the Pricing Table.
     Applicable BA Discount Rate. (a) With respect to an issue of Bankers’
Acceptances accepted by a Schedule I Bank, the CDOR Rate; (b) with respect to an
issue of Bankers’ Acceptances accepted by a Canadian Bank that is a
Non-Schedule I Bank, the lesser of: (i) the rate set out in clause (a) above
plus ten (10) basis points; and (ii) the annual rate, expressed as a percentage,
as being the average discount rate for bankers’ acceptances having a comparable
face value and a comparable issue and maturity date to the face value and issue
and maturity date of such issue of Bankers’ Acceptances, expressed on the basis
of a year of 365 days, quoted by the Canadian Reference Banks that are
Non-Schedule I Banks, for the purchase by such Canadian Banks of Bankers’
Acceptances accepted by them, at or about 10:00 a.m. (Toronto time) on the date
of issue of such Bankers’ Acceptances.
     Applicable Facility Fee Rate. The applicable rate per annum with respect to
the Facility Fees relating to the Domestic Commitments, U.K. Commitments,
Canadian Commitments and PR Commitments shall be as set forth in the Pricing
Table.
     Applicable Foreign Obligor Documents. See §7A.(a).
     Applicable Margin. The applicable margin on any Loan shall be as set forth
in the Pricing Table.
     Approved Fund. Any Fund that is administered or managed by (a) a Bank,
(b) an Affiliate of a Bank or (c) an entity or an Affiliate of an entity that
administers or manages a Bank.
     Assignment and Assumption. An Assignment and Assumption substantially in
the form of Exhibit D.
     Auto-Extension Letter of Credit. See §4.2(c).



--------------------------------------------------------------------------------



 



3

     Availability Period. The period from and including the Closing Date to the
earliest of (a) the Maturity Date, (b) the date of termination of the Total
Commitment pursuant to §2.3, and (c) the date of termination of the commitment
of each Bank to make Loans and of the obligation of the Issuing Bank to make L/C
Credit Extensions pursuant to the terms hereof.
     BA Discount Proceeds. With respect to any Bankers’ Acceptance to be
accepted and purchased by a Canadian Bank, an amount (rounded to the nearest
whole Canadian cent, and with one-half of one Canadian cent being rounded up)
calculated on such day by multiplying (a) the face amount of such Bankers’
Acceptance times (b) the quotient equal to (such quotient being rounded up or
down to the nearest fifth decimal place and .000005 being rounded up) (i) one
divided by (ii) the sum of (A) one plus (B) the product of (1) the Applicable BA
Discount Rate (expressed as a decimal) applicable to such Bankers’ Acceptance
times (2) the quotient equal to (aa) the number of days remaining in the term of
such Bankers’ Acceptance divided by (bb) 365.
     Balance Sheet Date. December 31, 2008.
     Bankers’ Acceptance. A non-interest bearing draft drawn by a Canadian
Borrower in Canadian Dollars in the form of either a depository bill subject to
the Depository Bills and Notes Act (Canada) or a non-interest bearing bill of
exchange, as defined in the Bills of Exchange Act (Canada), in either case
issued by a Canadian Borrower which has been accepted, and, if applicable,
purchased by the Canadian Banks at the request of a Canadian Borrower pursuant
to §3 hereof.
     Bankers’ Acceptance Notice. See §3.1.
     Bank of America. Has the meaning ascribed thereto in the introductory
paragraph hereof.
     Banks. Collectively, the Domestic Banks, the Canadian Banks, the U.K.
Banks, the PR Banks and, solely in their role as lenders of the applicable Swing
Line Loans, the Domestic Swing Line Lenders, the Canadian Swing Line Lender and
the U.K. Agent.
     Base Rate Loans. Loans bearing interest calculated by reference to the
Domestic Base Rate, the Canadian Prime Rate, the Canadian Base Rate, the
Sterling Reference Rate, the Reference U.K. Dollar Base Rate or the Euro
Reference Rate, and, with respect to U.K. Swing Line Loans only, the RBS-U.K.
Sterling Reference Rate, the RBS-U.K. Euro Reference Rate or the U.K. Dollar
Base Rate.
     Borrower Materials. See §8.4
     Borrowers. Collectively, Ryder, the Canadian Borrowers, the U.K. Borrowers
and Ryder PR.
     Business Day. When used in connection with (a)(i) Domestic Loans, a
Domestic Business Day; (ii) a LIBOR Rate Loan, a Eurodollar Business Day;
(iii) a Canadian Loan or a Bankers’ Acceptance, a Canadian Business Day; (iv) a
U.K. Loan, a U.K. Business Day; and (v) a PR Loan, a PR Business Day, and
(b) Letters of Credit issued for the account of Ryder and its domestic
Subsidiaries, a Domestic Business Day.



--------------------------------------------------------------------------------



 



4

     Canadian Agent. Has the meaning ascribed thereto in the introductory
paragraph hereof.
     Canadian Banks. The banks and financial institutions that shall have agreed
to make Canadian Loans to the Canadian Borrowers, as evidenced by such Bank
having a positive figure beside its name in the column titled “Canadian
Commitment” on Schedule 1 hereto, as such Schedule may be updated from time to
time in accordance with §§2.3(f), 2.4 and 21 hereof and each of which is a bank
or other financial institution which is resident in Canada for purposes of the
Income Tax Act (Canada) and which is named in Schedule I or Schedule II to the
Bank Act (Canada) or deemed resident in Canada for purposes of Part XIII of the
Income Tax Act (Canada) in respect of amounts paid or credited under this
Agreement and which is named in Schedule III to the Bank Act (Canada).
     Canadian Base Rate. With respect to a Canadian Loan that is a Canadian Base
Rate Loan denominated in U.S. Dollars, the annual rate of interest announced
from time to time by the Canadian Agent as its reference rate then in effect for
U.S. Dollar denominated commercial loans made by the Canadian Agent in Canada.
     Canadian Base Rate Loans. Canadian Loans that bear interest calculated by
reference to the Canadian Base Rate (with respect to Canadian Loans denominated
in U.S. Dollars) or the Canadian Prime Rate (with respect to Canadian Loans
denominated in Canadian Dollars).
     Canadian Borrowers. Has the meaning ascribed thereto in the introductory
paragraph hereof.
     Canadian Business Day. Any day other than a Saturday, Sunday, or any day on
which banking institutions in Toronto, Canada or New York, New York are
authorized or required by Laws to be closed and in connection with a Canadian
LIBOR Rate Loan, a Eurodollar Business Day.
     Canadian Commitment. With respect to each Canadian Bank, the amount set
forth on Schedule 1 hereto, as such Schedule may be updated from time to time in
accordance with §§2.3(f), 2.4 and 21 hereof, as the amount of such Canadian
Bank’s commitment to make Canadian Loans to, or to accept Bankers’ Acceptances
for, the Canadian Borrowers, as the same may be reduced from time to time; or if
such commitment is terminated pursuant to the provisions hereof, zero.
     Canadian Commitment Percentage. With respect to each Canadian Bank, the
percentage set forth on Schedule 1 hereto, as such Schedule may be updated from
time to time in accordance with §§2.3(f), 2.4 and 21 hereof, as such Canadian
Bank’s percentage of the Total Canadian Commitment.
     Canadian Dollar Equivalent. With respect to an amount of U.S. Dollars,
Sterling or Euros on any date, the amount of Canadian Dollars that may be
purchased with such amount of U.S. Dollars, Euros or Sterling at the Exchange
Rate with respect to U.S. Dollars, Euros or Sterling, as applicable, on such
date.
     Canadian Dollars or C$. Dollars in lawful currency of Canada.



--------------------------------------------------------------------------------



 



5

     Canadian Facility Fee. See §2.2(b).
     Canadian LIBOR Rate. For any Interest Period with respect to any Canadian
LIBOR Rate Loan: (a) the rate of interest per annum, expressed on the basis of a
year of 360 days, determined by the Canadian Agent, which is equal to the
offered rate that appears on the page of the Reuters LIBOR01 screen (or any
successor thereto as may be selected by the Canadian Agent) that displays an
average British Bankers Association Interest Settlement Rate for deposits in
U.S. Dollars with a term equivalent to such Interest Period, determined as of
approximately 11:00 a.m. (London time) two (2) Business Days prior to the first
day of such Interest Period, or (b) if the rates referenced in the preceding
subsection (a) are not available, the rate per annum determined by the Canadian
Agent as the rate of interest, expressed on a basis of 360 days at which
deposits in U.S. Dollars for delivery on the first day of such Interest Period
in same day funds in the approximate amount of the Canadian LIBOR Rate Loan
being made, continued or converted by the Canadian Agent and with a term and
amount comparable to such Interest Period and principal amount of such Canadian
LIBOR Rate Loan as would be offered by the Canadian Agent’s London Branch to
major banks in the offshore U.S. Dollar market at their request at approximately
11:00 a.m. (London time) two (2) Business Days prior to the first day of such
Interest Period.
     Canadian LIBOR Rate Loans. Canadian Loans denominated in U.S. Dollars that
bear interest calculated by reference to the Canadian LIBOR Rate.
     Canadian Loan Request. See §2.7(b).
     Canadian Loans. Collectively, Loans made to the Canadian Borrowers by the
Canadian Banks pursuant to §2.1.2 hereof and the Canadian Swing Line Loans.
     Canadian Note. See §2.5(b).
     Canadian Prime Rate. With respect to a Canadian Loan that is a Canadian
Base Rate Loan denominated in Canadian Dollars, the annual rate of interest
announced from time to time by the Canadian Agent as its reference rate then in
effect for determining interest rates for commercial loans in Canadian Dollars
made by the Canadian Agent in Canada.
     Canadian Reference Banks. Mizuho Corporate Bank Ltd. and Royal Bank.
     Canadian Swing Line Lender. Royal Bank (and including its permitted
successors in such capacity).
     Canadian Swing Line Loan Request. See §2.14(b).
     Canadian Swing Line Loans. See §2.14(a).
     Canadian Swing Line Note. See §2.14(f).
     Capitalized Leases. Leases under which Ryder or any of its Consolidated
Subsidiaries is the lessee or obligor, the discounted future rental payment
obligations under which are required to be capitalized on the balance sheet of
the lessee or obligor in accordance with GAAP.



--------------------------------------------------------------------------------



 



6

     Cash Collateralize. See §4.7.
     CDOR Rate. On any day, the annual rate of interest determined by the
Canadian Agent which is equal to the average of the yield rates per annum
(calculated on the basis of a year of 365 days) applicable to Canadian Dollar
bankers’ acceptances having, where applicable, identical issue and comparable
maturity dates as the Bankers’ Acceptances proposed to be issued by the Canadian
Borrowers displayed and identified as such on the “CDOR Page” (or any display
substituted therefore) of Reuters Monitor Money Rates Service at approximately
10:00 a.m. (Toronto time) on that day or, if that day is not a Business Day,
then on the immediately preceding Business Day (as adjusted by the Canadian
Agent after 10:00 a.m. (Toronto time) to reflect any error in a posted rate of
interest or in the posted average annual rate of interest); provided, however,
if those rates do not appear on that CDOR Page, then the CDOR Rate shall be the
discount rate (expressed as a rate per annum on the basis of a year of 365 day)
applicable to those Canadian Dollar bankers’ acceptances in a comparable amount
to the Bankers’ Acceptances proposed to be issued by the Canadian Borrowers
quoted by the Canadian Agent as of 10:00 a.m. (Toronto time) on that day or, if
that day is not a Business Day, then on the immediately preceding Business Day.
Each determination of the CDOR Rate by the Canadian Agent shall be conclusive
and binding, absent manifest error.
     Change in Law. The occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
by any Governmental Authority.
     Closing Date. The date on which the conditions precedent set forth in §§11
and 12 hereof are satisfied (other than Loan Requests if no Loans are to be made
on such date).
     Code. The Internal Revenue Code of 1986, as amended and in effect from time
to time.
     Co-Lead Arranger. Has the meaning ascribed thereto on the cover page
hereof.
     Commitment(s). With respect to any Bank, its Domestic Commitment and/or
Canadian Commitment and/or U.K. Commitment and/or PR Commitment and, with
respect to each of the Domestic Swing Line Lenders, its Domestic Swing Line
Commitment.
     Commitment Percentage(s). With respect to any Bank, its Domestic Commitment
Percentage and/or Canadian Commitment Percentage and/or U.K. Commitment
Percentage and/or PR Commitment Percentage.
     Compliance Certificate. See §8.4(c).
     Consolidated or consolidated. With reference to any term defined herein,
shall mean that term as applied to the accounts of Ryder and its Consolidated
Subsidiaries consolidated in accordance with GAAP.
     Consolidated Adjusted Tangible Net Worth. At any date, the aggregate of (i)
consolidated shareholders’ equity and (ii) without duplication, an amount equal
to 50% of any



--------------------------------------------------------------------------------



 



7

deferred federal income taxes as reflected on a consolidated balance sheet of
Ryder and its Consolidated Subsidiaries prepared in accordance with GAAP, less
the sum of:
     (a) investments in Subsidiaries other than Consolidated Subsidiaries; and
     (b) the consolidated book value of all assets of Ryder and its Consolidated
Subsidiaries which are treated as intangibles under GAAP (including, without
limitation, goodwill, trademarks, trade names, operating rights, patents and
licenses, and rights with respect to the foregoing).
     Consolidated Subsidiary. As of any date, any Subsidiary or other entity the
accounts of which would be consolidated with those of Ryder in its consolidated
financial statements if prepared on such date, in accordance with Generally
Accepted Accounting Principles.
     Consolidated Tangible Assets. As at any date, the consolidated assets of
Ryder and its Consolidated Subsidiaries which may properly be classified as
assets in accordance with GAAP, on a consolidated basis and after eliminating
(a) all intercompany items, (b) all Intangible Assets, and (c) all investments
in Subsidiaries other than Consolidated Subsidiaries (to the extent such
investments are not otherwise eliminated).
     Debtor Relief Laws. The Bankruptcy Code of the United States, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
     Deemed Indebtedness Under Limited Recourse Facilities. (i) The Deemed
Receivables Indebtedness, (ii) the Deemed Securitization Indebtedness and
(iii) in respect of any other Limited Recourse Facility, an amount equal to the
greater of (a) 10% of the principal amount or aggregate payment obligations, as
applicable, of such Limited Recourse Facility or (b) two times the percentage
recourse under such Limited Recourse Facility of the principal amount or
aggregate payment obligations, as applicable, of such Limited Recourse Facility
(as determined in accordance with the definition of “Limited Recourse
Facilities”).
     Deemed Receivables Indebtedness. In respect of the Receivables Purchase
Agreement, so long as there is a purchased receivables balance outstanding under
the Receivables Purchase Agreement, Ryder shall be deemed to have incurred
Indebtedness in an amount equal to ten percent (10%) of the aggregate face
amount of all accounts receivable of Ryder and its Consolidated Subsidiaries
which at any given time constitute purchased receivables under the Receivables
Purchase Agreements.
     Deemed Securitization Indebtedness. In respect of the Securitization
Transactions, Ryder shall be deemed to have incurred Indebtedness in an amount
equal to twenty-five percent (25%) of the amount of Indebtedness of Ryder and
its Consolidated Subsidiaries or of any special purpose securitization conduit
incurred in connection with the relevant Securitization Transaction (excluding
any Indebtedness as to which Ryder or any of its Consolidated Subsidiaries is
the holder).



--------------------------------------------------------------------------------



 



8

     Default. Any event, act or condition which with the giving of notice and/or
the passage of time would constitute an Event of Default.
     Delinquent Bank. Any Bank that (i) fails to make available to the
applicable Agent (or Swing Line Lender as expressly provided hereunder) its pro
rata share of any Loan or (with respect to the Canadian Banks) to purchase and
accept any Bankers’ Acceptance or to reimburse the Issuing Bank for the amount
of each drawing paid under any Letter of Credit in accordance with the
provisions of the Loan Documents, (ii) fails to comply with the provisions of
§14 with respect to making dispositions and arrangements with the other Banks,
where such Bank’s share of any payment received, whether by setoff or otherwise,
is in excess of its pro rata share of such payments due and payable to all of
the Banks, in the case of clauses (i) and (ii) as, when and to the full extent
required by the provisions of this Agreement, or (iii) is an Impacted Bank.
     Derivatives Obligations. With respect to any Person, all obligations of
such Person in respect of any rate swap transaction, basis swap, forward rate
transaction, commodity swap, commodity option, equity or equity index swap,
equity or equity index option, bond option, total rate of return swap, credit
default swap, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, currency swap transaction,
cross-currency rate swap transaction, currency option or any other similar
transaction (including any option with respect to any of the foregoing
transactions) or any combination of the foregoing transactions. For purposes of
§§9.1 and 13.1(f) hereof, the “aggregate amount” of any Derivatives Obligations
at any time shall be the maximum amount of any termination or loss payment
required to be paid by Ryder and/or its Subsidiaries if such Derivatives
Obligations were, at the time of determination hereunder, to be terminated by
reason of any event of default or early termination event thereunder, whether or
not such event of default or early termination event has in fact occurred.
     Dollar Equivalent. At any time (a) with respect to any amount denominated
in Dollars, such amount, and (b) with respect to an amount of Canadian Dollars,
Sterling or Euros on any date, the equivalent amount of U.S. Dollars as
reasonably determined by any Agent or the Issuing Bank, as the case may be, at
such time on the basis of the Exchange Rate for the purchase of Dollars with
such Canadian Dollars, Sterling or Euros, as applicable on such date.
     Dollars or U.S.$ or $ or U.S. Dollars. Dollars in lawful currency of the
United States of America.
     Domestic Banks. The banks and financial institutions that shall have agreed
to make Domestic Loans to Ryder, as evidenced by such Bank having a positive
figure beside its name in the column titled “Domestic Commitment” on Schedule 1
hereto, as such Schedule may be updated from time to time in accordance with
§§2.3(f), 2.4 and 21 hereof.
     Domestic Base Rate. The highest of (a) the annual rate of interest
announced from time to time by Bank of America as its “prime rate”, (b) one-half
of one percent (1/2%) above the Federal Funds Effective Rate and (c) the
Domestic LIBOR Rate for a one-month Interest Period in effect for such day (or
if such day is not a Eurodollar Business Day, the immediately preceding
Eurodollar Business Day) plus 1.00%. The “prime rate” is a rate set by Bank of
America based upon various factors including Bank of America’s costs and desired
return,



--------------------------------------------------------------------------------



 



9

general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.
     Domestic Base Rate Loans. Domestic Loans bearing interest calculated by
reference to the Domestic Base Rate.
     Domestic Business Day. Any day other than a Saturday, Sunday, or any day on
which banking institutions in Charlotte, North Carolina, Boston, Massachusetts
or New York, New York are authorized or required by Law to be closed.
     Domestic Commitment. With respect to each Domestic Bank, the amount set
forth on Schedule 1 hereto, as such Schedule may be updated from time to time in
accordance with §§2.3(f), 2.4 and 21 hereof, as the amount of such Domestic
Bank’s commitment to make Domestic Loans to, or to participate in the issuance,
extension and renewal of Letters of Credit for the account of, Ryder, as the
same may be reduced from time to time; or if such commitment is terminated
pursuant to the provisions hereof, zero.
     Domestic Commitment Percentage. With respect to each Domestic Bank, the
percentage set forth on Schedule 1 hereto, as such Schedule may be updated from
time to time in accordance with §§2.3(f), 2.4 and 21 hereof, as such Domestic
Bank’s percentage of the Total Domestic Commitment.
     Domestic Facility Fee. See §2.2(a).
     Domestic LIBOR Rate. For any Interest Period with respect to a Domestic
LIBOR Rate Loan, a rate per annum determined by the Administrative Agent
pursuant to the following formula:

               Domestic LIBOR Rate =   Eurodollar Base Rate

1.00 — Eurodollar Reserve Percentage
 
 

     Where,
     “Eurodollar Base Rate” means, for such Interest Period, the rate per annum
equal to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published
by Reuters (or other commercially available source providing quotations of BBA
LIBOR as designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two Eurodollar Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period. If such rate is not available at such time for any reason, then the
“Eurodollar Base Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Domestic LIBOR Rate Loan being made, continued
or converted by Bank of America and with a term equivalent to such Interest
Period would be offered by Bank of America’s London Branch to major banks in the
London interbank eurodollar market



--------------------------------------------------------------------------------



 



10

at their request at approximately 11:00 a.m. (London time) two Eurodollar
Business Days prior to the commencement of such Interest Period.
     “Eurodollar Reserve Percentage” means, for any day during any Interest
Period, the reserve percentage (expressed as a decimal, carried out to five
decimal places) in effect on such day, whether or not applicable to any Bank,
under regulations issued from time to time by the FRB for determining the
maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to Eurocurrency funding (currently
referred to as “Eurocurrency liabilities”). The Domestic LIBOR Rate for each
outstanding Domestic LIBOR Rate Loan shall be adjusted automatically as of the
effective date of any change in the Eurodollar Reserve Percentage.
     Domestic LIBOR Rate Loans. Domestic Loans bearing interest calculated by
reference to the Domestic LIBOR Rate.
     Domestic Loan Request. See §2.7(a).
     Domestic Loans. Collectively, Loans made to Ryder by the Domestic Banks
pursuant to §2.1.1 and the Domestic Swing Line Loans.
     Domestic Note. See §2.5(a).
     Domestic Swing Line Commitment. With respect to each Domestic Swing Line
Lender, the amount set forth on Schedule 1 hereto, as the amount of such
Domestic Swing Line Lender’s commitment to make Domestic Swing Line Loans to
Ryder, as the same may be reduced from time to time; or if such commitment is
terminated pursuant to the provisions hereof, zero. On the Closing Date, (i) the
Domestic Swing Line Commitment of Bank of America is $50,000,000 and (ii) the
Domestic Swing Line Commitment of RBS is $50,000,000. The Domestic Swing Line
Commitment is part of, and not in addition to, the Total Domestic Commitment.
     Domestic Swing Line Commitment Percentage. With respect to each Domestic
Swing Line Lender, the percentage set forth on Schedule 1 hereto, as such
Domestic Swing Line Lender’s percentage of the aggregate amount of the Total
Domestic Swing Line Commitments.
     Domestic Swing Line Lenders. Bank of America and RBS (and including each
such Person’s permitted successors in such capacity).
     Domestic Swing Line Loan Request. See §2.12(b).
     Domestic Swing Line Loans. See §2.12(a).
     Domestic Swing Line Note. See §2.12(f).
     Drawdown Date. The date on which any Loan is made or is to be made.
     Eligible Assignee. Any Qualifying Bank that is (a) a Bank, an affiliate of
a Bank or an Approved Fund, (b) a commercial bank, finance company or financial
institution organized under the Laws of the United States, or any state thereof
or the District of Columbia, and having



--------------------------------------------------------------------------------



 



11

total assets in excess of $1,000,000,000; (c) a savings and loan association or
savings bank organized under the Laws of the United States, or any state thereof
or the District of Columbia, and having a net worth of at least $1,000,000,000,
calculated in accordance with GAAP; (d) a commercial bank or financial
institution organized under the Laws of any other country which is a member of
the Organization for Economic Cooperation and Development (the “OECD”), or a
political subdivision of any such country, and having total assets in excess of
$1,000,000,000 (or the local currency equivalent thereof), provided that such
bank is acting through a branch or agency located in the country in which it is
organized or another country which is also a member of the OECD; and (e) the
central bank of any country which is a member of the OECD; provided that neither
General Electric Capital Corporation nor any Affiliate of General Electric
Capital Corporation shall be an “Eligible Assignee” for the purposes of this
Agreement.
     Employee Benefit Plan. Any employee benefit plan within the meaning of
§3(3) of ERISA maintained or contributed to by Ryder, any of its Subsidiaries,
or any ERISA Affiliate, other than a Multiemployer Plan.
     Environmental Laws. Any judgment, decree, order, law, permit, license, rule
or regulation pertaining to environmental matters, or any United States,
Canadian, United Kingdom or Puerto Rican federal, state, provincial, territorial
or local statute, regulation, ordinance, order or decree relating to public
health, waste transportation or disposal, or the environment.
     Environmental Liability. Any liability, contingent or otherwise (including
any liability for damages, costs of environmental remediation, fines, penalties
or indemnities), of the Borrowers or any guarantor hereunder or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Substances,
(c) exposure to any Hazardous Substances, (d) the release or threatened release
of any Hazardous Substances into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.
     ERISA. The Employee Retirement Income Security Act of 1974, as amended and
in effect from time to time.
     ERISA Affiliate. Any Person which is treated as a single employer with
Ryder or any of its Subsidiaries under §414 of the Code.
     ERISA Reportable Event. A reportable event with respect to a Guaranteed
Pension Plan within the meaning of §4043 of ERISA and the regulations
promulgated thereunder as to which the requirement of notice has not been
waived.
     EU Treaties. The treaty establishing the European Community being the
Treaty of Rome of 25 March 1957 as amended by the Single European Act 1986 and
by the Treaty of European Union which was signed at Maastricht on 7
February 1992 (and came into being on November 1, 1993), (the Maastricht Treaty)
as further amended from time to time.
     EURIBOR Rate. For any Interest Period with respect to a EURIBOR Rate Loan,
the rate of interest equal to (i) the rate at which Euros are offered on
Moneyline Telerate Page 248 (or



--------------------------------------------------------------------------------



 



12

any successor thereto) at approximately 11:00 a.m. (Central European time) on
the date that is two (2) TARGET Settlement Days preceding the first day of such
Interest Period. If the rate referenced in the preceding sentence does not
appear on such page or service or such page or service shall not be available,
“EURIBOR Rate” means the rate determined by the U.K. Agent to be the offered
rate on such other page or other service that displays the percentage rate per
annum determined by the Banking Federation of the European Union for deposits in
Euros (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period, determined as of approximately 11:00 a.m.
(London time) on the date that is two (2) TARGET Settlement Days preceding the
first day of such Interest Period. If the rates referenced in the preceding two
sentences are not available, “EURIBOR Rate” means an interest rate per annum
equal to the arithmetic mean determined by the U.K. Agent (rounded upwards to
the nearest 0.01%) of the rates per annum at which deposits in Euros are offered
by the U.K. Agent and the U.K. Reference Banks in the European interbank market
at approximately 11:00 a.m. (Central European time), on the day that is two
(2) TARGET Settlement Days preceding the first day of such Interest Period to
other leading banks in the European interbank market. For the purposes of this
definition, “TARGET Settlement Day” means any day on which the Trans-European
Automated Real-Time Gross Settlement Express Transfer (TARGET) System is open.
     EURIBOR Rate Loan. U.K. Loans denominated in Euros bearing interest
calculated by reference to the EURIBOR Rate.
     Euro or EU. The single lawful currency of the Participating Member States.
     Euro Reference Rate. The annual rate of interest equal to the sum of
(i) the arithmetic mean of the cost of funds offered to the U.K. Agent and the
U.K. Reference Banks in the London interbank market for overdrafts denominated
in Euros plus (ii) one percent (1%).
     Euro Equivalent. With respect to an amount of U.S. Dollars, Canadian
Dollars or Sterling on any date, the amount of Euros that may be purchased with
such amount of U.S. Dollars, Canadian Dollars or Sterling, as applicable, on
such date.
     Eurodollar Base Rate. See the definition of Domestic LIBOR Rate.
     Eurodollar Business Day. Any day on which commercial banks are open for
international business (including dealings in Dollar deposits) in London.
     Event of Default. See §13.1
     Exchange Rate. For a currency, the rate determined by the Administrative
Agent, the Canadian Agent, the U.K. Agent or the Issuing Bank, as applicable, to
be the rate quoted by the Person acting in such capacity as the spot rate for
the purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two Business Days prior to the date as of which the foreign exchange
computation is made; provided that Administrative Agent, the Canadian Agent, the
U.K. Agent or the Issuing Bank, as applicable, may obtain such spot rate from
another financial institution designated by such Agent or the Issuing Bank if
the Person acting in such capacity does not have as of the date of determination
a spot buying rate for any such currency.



--------------------------------------------------------------------------------



 



13

     Excluded Taxes. With respect to any Agent, any Bank, the Issuing Bank or
any other recipient of any payment to be made by or on account of any obligation
of any Borrower hereunder, (a) taxes imposed on or measured by its overall net
income or profits (however denominated), and franchise taxes imposed on it (in
lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the Laws of which such recipient is organized or in which its
principal office is located or, in the case of any Bank, in which its applicable
lending office is located, (b) any branch profits taxes imposed by the United
States or any similar tax imposed by any other jurisdiction in which such
Borrower is located, (c) any backup withholding tax that is required by the Code
to be withheld from amounts payable to a Bank that has failed to comply with
clause (A) of §6.2(a)(ii), and (d) in the case of a Bank (other than an assignee
pursuant to a request by the Borrowers under §6.14), any tax that (i) is
required to be imposed on amounts payable to a Bank pursuant to the Laws in
force on the Closing Date or (ii) after the Closing Date, is attributable to
such Bank’s failure (other than as a result of a Change in Law) to comply with
clause (B) of §6.2(a)(ii), except to the extent that such Bank (or its assignor,
if any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from such Borrower with respect to
such withholding tax pursuant to §19(a)(ii) or (iii). Notwithstanding anything
to the contrary contained in this definition, “Excluded Taxes” shall not include
any withholding tax imposed at any time on payments made by or on behalf of a
Foreign Obligor to any Bank hereunder or under any other Loan Document, provided
that such Bank shall have complied with §6.2(a)(i) to the extent such Bank may
lawfully do so.
     Existing Credit Agreement. That certain Global Revolving Credit Agreement,
as amended, dated as of May 11, 2004, by and among the Borrowers, the lending
institutions party thereto and the Agents (as defined therein).
     Facility Fees. Collectively, the Domestic Facility Fee, the Canadian
Facility Fee, the U.K. Facility Fee and the PR Facility Fee.
     Federal Funds Effective Rate. On any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Domestic
Business Day next succeeding such day; provided that (a) if such day is not a
Business Day, the Federal Funds Effective Rate for such day shall be such rate
on such transactions on the next preceding Domestic Business Day as so published
on the next succeeding Domestic Business Day, and (b) if no such rate is so
published on such next succeeding Domestic Business Day, the Federal Funds
Effective Rate for such day shall be the average rate (rounded upward, if
necessary, to a whole multiple of 1/100 of 1%) charged to Bank of America on
such day on such transactions as determined by the Administrative Agent.
     Fee Letter. That certain fee letter, dated as of March 25, 2009, by and
among Bank of America, BAS and Ryder.
     Fitch. Fitch Investors Service, Inc.
     Foreign Bank. With respect to any Borrower, any Bank that is organized
under the Laws of a jurisdiction other than that in which such Borrower is
resident for tax purposes (including



--------------------------------------------------------------------------------



 



14

such a Bank when acting in the capacity of the Issuing Bank). For purposes of
this definition, the United States, each State thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction.
     Foreign Borrower. Each of the Canadian Borrowers and the U.K. Borrowers.
     Foreign Obligor. Each of the Foreign Borrowers and any other Foreign
Subsidiary that becomes a Borrower or guarantor hereunder.
     Foreign Subsidiary. Any Subsidiary that is organized under the Laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia.
     FRB. The Board of Governors of the Federal Reserve System of the United
States.
     Fund. Any Person (other than a natural person) that is (or will be) engaged
in making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its activities.
     Generally Accepted Accounting Principles, or GAAP. (i) When used in §§9.1
and 10, whether directly or indirectly through reference to a capitalized term
used therein, means (A) generally accepted accounting principles in the United
States set forth in the opinions and pronouncements of the Accounting Principles
Board and the American Institute of Certified Public Accountants and statements
and pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are in effect for the fiscal year ended on
the Balance Sheet Date, consistently applied, and (B) to the extent consistent
with such principles, the accounting practice of Ryder reflected in its
financial statements for the year ended on the Balance Sheet Date, and (ii) when
used in general, other than as provided above, means (A) generally accepted
accounting principles in the United States set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or such other principles as may be approved by a
significant segment of the accounting profession in the United States, that are
applicable to the circumstances as of the date of determination, consistently
applied, and (B) consistently applied with past financial statements of Ryder
adopting the same principles, provided that in each case referred to in this
definition of “generally accepted accounting principles” a certified public
accountant would, insofar as the use of such accounting principles is pertinent,
be in a position to deliver an unqualified opinion (other than a qualification
regarding changes in generally accepted accounting principles) as to financial
statements in which such principles have been properly applied.
     Governmental Authority. Any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
     Granting Bank. See §21.6.
     Guaranteed Obligations. See §5.1.



--------------------------------------------------------------------------------



 



15

     Guaranteed Pension Plan. Any employee pension benefit plan within the
meaning of §3(2) of ERISA maintained or contributed to by Ryder, its
Subsidiaries or any ERISA Affiliate the benefits of which are guaranteed on
termination in full or in part by the PBGC pursuant to Title IV of ERISA, other
than a Multiemployer Plan.
     Guaranty. The guaranty contained in §5 hereof.
     Hazardous Substances. Any toxic substances, hazardous waste or other
material regulated by any Environmental Law.
     Head Office. When used in connection with (a) the Administrative Agent, the
Administrative Agent’s head office located in Boston, Massachusetts, or at such
other location as the Administrative Agent may designate from time to time,
(b) the Canadian Agent, the Canadian Agent’s designated office in Toronto,
Canada, or at such other location as the Canadian Agent may designate from time
to time and (c) the U.K. Agent, the U.K. Agent’s head office located in London,
England, or at such other location as the U.K. Agent may designate from time to
time.
     Honor Date. See §4.3.
     Immaterial Subsidiary. As of any date, a Subsidiary of Ryder whose results
of operations, considered alone or in the aggregate with other Subsidiaries
treated as Immaterial Subsidiaries, do not have a material effect on the
business, consolidated financial position or consolidated results of operations
of Ryder and its Consolidated Subsidiaries, taken as a whole.
     Impacted Bank. A Bank as to which (a) any Agent, Swing Line Lender or any
Issuing Bank reasonably believes, in good faith, that such Bank has defaulted in
fulfilling its obligations under one or more other syndicated credit facilities
or (b) such Bank or a Person that controls such Bank has been deemed insolvent
or become subject to an insolvency proceeding or other similar proceeding, in
each case, as evidenced by a notice in writing by such Agent, Swing Line Lender
or Issuing Bank to a Borrower and such Bank that such Bank is an Impacted Bank
by virtue of either clause (a) or clause (b); provided that, for the avoidance
of doubt, such Bank shall not become an Impacted Bank solely as the result of
the acquisition or maintenance of an ownership interest in such Bank or Person
controlling such Bank or the exercise of control over such Bank or Person
controlling such Bank by a Governmental Authority or instrumentality thereof.
Each Agent, Swing Line Lender or Issuing Bank agrees to provide such notice to a
Borrower within a commercially reasonable time after such Agent, Swing Line
Lender or Issuing Bank recognizes that such Bank is an Impacted Bank under this
definition; provided, however, that the failure to provide such written notice
shall not preclude the classification of a Bank as an Impacted Bank hereunder by
any Agent, Swing Line Lender or Issuing Bank.
     Indebtedness. With respect to any Person, at any date, without duplication,
(a) all obligations of such Person for borrowed money, (b) all obligations of
such Person evidenced by bonds, debentures, notes or other similar instruments,
(c) all obligations of such Person to pay the deferred purchase price of
property or services, except trade accounts payable arising in the ordinary
course of business, (d) all obligations of such Person as lessee under
Capitalized Leases, (e) all Deemed Indebtedness Under Limited Recourse
Facilities, (f) all obligations as lessee in



--------------------------------------------------------------------------------



 



16

respect of synthetic leases and (g) all Indebtedness of others guaranteed by
such Person. For the avoidance of doubt, all obligations under Limited Recourse
Facilities other than Deemed Indebtedness under Limited Recourse Facilities
shall not be Indebtedness for the purposes of this definition.
     Indemnifiable Taxes. Taxes other than Excluded Taxes.
     Information. See §29.
     Intangible Assets. The aggregate amount of the sum of the following (to the
extent reflected in determining consolidated shareholders’ equity): (i) all
write-ups (other than write-ups resulting from foreign currency transactions and
write-ups of assets of a going concern business made within twelve (12) months
after the acquisition of such business) subsequent to December 31, 2008 in the
book value of any assets owned by Ryder or a Consolidated Subsidiary, (ii) all
investments in Subsidiaries other than Consolidated Subsidiaries, and (iii) all
unamortized debt discount and expense, unamortized deferred charges, goodwill,
patents, trademarks, service marks, trade names, copyrights, organization or
developmental expenses and other intangible assets.
     Intercompany Indebtedness. Any Indebtedness owed directly between Ryder and
a Subsidiary of Ryder or between Subsidiaries of Ryder.
     Interest Payment Date. With respect to (a) Base Rate Loans, the last day of
each calendar quarter and (b) LIBOR Rate Loans with an Interest Period of
(i) equal to or less than three (3) months, the last day of such Interest Period
or (ii) more than three (3) months, the date that is three (3) months from the
first day of such Interest Period, and at three (3) month intervals thereafter
and, in addition, the last day of such Interest Period.
     Interest Period. With respect to each Loan (a) initially, the period
commencing on the Drawdown Date of such Loan and ending on the last day of one
of the periods set forth below, as selected by the applicable Borrower(s) in
accordance with this Agreement for any LIBOR Rate Loan, 1, 2, 3, 6 or, if agreed
to by all Banks, 9 or 12 months; and (b) thereafter, each period commencing on
the last day of the next preceding Interest Period applicable to such Loan and
ending on the last day of one of the periods set forth above, as selected by the
applicable Borrower(s) in accordance with this Agreement; provided that any
Interest Period which would otherwise end on a day which is not a Business Day
shall be deemed to end on the next succeeding Business Day; provided further
that for any Interest Period for any LIBOR Rate Loan, if such next succeeding
Business Day falls in the next succeeding calendar month, such Interest Period
shall be deemed to end on the next preceding Business Day; and provided further
that no Interest Period shall extend beyond the Maturity Date, as applicable.
     ISP. With respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).
     Issuing Bank. Bank of America in its capacity as issuer of Letters of
Credit for the account of Ryder and its domestic Subsidiaries, or any successor
issuer of Letters of Credit for the account of such Borrower pursuant to §21.8
hereunder.



--------------------------------------------------------------------------------



 



17

     Issuer Documents. With respect to any Letter of Credit, the Letter Credit
Application and any other document, agreement and instrument entered into by the
Issuing Bank and Ryder and its domestic Subsidiaries or in favor of the Issuing
Bank and relating to any such Letter of Credit.
     Joint Lead Arrangers. Has the meaning ascribed thereto in the introductory
paragraph hereof.
     Law(s). Collectively, all international, foreign, Federal, state,
provincial and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority.
     L/C Advance. With respect to each Bank, such Bank’s funding of its
participation in any L/C Borrowing in accordance with its Domestic Commitment
Percentage.
     L/C Borrowing. An extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Base Rate Loan denominated in Dollars.
     L/C Credit Extension. With respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
     L/C Obligations. As at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn.
     Letter of Credit. Any letter of credit issued hereunder. A Letter of Credit
may be a commercial letter of credit or a standby letter of credit.
     Letter of Credit Application. An application and agreement for the issuance
or amendment of a Letter of Credit in the form from time to time in use by the
Issuing Bank.
     Letter of Credit Expiration Date. The day that is thirty days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).
     Letter of Credit Fee. See §4.9.
     Letter of Credit Sublimit. An amount equal to $75,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Total Domestic
Commitment.
     LIBOR Rate Loans. Loans bearing interest calculated by reference to the
Domestic LIBOR Rate (other than, for the avoidance of doubt, Domestic Base Rate
Loans bearing interest by reference to the Domestic LIBOR Rate as provided in
the definition of “Domestic Base



--------------------------------------------------------------------------------



 



18

Rate”), Canadian LIBOR Rate, Sterling LIBOR Rate, EURIBOR Rate, or U.K. Dollar
LIBOR Rate, as the case may be.
     Lien. Any mortgage, pledge, hypothecation, assignment, security interest,
deposit arrangement, encumbrance, lien (statutory or other), charge, or other
preferential arrangement in the nature of a security interest of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, the interest of a lessor under a Capitalized Lease, and any financing
lease having substantially the same economic effect as any of the foregoing).
     Limited Recourse Facilities. Any (i) Receivables Purchase Agreement, (ii)
Securitization Transaction or (iii) other transaction similar to those set forth
in clause (i) and (ii) to which Ryder or any of its Consolidated Subsidiaries is
a party, under which recourse as a general obligation of Ryder or a Consolidated
Subsidiary (other than a special purpose non-operating Subsidiary formed for the
purpose of the relevant transaction) is limited to not more than 25% of the
aggregate principal amount or aggregate payment obligations, as applicable,
under such transaction. Limited recourse as provided for in clause (iii) shall
be determined by Ryder as set forth in a written notice to the Administrative
Agent (together with any appropriate supporting documentation) and shall be
reasonably acceptable to the Administrative Agent; provided that if the
Administrative Agent does not accept such determination, Ryder and the
Administrative Agent shall enter into good faith negotiations in order to
determine the amount of the limited recourse with respect to any such
transaction and, prior to Ryder and the Administrative Agent making such
determination, such transaction shall not be treated as a “Limited Recourse
Facility” hereunder.
     Loan Documents. This Agreement, the Notes, the Bankers’ Acceptances, the
Letter of Credit Applications, the Letters of Credit and any other document
designated as a “Loan Document” by Ryder and the Administrative Agent.
     Loan(s). Collectively, the Canadian Loans, the Domestic Loans, the PR Loans
and the U.K. Loans.
     Loan Requests. Collectively, the Canadian Loan Requests, the Domestic Loan
Requests, PR Loans Requests and the U.K. Loan Requests.
     Majority Banks. Collectively, the Banks with greater than 50.1% of the
Total Commitment; provided that in the event that the Total Commitment has been
terminated, the Majority Banks shall be the Banks holding greater than 50.1% of
the aggregate outstanding principal amount of the Obligations on such date.
     Maturity Date. April 30, 2012.
     Moody’s. Moody’s Investors Service, Inc.
     Multiemployer Plan. Any multiemployer plan within the meaning of §3(37) of
ERISA maintained or contributed to by Ryder, any of its Subsidiaries, or any
ERISA Affiliate.
     New Lending Office. See §6.2(b).



--------------------------------------------------------------------------------



 



19

     Non-Extension Notice Date. See §4.2(c).
     Non-Schedule I Bank. At least one but not more than two Canadian Banks
which are Schedule II Banks or Schedule III Banks under the Bank Act (Canada) to
be designated by the Canadian Agent and the Canadian Borrowers (with the consent
of each such Canadian Bank).
     Notes. Collectively, the Domestic Notes, the Domestic Swing Line Note, the
U.K. Notes, the U.K. Swing Line Note, the Canadian Notes, the Canadian Swing
Line Note and the PR Notes.
     Obligations. All indebtedness, obligations and liabilities of the
Borrowers, and any obligations with respect to Letters of Credit issued for the
account of Ryder’s domestic Subsidiaries, to any of the Banks, the Agents and
the Issuing Bank, individually or collectively, existing on the date of this
Agreement or arising thereafter, direct or indirect, joint or several, absolute
or contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, arising by contract, operation of law or otherwise, in each case,
arising or incurred under this Agreement or any of the other Loan Documents or
in respect of any of the Loans made or L/C Obligations incurred or Bankers’
Acceptances, Letter of Credit Applications, Letters of Credit, the Notes, or any
other instrument at any time evidencing any thereof.
     Other Taxes. All present or future stamp or documentary taxes or any other
excise or property taxes, charges or similar levies arising from any payment
made hereunder or under any other Loan Document or from the execution, delivery
or enforcement of, or otherwise with respect to, this Agreement or any other
Loan Document.
     Outstanding Amount. (i) With respect to Loans on any date, the Dollar
Equivalent of the aggregate outstanding principal amount thereof after giving
effect to any borrowings and prepayments or repayments of such Loans occurring
on such date; (ii) with respect to Swing Line Loans on any date, the Dollar
Equivalent of the aggregate outstanding principal amount thereof after giving
effect to any borrowing or prepayments or repayments of such Swing Line Loans
occurring on such date; (iii) with respect to any L/C Obligations on any date,
the Dollar Equivalent of the aggregate outstanding amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrowers of Unreimbursed Amounts; and (iv) with respect to any Bankers’
Acceptances on any date, the Dollar Equivalent of the aggregate outstanding
amount of such Bankers’ Acceptances on such date after giving effect to any
issuances or purchases or refunds of such Bankers’ Acceptances on such date.
     Overnight Rate. For any day, (a) with respect to any amount denominated in
Dollars, the greater of (i) the Federal Funds Effective Rate and (ii) an
overnight rate determined by the Administrative Agent or the Issuing Bank, as
the case may be, in accordance with banking industry rules on interbank
compensation, and (b) with respect to any amount denominated in Canadian
Dollars, Sterling or Euros, the rate of interest per annum at which overnight
deposits in Canadian Dollars, Sterling or Euros, in an amount approximately
equal to the amount with respect to which such rate is being determined, would
be offered for such day by a branch or



--------------------------------------------------------------------------------



 



20

Affiliate of the Canadian Agent or the U.K. Agent, as applicable, in the
applicable offshore interbank market for such currency to major banks in such
interbank market.
     Participant. See §21.4.
     Participating Member States. A member state of the European Union that has
adopted or adopts a single currency in accordance with the EU Treaties.
     PBGC. The Pension Benefit Guaranty Corporation created by §4002 of ERISA
and any successor entity or entities having similar responsibilities.
     Pension Funding Rules. The rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Guaranteed
Pension Plans and set forth in, with respect to plan years ending prior to the
effective date as to any such Plan of the Pension Protection Act of 2006, §§
401(a)(29) and 412 of the Code and Part 3, Subtitle B, of Title I of ERISA each
as in effect prior to the Pension Protection Act of 2006 and, thereafter, §§
412, 430 and 436 of the Code and Part 3, Subtitle B, of Title I of ERISA each as
in effect from time to time.
     Permitted Liens. See §9.2.
     Person. Any individual, corporation, partnership, joint venture, limited
liability company, trust, unincorporated association, business, or other legal
entity, and any government or any governmental agency or political subdivision
thereof.
     Platform. §8.4.
     PR Banks. The banks and financial institutions that shall have agreed to
make PR Loans to Ryder PR, as evidenced by each such Bank having a positive
figure beside its name in the column titled “PR Commitment” on Schedule 1
hereto, as such Schedule may be updated from time to time in accordance with
§§2.3(f), 2.4 and 21 hereof.
     PR Business Day. A Domestic Business Day.
     PR Commitment. With respect to each PR Bank, the amount set forth on
Schedule 1 hereto, as such Schedule may be updated from time to time in
accordance with §2.3(f), 2.4 and 21 hereof, as the amount of such PR Bank’s
Commitment to make PR Loans to Ryder PR, as the same may be reduced from time to
time; or if such Commitment is terminated pursuant to the provisions hereof,
zero.
     PR Commitment Percentage. With respect to each PR Bank, the percentage set
forth on Schedule 1 hereto, as such Schedule may be updated from time to time in
accordance with §§2.3(f), 2.4 and 21 hereof, as such PR Bank’s percentage of the
Total PR Commitment.
     PR Facility Fee. See §2.2(d).
     PR Loan Request. See §2.7(d).



--------------------------------------------------------------------------------



 



21

     PR Loans. Collectively, Loans made to Ryder PR by the PR Banks pursuant to
§2.1.4 hereof.
     PR Note. See §2.5(e).
     Pricing Table. With respect to Domestic Loans, including Domestic Swing
Line Loans, Canadian Loans, including Canadian Swing Line Loans, U.K. Loans,
including U.K. Swing Line Loans, PR Loans, Bankers’ Acceptances, Letters of
Credit, Letter of Credit Fees, Domestic Commitments, Canadian Commitments, U.K.
Commitments and PR Commitments, on each day the Applicable Acceptance Fee Rate,
Applicable Facility Fee Rate, and Applicable Margin shall be as set forth in the
table below (expressed in basis points per annum) based on the Senior Public
Debt Ratings in effect on such day. For purposes of the Pricing Table, the
Senior Public Debt Rating at Level I shall be the highest Senior Public Debt
Rating and the Senior Public Debt Rating for Level VI shall be the lowest Senior
Public Debt Rating. If at any time there is a split among Senior Public Debt
Ratings of S&P, Fitch and Moody’s such that all three ratings fall in different
Levels in the table below, the Applicable Acceptance Fee Rate, Applicable
Facility Fee Rate, and Applicable Margin shall be determined by the Senior
Public Debt Rating that is neither the highest nor the lowest of the three
ratings, and, if at any time there is a split among Senior Public Debt Ratings
of S&P, Fitch and Moody’s such that two of such Senior Public Debt Ratings are
in one Level in the table below (the “Majority Level”) and the third Senior
Public Debt Rating is in a different Level, the Applicable Acceptance Fee Rate,
Applicable Facility Fee Rate, and Applicable Margin shall be determined by the
rating at the Majority Level. In the event that a Senior Public Debt Rating is
not available from any one of S&P, Moody’s or Fitch, the Applicable Acceptance
Fee Rate, Applicable Facility Fee Rate, and Applicable Margin shall be as set
forth in the table below based on the Senior Public Debt Ratings of S&P, Moody’s
and Fitch that are available and in effect on such day; provided that (i) in the
event of a one Level split in the Senior Public Debt Rating by S&P, Moody’s and
Fitch, as the case may be, then the Level for the higher Senior Public Debt
Rating shall apply and (ii) in the event of a two or more Level split in the
Senior Public Debt Rating by S&P, Moody’s and Fitch, as the case may be, the
Level which is one step above the Level for the lower Senior Public Debt Rating
shall apply. In the event that a Senior Public Debt Rating is not available from
Fitch and one of S&P or Moody’s, the Applicable Acceptance Fee Rate, Applicable
Facility Fee Rate, and Applicable Margin shall be as set forth in the table
below (expressed in basis points per annum) based on the Senior Public Debt
Rating available from S&P or Moody’s, as the case may be, in effect on such day.
In the event that neither S&P nor Moody’s has a Senior Public Debt Rating
available, the Applicable Acceptance Fee Rate, the Applicable Facility Fee Rate,
and the Applicable Margin shall be as set forth in Level VI in the table below.
If there is no Senior Public Debt Rating from any of Fitch, S&P or Moody’s,
Level VI in the table below shall apply. Adjustments to the Applicable
Acceptance Fee Rate, the Applicable Facility Fee Rate, and the Applicable Margin
shall be made on, and shall be effective as of, the day of any adjustment in the
Senior Public Debt Rating.



--------------------------------------------------------------------------------



 



22

                                                                             
Applicable                                       Margin on                      
                LIBOR Rate                                       Loans / Letter
of                                       Credit Fees /                          
  Applicable     Applicable     Applicable     Applicable           Senior
Public Debt     Facility Fee     Acceptance Fee     Margin on Base     Margin on
Swing     Level     Rating     Rate     Rate     Rate Loans     Line Loans     I
   
A / A2 / A or better
 
      22.5         152.5         52.5         52.5       II    
A- / A3 / A-

      30.0         170.0         70.0         70.0            
 
                                            III    
BBB+ / Baa1 / BBB+

      37.5         212.5         112.5         112.5            
 
                                            IV    
BBB / Baa2 / BBB

      45.0         255.0         155.0         155.0            
 
                                            V    
BBB- / Baa3 / BBB-

      50.0         275.0         175.0         175.0            
 
                                            VI    
Worse than
BBB- / Baa3 / BBB-
      62.5         337.5         237.5         237.5      

     Public Bank. See §8.4.
     Qualifying Bank. With respect to (a) any Domestic Bank and/or PR Bank, a
Bank or entity described in clauses (a) through (e) of the definition of
Eligible Assignee that is incorporated or organized under the Laws of the United
States of America or a state thereof or the District of Columbia or that has
complied with the provisions of §6.2 hereof with respect to such Person’s
complete exemption from deduction or withholding of United States federal income
taxes; (b) any U.K. Bank, a bank (as defined for the purposes of section 879 of
the Income Tax Act 2007) or entity falling within clauses (a) through (e) of the
definition of Eligible Assignee and which in either case is within the charge to
United Kingdom corporation tax as respects any payment of interest made to it
pursuant to the U.K. Loans; and (c) any Canadian Bank, a Bank or entity
described in clauses (a) through (e) of the definition of Eligible Assignee that
is resident in Canada for purposes of the Income Tax Act (Canada) and which is
named in Schedule I or Schedule II to the Bank Act (Canada) or deemed resident
in Canada for purposes of Part XIII of the Income Tax Act (Canada) in respect of
amounts paid or credited under this Agreement and which is named in Schedule III
to the Bank Act (Canada).
     RBS. Has the meaning ascribed thereto in the introductory paragraph hereof.
     RBS-U.K. Sterling Reference Rate. The annual rate of interest equal to the
sum of (i) the cost of funds offered to the U.K. Agent in the London interbank
market for overdrafts denominated in Sterling plus (ii) one percent (1%).
     RBS-U.K. Euro Reference Rate. The annual rate of interest equal to the sum
of (i) the cost of funds offered to the U.K. Agent in the London interbank
market for overdrafts denominated in Euros plus (ii) one percent (1%).



--------------------------------------------------------------------------------



 



23

     Real Property. All real property now or hereafter owned, operated, or
leased by Ryder or any of its Consolidated Subsidiaries.
     Reallocation. A transfer by the Borrowers of a portion of the Domestic
Commitments or all or a portion of the Canadian Commitments or all or a portion
of the U.K. Commitments or all or a portion of the PR Commitments in accordance
with §2.4 hereof.
     Receivables Purchase Agreement. Collectively, (i) any trade receivables
purchase and sale facilities and/or other receivables purchase agreements
permitted pursuant to §9.3, including (a) the Trade Receivables Purchase and
Sale Agreement, dated September 14, 2005, as amended and supplemented to date,
among Ryder Receivable Funding II, L.L.C., Ryder System, Inc., The Bank of
Tokyo-Mitsubishi UFJ, Ltd., New York Branch and (b) any replacement, amendment
or restatement to such facility and (ii) any other trade receivables facilities
that have been consented to by the Administrative Agent, such consent not to be
unreasonably withheld, in either case, whether characterized as sales agreements
or security agreements.
     Reference U.K. Dollar Base Rate. The annual rate of interest equal to the
sum of (i) the arithmetic mean of the cost of funds offered to the U.K. Agent
and the U.K. Reference Banks in the London interbank market for overdrafts
denominated in Dollars plus (ii) one percent (1%).
     Refunding Bankers’ Acceptance. See §3.2.
     Register. See §21.3.
     Related Parties. With respect to any Person, such Person’s Affiliates and
the partners, directors, officers, employees, agents, trustees and advisors of
such Person and of such Person’s Affiliates.
     Replacement Bank. See §6.14.
     Replacement Notice. See §6.14.
     Revaluation Date. (a) With respect to any Loan, each of the following:
(i) each date of a borrowing of a LIBOR Rate Loan denominated in Canadian
Dollars, Sterling or Euros, (ii) each date of a continuation of a LIBOR Rate
Loan denominated in Canadian Dollars, Sterling or Euros, and (iii) such
additional dates as the Agents shall determine or the Majority Banks shall
require and (b) with respect to any Bankers’ Acceptance, each of the following:
(i) each date of an acceptance of a Bankers’ Acceptance denominated in Canadian
Dollars, (ii) each date of an amendment of any such Bankers’ Acceptance having
the effect of increasing the amount thereof (solely with respect to the
increased amount), (iii) each date of any payment by any Canadian Bank under any
Bankers’ Acceptance denominated in Canadian Dollars and (iv) such additional
dates as the Canadian Agent shall determine or the Majority Banks shall require.
     Royal Bank. Has the meaning ascribed thereto in the introductory paragraph
hereof.
     Ryder. Has the meaning ascribed thereto in the introductory paragraph
hereof.



--------------------------------------------------------------------------------



 



24

     Ryder Canada Limited. Has the meaning ascribed thereto in the introductory
paragraph hereof.
     Ryder Holdings Canada. Has the meaning ascribed thereto in the introductory
paragraph hereof.
     Ryder Ltd. Has the meaning ascribed thereto in the introductory paragraph
hereof.
     Ryder PR. Has the meaning ascribed thereto in the introductory paragraph
hereof.
     RSH. Has the meaning ascribed thereto in the introductory paragraph hereof.
     Same Day Funds. (a) With respect to disbursements and payments in Dollars,
immediately available funds, and (b) with respect to disbursements and payments
in Canadian Dollars, Sterling or Euros, same day or other funds as may be
reasonably determined by the applicable Agent or the Issuing Bank, as the case
may be, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in Canadian Dollars, Sterling
or Euros.
     Schedule I Bank. Any bank named on Schedule I to the Bank Act (Canada).
     Secured Indebtedness. (i) Indebtedness and all Derivatives Obligations of
any Borrower or any of Ryder’s Consolidated Subsidiaries and all reimbursement
obligations with respect to letters of credit, bankers’ acceptances or similar
facilities issued for the account of such Person, in each case, secured by a
lien or other encumbrance on, or title to, any real or personal property,
(ii) unsecured Indebtedness and Derivatives Obligations of any of Ryder’s
Consolidated Subsidiaries (other than the Canadian Borrowers or the U.K.
Borrowers) and unsecured reimbursement obligations with respect to letters of
credit, bankers’ acceptances or similar facilities issued for the account of
Ryder’s Consolidated Subsidiaries (other than the Canadian Borrowers or the U.K.
Borrowers), (iii) the aggregate liquidation preference of all Preferred Stock
(as defined in §9.5 hereof) issued by Ryder’s Consolidated Subsidiaries which is
not owned by Ryder and its Consolidated Subsidiaries and (iv) any Deemed
Indebtedness Under Limited Recourse Facilities and all obligations as lessee in
respect of synthetic leases, in each case to the extent not otherwise included
as Secured Indebtedness pursuant to clauses (i) and (ii) above.
     Securitized Assets. See §9.3(e).
     Securitization Transactions. Collectively, (i) the securitization
transactions permitted pursuant to §9.3 whereby (a) Ryder or an Affiliate of
Ryder transfers the beneficial interests in certain of its assets directly or
indirectly to a special purpose bankruptcy-remote Subsidiary of Ryder (a
“Securitization Subsidiary”) in transfers that include one or more true sales of
such beneficial interests; (b) such Securitization Subsidiary finances (which
may or may not be a financing for accounting and tax purposes) the beneficial
interests directly with a lender or a purchaser or by issuing new securities
backed by the beneficial interests and (c) such financing is on a non-recourse
basis to Ryder or any of its other Subsidiaries and/or Affiliates (other than
with respect to (1) the applicable Securitization Subsidiary, (2) any limited
recourse contemplated under this Agreement under any of the Limited Recourse
Facilities, or (3) for



--------------------------------------------------------------------------------



 



25

breaches of standard representations, warranties and covenants and
indemnification obligations that would not have a material adverse effect on the
business, assets or financial condition of Ryder and its Subsidiaries); provided
that any amendments to such securitization transactions do not materially modify
or alter the terms of recourse or levels of recourse under such transaction to
levels greater than those permitted by §9.3, and (ii) any other securitization
transactions that have been consented to by the Administrative Agent, such
consent not to be unreasonably withheld.
     Senior Public Debt Ratings. The rating(s) of Ryder’s public unsecured
long-term senior debt, without third party credit enhancement, issued by Fitch,
Moody’s and/or S&P; or, in the event no such debt of Ryder is outstanding or if
such debt shall be outstanding but shall not be rated by Fitch, S&P or Moody’s,
the rating(s) of this credit facility issued by Fitch, Moody’s and/or S&P (or,
if Fitch, Moody’s and S&P do not exist, another nationally recognized rating
agency approved by the Administrative Agent) upon request of Ryder.
     S&P. Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc.
     SPC. See §21.6.
     Sterling or £. Pounds Sterling in lawful currency of the United Kingdom.
     Sterling Reference Rate. The annual rate of interest equal to the sum of
(i) the arithmetic mean of the cost of funds offered to the U.K. Agent and the
U.K. Reference Banks in the London interbank market for overdrafts denominated
in Sterling plus (ii) one percent (1%).
     Sterling Equivalent. With respect to an amount of U.S. Dollars, Canadian
Dollars, or Euros on any date, the amount of Sterling that may be purchased with
such amount of U.S. Dollars, Canadian Dollars, or Euros at the Exchange Rate
with respect to U.S. Dollars, Canadian Dollars, or Euros, as applicable, on such
date.
     Sterling LIBOR Rate. For any Interest Period with respect to a U.K. LIBOR
Rate Loan denominated in Sterling, the annual rate of interest at which Sterling
deposits are offered on Moneyline Telerate Page 3750 (or any successor thereto)
at approximately 11:00 a.m. (London time) on the first Eurodollar Business Day
of such Interest Period. If the rate referenced in the preceding sentence does
not appear on such page or service or such page or service shall not be
available, the annual rate of interest referred to in the first sentence shall
be equal to the rate determined by the U.K. Agent to be the offered rate on such
other page or other service that displays an average British Bankers Association
Interest Settlement Rate for deposits in Sterling (for delivery on the first day
of such Interest Period) with a term equivalent to such Interest Period,
determined as of approximately 11:00 a.m. (London time) on the first Eurodollar
Business Day of such Interest Period. If the rates referenced in the preceding
two sentences are not available, the annual rate of interest referred to in the
first sentence shall be determined by the U.K. Agent as the rate of interest at
which deposits in Sterling for delivery on the first day of such Interest Period
in same day funds in the approximate amount of the U.K. LIBOR Rate Loan being
made, continued or converted by the U.K. Agent and with a term equivalent to
such Interest Period would be offered by the U.K. Agent to major banks in the
London interbank



--------------------------------------------------------------------------------



 



26

market at their request at approximately 4:00 p.m. (London time) on the first
Eurodollar Business Day of such Interest Period.
     Subordinated Indebtedness. The aggregate (without duplication) of the
following:
     (a) Indebtedness of Ryder or a Consolidated Subsidiary that is outstanding
on the Closing Date and that is subordinated to the Obligations arising
hereunder pursuant to an agreement or instrument containing subordination
provisions previously approved by the Administrative Agent;
     (b) Indebtedness of Ryder that is incurred after the Closing Date and that
(i) is subordinated to the Obligations arising hereunder pursuant to an
agreement or instrument treating the Obligations arising hereunder as senior
debt and containing subordination provisions no less favorable to the Banks than
those set forth in Exhibit E attached hereto or pursuant to subordination
provisions treating the Obligations arising hereunder as senior debt and
otherwise satisfactory in form and substance to the Majority Banks, and
(ii) unless such Indebtedness is Intercompany Indebtedness, has a final maturity
not less than six years after the date of incurrence thereof;
     provided that, without the prior written consent of the Majority Banks,
Ryder shall not suffer or permit subordination provisions of any Subordinated
Indebtedness to be changed, amended or modified from those set forth on
Exhibit E or otherwise approved by the Majority Banks after such provisions have
been adopted.
     Subsidiary. Any corporation, association, trust, or other business entity
of which the designated parent shall at any time own directly or indirectly
through a Subsidiary or Subsidiaries at least a majority of the outstanding
capital stock or other interest entitled to vote generally.
     Swing Line Lenders. The Domestic Swing Line Lenders (in the case of
Domestic Swing Line Loans), the Canadian Swing Line Lender (in the case of
Canadian Swing Line Loans) and the U.K. Agent (in the case of U.K. Swing Line
Loans).
     Swing Line Loan Maturity Date. With respect to any Swing Line Loan, unless
otherwise set forth herein, the proposed maturity date of such Loan, as set
forth in the Swing Line Loan Request delivered by a Borrower to the applicable
Agent pursuant to §2.12, §2.13, or §2.14 hereof, which in no event shall be
later than the earlier to occur of (i) ten (10) Business Days after the Drawdown
Date of such Loan and (ii) the Maturity Date. Notwithstanding anything to the
contrary contained herein, any Swing Line Loan provided under §§2.12, 2.13 or
2.14, as the case may be, that causes the Outstanding Amount of any Swing Line
Loan to be in excess of $25,000,000, shall cause such Outstanding Amount be
repaid one (1) Business day after the Drawdown Date of such Swing Line Loan with
the proceeds of the Base Rate Loan deemed to be requested under such §§2.12,
2.13 or 2.14, as the case may be.
     Swing Line Loan Request. A Domestic Swing Line Loan Request, a Canadian
Swing Line Loan Request, or a U.K. Swing Line Loan Request, as the context may
require.



--------------------------------------------------------------------------------



 



27

     Swing Line Loans. Collectively, the Domestic Swing Line Loans, the U.K.
Swing Line Loans and the Canadian Swing Line Loans.
     Syndication Agent. Has the meaning ascribed thereto on the cover page
hereof.
     Taxes. All present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
     Total Canadian Commitment. The sum of the Canadian Commitments of the
Canadian Banks, as in effect from time to time. The Total Canadian Commitment
shall not, at any time, exceed $90,000,000.
     Total Commitment. The sum of the Total Canadian Commitment, the Total
Domestic Commitment, the Total U.K. Commitment and the Total PR Commitment, each
as in effect from time to time. The Total Commitment shall not, at any time,
exceed $875,000,000.
     Total Commitment Percentage. With respect to each Bank, the percentage set
forth next to such Bank on Schedule 1 hereto, as such Schedule may be updated
from time to time in accordance with §§2.3(f), 2.4 and 21 hereof, as such Bank’s
percentage of the Total Commitment.
     Total Domestic Commitment. The sum of the Domestic Commitments of the
Domestic Banks, as in effect from time to time.
     Total Domestic Swing Line Commitment. The sum of the Domestic Swing Line
Commitments of the Domestic Swing Line Lenders, as in effect from time to time.
On the Closing Date, the Total Domestic Swing Line Commitment is $100,000,000.
     Total Outstandings. The Outstanding Amount of all Loans, all Bankers’
Acceptances and all L/C Obligations.
     Total PR Commitment. The sum of the PR Commitments of the PR Banks, as in
effect from time to time. The Total PR Commitment shall not, at any time, exceed
$10,000,000.
     Total U.K. Commitment. The sum of the U.K. Commitments of the U.K. Banks,
as in effect from time to time. The Total U.K. Commitment shall not, at any
time, exceed $90,000,000.
     U.K. Agent. Has the meaning ascribed thereto in the introductory paragraph
hereof.
     U.K. Banks. The banks and financial institutions that shall have agreed to
make U.K. Loans to the U.K. Borrowers, as evidenced by such Bank having a
positive figure beside its name in the column titled “U.K. Commitment” on
Schedule 1 hereto, as such Schedule may be updated from time to time in
accordance with §§2.3(f), 2.4 and 21 hereof.
     U.K. Base Rate Loans. U.K. Loans bearing interest calculated by reference
to the Sterling Reference Rate (with respect to U.K. Base Rate Loans denominated
in Sterling) or the



--------------------------------------------------------------------------------



 



28

Euro Reference Rate (with respect to U.K. Base Rate Loans denominated in Euros)
or the Reference U.K. Dollar Base Rate (with respect to the U.K. Base Rate Loans
denominated in U.S. Dollars) and, with respect to U.K. Swing Line Loans only,
the RBS-U.K. Sterling Reference Rate (with respect to U.K. Swing Line Loans
denominated in Sterling), the RBS-U.K. Euro Reference Rate (with respect to U.K.
Swing Line Loans denominated in Euros) or the U.K. Dollar Base Rate.
     U.K. Borrowers. Has the meaning ascribed thereto in the introductory
paragraph hereof.
     U.K. Business Day. Any day other than a Saturday, Sunday, or any day on
which banking institutions in London, England are authorized or required by Law
to be closed.
     U.K. Commitment. With respect to each U.K. Bank, the amount set forth on
Schedule 1 hereto, as such Schedule may be updated from time to time in
accordance with §§2.3(f), 2.4 and 21 hereof, as the amount of such U.K. Bank’s
commitment to make U.K. Loans to the U.K. Borrowers, as the same may be reduced
from time to time; or if such commitment is terminated pursuant to the
provisions hereof, zero.
     U.K. Commitment Percentage. With respect to each U.K. Bank, the percentage
set forth on Schedule 1 hereto, as such Schedule may be updated from time to
time in accordance with §§2.3(f), 2.4 and 21 hereof, as such U.K. Bank’s
percentage of the Total U.K. Commitment.
     U.K. Dollar Base Rate. The annual rate of interest equal to the sum of
(i) the cost of funds offered to the U.K. Agent in the London interbank market
for overdrafts denominated in Dollars plus (ii) one percent (1%).
     U.K. Dollar LIBOR Rate. For any Interest Period with respect to a U.K.
LIBOR Rate Loan denominated in U.S. Dollars, the annual rate of interest at
which U.S. Dollar deposits are offered on Moneyline Telerate Page 3750 (or any
successor thereto) at approximately 11:00 a.m. (London time) two Eurodollar
Business Days prior to the beginning at such Interest Period. If the rate
referenced in the preceding sentence does not appear on such page or service or
such page or service shall not be available, the annual rate of interest
referred to in the first sentence shall be equal to the rate determined by the
U.K. Agent to be the offered rate on such other page or other service that
displays an average British Bankers Association Interest Settlement Rate for
deposits in U.S. Dollars (for delivery on the first day of such Interest Period)
with a term equivalent to such Interest Period, determined as of approximately
11:00 a.m. (London time) two Eurodollar Business Days prior to the first day of
such Interest Period. If the rates referenced in the preceding two sentences are
not available, the annual rate of interest referred to in the first sentence
shall be determined by the U.K. Agent as the rate of interest at which deposits
in U.S. Dollars for delivery on the first day of such Interest Period in same
day funds in the approximate amount of the U.K. LIBOR Rate Loan being made,
continued or converted by the U.K. Agent and with a term equivalent to such
Interest Period would be offered by the U.K. Agent to major banks in the London
interbank eurodollar market at their request at approximately 4:00 p.m. (London
time) two Eurodollar Business Days prior to the first day of such Interest
Period.
     U.K. Facility Fee. See §2.2(c).



--------------------------------------------------------------------------------



 



29

     U.K. LIBOR Rate Loans. U.K. Loans bearing interest calculated by reference
to the Sterling LIBOR Rate (with respect to U.K. Loans denominated in Sterling)
or the U.K. Dollar LIBOR Rate (with respect to U.K. Loans denominated in U.S.
Dollars).
     U.K. Loan Request. See §2.7(c).
     U.K. Loans. Collectively, Loans made to the U.K. Borrowers by the U.K.
Banks pursuant to §2.1.3 hereof and the U.K. Swing Line Loans.
     U.K. Note. See §2.5(c).
     U.K. Reference Banks. Bank of America, Mizuho Corporate Bank, Ltd. and RBS.
     U.K. Swing Line Loan Request. See §2.13(b).
     U.K. Swing Line Loans. See §2.13(a).
     U.K. Swing Line Note. See §2.13(f).
     Unreimbursed Amount. See §4.3(a).
     §1.2. Rules of Interpretation.
     (a) A reference to any document or agreement (including this Agreement)
shall include such document or agreement as amended, modified or supplemented
from time to time in accordance with its terms and the terms of this Agreement.
     (b) The singular includes the plural and the plural includes the singular.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms.
     (c) A reference to any law includes any amendment or modification to such
law.
     (d) Unless the context requires otherwise, any reference herein to any
Person shall be construed to include such Person’s permitted successors and
permitted assigns.
     (e) Accounting terms capitalized but not otherwise defined herein have the
meanings assigned to them by Generally Accepted Accounting Principles applied on
a consistent basis by the accounting entity to which they refer.
     (f) The words “include”, “includes” and “including” are not limiting.
     (g) All terms not specifically defined herein or by Generally Accepted
Accounting Principles, which terms are defined in the Uniform Commercial Code as
in effect in the State of New York, have the meanings assigned to them therein.
     (h) Reference to a particular “§” refers to that section of this Agreement
unless otherwise indicated.



--------------------------------------------------------------------------------



 



30

     (i) The words “herein”, “hereof”, “hereunder” and words of like import
shall refer to this Agreement as a whole and not to any particular section or
subdivision of this Agreement.
     (j) The word “will” shall be construed to have the same meaning and effect
as the word “shall.”
     (k) Unless the context requires otherwise, all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear.
     (l) Unless the context requires otherwise, the words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
     §1.3. Accounting Terms.
     (a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the audited financial statements, except
as otherwise specifically prescribed herein.
     (b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrowers or the Majority Banks shall so request, the
Administrative Agent, the Banks and the Borrowers shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Majority Banks);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrowers shall provide to the Administrative Agent and the Banks financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
     §1.4. Currency Equivalents. Wherever in this Agreement in connection with a
borrowing or other extension of credit, the conversion, continuation or
prepayment of a LIBOR Rate Loan, a Banker’s Acceptance or the issuance,
amendment or extension of a Letter of Credit or, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such borrowing or other
extension of credit, LIBOR Rate Loan, Banker’s Acceptance or Letter of Credit is
denominated in Canadian Dollars, Sterling or Euros (as the case may be), such
amount shall be the equivalent amount thereof in Canadian Dollars, Sterling or
Euros as determined by the relevant Agent as such time on the basis of the
Exchange Rate (determined in respect of the most recent Revaluation Date) for
the purchase of such Canadian Dollars, Sterling or Euros



--------------------------------------------------------------------------------



 



31

(rounded to the nearest unit of such Canadian Dollars, Sterling or Euros, with
0.5 of a unit being rounded upward), as determined by the relevant Agent or the
Issuing Bank, as the case may be.
     §1.5. Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).
     §1.6. Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time; provided further that with respect to any Letter of Credit where the
stated amount decreases, the maximum stated amount of such Letter of Credit
shall reflect such decrease solely after giving effect to such decrease.
     §2. THE CREDIT FACILITIES.
     §2.1. Commitment to Lend.
     §2.1.1. Domestic Loans. Subject to the terms and conditions set forth in
this Agreement, each of the Domestic Banks severally agrees to lend to Ryder and
Ryder may borrow, repay, and reborrow from time to time during the Availability
Period, upon notice by Ryder to the Administrative Agent given in accordance
with this §2, such sums in Dollars as are equal to such Domestic Bank’s Domestic
Commitment Percentage of the Domestic Loans requested by Ryder; provided that
(a) the sum of (i) the Outstanding Amount of the Domestic Loans, plus (ii) the
Outstanding Amount of L/C Obligations with respect to Letters of Credit issued
for the account of Ryder and its domestic Subsidiaries, shall not, at any time
and after giving effect to all amounts requested, exceed the Total Domestic
Commitment and (b) the sum of (i) the Outstanding Amount of the Domestic Loans
owed to a Domestic Bank, plus (ii) such Domestic Bank’s Domestic Commitment
Percentage of the outstanding L/C Obligations with respect to Letters of Credit
issued for the account of Ryder and its domestic Subsidiaries, shall not, at any
time and after giving effect to all amounts requested, exceed such Domestic
Bank’s Domestic Commitment.
     §2.1.2. Canadian Loans. Subject to the terms and conditions set forth in
this Agreement, each of the Canadian Banks severally agrees to lend to the
Canadian Borrowers in U.S. Dollars or Canadian Dollars, and the Canadian
Borrowers may borrow, repay, and reborrow from time to time in U.S. Dollars or
Canadian Dollars during the Availability Period, upon notice by the Canadian
Borrowers to the Canadian Agent given in accordance with this §2, such sums in
U.S. Dollars or Canadian Dollars as are equal to such Bank’s Canadian Commitment
Percentage of the Canadian Loans requested by the Canadian Borrowers; provided
that (a) the sum of (i) the Outstanding Amount of the Canadian Loans denominated
in Dollars, plus (ii) the Outstanding Amount of the



--------------------------------------------------------------------------------



 



32

Canadian Loans denominated in Canadian Dollars, plus (iii) the Outstanding
Amount of Bankers’ Acceptances then outstanding, shall not, at any time and
after giving effect to all amounts requested, exceed the Total Canadian
Commitment and (b) the sum of (i) the Outstanding Amount of the Canadian Loans
denominated in Dollars owed to a Canadian Bank, plus (ii) the Outstanding Amount
of the Canadian Loans denominated in Canadian Dollars owed to such Canadian
Bank, plus (iii) the Outstanding Amount of Bankers’ Acceptances purchased by
such Canadian Bank, shall not, at any time and after giving effect to all
amounts requested, exceed such Canadian Bank’s Canadian Commitment.
     §2.1.3. U.K. Loans. Subject to the terms and conditions set forth in this
Agreement, each of the U.K. Banks severally agrees to lend to the U.K. Borrowers
in U.S. Dollars, Sterling or Euros, and the U.K. Borrowers may borrow, repay,
and reborrow from time to time in U.S. Dollars, Sterling or Euros during the
Availability Period, upon notice by the U.K. Borrowers to the U.K. Agent given
in accordance with this §2, such sums in U.S. Dollars, Sterling or Euros as are
equal to such Bank’s U.K. Commitment Percentage of the U.K. Loans requested by
the U.K. Borrowers; provided that (a) the sum of (i) the Outstanding Amount of
the U.K. Loans denominated in Dollars, plus (ii) the Outstanding Amount of the
U.K. Loans denominated in Sterling, plus (iii) the Outstanding Amount of the
U.K. Loans denominated in Euros, shall not, at any time and after giving effect
to all amounts requested, exceed the Total U.K. Commitment and (b) the sum of
(i) the Outstanding Amount of the U.K. Loans denominated in Dollars owed to a
U.K. Bank, plus (ii) the Outstanding Amount of the U.K. Loans denominated in
Sterling owed to such U.K. Bank, plus (iii) the Outstanding Amount of the U.K.
Loans denominated in Euros owed to such U.K. Bank, shall not, at any time and
after giving effect to all amounts requested, exceed such U.K. Bank’s U.K.
Commitment.
     §2.1.4. PR Loans. Subject to the terms and conditions set forth in this
Agreement, each of the PR Banks severally agree to lend to Ryder PR in U.S.
Dollars and Ryder PR may borrow, repay, and reborrow from time to time in U.S.
Dollars during the Availability Period, upon notice by Ryder PR to the
Administrative Agent given in accordance with this §2, such sums in U.S. Dollars
as are equal to such PR Bank’s PR Commitment Percentage of the PR Loans
requested by Ryder PR; provided that (a) the sum of the Outstanding Amount of
the PR Loans shall not, at any time and after giving effect to all amounts
requested, exceed the Total PR Commitment and (b) the sum of the Outstanding
Amount of the PR Loans owed to a PR Bank shall not, at any time and after giving
effect to all amounts requested, exceed such PR Bank’s PR Commitment.
     §2.2. Facility Fee.
     (a) Ryder agrees to pay to the Administrative Agent, for the pro rata
account of each of the Domestic Banks, a fee (the “Domestic Facility Fee”) on
the Total Domestic Commitment (whether or not used) equal to the Applicable
Facility Fee Rate multiplied by the Total Domestic Commitment (or, if the Total
Domestic Commitment has



--------------------------------------------------------------------------------



 



33

terminated, on the Outstanding Amount of all Domestic Loans and L/C
Obligations). The Domestic Facility Fee shall be payable by Ryder quarterly in
arrears on the last day of each calendar quarter for the quarter then ending,
commencing with the first such date after the Closing Date and with a final
payment on the Maturity Date (or on the date of the termination in full of the
Total Domestic Commitment, if earlier).
     (b) The Canadian Borrowers jointly and severally agree to pay to the
Canadian Agent, for the pro rata account of each of the Canadian Banks, a fee
(the “Canadian Facility Fee”) on the Total Canadian Commitment (whether or not
used) equal to the Applicable Facility Fee Rate multiplied by the Total Canadian
Commitment (or, if the Total Canadian Commitment has terminated, on the
Outstanding Amount of all Canadian Loans and Bankers’ Acceptances). The Canadian
Facility Fee shall be payable by the Canadian Borrowers quarterly in arrears on
the last Business Day of each calendar quarter for the quarter then ending,
commencing with the first such date after the Closing Date and with a final
payment on the Maturity Date (or on the date of the termination in full of the
Total Canadian Commitment, if earlier).
     (c) The U.K. Borrowers jointly and severally agree to pay the U.K. Agent,
for the pro rata account of each of the U.K. Banks, a fee (the “U.K. Facility
Fee”) on the Total U.K. Commitment (whether or not used) equal to the Applicable
Facility Fee Rate multiplied by the Total U.K. Commitment (or, if the Total U.K.
Commitment has terminated, on the Outstanding Amount of all U.K. Loans). The
U.K. Facility Fee shall be payable by the U.K. Borrowers quarterly in arrears on
the last day of each calendar quarter for the quarter then ending, commencing
with the first such date after the Closing Date and with a final payment on the
Maturity Date (or on the date of the termination in full of the Total U.K.
Commitment, if earlier).
     (d) Ryder PR agrees to pay the Administrative Agent, for the pro rata
account of each of the PR Banks, a fee (the “PR Facility Fee”) on the Total PR
Commitment (whether or not used) equal to the Applicable Facility Fee Rate
multiplied by the Total PR Commitment (or, if the Total PR Commitment has
terminated, on the Outstanding Amount of all PR Loans). The PR Facility Fee
shall be payable by Ryder PR quarterly in arrears on the last day of each
calendar quarter for the quarter then ending, commencing with the first such
date after the Closing Date and with a final payment on the Maturity Date (or on
the date of the termination in full of the Total PR Commitment, if earlier).
     §2.3. Reduction of Commitments.
     (a) Ryder shall have the right at any time and from time to time, upon
three (3) Domestic Business Days prior written notice to the Administrative
Agent, to reduce by $10,000,000 or a larger integral multiple of $1,000,000 or
terminate entirely the Total Domestic Commitment, whereupon each Domestic Bank’s
Domestic Commitment shall be reduced pro rata in accordance with such Domestic
Bank’s Domestic Commitment Percentage of the amount specified in such notice or,
as the case may be, terminated. Promptly after receiving any notice by Ryder
delivered pursuant to this §2.3(a), the Administrative Agent will notify the
Domestic Banks and the other Agents thereof. Upon the effective date of any such
reduction or termination, Ryder shall pay to the



--------------------------------------------------------------------------------



 



34

Administrative Agent, for the pro rata accounts of the Domestic Banks, the full
amount of the accrued and unpaid Domestic Facility Fee on the amount of such
reduction. Notwithstanding the foregoing, at no time may the Total Domestic
Commitment be reduced to an amount less than the sum of (i) the Outstanding
Amount of all Domestic Loans then outstanding, plus (ii) the Outstanding Amount
of L/C Obligations with respect to Letters of Credit issued for the account of
Ryder and its domestic Subsidiaries.
     (b) The Canadian Borrowers shall have the right at any time and from time
to time, upon three (3) Canadian Business Days prior written notice to the
Canadian Agent, to reduce by $5,000,000 or a larger integral multiple of
$1,000,000 or terminate entirely the Total Canadian Commitment, whereupon each
Canadian Bank’s Canadian Commitment shall be reduced pro rata in accordance with
such Canadian Bank’s Canadian Commitment Percentage of the amount specified in
such notice or, as the case may be, terminated. Promptly after receiving any
notice of the Canadian Borrowers delivered pursuant to this §2.3(b), the
Canadian Agent will notify the Canadian Banks and the other Agents thereof. Upon
the effective date of any such reduction or termination, the Canadian Borrowers
shall pay to the Canadian Agent, for the pro rata accounts of the Canadian
Banks, the full amount of the accrued and unpaid Canadian Facility Fee on the
amount of such reduction. Notwithstanding the foregoing, at no time may the
Total Canadian Commitment be reduced to an amount less than the sum of (i) the
Outstanding Amount of Canadian Loans denominated in Dollars, plus (ii) the
Outstanding Amount of Canadian Loans denominated in Canadian Dollars, plus
(iii) the Outstanding Amount of Bankers’ Acceptances.
     (c) The U.K. Borrowers shall have the right at any time and from time to
time, upon three (3) U.K. Business Days prior written notice to the U.K. Agent,
to reduce by $5,000,000 or a larger integral multiple of $1,000,000 or terminate
entirely the Total U.K. Commitment, whereupon each U.K. Bank’s U.K. Commitment
shall be reduced pro rata in accordance with such U.K. Bank’s U.K. Commitment
Percentage of the amount specified in such notice or, as the case may be,
terminated. Promptly after receiving any notice of the U.K. Borrowers delivered
pursuant to this §2.3(c), the U.K. Agent will notify the U.K. Banks and the
other Agents thereof. Upon the effective date of any such reduction or
termination, the U.K. Borrowers shall pay to the U.K. Agent, for the pro rata
accounts of the U.K. Banks, the full amount of the accrued and unpaid U.K.
Facility Fee on the amount of such reduction. Notwithstanding the foregoing, at
no time may the Total U.K. Commitment be reduced to an amount less than the sum
of (i) the Outstanding Amount of all U.K. Loans denominated in Dollars, plus
(ii) the Outstanding Amount of all U.K. Loans denominated in Sterling, plus
(iii) the Outstanding Amount of all U.K. Loans denominated in Euros.
     (d) Ryder PR shall have the right at any time and from time to time, upon
three (3) Domestic Business Days prior written notice to the Administrative
Agent to reduce by $1,000,000 or a larger integral multiple of $1,000,000 or
terminate entirely the Total PR Commitment, whereupon each PR Bank’s PR
Commitment shall be reduced pro rata in accordance with such PR Bank’s PR
Commitment Percentage of the amount specified in such notice or, as the case may
be, terminated. Promptly after receiving any notice of Ryder PR delivered
pursuant to this §2.3(d), the Administrative Agent will



--------------------------------------------------------------------------------



 



35

notify the PR Banks and the other Agents thereof. Upon the effective date of any
such reduction or termination, Ryder PR shall pay to the Administrative Agent,
for the pro rata accounts of the PR Banks, the full amount of the accrued and
unpaid PR Facility Fee on the amount of such reduction. Notwithstanding the
foregoing, at no time may the Total PR Commitment be reduced to an amount less
than the sum of the Outstanding Amount of all PR Loans.
     (e) Excluding any Reallocation pursuant to §2.4 hereof, no reduction or
termination of the Total Domestic Commitment, the Total Canadian Commitment, the
Total U.K. Commitment or the Total PR Commitment once made may be revoked; the
portion of the Total Domestic Commitment, the Total Canadian Commitment, the
Total U.K. Commitment or the Total PR Commitment reduced or terminated may not
be reinstated; and amounts in respect of such reduced or terminated portion may
not be reborrowed.
     (f) Promptly after the effectiveness of any partial reduction in the
Commitments pursuant to this §2.3, the Administrative Agent shall distribute to
each Bank an updated Schedule 1 hereto reflecting such reduction, and the
Borrowers hereby authorize such amendment to Schedule 1.
     §2.4. Reallocation of Commitments.
     (a) Subject to the conditions set forth in this §2.4, the Borrowers shall
have the right at any time and from time to time upon five (5) Business Days
prior written notice to each of the Agents to (i) increase the Total Domestic
Commitment by reducing and reallocating by an equivalent amount all or a portion
of the Total Canadian Commitment and/or the Total U.K. Commitment and/or the
Total PR Commitment to the Total Domestic Commitment, (ii) increase the Total
Canadian Commitment (to the extent the same has been previously reallocated to
the Total Domestic Commitment or the Total U.K. Commitment or the Total PR
Commitment) by reducing and reallocating by an equivalent amount a portion of
the Total Domestic Commitment and/or the Total U.K. Commitment and/or Total PR
Commitment to the Total Canadian Commitment, (iii) increase the Total U.K.
Commitment (to the extent the same has been previously reallocated to the Total
Domestic Commitment or the Total Canadian Commitment or the Total PR Commitment)
by reducing and reallocating by an equivalent amount a portion of the Total
Domestic Commitment and/or all or a portion of the Total Canadian Commitment
and/or Total PR Commitment to the Total U.K. Commitment or (iv) increase the
Total PR Commitment (to the extent the same has been previously reallocated to
the Total Domestic Commitment or the Total Canadian Commitment or the Total U.K.
Commitment) by reducing or reallocating by an equivalent amount a portion of the
Total Domestic Commitment and/or Total Canadian Commitment and/or Total U.K.
Commitment to the Total PR Commitment.
     (b) Any Reallocation pursuant to §2.4 shall be subject to the following
conditions:



--------------------------------------------------------------------------------



 



36

     (i) Each Reallocation of Commitment amounts shall be made only between the
offices or affiliates of a Bank such that the sum of all the Commitments of each
Bank and its affiliates shall not be increased or decreased as a result of any
Reallocation.
     (ii) Each increase in the Total Domestic Commitment, Total Canadian
Commitment, Total U.K. Commitment or Total PR Commitment, as the case may be,
shall be offset by a corresponding and equivalent reduction in one or more of
the Total Domestic Commitment, Total Canadian Commitment, Total U.K. Commitment
and Total PR Commitment, such that the Total Commitment in effect immediately
before a Reallocation shall be equal to the Total Commitment immediately after,
and after giving effect to, such Reallocation.
     (iii) No Reallocation shall increase (A) the Total Canadian Commitment in
excess of $90,000,000, (B) the Total U.K. Commitment in excess of $90,000,000 or
(C) the Total PR Commitment in excess of $10,000,000.
     (iv) No Reallocation shall result in (A) any Domestic Bank having a
positive Canadian Commitment, U.K. Commitment or PR Commitment if such Domestic
Bank, or its affiliate, did not have such positive Canadian Commitment, U.K.
Commitment or PR Commitment on the Closing Date or acquire such Commitment by
assignment after the Closing Date, or (B) any U.K. Bank having a positive
Canadian Commitment or PR Commitment if such U.K. Bank, or its affiliate, did
not have such positive Canadian Commitment or PR Commitment on the Closing Date
or acquire such Commitment by assignment after the Closing Date, or (C) any
Canadian Bank having a positive U.K. Commitment or PR Commitment if such
Canadian Bank, or its affiliate, did not have such positive U.K. Commitment or
PR Commitment on the Closing Date or acquire such Commitment by assignment after
the Closing Date, or (D) any PR Bank having a positive U.K. Commitment or
Canadian Commitment if such PR Bank, or its affiliate, did not have such
positive U.K. Commitment or Canadian Commitment on the Closing Date or acquire
such Commitment by assignment after the Closing Date.
     (v) Subject to §2.4(b)(iv), each Reallocation shall be made pro rata among
the Banks whose Commitments are being reallocated from one type of Commitment to
another, but shall not cause the Commitments of any other Banks to change (but
will result in a change in Commitment Percentages).
     (vi) Subject to Section 6.16, in no event shall (A) the Total Domestic
Commitment be reduced to an amount less than the sum of (i) the Outstanding
Amount of all Domestic Loans, plus (ii) the Outstanding Amount of L/C
Obligations with respect to Letters of Credit issued for the account of Ryder
and its domestic Subsidiaries; (B) the Total Canadian Commitment be reduced to
an amount less than the sum of (i) the Outstanding Amount of Canadian Loans
denominated in Dollars, plus (ii) the Outstanding Amount of Canadian Loans
denominated in Canadian Dollars, plus (iii) the Outstanding Amount of Bankers’



--------------------------------------------------------------------------------



 



37

Acceptances; (C) the Total U.K. Commitment be reduced to an amount less than the
sum of (i) the Outstanding Amount of all U.K. Loans denominated in Dollars, plus
(ii) the Outstanding Amount of all U.K. Loans denominated in Sterling, plus
(iii) the Outstanding Amount of all U.K. Loans denominated in Euros; or (D) the
Total PR Commitment be reduced to an amount less than the sum of the Outstanding
Amount of all PR Loans.
     (c) The Administrative Agent shall (i) notify each of the Banks promptly
after receiving any notice of a Reallocation delivered by the Borrowers pursuant
to this §2.4 and (ii) promptly upon the effectiveness of any such Reallocation,
distribute to each Bank an updated Schedule 1 hereto, reflecting the changes in
the respective Commitments of the Banks, and the Borrowers hereby authorize such
amendment to Schedule 1.
     §2.5. The Notes and Loan Accounts.
     (a) The Domestic Loans (other than the Domestic Swing Line Loans) may be
evidenced by separate promissory notes of Ryder in substantially the form of
Exhibit A-1 hereto (each, a “Domestic Note”), dated as of the Closing Date and
completed with appropriate insertions. Upon the request of any Domestic Bank to
Ryder made through the Administrative Agent, Ryder shall execute and deliver to
such Bank (through the Administrative Agent) a Domestic Note, which shall
evidence such Bank’s Domestic Loans to Ryder in addition to such accounts or
records referred to in §2.5(f). One such Domestic Note shall be payable to the
order of each Domestic Bank requesting such a Note in an amount equal to its
Domestic Commitment (plus, if such Bank has a Canadian Commitment, a U.K.
Commitment and/or a PR Commitment, the amount of such other Commitment(s)), and
shall represent the obligation of Ryder to pay such Domestic Bank such principal
amount or, if less, the outstanding principal amount of all Domestic Loans made
by such Domestic Bank, plus interest accrued thereon, as set forth herein.
     (b) The Canadian Loans (other than the Canadian Swing Line Loans) may be
evidenced by separate promissory notes of the Canadian Borrowers in
substantially the form of Exhibit A-2 hereto (each, a “Canadian Note”), dated as
of the Closing Date and completed with appropriate insertions. Upon the request
of any Canadian Bank to the Canadian Borrowers made through the Administrative
Agent, the Canadian Borrowers shall execute and deliver to such Bank (through
the Administrative Agent) a Canadian Note, which shall evidence such Bank’s
Canadian Loans to the Canadian Borrowers in addition to such accounts or records
referred to in §2.5(f). One such Canadian Note shall be payable to the order of
each Canadian Bank requesting such Note in an amount equal to its Canadian
Commitment, and shall represent the joint and several obligation of the Canadian
Borrowers to pay such Canadian Bank such principal amount or, if less, the
outstanding principal amount of all Canadian Loans made by such Canadian Bank,
plus interest accrued thereon, as set forth herein.
     (c) The U.K. Loans (other than the U.K. Swing Line Loans) may be evidenced
by separate promissory notes of the U.K. Borrowers in substantially the form of
Exhibit A-3 hereto (each, a “U.K. Note”), dated as of the Closing Date and
completed with appropriate insertions. Upon the request of any U.K. Bank to the
U.K. Borrowers



--------------------------------------------------------------------------------



 



38

made through the Administrative Agent, the U.K. Borrowers shall execute and
deliver to such Bank (through the Administrative Agent) a U.K. Note, which shall
evidence such Bank’s U.K. Loans to the U.K. Borrowers in addition to such
accounts or records referred to in §2.5(f). One such U.K. Note shall be payable
to the order of each U.K. Bank requesting such a Note in an amount equal to its
U.K. Commitment, and shall represent the joint and several obligation of the
U.K. Borrowers to pay such U.K. Bank such principal amount or, if less, the
outstanding principal amount of all U.K. Loans made by such U.K. Bank, plus
interest accrued thereon, as set forth herein.
     (d) The PR Loans may be evidenced by separate promissory notes of Ryder PR
in substantially the form of Exhibit A-4 hereto (each, a “PR Note”), dated as of
the Closing Date and completed with appropriate insertions. Upon the request of
any PR Bank to Ryder PR made through the Administrative Agent, Ryder PR shall
execute and deliver to such Bank (through the Administrative Agent) a PR Note,
which shall evidence such Bank’s PR Loans to Ryder PR in addition to such
accounts or records referred to in §2.5(f). One such PR Note shall be payable to
the order of each PR Bank requesting such a Note in an amount equal to its PR
Commitment, and shall represent the obligation of Ryder PR to pay such PR Bank
such principal amount or, if less, the outstanding principal amount of all PR
Loans made by such PR Bank, plus interest accrued thereon, as set forth herein.
     (e) Each Borrower irrevocably authorizes each Bank to make, or cause to be
made, in connection with a Drawdown Date of any Loan and at the time of receipt
of any payment of principal on any Note, an appropriate notation on such Bank’s
records or on the schedule attached to such Bank’s Note, or a continuation of
such schedule attached thereto, reflecting the making of such Loan or the
receipt of such payment (as the case may be). Each Bank may, prior to any
transfer of any Note, endorse on the reverse side thereof the outstanding
principal amount of the Loans evidenced thereby. The Outstanding Amount of the
Loans set forth on such Bank’s records shall be prima facie evidence of the
principal amount thereof owing and unpaid to such Bank, but the failure to
record, or any error in so recording, any such amount shall not limit or
otherwise affect the obligations of each applicable Borrowers hereunder or under
such Notes to make payments of principal of or interest on any such Notes when
due.
     (f) The Loans, L/C Credit Extensions and Bankers’ Acceptances made, issued,
accepted and/or purchased, as applicable, by each Bank shall be evidenced by one
or more accounts or records maintained by such Bank and by the applicable Agent
in the ordinary course of business. The accounts or records maintained by the
applicable Agent and each Bank shall be conclusive absent manifest error of the
amount of the credit extensions made by the Banks to the Borrowers and the
interest and payments thereon. Any failure to so record or any error in doing so
shall not, however, limit or otherwise affect the obligation of the Borrowers
hereunder to pay any amount owing with respect to the Obligations. In the event
of any conflict between the accounts and records maintained by any Bank and the
accounts and records of the applicable Agent in respect of such matters, the
accounts and records of the applicable Agent shall control in the absence of
manifest error.



--------------------------------------------------------------------------------



 



39

     §2.6. Interest on Loans. Except as provided in §6.11:
     (a) Each Domestic Loan (other than the Domestic Swing Line Loans) shall
bear interest on the outstanding principal amount thereof at the rate per annum
equal to (i) the Domestic Base Rate plus the Applicable Margin on all Base Rate
Loans or (ii) the Domestic LIBOR Rate plus the Applicable Margin on all LIBOR
Rate Loans. The Domestic Swing Line Loans shall bear interest at the rate per
annum equal to the Domestic Base Rate plus the Applicable Margin on all Swing
Line Loans.
     (b) Each Canadian Loan (other than the Canadian Swing Line Loans) shall
bear interest on the outstanding principal amount thereof at the rate per annum
equal to (i) the Canadian Prime Rate plus the Applicable Margin on all Base Rate
Loans denominated in Canadian Dollars, (ii) the Canadian Base Rate plus the
Applicable Margin on all Base Rate Loans denominated in U.S. Dollars, or
(iii) the Canadian LIBOR Rate plus the Applicable Margin on all LIBOR Rate
Loans. Each Canadian Swing Line Loan (i) denominated in Canadian Dollars shall
bear interest at the rate per annum equal to the Canadian Prime Rate plus the
Applicable Margin on all Swing Line Loans and (ii) denominated in U.S. Dollars
shall bear interest at the rate per annum equal to the Canadian Base Rate plus
the Applicable Margin on all Swing Line Loans. Notwithstanding anything to the
contrary contained herein, no requested Canadian Loan denominated in Canadian
Dollars may be a LIBOR Rate Loan.
     (c) Each U.K. Loan (other than the U.K. Swing Line Loans) shall bear
interest on the outstanding principal amount thereof at the rate per annum equal
to (i) the U.K. Dollar Base Rate plus the Applicable Margin on all Base Rate
Loans denominated in Dollars, (ii) the Sterling LIBOR Rate plus the Applicable
Margin on all LIBOR Rate Loans plus the Additional Costs on all U.K. LIBOR Rate
Loans denominated in Sterling, (iii) the U.K. Dollar LIBOR Rate plus the
Applicable Margin on all LIBOR Rate Loans plus the Additional Costs on all U.K.
LIBOR Rate Loans denominated in Dollars or (iv) the EURIBOR Rate plus the
Applicable Margin on all LIBOR Rate Loans plus the Additional Costs on all
EURIBOR Rate Loans. Each U.K. Swing Line Loan (i) denominated in Sterling shall
bear interest at the rate per annum equal to the RBS-U.K. Sterling Reference
Rate plus the Applicable Margin on all Swing Line Loans, (ii) denominated in
U.S. Dollars shall bear interest at the rate per annum equal to the U.K. Dollar
Base Rate plus the Applicable Margin on all Swing Line Loans and (iii)
denominated in Euros shall bear interest at the rate per annum equal to the
RBS-U.K. Euro Reference Rate plus the Applicable Margin on all Swing Line Loans.
In the case of any Bank advancing a U.K. Base Rate Loan (other than the U.K.
Swing Line Loans) denominated in Sterling or Euro, such U.K. Base Rate Loans
shall bear interest on the outstanding principal amount thereof at the rate per
annum equal to (i) with respect to U.K. Base Rate Loans denominated in Sterling,
the Sterling Reference Rate plus the Applicable Margin on all Base Rate Loans
denominated in Sterling and (ii) with respect to U.K. Base Rate Loans
denominated in Euros, the Euro Reference Rate plus the Applicable Margin on all
Base Rate Loans denominated in Euro. Notwithstanding anything to the contrary
contained herein, any requested U.K. Loans denominated in Sterling or Euro
(other than the U.K. Swing Line Loans) shall be LIBOR Rate Loans.



--------------------------------------------------------------------------------



 



40

     (d) Each PR Loan shall bear interest on the outstanding principal amount
thereof at the rate per annum equal to (i) the Domestic Base Rate plus the
Applicable Margin on all Base Rate Loans bearing interest calculated by
reference to the Domestic Base Rate or (ii) the Domestic LIBOR Rate plus the
Applicable Margin on all LIBOR Rate Loans bearing interest calculated by
reference to the Domestic LIBOR Rate.
     (e) Each Borrower promises to pay interest on the Loans made to such
Borrower in arrears on each Interest Payment Date with respect thereto. Interest
hereunder shall be due and payable in accordance with the terms hereof before
and after judgment, and before and after the commencement of any proceeding
under any Debtor Relief Laws.
     §2.7. Requests for Loans.
     (a) Ryder shall give to the Administrative Agent written notice in the form
of Exhibit B-1 hereto (or telephonic notice confirmed in writing or a facsimile
in the form of Exhibit B-1 hereto, or as provided in §2.12(c) with respect to
actual or deemed requests for Domestic Base Rate Loans) of each Domestic Loan
requested hereunder (a “Domestic Loan Request”) not later than (a) 11:00 a.m.
(Boston time) one (1) Business Day prior to the proposed Drawdown Date of any
Domestic Loan that is a Base Rate Loan, or (b) 11:00 am (Boston time) three
(3) Eurodollar Business Days prior to the proposed Drawdown Date of any Domestic
Loan that is a LIBOR Rate Loan. Each such Domestic Loan Request shall specify
(A) the principal amount of the Domestic Loan requested, (B) the proposed
Drawdown Date of such Domestic Loan, (C) whether such Domestic Loan requested is
to be a Base Rate Loan or a LIBOR Rate Loan, and (D) the Interest Period for
such Domestic Loan, if a LIBOR Rate Loan. Each Domestic Loan requested shall be
in a minimum amount of $10,000,000. Domestic Loan Requests made hereunder shall
be irrevocable and binding on Ryder and shall obligate Ryder to accept the
Domestic Loan requested from the Domestic Banks on the proposed Drawdown Date.
     (b) The Canadian Borrowers shall give to the Canadian Agent written notice
in the form of Exhibit B-2 hereto (or telephone notice confirmed in writing or a
facsimile in the form of Exhibit B-2 hereto or as provided in §2.14(c) with
respect to actual or deemed requests for Canadian Base Rate Loans) of each
Canadian Loan requested hereunder (a “Canadian Loan Request”) not later than
(a) 12:00 noon (Toronto time) one (1) Business Day prior to the proposed
Drawdown Date of any Canadian Loan that is a Base Rate Loan, or (b) 12:00 noon
(Toronto time) three (3) Canadian Business Days prior to the proposed Drawdown
Date of any Canadian Loan that is a LIBOR Rate Loan. Each such Canadian Loan
Request shall specify (A) the principal amount of the Canadian Loan requested,
(B) the proposed Drawdown Date of such Canadian Loan, (C) whether such Canadian
Loan is to be a Base Rate Loan or a LIBOR Rate Loan, (D) the Interest Period of
such Canadian Loan, if a LIBOR Rate Loan, and (E) whether such Canadian Loan is
to be denominated in Canadian Dollars or U.S. Dollars. Each Canadian Loan
Request shall be in a minimum amount of C$3,000,000 or an integral multiple of
C$100,000 above such amount (or, in any case, the Dollar Equivalent thereof).
Canadian Loan Requests made hereunder shall be irrevocable and binding on the
Canadian Borrowers, and shall obligate the Canadian Borrowers to accept the
Canadian Loan



--------------------------------------------------------------------------------



 



41

requested from the Canadian Banks on the proposed Drawdown Date. Notwithstanding
anything to the contrary contained herein, no requested Canadian Loan
denominated in Canadian Dollars may be a LIBOR Rate Loan.
     (c) The U.K. Borrowers shall give to the U.K. Agent written notice in the
form of Exhibit B-3 hereto (or telephone notice confirmed in writing or a
facsimile in the form of Exhibit B-3 hereto or as provided in §2.13(c) with
respect to actual or deemed requests for U.K. Base Rate Loans) of each U.K. Loan
requested hereunder (a “U.K. Loan Request”) not later than (a) 12:00 noon
(London time) one (1) Business Day prior to the proposed Drawdown Date of any
U.K. Loan that is a Base Rate Loan or any U.K. LIBOR Rate Loan denominated in
Sterling or (b) 12:00 noon (London time) three (3) Eurodollar Business Days
prior to the proposed Drawdown Date of any U.K. Loan that is a LIBOR Rate Loan
denominated in U.S. Dollars or any EURIBOR Rate Loan. Each such U.K. Loan
Request shall specify (A) the principal amount of the U.K. Loan requested,
(B) the proposed Drawdown Date of such U.K. Loan, (C) whether such U.K. Loan is
to be a Base Rate Loan (which may only be requested in the event that a LIBOR
Rate Loan is not available) or a LIBOR Rate Loan, (D) the Interest Period of
such U.K. Loan, if a LIBOR Rate Loan, and (E) whether such U.K. Loan is to be
denominated in Sterling, U.S. Dollars or Euros. Each U.K. Loan Request shall be
in a minimum amount of $1,000,000, £500,000 if denominated in Sterling or
EU1,000,000 if denominated in Euros. U.K. Loan Requests made hereunder shall be
irrevocable and binding on the U.K. Borrowers, and shall obligate the U.K.
Borrowers to accept the U.K. Loan requested from the U.K. Banks on the proposed
Drawdown Date. Notwithstanding anything to the contrary contained herein, the
requested U.K. Loans denominated in Sterling or Euro (other than the U.K. Swing
Line Loans) shall be LIBOR Rate Loans.
     (d) Ryder PR shall give the Administrative Agent written notice in the form
of Exhibit B-4 hereto (or telephone notice confirmed in writing or a facsimile
in the form of Exhibit B-4 of each PR Loan requested hereunder (a “PR Loan
Request”) not later than (a) 11:00 a.m. Boston time one (1) Business Day prior
to the proposed Drawdown Date of any PR Loan that is to bear interest calculated
by reference to the Domestic Base Rate, or (b) 11:00 a.m. (Boston time) three
(3) Eurodollar Business Days prior to the proposed Drawdown Date of any PR Loan
that is to bear interest calculated by reference to the Domestic LIBOR Rate.
Each such PR Loan Request shall specify (A) the principal amount of each PR Loan
requested, (B) the proposed Drawdown Date of such PR Loan, (C) whether such PR
Loan requested is to bear interest calculated by reference to the Domestic Base
Rate or the Domestic LIBOR Rate. PR Loan Requests made hereunder shall be
irrevocable and binding on Ryder PR, and shall obligate Ryder PR to accept the
PR Loan requested from the PR Banks on the proposed Drawdown Date.
     (e) The Administrative Agent shall promptly notify each Domestic Bank of
each Domestic Loan Request received by the Administrative Agent. The Canadian
Agent shall promptly notify each Canadian Bank of each Canadian Loan Request
received by the Canadian Agent. The U.K. Agent shall promptly notify each U.K.
Bank of each U.K. Loan Request received by the U.K. Agent. The Administrative
Agent shall promptly notify each PR Bank of each PR Loan Request received by the
Administrative Agent.



--------------------------------------------------------------------------------



 



42

     §2.8. Election of LIBOR Rate; Notice of Election; Interest Periods; Minimum
Amounts.
     (a) At the Borrowers’ option, so long as no Event of Default has occurred
and is then continuing, each Borrower may (i) elect to convert any Base Rate
Loan or a portion thereof to a LIBOR Rate Loan, (ii) at the time of any Domestic
Loan Request, Canadian Loan Request, U.K. Loan Request or PR Loan Request
specify that such requested Loan shall be a LIBOR Rate Loan, or (iii) upon
expiration of the applicable Interest Period, elect to maintain an existing
LIBOR Rate Loan as such, provided that the applicable Borrower shall give notice
to the Administrative Agent, in the case of Domestic Loans and PR Loans, the
Canadian Agent, in the case of Canadian Loans, or the U.K. Agent, in the case of
U.K. Loans, pursuant to §2.8(b) hereof. Upon determining any LIBOR Rate, the
Administrative Agent, in the case of Domestic Loans and PR Loans, the Canadian
Agent, in the case of Canadian Loans, and the U.K. Agent, in the case of U.K.
Loans, shall forthwith provide notice thereof to the applicable Borrower(s) and
the applicable Banks, and each such notice to such Borrower(s) shall be
considered prima facie correct and binding, absent manifest error. No Loan may
be converted into or continued as a Loan denominated in a different currency,
but instead must be prepaid in the original currency of such Loan and reborrowed
in the other currency.
     (b) Three (3) Eurodollar Business Days (or, in the case of (i) a Canadian
LIBOR Rate Loan, three (3) Canadian Business Days and (ii) a U.K. LIBOR Rate
Loan denominated in Sterling or Euros, one (1) Eurodollar Business Day) prior to
the making of any LIBOR Rate Loan or the conversion of any Base Rate Loan to a
LIBOR Rate Loan, or, in the case of an outstanding LIBOR Rate Loan, the
expiration date of the applicable Interest Period, the applicable Borrower shall
give written notice to the Administrative Agent, in the case of Domestic Loans
and PR Loans, the Canadian Agent, in the case of Canadian Loans, or the U.K.
Agent, in the case of U.K. Loans, not later than 12:00 noon (local time for such
Agent) of its election pursuant to §2.8(a). Each such notice delivered to the
Administrative Agent, the Canadian Agent or the U.K. Agent, shall specify the
aggregate principal amount of applicable Loans to be borrowed or maintained as
or converted to LIBOR Rate Loans and the requested duration of the Interest
Period that will be applicable to such LIBOR Rate Loan, and shall be irrevocable
and binding upon such Borrower. If Ryder shall fail to give the Administrative
Agent or if the Canadian Borrowers shall fail to give the Canadian Agent, or if
the U.K. Borrowers shall fail to give the U.K. Agent, or if Ryder PR shall fail
to give the Administrative Agent, notice of its or their election hereunder,
together with all of the other information required by this §2.8(b), with
respect to any Loan (other than a U.K. Loan denominated in Sterling or Euros),
whether at the end of an Interest Period or otherwise, such Loan shall be deemed
a Base Rate Loan. If the U.K. Borrowers shall fail to give to the U.K. Agent
notice of their election hereunder, together with all of the other information
required by this §2.8(b), with respect to a U.K. Loan denominated in Sterling or
Euros, whether at the end of an Interest Period or otherwise, such Loan shall
bear interest at the end of such Interest Period for an Interest Period of seven
(7) days at a rate equal to the sum of (i) the rate determined by the U.K. Agent
at which Sterling (or Euros, as the case may be) deposits are offered to it for
a period of seven (7) days at approximately 11:00 a.m. (London time) on such day
for an amount equal to the principal amount of such



--------------------------------------------------------------------------------



 



43

Loan plus (ii) the Applicable Margin on all LIBOR Rate Loans plus (iii) the
Additional Costs. The Administrative Agent, the Canadian Agent, or the U.K.
Agent, as the case may be, shall promptly notify the applicable Banks in writing
(or by telephone confirmed in writing or by facsimile) of such election.
     (c) Notwithstanding anything herein to the contrary, no Borrower may
specify an Interest Period with respect to the Domestic Loans, Canadian Loans,
U.K. Loans or PR Loans that would extend beyond the Maturity Date.
     (d) No conversion of Loans pursuant to this §2.8 may result in (i) a LIBOR
Rate Loan denominated in Dollars or Euros with a principal amount less than
$1,000,000 (or the Euro Equivalent thereof), (ii) a LIBOR Rate Loan denominated
in Sterling with a principal amount less than £500,000 or (iii) a Canadian LIBOR
Rate Loan with a principal amount less than the Dollar Equivalent of
C$3,000,000. In no event shall a Borrower have more than twenty (20) different
Interest Periods for borrowings of LIBOR Rate Loans outstanding at any time.
     (e) Subject to the terms and conditions of §6.10 hereof, if any Bank
demands compensation under §6.7(c) or (d) with respect to any LIBOR Rate Loan,
the applicable Borrower may at any time, upon at least three (3) Business Days’
prior written notice to the applicable Agent, elect to convert such LIBOR Rate
Loan into a Base Rate Loan denominated in Dollars bearing interest calculated by
reference to the Domestic Base Rate, the Canadian Base Rate or the U.K. Dollar
Base Rate, as applicable (on which interest and principal shall be payable
contemporaneously with the related LIBOR Rate Loans of the other Banks).
Thereafter, and until such time as such Bank notifies the applicable Agent that
the circumstances giving rise to the demand for compensation under §6.7(c) or
(d) no longer exist, all requests for LIBOR Rate Loans from such Bank shall be
deemed to be requests for Base Rate Loans denominated in Dollars. Once such Bank
notifies the applicable Agent that such circumstances no longer exist, the
Borrower(s) may elect that the principal amount of each such Loan converted
hereunder shall again bear interest as a LIBOR Rate Loan beginning on the first
day of the next succeeding Interest Period applicable to the related LIBOR Rate
Loans of the other Banks.
     §2.9. Funds for Loans. Not later than 12:00 noon (local time for each
applicable Agent) on the proposed Drawdown Date (a) in the case of Domestic
Loans, each of the Domestic Banks will make available to the Administrative
Agent, (b) in the case of Canadian Loans, each of the Canadian Banks will make
available to the Canadian Agent, (c) in the case of the U.K. Loans, each of the
U.K. Banks will make available to the U.K. Agent, or (d) in the case of PR
Loans, each of the PR Banks will make available to the Administrative Agent, in
each case at such Agent’s respective Head Office, in immediately available
funds, the amount of its Domestic Commitment Percentage, Canadian Commitment
Percentage, U.K. Commitment Percentage or PR Commitment Percentage, as the case
may be, of the amount of the requested Loan. Upon receipt from each Bank of such
amount, and upon receipt of the documents required by §11 and the borrowing
certificate required under §12 and the satisfaction of the other conditions set
forth therein, to the extent applicable, the Administrative Agent will make
available to Ryder the aggregate amount of such Domestic Loans made available by
the Domestic Banks (and the funds



--------------------------------------------------------------------------------



 



44

otherwise available under §2.12(c), if any), the Canadian Agent will make
available to the Canadian Borrowers the aggregate amount of such Canadian Loans
made available by the Canadian Banks (and the funds otherwise available under
§2.14(c), if any), the U.K. Agent will make available to the U.K. Borrowers the
amount of such U.K. Loans made available by the U.K. Banks (and the funds
otherwise available under §2.13(c), if any) and the Administrative Agent will
make available to Ryder PR the amount of such PR Loans made available by the PR
Banks in each case, not later than 2:00 p.m. (local time for such Agent). The
failure or refusal of any Bank to make available to the applicable Agent at the
aforesaid time and place on any Drawdown Date the amount of its Domestic
Commitment Percentage of the requested Domestic Loan, or its Canadian Commitment
Percentage of the requested Canadian Loan, or its U.K. Commitment Percentage of
the requested U.K. Loan, or its PR Commitment Percentage of the requested PR
Loan, as the case may be, shall not relieve any other Bank from its several
obligations hereunder to make available to the applicable Agent the amount of
such Bank’s Domestic Commitment Percentage, or Canadian Commitment Percentage,
or U.K. Commitment Percentage, or PR Commitment Percentage, as the case may be,
of any requested Loan.
     §2.10. Maturity of the Loans.
     The Domestic Loans, Canadian Loans, U.K. Loans and PR Loans shall be due
and payable on the Maturity Date. Ryder promises to pay to the Administrative
Agent, for the pro rata accounts of the Domestic Banks, the Outstanding Amount
of all Domestic Loans outstanding on the Maturity Date. The Canadian Borrowers
jointly and severally promise to pay to the Canadian Agent, for the pro rata
accounts of the Canadian Banks, the Outstanding Amount of all Canadian Loans
outstanding on the Maturity Date. The U.K. Borrowers jointly and severally
promise to pay to the U.K. Agent, for the pro rata accounts of the U.K. Banks,
the Outstanding Amount of all U.K. Loans outstanding on the Maturity Date. Ryder
PR promises to pay the Administrative Agent, for the pro rata accounts of the PR
Banks, the Outstanding Amount of all PR Loans outstanding on the Maturity Date.
All such payments shall be made together with any and all accrued and unpaid
interest thereon, the accrued and unpaid Domestic Facility Fee, Canadian
Facility Fee, U.K. Facility Fee and the PR Facility Fee with respect thereto,
and any other fees and other amounts owing hereunder.
     §2.11. Optional Prepayments or Repayments of Loans.
     (a) Subject to the terms and conditions of §6.10, each Borrower shall have
the right, at its election, to repay or prepay the Outstanding Amount of the
Loans, as a whole or in part, at any time without penalty or premium. Each
Borrower shall give the Administrative Agent, the Canadian Agent or the U.K.
Agent, as the case may be, no later than 11:00 a.m. (local time for such Agent)
one (1) Business Day prior to the proposed date of prepayment or repayment,
written notice (or telephonic notice confirmed in writing) of any proposed
prepayment or repayment pursuant to this §2.11, specifying the proposed date of
prepayment or repayment of the Loans and the principal amount to be paid and, if
LIBOR Rate Loans are to be prepaid, the Interest Period(s) of such Loans. The
Administrative Agent shall promptly notify each Domestic Bank, the Canadian
Agent shall promptly notify each Canadian Bank, the U.K. Agent shall promptly
notify each U.K. Bank and the Administrative Agent shall promptly notify each PR
Bank, by written notice (or telephonic notice confirmed in writing) of such
notice of



--------------------------------------------------------------------------------



 



45

payment and of the amount of such Bank’s pro rata share of such prepayment. If
such notice is given by any Borrower(s), such Borrower(s) shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a LIBOR Rate Loan shall
be accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to §6.10. Each such prepayment shall be
applied to the Loans of the applicable Banks in accordance with their respective
pro rata share.
     (b) The applicable Borrower(s) may, upon notice to the applicable Agent
(with a copy to the Administrative Agent), at any time or from time to time,
repay or prepay Swing Line Loans in whole or in part without premium or penalty;
provided that (i) such notice must be received by the applicable Swing Line
Lender and, if different, the Administrative Agent not later than 11:00 a.m.
(local time for such Swing Line Lender) on the date of the prepayment. Each such
notice shall specify the date and amount of such prepayment. If such notice is
given by a Borrower(s), such Borrower(s) shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.
     (c) If for any reason the Total Outstandings at any time exceed the Total
Commitment then in effect, the applicable Borrowers shall immediately prepay
Loans and/or Cash Collateralize the L/C Obligations in an aggregate amount equal
to such excess; provided, however, that the Borrowers shall not be required to
Cash Collateralize the L/C Obligations pursuant to this §2.11(c) unless after
the prepayment in full of the Loans the Total Outstandings exceed the Total
Commitments then in effect.
     §2.12. The Domestic Swing Line.
     (a) The Domestic Swing Line Loans. Subject to the terms and conditions
hereinafter set forth, upon notice by Ryder to the Domestic Swing Line Lenders
in accordance with this §2.12, each of the Domestic Swing Line Lenders severally
(and not jointly) agrees to make loans directly to Ryder (the “Domestic Swing
Line Loans”) in Dollars in an amount equal to its Domestic Swing Line Commitment
Percentage of such Domestic Swing Line Loans on any Business Day during the
Availability Period; provided that (a) the aggregate Outstanding Amount of
Domestic Swing Line Loans shall not, at any time and after giving effect to all
amounts requested, exceed the Total Domestic Swing Line Commitment and (b) the
Outstanding Amount of the Domestic Swing Line Loans owed to a Domestic Swing
Line Lender shall not, at any time and after giving effect to all amounts
requested, exceed such Domestic Swing Line Lender’s Domestic Swing Line
Commitment. Each Domestic Swing Line Loan shall be in a minimum amount equal to
$1,000,000 or an integral multiple thereof. Notwithstanding any other provisions
of this Agreement and in addition to the limit set forth above, at no time shall
the aggregate Outstanding Amount of all Domestic Swing Line Loans exceed the
remainder of (i) the Total Domestic Commitment then in effect minus (ii) the sum
of (A) the Outstanding Amount of all Domestic Loans, plus (B) the Outstanding
Amount of L/C Obligations with respect to Letters of Credit issued for the
account of Ryder and its domestic Subsidiaries; provided, that Ryder shall not
use the proceeds of any Domestic Swing Line Loan to refinance any outstanding
Domestic Swing Line Loan. Within the



--------------------------------------------------------------------------------



 



46

foregoing limits, and subject to the other terms and conditions hereof, Ryder
may borrow under this §2.12, prepay or repay under §2.11, and reborrow under
this §2.12. Each Domestic Swing Line Loan shall be a Base Rate Loan. Immediately
upon the making of a Domestic Swing Line Loan, each Domestic Bank shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
each Domestic Swing Line Lender a risk participation in such Domestic Swing Line
Loan made by such Domestic Swing Line Lender in an amount equal to the product
of such Domestic Bank’s Domestic Commitment Percentage times the amount of such
Domestic Swing Line Loan made by such Domestic Swing Line Lender.
Notwithstanding the foregoing, neither of the Domestic Swing Line Lenders shall
be under any obligation to advance any Domestic Swing Line Loan if any Bank is
at such time a Delinquent Bank, unless (i) Ryder provides cash collateral to the
Domestic Swing Line Lenders (pursuant to terms and documentation reasonably
acceptable to the Domestic Swing Line Lenders) in an amount not less than that
portion of the requested Domestic Swing Line Loan attributable to such
Delinquent Bank’s Commitment Percentage times the amount of the requested
Domestic Swing Line Loan or (ii) each of the Domestic Swing Line Lenders has
entered into arrangements satisfactory to it with Ryder or such Delinquent Bank
to eliminate such Domestic Swing Line Lender’s risk with respect to such
Delinquent Bank. Any cash collateral provided under this Section shall be
(i) held by each of the Domestic Swing Line Lenders in an amount equal to its
Domestic Swing Line Commitment Percentage of the product of the Delinquent
Bank’s Commitment Percentage times the amount of the relevant Domestic Swing
Line Loan and (ii) promptly (x) released to Ryder (to the extent provided by
Ryder), together with any interest thereon, upon such Delinquent Bank’s advance
of its Commitment Percentage of the Base Rate Loan advanced to refinance the
relevant Domestic Swing Line Loan (it being understood that such Delinquent
Bank’s advance of such Base Rate Loan shall be applied to refinance the relevant
Domestic Swing Line Loan) or (y) applied by the Domestic Swing Line Lenders
towards the repayment of the amount of such Domestic Swing Line Loan
attributable to such Delinquent Bank in the event that such Delinquent Bank
fails to advance its Commitment Percentage of the applicable Base Rate Loan
refinancing the relevant Domestic Swing Line Loan as set forth herein.
     (b) Notice of Borrowing. When Ryder desires the Domestic Swing Line Lenders
to make a Domestic Swing Line Loan, it shall send to the Domestic Swing Line
Lenders and the Administrative Agent written notice in the form of Exhibit G-1
hereto (or telephonic notice confirmed in a writing in the form of Exhibit G-1
hereto) of each Domestic Swing Line Loan requested hereunder (a “Domestic Swing
Line Loan Request”) not later than 2:00 p.m. (Boston time) on the proposed
Drawdown Date of any Domestic Swing Line Loan. Each such Domestic Swing Line
Loan Request shall set forth the principal amount of the proposed Domestic Swing
Line Loan and the Swing Line Loan Maturity Date relating to such Domestic Swing
Line Loan, which shall in no event be later than the Maturity Date. Each
Domestic Swing Line Loan Request shall be irrevocable and binding on Ryder and
shall obligate Ryder to borrow the Domestic Swing Line Loan from the Domestic
Swing Line Lenders on the proposed Drawdown Date thereof. Upon satisfaction of
the applicable conditions set forth in this Agreement, on the proposed Drawdown
Date each of the Domestic Swing Line Lenders shall make its Domestic Swing Line
Commitment Percentage of the requested Domestic Swing Line



--------------------------------------------------------------------------------



 



47

Loan available to Ryder no later than 3:00 p.m. (Boston time) on the proposed
Drawdown Date by crediting the amount of the Domestic Swing Line Loan to the
account specified by Ryder; provided that neither Domestic Swing Line Lender
shall advance any Domestic Swing Line Loans after it has received notice from
any Bank that a Default or Event of Default has occurred and stating that no new
Domestic Swing Line Loans are to be made until such Default or Event of Default
has been cured or waived in accordance with the provisions of this Agreement.
     (c) Automatic Domestic Base Rate Loan Request. In the event that any
Domestic Swing Line Loan Request for a Domestic Swing Line Loan causes the
aggregate Outstanding Amount of Domestic Swing Line Loans to exceed $25,000,000
at any time, concurrently with such Domestic Swing Line Loan Request, Ryder
shall also submit to the Administrative Agent a Domestic Loan Request for a
Domestic Base Rate Loan to be made on the next Business Day in a principal
amount equal to the aggregate Outstanding Amount of Domestic Swing Line Loans
(provided that if Ryder shall fail to submit such Domestic Loan Request, the
parties agree that Ryder shall be deemed to make, and Ryder hereby authorizes
the Administrative Agent to distribute to the Banks, a concurrent request for a
Domestic Base Rate Loan to be made on the next Business Day in a principal
amount equal to the aggregate Outstanding Amount of Domestic Swing Line Loans),
and the proceeds of such Domestic Base Rate Loan shall be applied as set forth
in §2.12(e); provided that (a) the sum of (i) the Outstanding Amount of the
Domestic Loans, plus (ii) the Outstanding Amount of L/C Obligations with respect
to Letters of Credit issued for the account of Ryder and its domestic
Subsidiaries, shall not, at any time and after giving effect to all amounts
requested, exceed the Total Domestic Commitment and (b) the sum of (i) the
Outstanding Amount of the Domestic Loans owed to a Domestic Bank, plus (ii) such
Domestic Bank’s Domestic Commitment Percentage of the outstanding L/C
Obligations with respect to Letters of Credit issued for the account of Ryder
and its domestic Subsidiaries, shall not, at any time and after giving effect to
all amounts requested, exceed such Domestic Bank’s Domestic Commitment
     (d) Interest on Domestic Swing Line Loans. Each Domestic Swing Line Loan
shall be a Domestic Base Rate Loan and, except as otherwise provided in §6.11
hereof, shall bear interest from the Drawdown Date thereof until repaid in full
at the rate per annum equal to the Domestic Base Rate plus the Applicable Margin
on all Swing Line Loans, which shall be paid on each Interest Payment Date for
Domestic Base Rate Loans.
     (e) Repayment of Domestic Swing Line Loans. Ryder shall repay each
outstanding Domestic Swing Line Loan directly to each Domestic Swing Line Lender
on or prior to the Swing Line Loan Maturity Date relating thereto; provided that
Ryder shall repay the aggregate Outstanding Amount of all Domestic Swing Line
Loans at any time such Outstanding Amount is in excess of $25,000,000 with the
proceeds of the Domestic Base Rate Loan requested under §2.12(c), and Ryder
agrees to apply, and Ryder hereby authorizes the Domestic Swing Line Lenders to
apply, such proceeds to the outstanding Domestic Swing Line Loans. Upon notice
by any Domestic Swing Line Lenders to the Administrative Agent on any Business
Day (i) following the Swing Line Loan Maturity Date relating to each Domestic
Swing Line Loan, or (ii) at the option of such Domestic



--------------------------------------------------------------------------------



 



48

Swing Line Lenders, after the occurrence of an Event of Default, each of the
Domestic Banks hereby agrees to make Domestic Loans to Ryder constituting
Domestic Base Rate Loans, on the next succeeding Business Day following such
notice, in an amount equal to such Bank’s Domestic Commitment Percentage of the
aggregate Outstanding Amount of all Domestic Swing Line Loans made by such
Domestic Swing Line Lender. The proceeds thereof shall be applied directly by
the Domestic Swing Line Lenders to repay the Domestic Swing Line Loans made by
such Domestic Swing Line Lenders, and Ryder hereby authorizes such application.
Each Domestic Bank hereby absolutely, unconditionally and irrevocably agrees to
make such Domestic Loans upon one Business Day’s notice as set forth above,
notwithstanding (i) that the amount of such Domestic Loan may not comply with
the applicable minimums set forth herein, (ii) the failure of Ryder to meet the
applicable conditions set forth in §§11 or 12 hereof, (iii) the occurrence or
continuance of a Default or an Event of Default hereunder, (iv) the Total
Domestic Commitment in effect at such time, (v) any setoff, counterclaim,
recoupment, defense or other right which such Domestic Bank may have against the
Domestic Swing Line Lenders, Ryder or any other Person for any reason whatsoever
or (vi) any other occurrence, event or condition, whether or not similar to any
of the foregoing. In the event that it is impracticable for such Domestic Loan
to be made for any reason on the date otherwise required above, then each
Domestic Bank hereby agrees that it shall forthwith purchase (as of the date
such Domestic Loan would have been made, but adjusted for any payments received
from Ryder on or after such date and prior to such purchase) from each of the
Domestic Swing Line Lenders, and each of the Domestic Swing Line Lenders shall
sell to each Domestic Bank, such participations in its Domestic Swing Line Loans
(including all accrued and unpaid interest thereon) outstanding as shall be
necessary to cause the Domestic Banks to share in such Domestic Swing Line Loans
pro rata based on their respective Domestic Commitment Percentages (without
regard to any termination of the Total Domestic Commitment hereunder) by making
available to each of the Domestic Swing Line Lenders (which may be through the
Administrative Agent) an amount equal to such Bank’s participation in such
Domestic Swing Line Loans. No such funding of risk participations shall relieve
or otherwise impair the obligation of Ryder to repay Domestic Swing Line Loans,
together with interest as provided herein. Any repayment by any Domestic Bank to
the Domestic Swing Line Lenders may be done in consultation with the
Administrative Agent.
     Until a Bank funds its Domestic Base Rate Loan or risk participation
pursuant to this §2.12(e) to refinance such Bank’s Domestic Commitment
Percentage of any Domestic Swing Line Loan, interest in respect of such Domestic
Swing Line Loan shall be solely for the account of the relevant Domestic Swing
Line Lenders. Each Domestic Swing Line Lender shall be responsible for invoicing
Ryder for interest on its Domestic Swing Line Loans. Ryder shall make all
payments of principal and interest in respect of the Domestic Swing Line Loans
directly to the applicable Domestic Swing Line Lenders (who shall promptly
notify the Administrative Agent of such payment).
     If any Domestic Bank fails to make available to the Domestic Swing Line
Lenders any amount required to be paid by such Domestic Bank pursuant to the
foregoing provisions of this §2.12(e), the Domestic Swing Line Lenders shall be
entitled to recover from such Domestic Bank, on demand, such amount with
interest thereon for



--------------------------------------------------------------------------------



 



49

the period from the date such payment is required to the date on which such
payment is immediately available to such Domestic Swing Line Lenders at a rate
per annum equal to the Overnight Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by such Domestic
Swing Line Lenders in connection with the foregoing. If such Domestic Bank pays
such amount (with interest and fees as aforesaid), the amount so paid (less all
such aforementioned interest and fees incurred by such Domestic Bank as a result
of its failure to pay the required amounts to the applicable Domestic Swing Line
Lenders) shall constitute such Domestic Bank’s Domestic Base Rate Loan included
in the relevant Domestic Base Rate borrowing or funded participation in the
relevant Domestic Swing Line Loan, as the case may be. A certificate of a
Domestic Swing Line Lender submitted to any Domestic Bank with respect to any
amounts owing under this §2.12(e) shall be conclusive absent manifest error.
     (f) The Domestic Swing Line Notes. The obligation of Ryder to repay the
Domestic Swing Line Loans made pursuant to this Agreement and to pay interest
thereon as set forth in this Agreement may be evidenced by a promissory note of
Ryder with appropriate insertions substantially in the form of Exhibit A-5
attached hereto (the “Domestic Swing Line Note”), dated the Closing Date and
payable to the order of the applicable Domestic Swing Line Lender in a principal
amount stated to be the lesser of (i) such Domestic Swing Line Lender’s Domestic
Swing Line Commitment and (ii) the aggregate Outstanding Amount of Domestic
Swing Line Loans at any time advanced by the applicable Domestic Swing Line
Lender. Upon the request of any Domestic Swing Line Lender to Ryder made through
the Administrative Agent, Ryder shall execute and deliver to such Domestic Swing
Line Lender (through the Administrative Agent) a Domestic Swing Line Note. Ryder
irrevocably authorizes each Domestic Swing Line Lender to make or cause to be
made, at or about the time of the Drawdown Date of any Domestic Swing Line Loan
or at the time of receipt of any payment of principal on the Domestic Swing Line
Note, an appropriate notation on the grid attached to such Note or such Domestic
Swing Line Lender’s records reflecting the making of such Domestic Swing Line
Loan or (as the case may be) the receipt of such payment. The Outstanding Amount
of the Domestic Swing Line Loans set forth on such grid or such records shall be
prima facie evidence of the principal amount thereof owing and unpaid to such
Domestic Swing Line Lender, but the failure to record, or any error in so
recording, any such amount on such Note or such records shall not limit or
otherwise affect the actual amount of the obligations of Ryder hereunder or
under the Domestic Swing Line Note to make payments of principal of or interest
on the Domestic Swing Line Note when due.
     (g) Repayment of Participations.
     (i) At any time after any Domestic Bank has purchased and funded a risk
participation in a Domestic Swing Line Loan, if any Domestic Swing Line Lender
receives any payment on account of such Domestic Swing Line Loan, such Domestic
Swing Line Lender will distribute to such Domestic Bank (which may be through
the Administrative Agent) its pro rata share thereof based on such Bank’s
Domestic Commitment Percentage in the same funds as those received by such
Domestic Swing Line Lender.



--------------------------------------------------------------------------------



 



50

     (ii) If any payment received by a Domestic Swing Line Lender in respect of
principal or interest on any Domestic Swing Line Loan is required to be returned
by such Domestic Swing Line Lender under any of the circumstances described in
§15A (including pursuant to any settlement entered into by such Domestic Swing
Line Lender in its discretion), each Domestic Bank shall pay to such Domestic
Swing Line Lender its pro rata share thereof based on such Bank’s Domestic
Commitment Percentage on demand of such Domestic Swing Line Lender, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the applicable Overnight Rate. The
obligations of the Domestic Banks under this clause shall survive the payment in
full of the Obligations and the termination of this Agreement.
     §2.13. The U.K. Swing Line.
     (a) The U.K. Swing Line Loans. Subject to the terms and conditions
hereinafter set forth, upon notice by the U.K. Borrowers made to the U.K. Agent
in accordance with this §2.13, the U.K. Agent agrees to make loans to the U.K.
Borrowers (the “U.K. Swing Line Loans”) on any Business Day prior to the
Maturity Date in any of Dollars, Sterling or Euros in an aggregate principal
amount not to exceed $50,000,000 (or the Sterling Equivalent or Euro Equivalent
thereof) at any one time outstanding. Each U.K. Swing Line Loan shall be in a
minimum amount equal to £100,000 (or the Dollar Equivalent or Euro Equivalent
thereof) or an integral multiple thereof. Notwithstanding any other provisions
of this Agreement and in addition to the limit set forth above, at no time shall
the aggregate Outstanding Amount of all outstanding U.K. Swing Line Loans exceed
the remainder of (i) the Total U.K. Commitment then in effect minus (ii) the sum
of (A) the aggregate Outstanding Amount of all U.K. Loans denominated in
Dollars, plus (B) the aggregate Outstanding Amount of all U.K. Loans denominated
in Sterling, plus (C) the aggregate Outstanding Amount of all U.K. Loans
denominated in Euros; provided, that the U.K. Borrowers shall not use the
proceeds of any U.K. Swing Line Loan to refinance any outstanding U.K. Swing
Line Loan. Within the foregoing limits, and subject to the other terms and
conditions hereof, the U.K. Borrowers may borrow under this §2.13, prepay or
repay under §2.11, and reborrow under this §2.13. Each U.K. Swing Line Loan
shall be a Base Rate Loan. Immediately upon the making of a U.K. Swing Line
Loan, each U.K. Bank shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the U.K. Agent a risk participation in
such U.K. Swing Line Loan in an amount equal to the product of such U.K. Bank’s
U.K. Commitment Percentage times the amount of such U.K. Swing Line Loan.
Notwithstanding the foregoing, the U.K. Agent shall not be under any obligation
to advance any U.K. Swing Line Loan if any Bank is at such time a Delinquent
Bank, unless (i) the U.K. Borrowers provide cash collateral to the U.K. Agent
(pursuant to terms and documentation reasonably acceptable to U.K. Agent) in an
amount not less than that portion of the requested U.K. Swing Line Loan
attributable to such Delinquent Bank’s Commitment Percentage times the amount of
the requested U.K. Swing Line Loan or (ii) the U.K. Agent has entered into
arrangements satisfactory to it with the U.K. Borrowers or such Delinquent Bank
to eliminate the U.K. Agent’s risk with respect to such Delinquent Bank. Any
cash collateral provided under this Section shall be (i) held by the U.K. Agent
and (ii) promptly (x) released to the U.K. Borrowers (to the extent



--------------------------------------------------------------------------------



 



51

provided by the U.K. Borrowers), together with any interest thereon, upon such
Delinquent Bank’s advance of its Commitment Percentage of the Base Rate Loan
advanced to refinance the relevant U.K. Swing Line Loan (it being understood
that such Delinquent Bank’s advance shall be applied to refinance the relevant
U.K. Swing Line Loan) or (y) applied by the U.K. Agent towards the repayment of
the amount of such U.K. Swing Line Loan attributable to such Delinquent Bank in
the event that such Delinquent Bank fails to advance its Commitment Percentage
of the applicable Base Rate Loan refinancing the relevant U.K. Swing Line Loan
as set forth herein.
     (b) Notice of Borrowing. When the U.K. Borrowers desire the U.K. Agent to
make a U.K. Swing Line Loan, they shall send to the U.K. Agent written notice in
the form of Exhibit G-2 hereto (or telephonic notice confirmed in a writing in
the form of Exhibit G-2 hereto) of each U.K. Swing Line Loan requested hereunder
(a “U.K. Swing Line Loan Request”) not later than 12:00 p.m. (London time) on
the proposed Drawdown Date of any U.K. Swing Line Loan. Each such U.K. Swing
Line Loan Request shall set forth the principal amount of the proposed U.K.
Swing Line Loan, the currency in which such U.K. Swing Line Loan should be made
and the Swing Line Loan Maturity Date relating to such U.K. Swing Line Loan,
which shall in no event be later than the Maturity Date. Each U.K. Swing Line
Loan Request shall be irrevocable and binding on the U.K. Borrowers and shall
obligate the U.K. Borrowers to borrow the U.K. Swing Line Loan from the U.K.
Agent on the proposed Drawdown Date thereof. Upon satisfaction of the applicable
conditions set forth in this Agreement, on the proposed Drawdown Date the U.K.
Agent shall make the U.K. Swing Line Loan available to the U.K. Borrowers no
later than 3:00 p.m. (London time) on the proposed Drawdown Date by crediting
the amount of the U.K. Swing Line Loan to the account specified by the U.K.
Borrowers; provided that the U.K. Agent shall not advance any U.K. Swing Line
Loans after it has received notice from any Bank that a Default or Event of
Default has occurred and stating that no new U.K. Swing Line Loans are to be
made until such Default or Event of Default has been cured or waived in
accordance with the provisions of this Agreement.
     (c) Automatic U.K. Base Rate Loan Request. In the event that any U.K. Swing
Line Loan Request for a U.K. Swing Line Loan causes the aggregate Outstanding
Amount of U.K. Swing Line Loans to exceed $25,000,000 at any time (or the
Sterling Equivalent or Euro Equivalent thereof), concurrently with such U.K.
Swing Line Loan Request, the U.K. Borrowers shall also submit to the U.K. Agent
a U.K. Loan Request for U.K. Base Rate Loan to be made on the next Business Day
in a principal amount equal to the aggregate Outstanding Amount of U.K. Swing
Line Loans (provided that if the U.K. Borrowers fail to submit such U.K. Loan
Request, the parties agree that the U.K. Borrowers shall be deemed to make, and
each of the U.K. Borrowers hereby authorizes, an automatic concurrent request
for a U.K. Base Rate Loan to be made on the next Business Day in a principal
amount equal to the aggregate Outstanding Amount of U.K. Swing Line Loans (or
the Sterling Equivalent or Euro Equivalent thereof)) and the proceeds of such
U.K. Base Rate Loan shall be applied as set forth in §2.13(e); provided that
(a) the sum of (i) the Outstanding Amount of the U.K. Loans denominated in
Dollars, plus (ii) the Outstanding Amount of the U.K. Loans denominated in
Sterling, plus (iii) the Outstanding Amount of the U.K. Loans denominated in
Euros, shall not, at any time and after giving effect to all amounts requested,
exceed the Total U.K. Commitment and (b)



--------------------------------------------------------------------------------



 



52

the sum of (i) the Outstanding Amount of the U.K. Loans denominated in Dollars
owed to a U.K. Bank, plus (ii) the Outstanding Amount of the U.K. Loans
denominated in Sterling owed to such U.K. Bank, plus (iii) the Outstanding
Amount of the U.K. Loans denominated in Euros owed to such U.K. Bank, shall not,
at any time and after giving effect to all amounts requested, exceed such U.K.
Bank’s U.K. Commitment.
     (d) Interest on U.K. Swing Line Loans. Each U.K. Swing Line Loan shall be a
U.K. Base Rate Loan and, except as otherwise provided in §6.11 hereof, shall
bear interest from the Drawdown Date thereof until repaid in full at the rate
per annum equal to (i) the RBS-U.K. Sterling Reference Rate plus the Applicable
Margin on all Swing line Loans, with respect to each U.K. Swing Line Loan
denominated in Sterling, (ii) the U.K. Dollar Base Rate plus the Applicable
Margin on all Swing Line Loans, with respect to each U.K. Swing Line Loan
denominated in U.S. Dollars, and (iii) the RBS-U.K. Euro Reference Rate plus the
Applicable Margin on all Swing Line Loans, with respect to each U.K. Swing Line
Loan denominated in Euros, which shall, in each case, be paid on each Interest
Payment Date for U.K. Base Rate Loans.
     (e) Repayment of U.K. Swing Line Loans. The U.K. Borrowers shall repay each
outstanding U.K. Swing Line Loan on or prior to the Swing Line Loan Maturity
Date relating thereto; provided that the U.K. Borrowers shall repay the
aggregate Outstanding Amount of all U.K. Swing Line Loans at any time in excess
of $25,000,000 with the proceeds of the U.K. Base Rate Loan requested under
§2.13(c) (as the case may be), and each of the U.K. Borrowers hereby agrees to
apply, and each of the U.K. Borrowers hereby authorizes the U.K. Agent to apply,
such proceeds to the outstanding U.K. Swing Line Loans. Upon notice by the U.K.
Agent on any Business Day (i) following the Swing Line Loan Maturity Date
relating to each U.K. Swing Line Loan or (ii) at the option of the U.K. Agent,
after the occurrence of an Event of Default, each of the U.K. Banks hereby
agrees to make U.K. Loans to the U.K. Borrowers constituting U.K. Base Rate
Loans, on the next succeeding Business Day following such notice, in an amount
equal to such Bank’s U.K. Commitment Percentage of the aggregate Outstanding
Amount of all U.K. Swing Line Loans. The proceeds thereof shall be applied
directly by the U.K. Agent to repay outstanding U.K. Swing Line Loans and each
of the U.K. Borrowers hereby authorizes such application. Each U.K. Bank hereby
absolutely, unconditionally and irrevocably agrees to make such U.K. Loans upon
one Business Day’s notice as set forth above, notwithstanding (i) that the
amount of such U.K. Loan may not comply with the applicable minimums set forth
herein, (ii) the failure of the U.K. Borrowers to meet the applicable conditions
set forth in §§11 or 12 hereof, (iii) the occurrence or continuance of a Default
or an Event of Default hereunder, (iv) the Total U.K. Commitment in effect at
such time, (v) any setoff, counterclaim, recoupment, defense or other right
which such U.K. Bank may have against the U.K. Agent, the U.K. Borrowers or any
other Person for any reason whatsoever or (vi) any other occurrence, event or
condition, whether or not similar to any of the foregoing. In the event that it
is impracticable for such U.K. Loan to be made for any reason on the date
otherwise required above, then each U.K. Bank hereby agrees that it shall
forthwith purchase (as of the date such U.K. Loan would have been made, but
adjusted for any payments received from the U.K. Borrowers on or after such date
and prior to such purchase) from the U.K. Agent, and the U.K. Agent shall sell
to each U.K. Bank, such participations in the U.K.



--------------------------------------------------------------------------------



 



53

Swing Line Loans (including all accrued and unpaid interest thereon) outstanding
as shall be necessary to cause the U.K. Banks to share in such U.K. Swing Line
Loans pro rata based on their respective U.K. Commitment Percentages (without
regard to any termination of the Total U.K. Commitment hereunder) by making
available to the U.K. Agent an amount equal to such U.K. Bank’s participation in
the U.K. Swing Line Loans. No such funding or risk participations shall relieve
or otherwise impair the obligation of the U.K. Borrowers to repay U.K. Swing
Line Loans, together with interest as provided herein.
     Until a Bank funds its U.K. Base Rate Loan or risk participation pursuant
to this §2.13(e) to refinance such Bank’s U.K. Commitment Percentage of any U.K.
Swing Line Loan, interest in respect of such pro rata share shall be solely for
the account of the U.K. Agent. The U.K. Agent shall be responsible for invoicing
the U.K. Borrowers for interest on the U.K. Swing Line Loans. The U.K. Borrowers
shall make all payments of principal and interest in respect of the U.K. Swing
Line Loans directly to the U.K. Agent.
     If any U.K. Bank fails to make available to the U.K. Agent for the account
of the U.K. Agent any amount required to be paid by such U.K. Bank pursuant to
the foregoing provisions of this §2.13(e), the U.K. Agent shall be entitled to
recover from such U.K. Bank, on demand, such amount with interest thereon for
the period from the date such payment is required to the date on which such
payment is immediately available to the U.K. Agent at a rate per annum equal to
the applicable Overnight Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by the U.K. Agent
in connection with the foregoing. If such U.K. Bank pays such amount (with
interest and fees as aforesaid), the amount so paid (less all such
aforementioned interest and fees incurred by such U.K. Bank as a result of its
failure to pay the required amounts to the U.K. Agent) shall constitute such
U.K. Bank’s U.K. Base Rate Loan included in the relevant U.K. Base Rate
borrowing or funded participation in the relevant U.K. Swing Line Loan, as the
case may be. A certificate of the U.K. Agent submitted to any U.K. Bank with
respect to any amounts owing under this §2.13(e) shall be conclusive absent
manifest error.
     (f) The U.K. Swing Line Note. The obligation of the U.K. Borrowers to repay
the U.K. Swing Line Loans made pursuant to this Agreement and to pay interest
thereon as set forth in this Agreement may be evidenced by a promissory note of
the U.K. Borrowers with appropriate insertions substantially in the form of
Exhibit A-6 attached hereto (the “U.K. Swing Line Note”), dated the Closing Date
and payable to the order of the U.K. Agent in a principal amount stated to be
the lesser of (a) $50,000,000, or (b) the aggregate principal amount of Swing
Line Loans at any time advanced by the U.K. Agent and outstanding thereunder.
Upon the request of the U.K. Agent to the U.K. Borrowers, the U.K. Borrowers
shall execute and deliver to the U.K. Agent a U.K. Swing Line Note. The U.K.
Borrowers irrevocably authorize the U.K. Agent to make or cause to be made, at
or about the time of the Drawdown Date of any U.K. Swing Line Loan or at the
time of receipt of any payment of principal on the U.K. Swing Line Note, an
appropriate notation on the grid attached to such Note or the U.K. Agent’s
records reflecting the making of such U.K. Swing Line Loan or (as the case may
be) the receipt of such payment. The Outstanding Amount of the U.K. Swing Line
Loans set forth on such grid or such records



--------------------------------------------------------------------------------



 



54

shall be prima facie evidence of the principal amount thereof owing and unpaid
to the U.K. Agent, but the failure to record, or any error in so recording, any
such amount on such Note or such records shall not limit or otherwise affect the
actual amount of the obligations of the U.K. Borrowers hereunder or under the
U.K. Swing Line Note to make payments of principal of or interest on the U.K.
Swing Line Note when due.
     (g) Repayment of Participations.
     (i) At any time after any U.K. Bank has purchased and funded a risk
participation in a U.K. Swing Line Loan, if the U.K. Agent receives any payment
on account of such U.K. Swing Line Loan, the U.K. Agent will distribute to such
U.K. Bank its pro rata share thereof based on such Bank’s U.K. Commitment
Percentage in the same funds as those received by the U.K. Agent.
     (ii) If any payment received by the U.K. Agent in respect of principal or
interest on any U.K. Swing Line Loan is required to be returned by the U.K.
Agent under any of the circumstances described in §15A (including pursuant to
any settlement entered into by the U.K. Agent in its discretion), each U.K. Bank
shall pay to the U.K. Agent its pro rata share thereof based on such U.K. Bank’s
U.K. Commitment Percentage on demand of the U.K. Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the applicable Overnight Rate. The obligations of the U.K. Banks
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.
     §2.14. The Canadian Swing Line.
     (a) The Canadian Swing Line Loans. Subject to the terms and conditions
hereinafter set forth, upon notice by the Canadian Borrowers to the Canadian
Swing Line Lender and the Canadian Agent in accordance with this §2.14, the
Canadian Swing Line Lender agrees to make loans to the Canadian Borrowers (the
“Canadian Swing Line Loans”) in Dollars or Canadian Dollars on any Business Day
prior to the Maturity Date in an aggregate principal amount not to exceed
$50,000,000 (or the Canadian Dollar Equivalent thereof) at any one time
outstanding. Each Canadian Swing Line Loan shall be in a minimum amount equal to
$500,000 (or the Canadian Dollar Equivalent thereof); provided that there shall
be no minimum amount for any Canadian Swing Line Loan which is advanced in order
to fund an overdraft in the Canadian Borrowers’ Canadian Dollar accounts
maintained with Canadian Swing Line Lender (as provided in §2.14(b) hereof).
Notwithstanding any other provisions of this Agreement and in addition to the
limit set forth above, at no time shall the aggregate Outstanding Amount of all
Canadian Swing Line Loans exceed (i) the Total Canadian Commitment then in
effect minus (ii) the sum of (A) the aggregate Outstanding Amount of all
Canadian Loans denominated in U.S. Dollars, plus (B) the Outstanding Amount of
all Canadian Loans denominated in Canadian Dollars, plus (C) the Outstanding
Amount of Bankers’ Acceptances; provided, that the Canadian Borrowers shall not
use the proceeds of any Canadian Swing Line Loan to refinance any outstanding
Canadian Swing Line Loan. Within the foregoing limits, and subject to the other
terms and conditions hereof, the Canadian Borrowers may



--------------------------------------------------------------------------------



 



55

borrow under this §2.14, prepay or repay under §2.11, and reborrow under this
§2.14. Each Canadian Swing Line Loan shall be a Canadian Base Rate Loan.
Immediately upon the making of a Canadian Swing Line Loan, each Canadian Bank
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Canadian Swing Line Lender a risk participation in such
Canadian Swing Line Loan in an amount equal to the product of such Canadian
Bank’s Canadian Commitment Percentage times the amount of such Canadian Swing
Line Loan. Notwithstanding the foregoing, the Canadian Swing Line Lender shall
not be under any obligation to advance any Canadian Swing Line Loan if any Bank
is at such time a Delinquent Bank, unless (i) the Canadian Borrowers provide
cash collateral to the Canadian Swing Line Lender (pursuant to terms and
documentation reasonably acceptable to the Canadian Swing Line Lender) in an
amount not less than that portion of the requested Canadian Swing Line Loan
attributable to such Delinquent Bank’s Commitment Percentage times the amount of
the requested Canadian Swing Line Loan or (ii) the Canadian Swing Line Lender
has entered into arrangements satisfactory to it with the Canadian Borrowers or
such Delinquent Bank to eliminate the Canadian Swing Line Lender’s risk with
respect to such Delinquent Bank. Any cash collateral provided under this Section
shall be (i) held by the Canadian Swing Line Lender and (ii) promptly
(x) released to the Canadian Borrowers (to the extent provided by the Canadian
Borrowers), together with any interest thereon, upon such Delinquent Bank’s
advance of its Commitment Percentage of the Base Rate Loan advanced to refinance
the relevant Canadian Swing Line Loan (it being understood that such Delinquent
Bank’s advance shall be applied to refinance the relevant Canadian Swing Line
Loan) or (y) applied by the Canadian Swing Line Lender towards the repayment of
the amount of such Canadian Swing Line Loan attributable to such Delinquent Bank
in the event that such Delinquent Bank fails to advance its Commitment
Percentage of the applicable Base Rate Loan refinancing the relevant Canadian
Swing Line Loan as set forth herein.
     (b) Notice of Borrowing. When the Canadian Borrowers desire the Canadian
Swing Line Lender to make a Canadian Swing Line Loan, they shall send to the
Canadian Swing Line Lender written notice in the form of Exhibit G-3 hereto (or
telephonic notice confirmed in a writing in the form of Exhibit G-3 hereto) of
each Canadian Swing Line Loan requested hereunder (a “Canadian Swing Line Loan
Request”) not later than 2:00 p.m. (Toronto time) on the proposed Drawdown Date
of any Canadian Swing Line Loan. Each such Canadian Swing Line Loan Request
shall set forth the principal amount of the proposed Canadian Swing Line Loan,
the currency in which such Canadian Swing Line Loan shall be made and the Swing
Line Loan Maturity Date relating to such Canadian Swing Line Loan, which shall
in no event be later than the Maturity Date. In addition, in the event that the
Canadian Borrowers cause an overdraft in the net position of all its Canadian
Dollar accounts maintained with the Canadian Agent, the Canadian Borrowers shall
be deemed to have requested a Canadian Swing Line Loan (subject to the terms and
conditions set forth in this §2.14 and in §§11 and 12, to the extent applicable)
in the amount of such overdraft. Each Canadian Swing Line Loan Request shall be
irrevocable and binding on the Canadian Borrowers and shall obligate the
Canadian Borrowers to borrow the Canadian Swing Line Loan from the Canadian
Swing Line Lender on the proposed Drawdown Date thereof. Upon satisfaction of
the applicable conditions set forth in this Agreement, on the proposed



--------------------------------------------------------------------------------



 



56

Drawdown Date the Canadian Swing Line Lender shall make the Canadian Swing Line
Loan available to the Canadian Borrowers no later than 3:00 p.m. (Toronto time)
on the proposed Drawdown Date by crediting the amount of the Canadian Swing Line
Loan to the account specified by the Canadian Borrowers; provided that the
Canadian Swing Line Lender shall not advance any Canadian Swing Line Loans after
it has received notice from any Bank that a Default or Event of Default has
occurred and stating that no new Canadian Swing Line Loans are to be made until
such Default or Event of Default has been cured or waived in accordance with the
provisions of this Agreement.
     (c) Automatic Canadian Base Rate Loan Request. In the event that any
Canadian Swing Line Loan Request for a Canadian Swing Line Loan causes the
aggregate Outstanding Amount of Canadian Swing Line Loans to exceed $25,000,000
(or the Canadian Dollar Equivalent thereof) at any time, concurrently with such
Canadian Swing Line Loan Request, the Canadian Borrowers shall also submit to
the Canadian Agent a Canadian Loan Request for a Canadian Base Rate Loan to be
made on the next Business Day in a principal amount equal to the aggregate
Outstanding Amount of Canadian Swing Line Loans (provided that if the Canadian
Borrowers fail to submit such Canadian Loan Request, the parties agree that each
of the Canadian Borrowers shall be deemed to make, and each of the Canadian
Borrowers hereby authorizes, an automatic concurrent request for a Canadian Base
Rate Loan to be made on the next Business Day in a principal amount equal to the
aggregate Outstanding Amount of Canadian Swing Line Loans (or the Canadian
Dollar Equivalent thereof)), and the proceeds of such Canadian Base Rate Loan
shall be applied as set forth in §2.14(e); provided that (a) the sum of (i) the
Outstanding Amount of the Canadian Loans denominated in Dollars, plus (ii) the
Outstanding Amount of the Canadian Loans denominated in Canadian Dollars, plus
(iii) the Outstanding Amount of Bankers’ Acceptances then outstanding, shall
not, at any time and after giving effect to all amounts requested, exceed the
Total Canadian Commitment and (b) the sum of (i) the Outstanding Amount of the
Canadian Loans denominated in Dollars owed to a Canadian Bank, plus (ii) the
Outstanding Amount of the Canadian Loans denominated in Canadian Dollars owed to
such Canadian Bank, plus (iii) the Outstanding Amount of Bankers’ Acceptances
purchased by such Canadian Bank, shall not, at any time and after giving effect
to all amounts requested, exceed such Canadian Bank’s Canadian Commitment.
     (d) Interest on Canadian Swing Line Loans. Each Canadian Swing Line Loan
shall be a Canadian Base Rate Loan and, except as otherwise provided in §6.11
hereof, shall bear interest from the Drawdown Date thereof until repaid in full
at the rate per annum equal to the Canadian Prime Rate plus the Applicable
Margin on all Swing Line Loans, with respect to each Canadian Swing Line Loan
denominated in Canadian Dollars, and the Canadian Base Rate plus the Applicable
Margin on all Swing Line Loans with respect to each Canadian Swing Line Loan
denominated in U.S. Dollars, which shall be paid on each Interest Payment Date
for Canadian Base Rate Loans.
     (e) Repayment of Canadian Swing Line Loans. The Canadian Borrowers shall
repay each outstanding Canadian Swing Line Loan on or prior to the Swing Line
Loan Maturity Date relating thereto; provided that the Canadian Borrowers shall
repay the aggregate Outstanding Amount of any Canadian Swing Line Loans at any
time in



--------------------------------------------------------------------------------



 



57

excess of $25,000,000 with the proceeds of the Canadian Base Rate Loan requested
under §2.14(c) (as the case may be), and each of the Canadian Borrowers agrees
to apply and each of the Canadian Borrowers hereby authorizes the Canadian Agent
and the Canadian Swing Line Lender to apply, such proceeds to the outstanding
Canadian Swing Line Loans. Upon notice by the Canadian Swing Line Lender on any
Business Day (i) following the Swing Line Loan Maturity Date relating to each
Canadian Swing Line Loan or (ii) at the option of the Canadian Swing Line
Lender, after the occurrence of an Event of Default, each of the Canadian Banks
hereby agrees to make Canadian Loans to the Canadian Borrowers constituting
Canadian Base Rate Loans, on the next succeeding Business Day following such
notice, in an amount equal to such Bank’s Canadian Commitment Percentage of the
aggregate Outstanding Amount of all Canadian Swing Line Loans. The proceeds
thereof shall be applied directly by the Canadian Agent to repay outstanding
Canadian Swing Line Loans and each of the Canadian Borrowers hereby authorizes
such application. Each Canadian Bank hereby absolutely, unconditionally and
irrevocably agrees to make such Canadian Loans upon one Business Day’s notice as
set forth above, notwithstanding (i) that the amount of such Canadian Loan may
not comply with the applicable minimums set forth herein, (ii) the failure of
the Canadian Borrowers to meet the applicable conditions set forth in §§11 or 12
hereof, (iii) the occurrence or continuance of a Default or an Event of Default
hereunder, (iv) the Total Canadian Commitment in effect at such time, (v) any
setoff, counterclaim, recoupment, defense or other right which such Canadian
Bank may have against the Canadian Swing Line Lender, the Canadian Borrowers or
any other Person for any reason whatsoever or (vi) any other occurrence, event
or condition, whether or not similar to any of the foregoing. In the event that
it is impracticable for such Canadian Loan to be made for any reason on the date
otherwise required above, then each Canadian Bank hereby agrees that it shall
forthwith purchase (as of the date such Canadian Loan would have been made, but
adjusted for any payments received from the Canadian Borrowers on or after such
date and prior to such purchase) from the Canadian Swing Line Lender, and the
Canadian Swing Line Lender shall sell to each Canadian Bank, such participations
in the Canadian Swing Line Loans (including all accrued and unpaid interest
thereon) outstanding as shall be necessary to cause the Canadian Banks to share
in such Canadian Swing Line Loans pro rata based on their respective Canadian
Commitment Percentages (without regard to any termination of the Total Canadian
Commitment hereunder) by making available to the Canadian Agent an amount equal
to such Bank’s participation in the Canadian Swing Line Loans. No such funding
or risk participations shall relieve or otherwise impair the obligation of the
Canadian Borrowers to repay Canadian Swing Line Loans, together with interest as
provided herein.
     Until a Bank funds its Canadian Base Rate Loan or risk participation
pursuant to this §2.14(e) to refinance such Bank’s Canadian Commitment
Percentage of any Canadian Swing Line Loan, interest in respect of such pro rata
share shall be solely for the account of the Canadian Swing Line Lender. The
Canadian Agent shall be responsible for invoicing the Canadian Borrowers for
interest on the Canadian Swing Line Loans. The Canadian Borrowers shall make all
payments of principal and interest in respect of the Canadian Swing Line Loans
directly to the Canadian Agent.



--------------------------------------------------------------------------------



 



58

     If any Canadian Bank fails to make available to the Canadian Agent for the
account of the Canadian Swing Line Lender any amount required to be paid by such
Canadian Bank pursuant to the foregoing provisions of this §2.14(e), the
Canadian Agent for the account of the Canadian Swing Line Lender shall be
entitled to recover from such Canadian Bank, on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the Canadian Agent at a
rate per annum equal to the applicable Overnight Rate from time to time in
effect, plus any administrative, processing or similar fees customarily charged
by the Canadian Agent in connection with the foregoing. If such Canadian Bank
pays such amount (with interest and fees as aforesaid), the amount so paid (less
all such aforementioned interest and fees incurred by such Canadian Bank as a
result of its failure to pay the required amounts to the Canadian Agent for the
account of the Canadian Swing Line Lender) shall constitute such Canadian Bank’s
Canadian Base Rate Loan included in the relevant Canadian Base Rate borrowing or
funded participation in the relevant Canadian Swing Line Loan, as the case may
be. A certificate of the Canadian Agent submitted to any Canadian Bank with
respect to any amounts owing under this §2.14(e) shall be conclusive absent
manifest error.
     (f) The Canadian Swing Line Note. The obligation of the Canadian Borrowers
to repay the Canadian Swing Line Loans made pursuant to this Agreement and to
pay interest thereon as set forth in this Agreement may be evidenced by a
promissory note of the Canadian Borrowers with appropriate insertions
substantially in the form of Exhibit A-7 attached hereto (the “Canadian Swing
Line Note”), dated the Closing Date and payable to the order of the Canadian
Swing Line Lender in a principal amount stated to be the lesser of (i)
$50,000,000, or (ii) the aggregate principal amount of Canadian Swing Line Loans
at any time advanced by the Canadian Swing Line Lender and outstanding
thereunder. Upon the request of the Canadian Swing Line Lender to the Canadian
Borrowers, the Canadian Borrowers shall execute and deliver to the Canadian
Swing Line Lender a Canadian Swing Line Note. The Canadian Borrowers irrevocably
authorize the Canadian Swing Line Lender to make or cause to be made, at or
about the time of the Drawdown Date of any Canadian Swing Line Loan or at the
time of receipt of any payment of principal on the Canadian Swing Line Note, an
appropriate notation on the grid attached to such Note or the Canadian Agent’s
records reflecting the making of such Canadian Swing Line Loan or (as the case
may be) the receipt of such payment. The Outstanding Amount of the Canadian
Swing Line Loans set forth on such grid or such records shall be prima facie
evidence of the principal amount thereof owing and unpaid to the Canadian Agent,
but the failure to record, or any error in so recording, any such amount on such
Note or such records shall not limit or otherwise affect the actual amount of
the obligations of the Canadian Borrowers hereunder or under the Canadian Swing
Line Note to make payments of principal of or interest on the Canadian Swing
Line Note when due.
     (g) Repayment of Participations.
     (i) At any time after any Canadian Bank has purchased and funded a risk
participation in a Canadian Swing Line Loan, if the Canadian Swing Line Lender
receives any payment on account of such Canadian Swing Line Loan, the



--------------------------------------------------------------------------------



 



59

Canadian Swing Line Lender (which may be through the Canadian Agent) will
distribute to such Canadian Bank its pro rata share thereof based on such Bank’s
Canadian Commitment Percentage in the same funds as those received by the
Canadian Swing Line Lender.
     (ii) If any payment received by the Canadian Swing Line Lender in respect
of principal or interest on any Canadian Swing Line Loan is required to be
returned by the Canadian Swing Line Lender under any of the circumstances
described in §15A (including pursuant to any settlement entered into by the
Canadian Swing Line Lender in its discretion), each Canadian Bank shall pay to
the Canadian Swing Line Lender its pro rata share thereof based on such Bank’s
Canadian Commitment Percentage on demand of the Canadian Swing Line Lender, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the applicable Overnight Rate. The
obligations of the Canadian Banks under this clause shall survive the payment in
full of the Obligations and the termination of this Agreement.
     §3. BANKERS’ ACCEPTANCES.
     §3.1. Acceptance and Purchase. Subject to the terms and conditions hereof,
each Canadian Bank severally agrees to accept and purchase Bankers’ Acceptances
drawn upon it by the Canadian Borrowers denominated in Canadian Dollars. The
Canadian Borrowers shall notify the Canadian Agent by irrevocable written notice
(each a “Bankers’ Acceptance Notice”) by 11:00 a.m. (Toronto time) within one
(1) Canadian Business Day of the date of any borrowing by way of Bankers’
Acceptances. Each borrowing by way of Bankers’ Acceptances shall be in a minimum
aggregate face amount of C$3,000,000 or an integral multiple of C$100,000
thereof. The face amount of each Bankers’ Acceptance shall be C$100,000 or any
integral multiple thereof. Each Bankers’ Acceptance Notice shall be in the form
of Exhibit F. In no event shall the Dollar Equivalent of the aggregate face
amount of all outstanding Bankers’ Acceptances exceed the remainder of (i) the
Total Canadian Commitment minus (ii) the sum of (A) the Outstanding Amount of
all Canadian Loans denominated in U.S. Dollars, plus (B) the Outstanding Amount
of all Canadian Loans denominated in Canadian Dollars.
     (a) Term. Each Bankers’ Acceptance shall be issued and shall mature on a
Canadian Business Day. Each Bankers’ Acceptance shall have a term of 1, 2, 3 or
6 months, shall mature no later than five (5) days prior to the Maturity Date,
and shall be in form and substance reasonably satisfactory to the Canadian Bank
which is accepting such Bankers’ Acceptance.
     (b) Bankers’ Acceptances in Blank. To facilitate the acceptance of Bankers’
Acceptances under this Agreement, the Canadian Borrowers shall, upon execution
of this Agreement and from time to time as required, provide to the Canadian
Agent bills of exchange or depository bills, in form satisfactory to the
Canadian Agent, duly executed and endorsed in blank by the Canadian Borrowers in
quantities sufficient for each Canadian Bank to fulfill its obligations
hereunder. In addition, the Canadian Borrowers hereby appoint each Canadian Bank
as its attorney to sign and endorse on its behalf, in handwriting or by
facsimile or mechanical signature as and when deemed necessary by



--------------------------------------------------------------------------------



 



60

such Canadian Bank, blank forms of Bankers’ Acceptances. The Canadian Borrowers
recognize and agree that all Bankers’ Acceptances signed and/or endorsed on its
behalf by a Canadian Bank shall bind the Canadian Borrowers as fully and
effectually as if signed in the handwriting of and duly issued by the proper
signing officers of the Canadian Borrowers. Each Canadian Bank is hereby
authorized to issue such Bankers’ Acceptances endorsed in blank in such face
amounts as may be determined by such Canadian Bank provided that the aggregate
amount thereof is equal to the aggregate amount of Bankers’ Acceptances required
to be accepted and purchased by such Bank pursuant to clause (d) below. No
Canadian Bank shall be responsible or liable for its failure to accept a
Bankers’ Acceptance if the cause of such failure is, in whole or in part, due to
the failure of the Canadian Borrowers to provide duly executed and endorsed
bills of exchange or depository bills to the Canadian Agent on a timely basis
nor shall any Canadian Bank or the Canadian Agent be liable for any damage, loss
or other claim arising by reason of any loss or improper use of any such
instrument except loss or improper use arising by reason of the gross negligence
or willful misconduct of such Bank or the Canadian Agent, its officers,
employees, agents or representatives. Each Canadian Bank shall maintain a record
with respect to Bankers’ Acceptances (i) received by it from the Canadian Agent
in blank hereunder, (ii) voided by it for any reason, (iii) accepted by it
hereunder, (iv) purchased by it hereunder, and (v) cancelled at their respective
maturities. Each Canadian Bank further agrees to retain such records in the
manner and for the statutory periods provided in the various Canadian provincial
or federal statutes and regulations which apply to such Canadian Bank.
     (c) Depository Bills. All Bankers’ Acceptances accepted by the Canadian
Bank issued in the form of a depository bill (as defined in the Depository Bills
and Notes Act (Canada) (“DBNA”)) shall be deposited with the Canadian Depository
for Securities and shall be made payable to CDS & Co. In order to give effect to
the foregoing, the Canadian Agent may, acting reasonably, establish and notify
the Canadian Borrowers and the other Canadian Banks of any additional
procedures, consistent with the terms of this Agreement and the requirements, of
the DBNA, as are reasonably necessary to accomplish the parties intention,
including, without limitation: (i) inserting a phrase in the drafts held by the
Canadian Agent to the effect that the Bankers’ Acceptance is issued pursuant to
the DBNA; (ii) removing any reference to authentication of a Bankers’
Acceptance; and (iii) removing any reference to the bearer of the depository
bill.
     (d) Execution of Bankers’ Acceptances. Bills of exchange or depository
bills of the Canadian Borrowers to be accepted as Bankers’ Acceptances hereunder
shall be duly executed by one or more duly authorized officers on behalf of the
Canadian Borrowers. Notwithstanding that any person whose signature appears on
any Bankers’ Acceptance as a signatory for the Canadian Borrowers may no longer
be an authorized signatory for the Canadian Borrowers at the date of issuance of
a Bankers’ Acceptance, such signature shall nevertheless be valid and sufficient
for all purposes as if such authority had remained in force at the time of such
issuance and any such Bankers’ Acceptance so signed shall be binding on the
Canadian Borrowers. As a condition precedent to each Canadian Bank’s obligation
to accept and, if applicable, purchase Bankers’ Acceptances hereunder, each of
the Canadian Borrowers hereby agrees to the Power of Attorney Terms — Bankers’
Acceptances set out in Annex A hereto and hereby



--------------------------------------------------------------------------------



 



61

grants to each Canadian Bank a power of attorney on the terms set out in such
Annex A; provided that if either of the Canadian Borrowers revoke such power of
attorney, the Canadian Banks shall not be entitled to issue Bankers’ Acceptances
hereunder unless the Canadian Borrowers, the Canadian Agent and all of the
Canadian Banks have agreed on amendments to this Agreement which would allow the
Canadian Borrowers to again issue Bankers’ Acceptances. Any executed drafts or
orders to be used as Bankers’ Acceptances shall be held in safekeeping with the
same degree of care as if they were a Canadian Bank’s property.
     (e) Issuance of Bankers’ Acceptances. Promptly following receipt of a
Bankers’ Acceptance Notice, the Canadian Agent shall so advise the Canadian
Banks of the face amount of each Bankers’ Acceptance to be accepted by it and
the term thereof. The aggregate face amount of Bankers’ Acceptances to be
accepted by a Canadian Bank shall be determined by the Canadian Agent by
reference to the respective Canadian Commitments of the Canadian Banks, except
that, if the face amount of a Bankers’ Acceptance, which would otherwise be
accepted by a Canadian Bank, would not be C$100,000 or an integral multiple
thereof, such face amount shall be increased or reduced by the Canadian Agent in
its sole and absolute discretion to the nearest integral multiple of C$100,000.
     (f) Acceptance of Bankers’ Acceptances. Each Bankers’ Acceptance to be
accepted by a Canadian Bank shall be accepted at such Bank’s office shown on
Schedule 1 hereof or as otherwise designated by said Canadian Bank from time to
time.
     (g) Purchase of Bankers’ Acceptances. On the relevant date of borrowing,
each Canadian Bank severally agrees to purchase from the Canadian Borrowers, at
the face amount thereof discounted by the Applicable BA Discount Rate, any
Bankers’ Acceptance accepted by it and provide to the Canadian Agent, for the
account of the Canadian Borrowers, the BA Discount Proceeds in respect thereof
after deducting therefrom the amount of the Acceptance Fee and, if applicable,
the Additional Fee, payable by the Canadian Borrowers to such Bank under §3.3 in
respect of such Bankers’ Acceptance.
     (h) Sale of Bankers’ Acceptances. Each Canadian Bank may at any time and
from time to time hold, sell, rediscount or otherwise dispose of any or all
Bankers’ Acceptances accepted and purchased by it.
     (i) Waiver of Presentment and Other Conditions. The Canadian Borrowers
waive presentment for payment and any other defense to payment of any amounts
due to a Canadian Bank in respect of a Bankers’ Acceptance accepted and
purchased by such Canadian Bank pursuant to this Agreement which might exist
solely by reason of such Bankers’ Acceptance being held, at the maturity
thereof, by such Bank in its own right. The Canadian Borrowers agree not to
claim or require any days of grace or require the Canadian Agent or any Canadian
Bank to claim any days of grace if any Canadian Bank as holder sues or otherwise
commences legal proceedings for the payment of any Bankers’ Acceptance.



--------------------------------------------------------------------------------



 



62

     §3.2. Refunding Bankers’ Acceptances. With respect to each Bankers’
Acceptance, the Canadian Borrowers, except during the occurrence and
continuation of an Event of Default, may give irrevocable telephone or written
notice (or such other method of notification as may be agreed upon between the
Canadian Agent and the Canadian Borrowers) to the Canadian Agent at or before
11:00 a.m. (Toronto time) within one (1) Canadian Business Day of such maturity
date of such Bankers’ Acceptance of any Canadian Borrower’s intention to issue
one or more Bankers’ Acceptances on such maturity date (each a “Refunding
Bankers’ Acceptance”) to provide for the payment of such maturing Bankers’
Acceptance (it being understood that payments by the Canadian Borrowers and
fundings by the Canadian Banks in respect of each maturing Bankers’ Acceptance
and each related Refunding Bankers’ Acceptance shall be made on a net basis
reflecting the difference between the face amount of such maturing Bankers’
Acceptance and the BA Discount Proceeds (net of the applicable Acceptance Fee)
of such Refunding Bankers’ Acceptance). Any funding on account of any maturing
Bankers’ Acceptance must be made at or before 12:00 noon (Toronto time) on the
maturity date of such Bankers’ Acceptance. If the Canadian Borrowers fail to
give such notice, the Canadian Borrowers shall be irrevocably deemed to have
requested and to have been advanced a Canadian Loan bearing interest at the
Canadian Prime Rate in the face amount of such maturing Bankers’ Acceptance on
the maturity date of such maturing Bankers’ Acceptance from the Canadian Bank
which accepted such maturing Bankers’ Acceptance, which Loan shall thereafter
bear interest as such in accordance with the provisions hereof and otherwise
shall be subject to all provisions of this Agreement applicable to Canadian
Loans until paid in full. Notwithstanding anything to the contrary contained
herein, the Canadian Borrowers shall not prepay the Outstanding Amount of any
Bankers’ Acceptance, as a whole or in part, at any time.
     §3.3. Acceptance Fee. An acceptance fee (the “Acceptance Fee”) shall be
payable by the Canadian Borrowers to each Canadian Bank and each Canadian Bank
shall deduct the amount of such Acceptance Fee from the BA Discount Proceeds (in
the manner specified in §3.1(g) in respect of each Bankers’ Acceptance), said
fee to be calculated at a rate per annum equal to the Applicable Acceptance Fee
Rate calculated on the face amount of such Bankers’ Acceptance and computed on
the basis of the number of days in the term of such Bankers’ Acceptance and a
year of 365 days. In addition to the Acceptance Fee an additional fee (the
“Additional Fee”) shall be payable by the Canadian Borrowers to each
Non-Schedule I Bank and each Non-Schedule I Bank shall deduct such Additional
Fee from the BA Discount Proceeds (in the manner specified in §3.1(f) in respect
of each Bankers’ Acceptance) said fee to be calculated at a rate per annum equal
to eight one-hundredths of one-percent (0.08%) calculated on the face amount of
such Bankers’ Acceptance and computed on the basis of the number of days in the
term of such Bankers’ Acceptance and a year of 365 days.
     §4. LETTERS OF CREDIT.
     §4.1. Letter of Credit Commitments.
     (a) Commitments to Issue Domestic Letters of Credit.
     Subject to the terms and conditions set forth herein, (A) the Issuing Bank
agrees, in reliance upon the agreements of the Domestic Banks set forth in this
§4, (1) from time to time on any Business Day during the period from the Closing



--------------------------------------------------------------------------------



 



63

Date until the Letter of Credit Expiration Date, to issue Letters of Credit for
the account of Ryder and/or any of its domestic Subsidiaries, and to amend or
extend Letters of Credit previously issued by it, in each case denominated in
Dollars, in accordance with subsection (b) below, and (2) to honor drawings
under the Letters of Credit; and (B) the Domestic Banks severally agree to
participate in Letters of Credit issued for the account of Ryder and/or any of
its domestic Subsidiaries and any drawings thereunder; provided, however, that
after giving effect to any L/C Credit Extension with respect to any Letter of
Credit, (a) the sum of the Outstanding Amount of L/C Obligations shall not
exceed the Letter of Credit Sublimit at any one time, (b) the sum of (i) the
Outstanding Amount of L/C Obligations with respect to Letters of Credit issued
for the account of Ryder and/or its domestic Subsidiaries, plus (ii) the
Outstanding Amount of the Domestic Loans, shall not, at any time and after
giving effect to all amounts requested, exceed the Total Domestic Commitment and
(c) with respect to any Domestic Bank, the sum of (i) such Domestic Bank’s
Domestic Commitment Percentage of the Outstanding Amount of L/C Obligations with
respect to all Letters of Credit issued for the account of Ryder and/or its
domestic Subsidiaries, plus (ii) the Outstanding Amount of the Domestic Loans
owed to such Domestic Bank, shall not, at any time and after giving effect to
all amounts requested, exceed such Domestic Bank’s Domestic Commitment. Each
request by Ryder and/or any domestic Subsidiary for the issuance or amendment of
a Letter of Credit shall be deemed to be a representation by Ryder that the L/C
Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, Ryder’s and/or any of its domestic
Subsidiaries’ ability to obtain Letters of Credit shall be fully revolving, and
accordingly Ryder and/or its domestic Subsidiaries may, during the foregoing
period, obtain Letters of Credit to replace Letters of Credit that have expired
or that have been drawn upon and reimbursed.
     (b) The Issuing Bank shall not issue any Letter of Credit, if:
     (i) subject to §4.2(c), the expiry date of such requested Letter of Credit
would occur more than twelve months after the date of issuance or last
extension, unless the Majority Banks have approved such expiry date; or
     (ii) the expiry date of such requested Letter of Credit would occur after
the Letter of Credit Expiration Date, unless all the Banks have approved such
expiry date.
     (c) The Issuing Bank shall not be under any obligation to issue any Letter
of Credit if:
     (i) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the Issuing Bank
from issuing such Letter of Credit, or Laws applicable to the Issuing Bank or
any request or directive (whether or not having the force of law) from any



--------------------------------------------------------------------------------



 



64

Governmental Authority with jurisdiction over the Issuing Bank shall prohibit,
or request that the Issuing Bank refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the
Issuing Bank with respect to such Letter of Credit any restriction, reserve or
capital requirement (for which the Issuing Bank is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose on the Issuing
Bank any unreimbursed loss, cost or expense which was not applicable on the
Closing Date and which the Issuing Bank in good faith deems material to it (it
being understood that if the Issuing Bank determines not to issue a Letter of
Credit as a result of events or circumstances giving rise to unreimbursed
losses, costs or expenses, the Issuing Bank shall promptly notify Ryder and the
Administrative Agent of the same. The Borrowers may elect to reimburse such
Issuing Bank for such loss, cost or expense; and upon the reimbursement of such
loss, cost or expense, the Issuing Bank shall issue such Letter of Credit on the
terms and subject to the other conditions set forth herein);
     (ii) the issuance of such Letter of Credit would violate any international,
foreign, federal, state and local statutes, treaties, rules, guidelines,
regulations, ordinances, codes and administrative or judicial precedents or
authorities (including the interpretation or administration thereof by any
Governmental Authority) or one or more policies of the Issuing Bank;
     (iii) except as otherwise agreed by the Administrative Agent and the
Issuing Bank, such Letter of Credit is in an initial face amount less than
$100,000, in the case of a commercial Letter of Credit, or $100,000, in the case
of a standby Letter of Credit;
     (iv) such Letter of Credit is to be denominated in a currency other than
Dollars;
     (v) such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder; or
     (vi) (a) a default of any Domestic Bank’s (other than the Domestic Bank
which is the Issuing Bank) obligations to fund under §4.3 exists, (b) any
Domestic Bank (other than a Domestic Bank which is the Issuing Bank) has failed
to fund any portion of any participations in L/C Obligations required to be
funded by it hereunder or (c) any Bank is at such time a Delinquent Bank, unless
(i) Ryder provides cash collateral to the Issuing Bank (pursuant to terms and
documentation reasonably acceptable to the Issuing Bank) in an amount not less
than that portion of the requested Letter of Credit attributable to such
Delinquent Bank’s Commitment Percentage times the amount of the requested Letter
of Credit or (ii) the Issuing Bank has entered into arrangements satisfactory to
it with Ryder or such Delinquent Bank to eliminate the Issuing Bank’s risk with
respect to such Delinquent Bank; provided that any cash collateral provided by
Ryder under this subsection (c) shall be (x) promptly released to Ryder,
together with any interest thereon, upon (A) such Delinquent Bank funding such
portion of any



--------------------------------------------------------------------------------



 



65

participations in L/C Obligations required to be funded by it hereunder, (B)
such Bank ceasing to be deemed a Delinquent Bank, or (C) subsequent to Ryder
providing such cash collateral, the Issuing Bank entering into arrangements
satisfactory to it with Ryder or such Delinquent Bank to eliminate the Issuing
Bank’s risk with respect to such Delinquent Bank; and, in the case of clause
(A), such cash collateral returned to Ryder shall be in an amount equal to that
portion funded by such Delinquent Bank and in the case of either clause (B) or
(C), such cash collateral returned to Ryder shall be in an amount equal to that
portion of the requested Letter of Credit attributable to such Delinquent Bank’s
Domestic Commitment Percentage times the amount of the requested Letter of
Credit, or (y) applied by the Issuing Bank towards the repayment of Unreimbursed
Amounts attributable to such Delinquent Bank in the event that such Delinquent
Bank fails to fund such portion of any Base Rate Loan to Ryder or fund such
portion of participations in an L/C Advance, in each case, with regard to such
Unreimbursed Amount required to be funded by it hereunder.
     (d) The Issuing Bank shall not amend any Letter of Credit if the Issuing
Bank would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof or the beneficiary of such Letter of Credit
does not accept the proposed amendment to such Letter of Credit.
     (e) The Issuing Bank shall be under no obligation to amend any Letter of
Credit if (i) the Issuing Bank would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (ii) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
     (f) The Issuing Bank shall act on behalf of the Domestic Banks with respect
to any Letters of Credit issued by it and the documents associated therewith,
and the Issuing Bank shall have all of the benefits and immunities (A) provided
to the Administrative Agent in §16 with respect to any acts taken or omissions
suffered by the Issuing Bank in connection with Letters of Credit issued by it
or proposed to be issued by it and Issuer Documents pertaining to such Letters
of Credit as fully as if the term “Administrative Agent” as used in §16 included
the Issuing Bank with respect to such acts or omissions, and (B) as additionally
provided herein with respect to the Issuing Bank.
     §4.2. Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
     (a) Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of Ryder and/or its domestic Subsidiary delivered to the
Issuing Bank (with a copy to the Administrative Agent) in the form of a Letter
of Credit Application, appropriately completed and signed by a duly authorized
officer of Ryder and/or its domestic Subsidiary. Such Letter of Credit
Application must be received by the Issuing Bank and the Administrative Agent
not later than 11:00 a.m. (local time for each of the Issuing Bank and the
Administrative Agent) at least two Business Days (or such later date and time as
the Administrative Agent and the Issuing Bank may agree in a particular



--------------------------------------------------------------------------------



 



66

instance in their sole discretion) prior to the proposed issuance date or date
of amendment, as the case may be. In the case of a request for an initial
issuance of a Letter of Credit, such Letter of Credit Application shall specify
in form and detail reasonably satisfactory to the Issuing Bank: (i) the proposed
issuance date of the requested Letter of Credit (which shall be a Business Day);
(ii) the amount thereof; (iii) the expiry date thereof; (iv) the name and
address of the beneficiary thereof; (v) the documents to be presented by such
beneficiary in case of any drawing thereunder; (vi) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (vii) such other matters as the Issuing Bank may require. In the
case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
the Issuing Bank (i) the Letter of Credit to be amended; (ii) the proposed date
of amendment thereof (which shall be a Business Day); (iii) the nature of the
proposed amendment; and (iv) such other matters as the Issuing Bank may
reasonably require. Additionally, Ryder shall furnish to the Issuing Bank and
the Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the Issuing Bank or the Administrative Agent may reasonably
require.
     (b) Promptly after receipt of any Letter of Credit Application, the Issuing
Bank will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from Ryder and, if not, the Issuing Bank will provide the
Administrative Agent with a copy thereof. Unless the Issuing Bank has received
written notice from any Bank, any Agent or any Borrower, at least one Business
Day prior to the requested date of issuance or amendment of the relevant Letter
of Credit, that one or more applicable conditions contained in §§11 and 12 shall
not then be satisfied, then, subject to the terms and conditions hereof, the
Issuing Bank shall, on the requested date, issue a Letter of Credit for the
account of Ryder and/or its domestic Subsidiaries, as the case may be, or enter
into the applicable amendment, as the case may be, in each case in accordance
with the Issuing Bank’s usual and customary business practices. Immediately upon
the issuance of each Letter of Credit, the Domestic Banks shall be deemed to,
and hereby irrevocably and unconditionally agree to, purchase from the Issuing
Bank a risk participation in such Letter of Credit in an amount equal to the
product of such Bank’s Domestic Commitment times the amount of such Letter of
Credit. The Issuing Bank will provide updated information quarterly to the
Domestic Banks with respect to the Letters of Credit outstanding at such time.
     (c) If Ryder and/or any of its domestic Subsidiaries so requests in any
applicable Letter of Credit Application, the Issuing Bank may, in its sole and
absolute discretion, agree to issue a Letter of Credit that has automatic
extension provisions (each, an “Auto-Extension Letter of Credit”); provided that
any such Auto-Extension Letter of Credit must permit the Issuing Bank to prevent
any such extension at least once in each twelve-month period (commencing with
the date of issuance of such Letter of Credit) by giving prior notice to the
beneficiary thereof not later than a day (the “Non-Extension Notice Date”) in
each such twelve-month period to be agreed upon at the time such Letter of
Credit is issued. Unless otherwise directed by the Issuing Bank, Ryder and/or
any of its domestic Subsidiaries shall not be required to make a specific
request to the Issuing



--------------------------------------------------------------------------------



 



67

Bank for any such extension. Once an Auto-Extension Letter of Credit has been
issued, the Domestic Banks shall be deemed to have authorized (but may not
require) the Issuing Bank to permit the extension of such Letter of Credit at
any time to an expiry date not later than the Letter of Credit Expiration Date;
provided, however, that the Issuing Bank shall not permit any such extension if
(i) the Issuing Bank has determined that it would not be permitted, or would
have no obligation, at such time to issue such Letter of Credit in its revised
form (as extended) under the terms hereof (by reason of the provisions of
§4.1(b) and (c) or otherwise), or (ii) it has received notice (which may be by
telephone or in writing) on or before the day that is five Business Days before
the Non-Extension Notice Date (A) from the Administrative Agent that the
Majority Banks have elected not to permit such extension or (B) from any Agent,
any Bank or any Borrower that one or more of the applicable conditions specified
in §12 is not then satisfied, and in each such case directing the Issuing Bank
not to permit such extension.
     (d) If any Letter of Credit contains provisions providing for automatic
reinstatement of the stated amount after any drawing thereunder, (i) unless
otherwise directed by the Issuing Bank, Ryder and/or any of its domestic
Subsidiaries shall not be required to make a specific request to the Issuing
Bank to permit such reinstatement, and (ii) the Administrative Agent and the
Domestic Banks hereby authorize and direct the Issuing Bank to permit such
automatic reinstatement, whether or not a Default then exists, unless the
Issuing Bank has received a notice (which may be by telephone or in writing) on
or before the day that is two Business Days before the reinstatement date from
any Agent, the Majority Banks or any Borrower that one or more of the applicable
conditions specified in §12 is not then satisfied and directing the Issuing Bank
to cease permitting such automatic reinstatement of such Letter of Credit.
     (e) Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the Issuing Bank will also deliver to Ryder and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
     §4.3. Drawings and Reimbursements; Funding of Participations.
     (a) Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the Issuing Bank shall notify Ryder
and the Administrative Agent thereof not later than 1:00 p.m. (Boston time) on
the date of drawing under such Letter of Credit. Not later than 11:00 a.m.
(Boston time) on the Business Day next following the later of (i) the date of
any payment by the Issuing Bank under a Letter of Credit (each such date of
payment by the Issuing Bank, an “Honor Date”) or (ii) the date that the Issuing
Bank provides notice to Ryder of a drawing by the beneficiary under a Letter of
Credit, Ryder shall reimburse the Issuing Bank through the Administrative Agent
in an amount equal to the amount of such drawing, together with interest thereon
at a rate per annum equal to the Domestic Base Rate. If Ryder fails to so
reimburse the Issuing Bank by such time, the Administrative Agent shall promptly
notify each Domestic Bank of the Honor Date, the amount of the unreimbursed
drawing (the “Unreimbursed Amount”), and the amount of such Domestic Bank’s
applicable Commitment Percentage thereof. In such event, Ryder shall be deemed
to have requested



--------------------------------------------------------------------------------



 



68

a Base Rate Loan to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
§2.7 for the principal amount of Loans, but subject to the amount of the
unutilized portion of the Total Domestic Commitment and the conditions set forth
in §12 (other than the delivery of a Domestic Loan Request). Any notice given by
the Issuing Bank or the Administrative Agent pursuant to this §4.3(a) may be
given by telephone if immediately confirmed in writing; provided that the lack
of such an immediate confirmation shall not affect the conclusiveness or binding
effect of such notice.
     (b) Each Domestic Bank (including the Domestic Bank acting as Issuing Bank,
if applicable) shall upon any notice pursuant to §4.3(a) make funds available to
the Administrative Agent for the account of the Issuing Bank at the
Administrative Agent’s Head Office in an amount equal to its Domestic Commitment
Percentage of the Unreimbursed Amount not later than 1:00 p.m. (local time of
the Administrative Agent) on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of §4.3(c), each
Domestic Bank that so makes funds available shall be deemed to have made a Base
Rate Loan to Ryder in such amount. The Administrative Agent shall remit the
funds so received to the Issuing Bank.
     (c) With respect to any Unreimbursed Amount that is not fully refinanced by
a Base Rate Loan pursuant to this §4.3 because the conditions set forth in §12
cannot be satisfied or for any other reason, Ryder shall be deemed to have
incurred from the Issuing Bank an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest in
accordance with §6.11. In such event, each Domestic Bank’s payment to the
Administrative Agent for the account of the Issuing Bank pursuant to §4.3(b)
shall be deemed payment in respect of its participation in such L/C Borrowing
and shall constitute an L/C Advance from such Bank in satisfaction of its
participation obligation under this §4.
     (d) Until a Domestic Bank funds its Base Rate Loan or L/C Advance pursuant
to this §4.3 to reimburse the Issuing Bank for any amount drawn under any Letter
of Credit, interest in respect of such Domestic Bank’s Domestic Commitment
Percentage of such amount shall be solely for the account of the Issuing Bank.
     (e) Each Domestic Bank’s obligation to make Base Rate Loans or L/C Advances
to reimburse the Issuing Bank for amounts drawn under Letters of Credit, as
contemplated by this §4.3, shall be absolute and unconditional and shall not be
affected by any circumstance, including (i) any set-off, counterclaim,
recoupment, defense or other right which such Bank may have against the Issuing
Bank, any Borrower or any other Person for any reason whatsoever; (ii) the
occurrence or continuance of a Default or Event of Default; or (iii) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Domestic Bank’s obligation to make Base Rate Loans
pursuant to this §4.3 is subject to the conditions set forth in §12 (other than
delivery by Ryder of a Domestic Loan Request). No such making of an L/C Advance
shall relieve or otherwise impair the obligation of Ryder to reimburse the



--------------------------------------------------------------------------------



 



69

Issuing Bank for the amount of any payment made by the Issuing Bank under any
Letter of Credit, together with interest as provided herein.
     (f) If any Domestic Bank fails to make available to the Administrative
Agent for the account of the Issuing Bank any amount required to be paid by such
Bank pursuant to the foregoing provisions of this §4.3 by the time specified in
§4.3(b), the Issuing Bank shall be entitled to recover from such Domestic Bank
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the Issuing Bank at a rate per
annum equal to the applicable Overnight Rate from time to time in effect, plus
any administrative, processing or similar fees customarily charged by the
Issuing Bank in connection with the foregoing. If such Domestic Bank pays such
amount (with interest and fees as aforesaid), the amount so paid (less all such
aforementioned interest and fees incurred by such Domestic Bank as a result of
its failure to pay the required amounts to the Issuing Bank) shall constitute
such Domestic Bank’s Loan included in the relevant borrowing or L/C Advance in
respect of the relevant L/C Borrowing, as the case may be. A certificate of the
Issuing Bank submitted to any Domestic Bank (through the Administrative Agent)
with respect to any amounts owing under this clause (f) shall be conclusive
absent manifest error.
     §4.4. Repayment of Participations.
     (a) At any time after the Issuing Bank has made a payment under any Letter
of Credit and has received from any Domestic Bank such Bank’s L/C Advance in
respect of such payment in accordance with §4.3, if the Administrative Agent
receives for the account of the Issuing Bank any payment in respect of the
related Unreimbursed Amount or interest thereon (whether directly from Ryder or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Bank its
Domestic Commitment Percentage thereof (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Bank’s L/C
Advance was outstanding) in the same funds as those received by the
Administrative Agent.
     (b) If any payment received by the Administrative Agent for the account of
the Issuing Bank pursuant to §4.3(a) is required to be returned in connection
with any proceeding under any Debtor Relief Law or under any of the
circumstances described in §15A (in each case, including pursuant to any
settlement entered into by the Issuing Bank in its discretion), each Domestic
Bank shall pay to the Administrative Agent for the account of the Issuing Bank
its Domestic Commitment Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned by such Bank, at a rate per annum equal to the Overnight Rate
from time to time in effect. The obligations of such Banks under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.
     §4.5. Obligations Absolute. The obligation of Ryder to reimburse the
Issuing Bank for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute,



--------------------------------------------------------------------------------



 



70

unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including the following:
     (a) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
     (b) the existence of any claim, counterclaim, set-off, defense or other
right that Ryder or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the Issuing Bank or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;
     (c) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
     (d) any payment by the Issuing Bank under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the Issuing Bank under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
     (e) any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.
     Ryder shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with Ryder’s instructions or other irregularity, Ryder will
immediately notify the Issuing Bank. Ryder shall be conclusively deemed to have
waived any such claim against the Issuing Bank and its correspondents unless
such notice is given as aforesaid.
     §4.6. Role of Issuing Bank.
     Each Domestic Bank and Ryder agrees that, in paying any drawing under a
Letter of Credit, the Issuing Bank shall not have any responsibility to obtain
any document (other than any sight draft, certificates and documents expressly
required by the Letter of Credit) or to ascertain or inquire as to the validity
or accuracy of any such document or the authority of the Person executing or
delivering any such document. None of the Issuing Bank, the Administrative Agent
nor any of their respective officers, directors, employees, agents or
attorneys-in-fact or affiliates, correspondents, participants or assignees of
the Issuing Bank or Administrative Agent shall be liable to any Domestic Bank
for (i) any action taken or omitted in connection herewith at the request or
with the approval of the Domestic Banks or the Majority Banks, as applicable;
(ii) any



--------------------------------------------------------------------------------



 



71

action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Letter of Credit Application. Ryder hereby assumes all risks of the acts or
omissions of any beneficiary or transferee with respect to its use of any Letter
of Credit; provided, however, that this assumption is not intended to, and shall
not, preclude Ryder’s pursuing such rights and remedies as it may have against
the beneficiary or transferee at Law or under any other agreement. None of the
Issuing Bank, any Administrative Agent nor any of their respective officers,
directors, employees, agents or attorneys-in-fact or affiliates, correspondents,
participants or assignees of the Issuing Bank or the Administrative Agent, shall
be liable or responsible for any of the matters described in clauses (a) through
(e) of §4.5; provided, however, that anything in such clauses to the contrary
notwithstanding, Ryder may have a claim against the Issuing Bank, and the
Issuing Bank may be liable to Ryder, to the extent, but only to the extent, of
any direct, as opposed to consequential or exemplary, damages suffered by Ryder
which Ryder proves were caused by the Issuing Bank’s willful misconduct or gross
negligence or the Issuing Bank’s willful failure to pay under any Letter of
Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, the Issuing Bank
may accept documents that appear on their face to be in order, without
responsibility for further investigation, and the Issuing Bank shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.
     §4.7. Cash Collateral. Upon the request of the Administrative Agent, (i) if
the Issuing Bank has honored any full or partial drawing request under any
Letter of Credit and such drawing has resulted in an L/C Borrowing, or (ii) if,
as of the Letter of Credit Expiration Date, any Letter of Credit for any reason
remains outstanding and partially or wholly undrawn, Ryder shall immediately
Cash Collateralize the then Outstanding Amount of all L/C Obligations (in an
amount equal to such Outstanding Amount determined as of the date of such L/C
Borrowing or the Letter of Credit Expiration Date, as the case may be).
Sections 6.4 and 13.1 set forth certain additional requirements to deliver Cash
Collateral hereunder. For purposes of this §4, and §§6.4 and 13.1, “Cash
Collateralize” means to pledge and deposit with or deliver to the Administrative
Agent, for the benefit of the Issuing Bank and the Domestic Banks, as collateral
for the L/C Obligations, cash or deposit account balances (collectively, “Cash
Collateral”) pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the Issuing Bank (which documents are hereby consented
to by the Domestic Banks). Derivatives of such term have corresponding meanings.
Ryder hereby grants to the Administrative Agent, for the benefit of the Issuing
Bank and the Domestic Banks, a security interest in all such cash, deposit
accounts and all balances therein and all proceeds of the foregoing. Cash
Collateral shall be maintained in blocked, non-interest bearing deposit accounts
at the Administrative Agent.
     §4.8. Applicability of ISP and UCP. Unless otherwise expressly agreed by
the Issuing Bank and Ryder when a Letter of Credit is issued, (i) the rules of
the ISP shall apply to each standby Letter of Credit, and (ii) the rules of the
Uniform Customs and Practice for Documentary Credits, as most recently published
by the International Chamber of Commerce at the time of issuance shall apply to
each commercial Letter of Credit.



--------------------------------------------------------------------------------



 



72

     §4.9. Letter of Credit Fees. Ryder shall pay to the Administrative Agent,
for the account of each Domestic Bank in accordance with its Domestic Commitment
Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for each Letter
of Credit issued for Ryder’s or any of its domestic Subsidiaries’ account equal
to the Applicable Margin on all Letter of Credit Fees times the daily maximum
amount available to be drawn under such Letter of Credit (whether or not such
maximum amount is then in effect under such Letter of Credit). Letter of Credit
Fees shall be (i) computed on a quarterly basis in arrears and (ii) due and
payable on the first Business Day after the end of each March, June, September
and December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. If there is any change in the Applicable Margin on all Letter of Credit
Fees during any quarter, the daily maximum amount of each Letter of Credit shall
be computed and multiplied by the Applicable Margin on all Letter of Credit Fees
separately for each period during such quarter that such Applicable Margin on
all Letter of Credit Fees was in effect. Notwithstanding anything to the
contrary contained herein, while any Event of Default exists and subject to the
request of the Majority Banks (other than with respect to an Event of Default
regarding the payment of principal under §13.1(a) which shall not require the
request of the Majority Banks), all Letter of Credit Fees shall accrue at a rate
equal to the sum of the Applicable Margin on all Letter of Credit Fees plus 2%
per annum.
     §4.10. Fronting Fee and Documentary and Processing Charges Payable to
Issuing Bank. Ryder shall pay directly to the Issuing Bank for its own account a
fronting fee with respect to each Letter of Credit issued for Ryder’s or any of
its domestic Subsidiaries’ account at the per annum rate specified in the Fee
Letter computed on the actual daily maximum amount available to be drawn under
such Letter of Credit (whether or not such maximum amount is then in effect
under such Letter of Credit). Such fronting fee shall be computed on a quarterly
basis in arrears. Such fronting fee shall be due and payable on the first
Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. In
addition, Ryder shall pay directly to the Issuing Bank for its own account the
customary issuance, presentation, amendment and other processing fees, and other
standard costs and charges, of the Issuing Bank relating to letters of credit as
from time to time in effect. Such customary fees and standard costs and charges
are due and payable on demand and are nonrefundable.
     §4.11. Conflict with Issuing Documents. In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.
     §4.12. Letters of Credit Issued for Domestic Subsidiaries. Notwithstanding
that a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, any of Ryder’s domestic Subsidiaries,
Ryder shall be obligated to reimburse the Issuing Bank hereunder for any and all
drawings under such Letter of Credit. Ryder hereby acknowledges that the
issuance of Letters of Credit for the account of its domestic Subsidiaries
inures to the benefit of Ryder, and that Ryder’s business derives substantial
benefits from the businesses of such domestic Subsidiaries.



--------------------------------------------------------------------------------



 



73

     §5. GUARANTY.
     §5.1. Guaranty of Payment. Ryder hereby irrevocably guarantees to the
Agents, the Issuing Bank and the Banks, the full and punctual payment when due
(whether at stated maturity, by required pre-payment, by acceleration or
otherwise) of all of the Obligations of Ryder PR, each of the Canadian
Borrowers, each of the U.K. Borrowers and each of Ryder’s domestic Subsidiaries,
including, without limitation, the principal and interest accruing on the
Canadian Loans, the obligations with respect to Bankers’ Acceptances, the U.K.
Loans, the PR Loans, the obligations with respect to the Letters of Credit and
the L/C Obligations and all such Obligations which would become due but for the
operation of the automatic stay pursuant to §362(a) of the Federal Bankruptcy
Code or any similar provision of any other bankruptcy or insolvency law and the
operation of §§502(b) and 506(b) of the Federal Bankruptcy Code or any similar
provision of any other bankruptcy or insolvency law (all such obligations of
Ryder PR, the Canadian Borrowers, the U.K. Borrowers and each of Ryder’s
domestic Subsidiaries being referred to herein as the “Guaranteed Obligations”).
This Guaranty is an absolute, unconditional and continuing guaranty of the full
and punctual payment of all of the Guaranteed Obligations and not of their
collectability only and is in no way conditioned upon any requirement that any
Agent, the Issuing Bank or any Bank first attempt to collect any of the
Guaranteed Obligations from Ryder PR, either of the Canadian Borrowers or either
of the U.K. Borrowers or any other Person or resort to any collateral security
or other means of obtaining payment. Should an Event of Default occur as a
result of a default by Ryder PR, either of the Canadian Borrowers or either of
the U.K. Borrowers in the payment of any of the Guaranteed Obligations, the
Obligations of Ryder hereunder with respect to such Guaranteed Obligations in
default shall, upon demand by the applicable Agent(s), become immediately due
and payable to the applicable Agent(s), for the benefit of the Banks, the
Issuing Bank and the Agents, without demand or notice of any nature, all of
which are expressly waived by Ryder. Payments by Ryder hereunder may be required
by the Agents on any number of occasions. All payments by Ryder hereunder shall
be made to the applicable Agent(s), in the manner and at the place of payment
specified therefor in §6.1 hereof, for the account of the Banks, the Issuing
Bank and the Agents.
     §5.2. Ryder’s Agreement to Pay Enforcement Costs, etc. Ryder further
agrees, as the principal obligor and not as a guarantor only, to pay to the
applicable Agents, on demand, all reasonable costs and expenses (including court
costs and legal expenses) incurred or expended by any Agent, the Issuing Bank or
any Bank in connection with the Guaranteed Obligations, this Guaranty and the
enforcement thereof, together with interest on amounts recoverable under this
§5.2 from the time when such amounts become due until payment, whether before or
after judgment, at the rate of interest for overdue principal set forth in §6.11
hereof, provided that if such interest exceeds the maximum amount permitted to
be paid under applicable Law, then such interest shall be reduced to such
maximum permitted amount.
     §5.3. Waivers by Ryder; Banks’ Freedom to Act. Ryder agrees that the
Guaranteed Obligations will be paid strictly in accordance with their respective
terms, regardless of any Law or order now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of the Agents, the
Issuing Bank or any Bank with respect thereto. Ryder waives promptness,
diligence, presentment, demand, protest, notice of acceptance, notice of any
Guaranteed Obligations incurred and all other notices of any kind, all defenses
which may be available by virtue of any valuation, stay, moratorium law or other
similar law now or hereafter



--------------------------------------------------------------------------------



 



74

in effect, any right to require the marshalling of assets of Ryder PR, either of
the Canadian Borrowers or either of the U.K. Borrowers or any other entity or
other Person primarily or secondarily liable with respect to any of the
Guaranteed Obligations, and all suretyship defenses generally. Without limiting
the generality of the foregoing, Ryder agrees to the provisions of any
instrument evidencing, securing or otherwise executed in connection with any
Guaranteed Obligation and agrees that the Guaranteed Obligations of Ryder
hereunder shall not be released or discharged, in whole or in part, or otherwise
affected by (i) the failure of the Agents, the Issuing Bank or any Bank to
assert any claim or demand or to enforce any right or remedy against Ryder PR,
either of the Canadian Borrowers or either of the U.K. Borrowers or any other
entity or other person primarily or secondarily liable with respect to any of
the Guaranteed Obligations; (ii) any extensions, compromise, refinancing,
consolidation or renewals of any Guaranteed Obligation; (iii) any change in the
time, place or manner of payment of any of the Guaranteed Obligations or any
rescissions, waivers, compromise, refinancing, consolidation or other amendments
or modifications of any of the terms or provisions of this Agreement, the other
Loan Documents or any other agreement evidencing, securing or otherwise executed
in connection with any of the Guaranteed Obligations; (iv) the addition,
substitution or release of any entity or other person primarily or secondarily
liable for any Guaranteed Obligation; (v) the adequacy of any rights which the
Agents, the Issuing Bank or any Bank may have against any collateral security or
other means of obtaining repayment of any of the Guaranteed Obligations;
(vi) the impairment of any collateral securing any of the Guaranteed
Obligations, including without limitation the failure to perfect or preserve any
rights which the Agents, the Issuing Bank or any Bank might have in such
collateral security or the substitution, exchange, surrender, release, loss or
destruction of any such collateral security; or (vii) any other act or omission
which might in any manner or to any extent vary the risk of Ryder or otherwise
operate as a release or discharge of Ryder (other than the indefeasible payment
in full, in cash, of all of the Guaranteed Obligations and the irrevocable
termination of each of the Commitments), all of which may be done without notice
to Ryder. To the fullest extent permitted by Law, Ryder hereby expressly waives
any and all rights or defenses arising by reason of (A) any “one action” or
“anti-deficiency” law which would otherwise prevent the Agents, the Issuing Bank
or any Bank from bringing any action, including any claim for a deficiency, or
exercising any other right or remedy (including any right of set-off), against
Ryder before or after the Agent’s, the Issuing Bank’s or such Bank’s
commencement or completion of any foreclosure action, whether judicially, by
exercise of power of sale or otherwise, or (B) any other Law which in any other
way would otherwise require any election of remedies by the Agents, the Issuing
Bank or any Bank.
     §5.4. Unenforceability of Guaranteed Obligations. If for any reason Ryder
PR, either of the Canadian Borrowers or either of the U.K. Borrowers has no
legal existence or is under no legal obligation to discharge any of the
Guaranteed Obligations, or if any of the Guaranteed Obligations have become
irrecoverable from Ryder PR, either of the Canadian Borrowers or either of the
U.K. Borrowers by reason of such Person’s insolvency, bankruptcy or
reorganization or by other operation of law or for any other reason (other than
the indefeasible payment in full, in cash, of all of the Guaranteed Obligations
and the irrevocable termination of each of the Commitments), to the extent
permitted by Law, this Guaranty shall nevertheless be binding on Ryder to the
same extent as if Ryder at all times had been the principal obligor on all such
Guaranteed Obligations. In the event that acceleration of the time for payment
of any of the Guaranteed Obligations is stayed upon the insolvency, bankruptcy
or reorganization of Ryder



--------------------------------------------------------------------------------



 



75

PR, either of the Canadian Borrowers or either of the U.K. Borrowers, or for any
other reason, all such amounts otherwise subject to acceleration under the terms
of this Agreement, the other Loan Documents or any other agreement evidencing,
securing or otherwise executed in connection with any Obligation shall be
immediately due and payable by Ryder.
     §5.5. Subrogation; Subordination.
     §5.5.1. Postponement of Rights. Until the final payment in full in cash of
all of the Guaranteed Obligations: Ryder shall not exercise and hereby waives
any rights against Ryder PR, either of the Canadian Borrowers or either of the
U.K. Borrowers arising as a result of payment by Ryder hereunder, by way of
subrogation, reimbursement, restitution, contribution or otherwise, and will not
prove any claim in competition with the Agents, the Issuing Bank or any Bank in
respect of any payment hereunder in any bankruptcy, insolvency or reorganization
case or proceedings of any nature; Ryder will not claim any setoff, recoupment
or counterclaim against Ryder PR, either of the Canadian Borrowers or either of
the U.K. Borrowers in respect of any liability of Ryder to Ryder PR, either of
the Canadian Borrowers or either of the U.K. Borrowers; and Ryder waives any
benefit of and any right to participate in any collateral security which may be
held by the Agents, the Issuing Bank or any Bank.
     §5.5.2. Subordination. The payment of any amounts due with respect to any
indebtedness of Ryder PR, either of the Canadian Borrowers or either of the U.K.
Borrowers for money borrowed or credit received now or hereafter owed to Ryder
is hereby subordinated to the prior final payment in full in cash of all of the
Guaranteed Obligations; provided that, so long as no Event of Default has
occurred and is continuing, Ryder PR, the Canadian Borrowers or the U.K.
Borrowers may pay, and Ryder may receive, such payment. Ryder agrees that, after
the occurrence of any Event of Default, Ryder will not demand, sue for or
otherwise attempt to collect any such indebtedness of Ryder PR, the Canadian
Borrowers or the U.K. Borrowers to Ryder until all of the Guaranteed Obligations
shall have been irrevocably paid in full in cash. If, notwithstanding the
foregoing sentence, Ryder shall collect, enforce or receive any amounts in
respect of such indebtedness while any Guaranteed Obligations are still
outstanding, such amounts shall be collected, enforced and received by Ryder as
trustee for the Banks, the Issuing Bank and the Agents and be paid over to the
Agents, for the benefit of the Banks, the Issuing Bank and the Agents, on
account of the Guaranteed Obligations without affecting in any manner the
liability of Ryder under the other provisions of this Guaranty.
     §5.5.3. Provisions Supplemental. The provisions of this §5.5 shall be
supplemental to and not in derogation of any rights and remedies of the Banks,
the Issuing Bank and the Agents under any separate subordination agreement which
the Agents or any of them may at any time and from time to time enter into with
Ryder for the benefit of the Banks, the Issuing Bank and the Agents.



--------------------------------------------------------------------------------



 



76

     §5.6. Further Assurances. Ryder agrees that it will from time to time, at
the request of the Agents, do all such things and execute all such documents as
the Agents may reasonably consider necessary or desirable to give full effect to
this Guaranty and to perfect and preserve the rights and powers of the Banks,
the Issuing Bank and the Agents hereunder. Ryder acknowledges and confirms that
it has established its own adequate means of obtaining from Ryder PR, each of
the Canadian Borrowers and each of the U.K. Borrowers on a continuing basis all
information desired by it concerning the financial condition of such Persons and
that it will look to such Persons and not to the Agents, the Issuing Bank or any
Bank in order for it to keep adequately informed of changes in any of such
Person’s financial condition.
     §5.7. Reinstatement. Notwithstanding any termination of this Guaranty upon
the final and indefeasible payment in full, in cash, of the Guaranteed
Obligations, this Guaranty shall continue to be effective or be reinstated, if
at any time any payment made or value received with respect to any Obligation is
rescinded or must otherwise be returned by the Agents, the Issuing Bank or any
Bank upon the insolvency, bankruptcy or reorganization of Ryder PR, either of
the Canadian Borrowers or either of the U.K. Borrowers, or otherwise, all as
though such payment had not been made or value received.
     §5.8. Successors and Assigns. This Guaranty shall be binding upon Ryder,
its successors and assigns, and shall inure to the benefit of the Agents, the
Issuing Bank and the Banks and their respective successors, transferees and
assigns. Without limiting the generality of the foregoing sentence, each Bank
may, in accordance with the provisions of §21 and subject to the limitations set
forth therein, assign or otherwise transfer this Agreement, the other Loan
Documents or any other agreement or note held by it evidencing, securing or
otherwise executed in connection with the Guaranteed Obligations, or sell
participations in any interest therein, to any other entity or other person, and
such other entity or other person shall thereupon become vested, to the extent
set forth in the agreement evidencing such assignment, transfer or
participation, with all the rights in respect thereof granted to such Bank
herein. Ryder may not assign any of its Guaranteed Obligations hereunder.
     §5.9. Currency of Payment. Ryder shall pay the Guaranteed Obligations in
the currency in which such Obligations were incurred by the applicable
Borrower(s).
     §5.10. Concerning Joint and Several Liability of the U.K. Borrowers and the
Canadian Borrowers.
     (a) Each U.K. Borrower hereby irrevocably and unconditionally jointly and
severally guarantees to the U.K. Agent and the U.K. Banks the full and punctual
payment when due (whether at stated maturity, by required pre-payment, by
acceleration or otherwise) of all of the Obligations of the other U.K. Borrower
hereunder and under the other Loan Documents in consideration of the financial
accommodations to be provided by the Banks, the Agents and the Issuing Bank
under this Credit Agreement, for the mutual benefit, directly and indirectly, of
each U.K. Borrower and in consideration of the undertakings of the other U.K.
Borrower to accept joint and several liability for the Obligations. Each U.K.
Borrower agrees that this is an absolute, unconditional and continuing guaranty
of the full and punctual payment of all of the Obligations of the other U.K.
Borrower hereunder and under the other Loan Documents and not of their



--------------------------------------------------------------------------------



 



77

collectability only and is in no way conditioned upon any requirement that the
U.K. Agent or any U.K. Bank first attempt to collect any of such Obligations
from such U.K. Borrower or resort to any collateral security or other means of
obtaining payment. Each U.K. Borrower, jointly and severally, hereby irrevocably
and unconditionally accepts, not merely as a surety but also as a co-debtor,
joint and several liability with the other U.K. Borrower with respect to the
payment and performance of all of the Obligations (including, without
limitation, any Obligations arising under this §5.10(a)), it being the intention
of the parties hereto that all of the Obligations of the U.K. Borrowers shall be
the joint and several Obligations of each U.K. Borrower without preferences or
distinction among them. Each U.K. Borrower hereby waives all defenses relating
to the joint and several liability described above, including, without
limitation, all suretyship defenses.
     (b) Each Canadian Borrower hereby irrevocably and unconditionally jointly
and severally guarantees to the Canadian Agent and the Canadian Banks the full
and punctual payment when due (whether at stated maturity, by required
pre-payment, by acceleration or otherwise) of all of the Obligations of the
other Canadian Borrower hereunder and under the other Loan Documents in
consideration of the financial accommodations to be provided by the Banks, the
Agents and the Issuing Bank under this Credit Agreement, for the mutual benefit,
directly and indirectly, of each Canadian Borrower and in consideration of the
undertakings of the other Canadian Borrower to accept joint and several
liability for the Obligations. Each Canadian Borrower agrees that this is an
absolute, unconditional and continuing guaranty of the full and punctual payment
of all of the Obligations of the other Canadian Borrower hereunder and under the
other Loan Documents and not of their collectability only and is in no way
conditioned upon any requirement that the Canadian Agent or any Canadian Bank
first attempt to collect any of such Obligations from such Canadian Borrower or
resort to any collateral security or other means of obtaining payment. Each
Canadian Borrower, jointly and severally, hereby irrevocably and unconditionally
accepts, not merely as a surety but also as a co-debtor, joint and several
liability with the other Canadian Borrower with respect to the payment and
performance of all of the Obligations (including, without limitation, any
Obligations arising under this §5.10(b)), it being the intention of the parties
hereto that all of the Obligations of the Canadian Borrowers shall be the joint
and several Obligations of each Canadian Borrower without preferences or
distinction among them. Each Canadian Borrower hereby waives all defenses
relating to the joint and several liability described above, including, without
limitation, all suretyship defenses.
     §6. PROVISIONS RELATING TO ALL LOANS.
     §6.1. Funds for Payments. All payments of principal, interest, fees (other
than the Acceptance Fee) and any other amounts due hereunder or under any of the
other Loan Documents shall be made to the Administrative Agent, the Canadian
Agent, the U.K. Agent or any Swing Line Lender (as expressly provided
hereunder), as applicable, received at such Agent’s Head Office (or, in the case
of payments made to any Swing Line Lender (as expressly provided hereunder), to
the account specified by such Swing Line Lender) in immediately available funds,
without condition or deduction for any defense, setoff, recoupment,



--------------------------------------------------------------------------------



 



78

counterclaim or other withholding of any kind (other than any withholding
resulting from the failure of a Bank to comply with the provisions of §6.2), by
12:00 noon (local time for such Agent or Swing Line Lender) on any due date.
Subject to the provisions of §28, if a payment is received by such Agent at or
before 2:00 p.m. (local time for such Agent or Swing Line Lender) on any
Business Day, such Agent shall on the same Business Day transfer in immediately
available funds to (1) each of the Domestic Banks, their pro-rata portion of
such payment in accordance with their respective Domestic Commitment
Percentages, in the case of payments with respect to Domestic Loans, (2) the
Domestic Swing Line Lenders in the case of payments with respect to Domestic
Swing Line Loans, (3) each of the Canadian Banks, their pro-rata portion of such
payment in accordance with their respective Canadian Commitment Percentages in
the case of payments with respect to Canadian Loans and Bankers’ Acceptances,
except to the extent necessary to reflect Bankers’ Acceptances issued on a
non-pro-rata basis pursuant to §3.1(e), (4) the Canadian Swing Line Lender with
respect to payments of Canadian Swing Line Loans, (5) each of the U.K. Banks,
their pro-rata portion of such payment in accordance with their respective U.K.
Commitment Percentages in the case of payments with respect to the U.K. Loans,
(6) the U.K. Agent with respect to payments of U.K. Swing Line Loans, (7) each
of the PR Banks, their pro-rata portion of such payment in accordance with their
respective PR Commitment Percentages in the case of payments with respect to PR
Loans, (8) the Issuing Bank in the case of payments with respect to L/C
Obligations payable to the Issuing Bank, and (9) the Domestic Banks, their
pro-rata portion of such payment in accordance with their respective applicable
Commitment Percentages in the case of payments with respect to L/C Obligations
payable to such Domestic Banks. If such payment is received by such Agent after
2:00 p.m. (local time for such Agent or Swing Line Lender) on any Business Day,
such transfer shall be made by such Agent to the applicable Bank(s) on the next
Business Day. All such payments received by any Agent after 2:00 p.m. (local
time for such Agent or Swing Line Lender) shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by any Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.
     §6.2. Status of Banks; Tax Documentation.
     (a) (i) Each Bank that may lawfully do so shall deliver to Ryder and to the
Administrative Agent, at the time or times prescribed by applicable Laws or when
reasonably requested by Ryder or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable Laws or by the
taxing authorities of any jurisdiction and such other reasonably requested
information as will permit Ryder or the Administrative Agent, as the case may
be, to determine (A) whether or not payments made by the respective Borrowers
hereunder or under any other Loan Document are subject to Taxes, (B) if
applicable, the required rate of withholding or deduction, and (C) such Bank’s
entitlement to any available exemption from, or reduction of, applicable Taxes
in respect of all payments to be made to such Bank by the respective Borrowers
pursuant to this Agreement or otherwise to establish such Bank’s status for
withholding tax purposes in the applicable jurisdictions.
          (ii) Without limiting the generality of the foregoing, if a Borrower
is resident for tax purposes in the United States,



--------------------------------------------------------------------------------



 



79

     (A) any such Bank that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to Ryder and the Administrative
Agent executed originals of Internal Revenue Service Form W-9 or such other
documentation or information prescribed by applicable Laws or reasonably
requested by Ryder on behalf of such Borrower or the Administrative Agent as
will enable such Borrower or the Administrative Agent, as the case may be, to
determine whether or not such Bank is subject to backup withholding or
information reporting requirements; and
     (B) each such Foreign Bank that is entitled under the Code or any
applicable treaty to an exemption from or reduction of withholding tax with
respect to payments hereunder or under any other Loan Document shall deliver to
Ryder and the Administrative Agent (in such number of copies as shall be
reasonably requested by the recipient) on or prior to the date on which such
Foreign Bank becomes a Bank under this Agreement (and, to the extent that such
Bank may lawfully do so thereafter, from time to time thereafter upon the
request of Ryder on behalf of such Borrower or the Administrative Agent, but
only if such Foreign Bank is legally entitled to do so), whichever of the
following is applicable:
     (I) executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
     (II) executed originals of Internal Revenue Service Form W-8ECI,
     (III) executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,
     (IV) in the case of a Foreign Bank claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Bank is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of such
Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) executed originals of Internal Revenue Service Form W-8BEN, or
     (V) executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit such Borrower or the Administrative



--------------------------------------------------------------------------------



 



80

Agent to determine the withholding or deduction required to be made.
     (iii) Each Bank shall, upon obtaining actual knowledge thereof, promptly
(A) notify Ryder and the Administrative Agent of any change in circumstances
which would modify or render invalid any claimed exemption or reduction, and
(B) take such steps as shall not be materially disadvantageous to it, in the
reasonable judgment of such Bank, and as may be reasonably necessary (including
the re-designation of its lending office) to avoid any requirement of applicable
Laws of any jurisdiction that any Borrower or the Administrative Agent make any
withholding or deduction for taxes from amounts payable to such Bank.
     (iv) Each of the Borrowers shall promptly deliver to the Administrative
Agent or any Bank, as the Administrative Agent or such Bank shall reasonably
request, on or prior to the Closing Date (or such later date on which it first
becomes a Borrower), and in a timely fashion thereafter, such documents and
forms required by any relevant taxing authorities under the Laws of any
jurisdiction, duly executed and completed by such Borrower, as are required to
be furnished by such Bank or the Administrative Agent under such Laws in
connection with any payment by the Administrative Agent or any Bank of Taxes or
Other Taxes, or otherwise in connection with the Loan Documents, with respect to
such jurisdiction.
     (b) The Borrowers shall not be required to pay any additional amounts in
respect of Domestic Loans to any Foreign Bank in respect of United States
Federal withholding tax pursuant to §19 to the extent that (i) the obligation to
withhold amounts with respect to United States Federal withholding tax existed
on the date such Foreign Bank became a party to this Agreement or, with respect
to payments to a different lending office designated by the Foreign Bank as its
applicable lending office (a “New Lending Office”), the date such Foreign Bank
designated such New Lending Office with respect to a Loan; provided, however,
that this clause (i) shall not apply to any transferee or New Lending Office as
a result of a Reallocation or an assignment, transfer or designation made at the
request of the Borrowers; and provided further, however, that this clause
(i) shall not apply to the extent the indemnity payment or additional amounts
any transferee, or Bank through a New Lending Office, would be entitled to
receive without regard to this clause (i) do not exceed the indemnity payment or
additional amounts that the Person making the assignment or transfer to such
transferee, or Bank making the designation of such New Lending Office, would
have been entitled to receive in the absence of such assignment, transfer or
designation; or (ii) the obligation to pay such additional amounts would not
have arisen but for a failure by such Foreign Bank (that could lawfully do so)
to comply with the provisions of paragraph (a) above.
     (c) Notwithstanding the foregoing, each Bank agrees to use reasonable
efforts (consistent with legal and regulatory restrictions) to change its
lending office to avoid or to minimize any amounts otherwise payable under §19
in each case solely if such change (i) can be made in a manner so that such Bank
does not incur any costs or expenses



--------------------------------------------------------------------------------



 



81

unless the Borrowers have agreed to reimburse such Person therefor and (ii) does
not result in any legal or regulatory disadvantage to such Person.
     §6.3. Currency of Payment. Payments of principal or interest with respect
to any Loan or obligation with respect to Bankers’ Acceptance or Letters of
Credit shall be made in the currency in which such Loan was advanced or in which
such Bankers’ Acceptance or such Letter of Credit was issued. Notwithstanding
the foregoing, the Acceptance Fee shall be payable solely in Canadian Dollars
and any and all other fees payable hereunder shall be payable in solely U.S.
Dollars unless, with respect to any fees payable by the Canadian Borrowers and
the U.K. Borrowers, otherwise agreed to by the Canadian Agent and/or the U.K.
Agent respectively.
     §6.4. Mandatory Repayments of the Loans. Except as provided in §6.16
hereof, if at any time
     (i) the sum of (A) the outstanding L/C Obligations with respect to Letters
of Credit issued for the account of Ryder and its domestic Subsidiaries, plus
(B) the outstanding principal amount of the Domestic Loans exceeds the Total
Domestic Commitment, whether by reduction of the Total Domestic Commitment or
otherwise, or
     (ii) the sum of (A) the outstanding principal amount of the Canadian Loans
denominated in U.S. Dollars, plus (B) the Outstanding Amount of the Canadian
Loans denominated in Canadian Dollars, plus (C) the Outstanding Amount of
Bankers’ Acceptances then outstanding exceeds the Total Canadian Commitment,
whether by reduction of the Total Canadian Commitment or otherwise, or
     (iii) the sum of (A) the outstanding principal amount of the U.K. Loans
denominated in U.S. Dollars, plus (B) the Outstanding Amount of the U.K. Loans
denominated in Sterling, plus (C) the Outstanding Amount of the U.K. Loans
denominated in Euros exceeds the Total U.K. Commitment, whether by reduction of
the Total U.K. Commitment or otherwise, or
     (iv) the sum of the outstanding principal amount of the PR Loans exceeds
the Total PR Commitment, whether by reduction of the Total PR Commitment or
otherwise,
     then the applicable Borrower(s) shall immediately pay the amount of such
excess to the Administrative Agent in the case of clauses (i) and (iv) above,
the Canadian Agent, in the case of clause (ii) above, or the U.K. Agent, in the
case of clause (iii) above, (a) for application to the Loans in the following
order: first, pro rata to any Unreimbursed Amounts (including any L/C
Borrowings) with respect to the Letters of Credit issued for the account of such
Borrower (if applicable), second, pro rata to Domestic Swing Line Loans,
Canadian Swing Line Loans, and U.K. Swing Line Loans, and third, pro rata to
Domestic Loans (other than Domestic Swing Line Loans), Canadian Loans (other
than Canadian Swing Line Loans), U.K. Loans (other than U.K. Swing Line Loans)
and PR Loans, subject to §6.10, or (b) if no Loans shall be outstanding, to be
held pro rata by the Administrative Agent (in the case of Letters of Credit) and
the Canadian Agent (in the case of Bankers’ Acceptances) for the benefit of the
Issuing Bank or (as the case may be) the Domestic Banks in the case of Letters
of Credit and/or the Canadian Banks in the case of Bankers’ Acceptances, as
applicable, as collateral security for the amount of Bankers’



--------------------------------------------------------------------------------



 



82

Acceptances and as Cash Collateral for the Letters of Credit; provided, however,
that if the amount of cash collateral held by the Administrative Agent (in the
case of Letters of Credit) and the Canadian Agent (in the case of Bankers’
Acceptances) pursuant to this §6.4 exceeds the amount of Bankers’ Acceptances
and the Letters of Credit, as the case may be, from time to time, the
Administrative Agent or the Canadian Agent shall return such excess to Ryder or
the Canadian Borrowers, as applicable.
     §6.5. Computations.
     (a) Except as otherwise expressly provided herein, other than calculations
in respect of interest for Domestic Base Rate Loans (which shall be made on the
basis of actual number of days elapsed in a 365/366-day year) all computations
of interest and the Facility Fee shall be based on a 360-day year and paid for
the actual number of days elapsed. Interest shall accrue on each Loan for the
day on which the Loan is made, and shall not accrue on a Loan, or any portion
thereof, for the day on which the Loan or such portion is paid. Whenever a
payment hereunder or under any of the other Loan Documents becomes due on a day
that is not a Business Day, the due date for such payment shall be extended to
the next succeeding Business Day, and interest shall accrue during such
extension; provided that for any Interest Period for any LIBOR Rate Loan if such
next succeeding Business Day falls in the next succeeding calendar month or
after the Maturity Date, it shall be deemed to end on the next preceding
Business Day. Each determination by an Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.
     (b) For the purposes of the Interest Act (Canada), (i) whenever a rate of
interest or fee rate hereunder is calculated on the basis of a year (the “deemed
year”) that contains fewer days than the actual number of days in the calendar
year of calculation, such rate of interest or fee rate shall be expressed as a
yearly rate by multiplying such rate of interest or fee rate by the actual
number of days in the calendar year of calculation and dividing it by the number
of days in the deemed year, (ii) the principle of deemed reinvestment of
interest shall not apply to any interest calculation hereunder and (iii) the
rates of interest stipulated herein are intended to be nominal rates and not
effective rates or yields.
     (c) All computations of outstanding Loans, Commitment availability,
mandatory prepayments, or other matters hereunder shall be made in U.S. Dollars
or Dollar Equivalents.
     §6.6. Illegality; Inability to Determine LIBOR Rate or EURIBOR Rate.
Notwithstanding any other provision of this Agreement if (a) the introduction
of, any change in, or any change in the interpretation of, any Law or regulation
applicable to any Bank or Agent shall make it unlawful, or any central bank or
other governmental authority having jurisdiction thereof shall assert that it is
unlawful, for any Bank or any such Agent to perform its obligations in respect
of any LIBOR Rate Loans or EURIBOR Rate Loans, or (b) if any Bank or any such
Agent, as applicable shall reasonably determine with respect to LIBOR Rate Loans
or EURIBOR Rate Loans that (i) by reason of circumstances affecting any
eurodollar interbank market, adequate and reasonable methods do not exist for
ascertaining the LIBOR Rate and/or



--------------------------------------------------------------------------------



 



83

EURIBOR Rate which would otherwise be applicable during any Interest Period, or
(ii) deposits in the relevant currency and amount for the relevant Interest
Period are not available to such Bank or such Agent in any eurodollar interbank
market, then such Bank or such Agent shall promptly give notice of such
determination to the Borrowers (which notice shall be conclusive and binding
upon such Borrowers). Upon such notification by such Bank or such Agent, the
obligation of the Banks and such Agent to make LIBOR Rate Loans or EURIBOR Rate
Loans, as the case may be, shall be suspended until the Banks or such Agent, as
the case may be, determine that such circumstances no longer exist, and to the
extent permitted by Law the outstanding LIBOR Rate Loans and/or EURIBOR Rate
Loans shall continue to bear interest at the applicable rate based on the LIBOR
Rate and/or EURIBOR Rate, respectively, until the end of the applicable Interest
Period, and thereafter shall be deemed converted to Domestic Base Rate Loans,
Canadian Base Rate Loans or U.K. Base Rate Loans, as applicable, in equal
principal amounts of such former LIBOR Rate Loans or EURIBOR Rate Loans.
     §6.7. Additional Costs, Etc. Except for any matters addressed by §19, and
except as otherwise reflected in the interest rate applicable under this
Agreement, if any Change in Law (which expression, as used herein, includes
requests, directives, instructions and notices at any time or from time to time
hereafter made upon or otherwise issued to any Bank or the Issuing Bank by any
central bank or other fiscal, monetary or other authority, whether or not having
the force of law) or if any applicable Law adopted after the date hereof shall:
     (a) subject such Bank or the Issuing Bank to any tax, levy, impost, duty,
charge, fee, deduction or withholding of any nature with respect to this
Agreement, the other Loan Documents, such Bank’s Commitment, the Loans, any
Letters of Credit or the Bankers’ Acceptances (other than taxes based upon or
measured by the income, capital or profits of such Bank or the Issuing Bank
imposed by the jurisdiction of its incorporation or organization, or the
location of its lending office or any political subdivision thereof); or
     (b) materially change the basis of taxation (except for changes in taxes on
income, capital or profits of such Bank or the Issuing Bank imposed by the
jurisdiction of its incorporation or organization, or the location of its
lending office or any political subdivision thereof) of payments to such Bank or
the Issuing Bank of the principal or of the interest on any Loans or Letters of
Credit or the Bankers’ Acceptances or any other amounts payable to such Bank or
the Issuing Bank under this Agreement or the other Loan Documents; or
     (c) impose or increase or render applicable (other than to the extent
specifically provided for elsewhere in this Agreement) any special deposit,
reserve, assessment, liquidity, capital adequacy or other similar requirements
against assets held by, or deposits in or for the account of, or loans by, or
reimbursement obligations owed to, or commitments of, an office of any Bank or
the Issuing Bank with respect to this Agreement, the other Loan Documents, such
Bank’s Commitment, the Loans, the Letters of Credit or the Bankers’ Acceptances;
or
     (d) impose on such Bank or the Issuing Bank any other conditions or
requirements with respect to this Agreement, the other Loan Documents, the
Loans, the



--------------------------------------------------------------------------------



 



84

Bankers’ Acceptances, any Letters of Credit, such Bank’s Commitment, or any
class of loans or commitments of which any of the Loans, such Letters of Credit
or such Bank’s Commitment forms a part, and the result of any of the foregoing
is:
     (i) to increase the cost to such Bank or the Issuing Bank of making,
funding, issuing, renewing, extending or maintaining the Loans or such Bank’s
Commitment or any Letter of Credit or accepting and purchasing Bankers’
Acceptances;
     (ii) to reduce the amount of principal, interest, reimbursement obligations
or other amount payable to such Bank or the Issuing Bank hereunder on account of
such Bank’s Commitment or the Loans or Bankers’ Acceptances or any Letter of
Credit; or
     (iii) to require such Bank or the Issuing Bank to make any payment or to
forego any interest or other sum payable hereunder, the amount of which payment
or foregone interest or other sum is calculated by reference to the gross amount
of any sum receivable or deemed received by such Bank or the Issuing Bank from
the Borrowers hereunder,
     then, and in each such case, the applicable Borrower will, upon demand made
by such Bank or the Issuing Bank at any time and from time to time as often as
the occasion therefore may arise (which demand shall be accompanied by a
statement setting forth the basis of such demand which shall be conclusive
absent manifest error), pay such reasonable additional amounts as will be
sufficient to compensate such Bank or the Issuing Bank for such additional
costs, reduction, payment or foregone interest or other sum. A Borrower shall
only be obligated to pay a Bank or the Issuing Bank such additional amounts to
the extent such Bank or the Issuing Bank has allocated such additional costs,
reduction, payment or foregone interest or other sum among its like situated
customers in good faith and on an equitable and nondiscriminatory basis.
     §6.8. Capital Adequacy. Except as otherwise reflected in the interest rate
applicable under this Agreement, if any Bank or the Issuing Bank shall have
determined that, after the date hereof, the adoption of any applicable Law
regarding capital adequacy, or any Change in Law, or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or any request or directive regarding capital adequacy of any such
Governmental Authority, central bank or comparable agency, in each case, whether
or not having the force of law, has or would have the effect of reducing the
rate of return on capital of such Bank or the Issuing Bank (or any corporation
controlling such Bank or the Issuing Bank) as a consequence of such Bank’s or
the Issuing Bank’s obligations hereunder to a level below that which such Bank
or the Issuing Bank (or any corporation controlling such Bank or the Issuing
Bank) could have achieved but for such adoption, change, request or directive
(taking into consideration its policies with respect to capital adequacy), in
each case, whether or not having the force of law, by an amount deemed by such
Bank or the Issuing Bank to be material, then from time to time, within fifteen
(15) days after demand by such Bank or the Issuing Bank, the applicable Borrower
shall pay to such Bank or the Issuing Bank such additional amount or amounts as
will, in such Bank’s or the Issuing Bank’s reasonable determination, fairly



--------------------------------------------------------------------------------



 



85

compensate such Bank or the Issuing Bank (or any corporation controlling such
Bank or the Issuing Bank) for such reduction. A Borrower shall only be obligated
to pay a Bank or the Issuing Bank such cost increases to the extent such Bank or
the Issuing Bank has allocated such costs among its customers in good faith and
on an equitable and nondiscriminatory basis.
     §6.9. Certificate; Etc. A certificate setting forth the additional amounts
payable pursuant to §6.7 or §6.8 and a reasonable explanation of such amounts
which are due, submitted by any Bank or the Issuing Bank to the applicable
Borrower(s), shall be conclusive, absent manifest error, that such amounts are
due and owing. Such certificate shall contain a certification as to the matters
specified in the last sentence of §6.7 or §6.8, as the case may be. A Borrower
shall only be obligated to pay additional amounts under §6.7 or §6.8 hereof
which accrue or are incurred after a Bank or the Issuing Bank has given notice
to a Borrower pursuant to this §6.9. Any additional amounts paid by a Borrower
to a Bank or the Issuing Bank pursuant to §6.7 or §6.8 hereof which are
subsequently refunded to such Bank or the Issuing Bank shall be refunded to the
applicable Borrower.
     §6.10. Eurodollar Indemnity. Each Borrower agrees to indemnify the
applicable Banks and the applicable Agents, and to hold them harmless from and
against any reasonable loss, cost or expense that any such Bank or such Agent
may sustain or incur as a consequence of (a) the default by such Borrower in
payment of the principal amount of or any interest on any LIBOR Rate Loans or
EURIBOR Rate Loans, as and when due and payable, including any such loss or
expense arising from interest or fees payable by any Bank or such Agent to
lenders of funds obtained by it in order to maintain its LIBOR Rate Loans or
EURIBOR Rate Loans, (b) the default by such Borrower in making a borrowing of a
LIBOR Rate Loan or EURIBOR Rate Loan or conversion of a LIBOR Rate Loan, EURIBOR
Rate Loan or a prepayment of a LIBOR Rate Loan or EURIBOR Rate Loan other than
on an Interest Payment Date after such Borrower has given a Domestic Loan
Request, a Canadian Loan Request, a U.K. Loan Request, or a PR Loan Request, a
notice pursuant to §2.8, or a notice pursuant to §2.11, §2.12, §2.13 or §2.14,
and (c) the making of any payment of a LIBOR Rate Loan or EURIBOR Rate Loan, or
the making of any conversion of any LIBOR Rate Loan or EURIBOR Rate Loan to a
Base Rate Loan, or the Reallocation of any LIBOR Rate Loan or EURIBOR Rate Loan
pursuant to §2.4 on a day that is not the last day of the applicable Interest
Period with respect thereto. So long as no Event of Default shall have occurred
and be continuing, the Borrowers may elect to avoid the payment of such breakage
costs by requesting that the applicable Agent apply amounts received with
respect to LIBOR Rate Loans or EURIBOR Rate Loans to cash collateralize such
LIBOR Rate Loans or EURIBOR Rate Loans, as the case may be, but in no event
shall a Borrower be deemed to have paid such LIBOR Rate Loans or EURIBOR Rate
Loans until such cash has been paid to the applicable Agent for application to
such LIBOR Rate Loans or EURIBOR Rate Loans, respectively. Such loss or
reasonable expense shall include an amount equal to the excess, if any, as
reasonably determined by each Bank of (i) its cost of obtaining the funds for
the LIBOR Rate Loan or EURIBOR Rate Loan being paid, prepaid, converted, not
converted, reallocated, or not borrowed, as the case may be (based on the
applicable LIBOR Rate or EURIBOR Rate, as the case may be) for the period from
the date of such payment, prepayment, conversion, or failure to borrow or
convert, as the case may be, to the last day of the Interest Period for such
Loan (or, in the case of a failure to borrow, the Interest Period for the Loan
which would have commenced on the date of such failure to borrow) over (ii) the
amount of interest (as reasonably determined by such Bank) that would be
realized by such Bank in reemploying the funds so paid,



--------------------------------------------------------------------------------



 



86

prepaid, converted, or not borrowed, converted, or prepaid for such period or
Interest Period, as the case may be, which determinations shall be conclusive
absent manifest error.
     §6.11. Interest on Overdue Amounts. Overdue principal and (to the extent
permitted by applicable Law) interest on the Loans, including Swing Line Loans,
and all other overdue amounts payable hereunder or under any of the other Loan
Documents (other than Letter of Credit Fees and Acceptance Fees) shall bear
interest compounded monthly and payable on demand at a rate per annum equal to
(a) the applicable rate in effect for any Base Rate Loan plus (b) the relevant
Applicable Margin plus (c) 2%, until such amount shall be paid in full (after as
well as before judgment and after as well as before the commencement of any
proceeding under any Debtor Relief Law); provided, however, that with respect to
a LIBOR Rate Loan, such rate shall be an interest rate equal to the interest
rate (including the Applicable Margin for LIBOR Rate Loans and any Additional
Costs) otherwise applicable to such Loan plus 2% per annum. With respect to
Letter of Credit Fees, a rate equal to 2% above the Letter of Credit Fees
otherwise applicable thereto. With respect to the Acceptance Fee, a rate equal
to the Applicable Acceptance Fee Rate plus 2% per annum. Notwithstanding the
foregoing, the addition of 2% per annum on overdue amounts under this Section
shall be subject in all cases (other than with respect to an Event of Default
regarding the payment under §13.1(a) which shall not require the request of the
Majority Banks) to the request of the Majority Banks.
     §6.12. Interest Limitation. Notwithstanding any other term of this
Agreement or the Notes, any other Loan Document or any other document referred
to herein or therein, the maximum amount of interest which may be charged to or
collected from any Person liable hereunder or under the Notes by any Bank shall
be absolutely limited to, and shall in no event exceed, the maximum amount of
interest which could lawfully be charged or collected by such Bank under
applicable Laws (including, to the extent applicable, the provisions of §5197 of
the Revised Statutes of the United States of America, as amended, 12 U.S.C. §85,
as amended and the Criminal Code (Canada)).
     §6.13. Reasonable Efforts to Mitigate. Each Bank and the Issuing Bank
agrees that as promptly as practicable after it becomes aware of the occurrence
of an event or the existence of a condition that would cause it to be affected
under §§6.2, 6.6, 6.7 or 6.8, such Bank or the Issuing Bank will give notice
thereof to the applicable Borrower(s), with a copy to the applicable Agent and,
to the extent so requested by such Borrower(s) and not inconsistent with such
Bank’s or the Issuing Bank’s internal policies, such Bank or the Issuing Bank
shall use reasonable efforts and take such actions as are reasonably appropriate
(including, without limitation, designating a different lending office for
funding or booking its Loans hereunder or assigning its rights and obligations
hereunder to another of its offices, branches or Affiliates) if as a result
thereof the additional moneys which would otherwise be required to be paid to
such Bank or the Issuing Bank pursuant to such subsections would be materially
reduced, or the illegality or other adverse circumstances which would otherwise
require a conversion of such Loans or result in the inability to make such Loans
pursuant to such sections would cease to exist, and in each case if, as
determined by such Bank or the Issuing Bank in its sole discretion, the taking
of such actions would not adversely affect such Loans or such Bank or otherwise
be disadvantageous to such Bank or the Issuing Bank. The applicable Borrowers
hereby agree to pay all reasonable costs and expenses incurred by any Bank in
connection with any such designation or assignment.



--------------------------------------------------------------------------------



 



87

     §6.14. Replacement of Banks. If any Bank or the Issuing Bank (an “Affected
Bank”) (a) (i) makes demand upon a Borrower for (or if a Borrower is otherwise
required to pay) amounts pursuant to §§6.7, 6.8 or 19, (ii) is unable to make or
maintain LIBOR Rate Loans as a result of a condition described in §6.6,
(iii) defaults in its obligation to make Loans, or accept and purchase Bankers’
Acceptances or reimburse the Issuing Bank for the amount of each draft paid
under any Letter of Credit, in accordance with the terms of this Agreement or
(iv) is otherwise a Delinquent Bank, or (b) fails to approve any amendment,
waiver or consent requested by any Borrower and such amendment, waiver or
consent has received the written approval of not less than the Majority Banks,
but also requires the approval of such Affected Bank, then in each case, such
Borrower may, at its sole expense and effort, within ninety (90) days of receipt
of such demand, notice (or the occurrence of such other event causing such
Borrower to be required to pay such compensation or causing §6.6 to be
applicable), or default, as the case may be, by notice (a “Replacement Notice”)
in writing to the Agents and such Affected Bank, require such Affected Bank to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, §21), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another Bank,
if a Bank accepts such assignment), provided that:
     (a) the applicable Agent, the applicable Swing Line Lender, and, for each
assignment of a Domestic Commitment hereunder, the Issuing Bank, shall have
consented to such assignment in writing (in each case, such consent not to be
unreasonably withheld);
     (b) such Borrower shall have paid to the Administrative Agent the
assignment fee specified in §21;
     (c) such Affected Bank shall have received payment of an amount equal to
the outstanding principal of its Loans, L/C Advances and purchased Bankers’
Acceptances, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Loan Documents from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or such
Borrower (in the case of all other amounts);
     (d) in the case of any such assignment resulting from a claim for
compensation under clause (i) of this §6.14, such assignment will result in a
reduction in such compensation or payments thereafter; and
     (e) such assignment does not conflict with applicable Laws or provisions
hereunder.
     A Bank shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Bank or otherwise, the
circumstances entitling such Borrower to require such assignment and delegation
cease to apply.



--------------------------------------------------------------------------------



 



88

     §6.15. Advances by Administrative Agent; Canadian Agent; and U.K. Agent.
     (a) The Administrative Agent, the Canadian Agent or the U.K. Agent, as
applicable, may (unless earlier notified to the contrary by any Bank by 12:00
noon (local time for such Agent) one (1) Business Day prior to any Drawdown
Date) assume that each Bank has made available (or will before the end of the
applicable Drawdown Date make available) to such Agent the amount of such Bank’s
Domestic Commitment Percentage, Canadian Commitment Percentage, U.K. Commitment
Percentage or PR Commitment Percentage, as applicable, with respect to the Loans
to be made on such Drawdown Date, and such Agent may (but shall not be required
to), in reliance upon such assumption, make available to the applicable Borrower
a corresponding amount. If any Bank makes such amount available to such Agent on
a date after such Drawdown Date, such Bank shall pay such Agent on demand an
amount equal to the product of (i) the average, computed for the period referred
to in clause (iii) below, of the weighted average annual interest rate paid by
such Agent for funds acquired by such Agent during each day included in such
period times (ii) the amount equal to such Bank’s Domestic Commitment Percentage
of such Domestic Loan, Canadian Commitment Percentage of such Canadian Loan,
U.K. Commitment Percentage of such U.K. Loan and PR Commitment Percentage of
such PR Loan, as applicable, times (iii) a fraction, the numerator of which is
the number of days that elapse from and including such Drawdown Date to but not
including the date on which the amount equal to such Bank’s Domestic Commitment
Percentage, Canadian Commitment Percentage, U.K. Commitment Percentage or PR
Commitment Percentage, as applicable, of such Loans, shall become immediately
available to such Agent, and the denominator of which is 365. A statement of
such Agent submitted to such Bank with respect to any amounts owing under this
paragraph shall be prima facie evidence of the amount due and owing to such
Agent by such Bank. If such amount is not in fact made available to such Agent
by such Bank within three (3) Business Days of such Drawdown Date, such Agent
shall be entitled to recover such amount from, and the applicable Bank and the
applicable Borrower(s) severally agree to pay to such Agent forthwith on demand
such corresponding amount in Same Day Funds, with interest thereon, for each day
from and including the date such amount is made available to such Borrower to
but excluding the date of payment to such Agent, at (A) in the case of a payment
to be made by such Bank, the Overnight Rate, plus any administrative, processing
or similar fees customarily charged by such Agent in connection with the
foregoing, and (B) in the case of a payment made by such Borrower, the interest
rate applicable to Base Rate Loans. If such Borrower and such Bank shall pay
such interest to such Agent for the same or an overlapping period, such Agent
shall promptly remit to such Borrower the amount of such interest paid by such
Borrower for such period. If such Bank pays its share of the applicable
borrowing to such Agent, then the amount so paid (less all such aforementioned
interest and fees incurred by such Bank as a result of its failure to pay the
required amounts to the applicable Agent) shall constitute such Bank’s Loan
included in such borrowing. Any payment by such Borrower shall be without
prejudice to any claim such Borrower may have against a Bank that shall have
failed to make such payment to such Agent.
     (b) Unless Ryder, the Canadian Borrowers, the U.K. Borrowers or Ryder PR,
as the case may be, has notified the Administrative Agent, the Canadian Agent or
the



--------------------------------------------------------------------------------



 



89

U.K. Agent, as applicable, prior to the date any payment is required to be made
by it to the applicable Agent hereunder, that such Borrower will not make such
payment, the applicable Agent may assume that such Borrower has timely made such
payment and may (but shall not be so required to), in reliance thereon, make
available a corresponding amount to such Bank. If and to the extent that such
payment was not in fact made to the applicable Agent by the applicable Borrower
in immediately available funds, then each applicable Bank shall forthwith on
demand repay to the applicable Agent the portion of such assumed payment that
was made available to such Bank in Same Day Funds, together with interest
thereon in respect of each day from and including the date such amount was made
available by the applicable Agent to such Bank to the date such amount is repaid
to the applicable Agent in Same Day Funds at the Overnight Rate from time to
time in effect.
     (c) A notice of the applicable Agent to any Bank or any Borrower with
respect to any amount owing under §§6.15(a) and (b) shall be conclusive, absent
manifest error.
     (d) Delinquent Banks. With regard to any Bank described in clause (i) and
clause (ii) of the definition of Delinquent Bank, such Bank shall be deemed to
have assigned any and all payments due to it from a Borrower, whether on account
of outstanding Loans, Bankers’ Acceptances, L/C Borrowings, interest, fees and
other amounts, to the remaining nondelinquent Banks for application to, and
reduction of, each such remaining nondelinquent Bank’s respective pro rata
shares of all outstanding Loans, Bankers’ Acceptances, L/C Borrowings and other
amounts. Each such Delinquent Bank hereby authorizes the applicable Agent to
distribute such payments to the nondelinquent Banks in proportion to their
respective pro rata shares of all outstanding Loans, Bankers’ Acceptances, L/C
Borrowings, interest, fees and other amounts. Such Delinquent Bank shall be
deemed to have satisfied in full a delinquency when and if, as a result of
application of the assigned payments to all outstanding Loans, Bankers’
Acceptances, L/C Borrowings, interest, fees and other amounts of the
nondelinquent Banks, the Banks’ respective pro rata shares of all outstanding
Loans, Bankers’ Acceptances and L/C Borrowings and other amounts have returned
to the relevant Commitment Percentages prior to such delinquency and without
giving effect to the nonpayment causing such delinquency.
     (e) Failure to Satisfy Conditions Precedent. If any Bank makes available to
any applicable Agent funds for any Loan to be made by such Bank to any Borrower
as provided in the foregoing provisions of §2, and such funds are not made
available to such Borrower by such Agent because the conditions to the
applicable credit extension set forth in §11 are not satisfied or waived in
accordance with the terms hereof, the applicable Agent shall return such funds
(in like funds as received from such Bank) to such Bank in a timely manner,
without interest.
     (f) Obligations of Banks Several. The obligations of the Banks hereunder to
make Loans, to accept and purchase Bankers’ Acceptances, to fund participations
in Letters of Credit and Swing Line Loans and to make payments pursuant to §18.2
are several and not joint. The failure of any Bank to make any Loan, to accept
and purchase



--------------------------------------------------------------------------------



 



90

Bankers’ Acceptances, to fund any such participation or to make any payment
under §18.2 on any date required hereunder shall not relieve any other Bank of
its corresponding obligation to do so on such date, and no Bank shall be
responsible for the failure of any other Bank to so make its Loan, to accept and
purchase Bankers’ Acceptances, to purchase its participation or to make its
payment under Section §18.2.
     (g) Funding Source. Nothing herein shall be deemed to obligate any Bank to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Bank that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
     §6.16. Currency Fluctuations.
     (a) The Administrative Agent or the Issuing Bank, as applicable, shall
determine the Exchange Rates as of each Revaluation Date to be used for
calculating Dollar Equivalent amounts of credit extensions and Outstanding
Amounts denominated in Canadian Dollars, Sterling and Euros. Such Exchange Rates
shall become effective as of such Revaluation Date and shall be the Exchange
Rates employed in converting any amounts between the applicable currencies until
the next Revaluation Date to occur. Except for purposes of financial statements
delivered by the Borrowers hereunder or calculating financial covenants
hereunder or except as otherwise provided herein, the applicable amount of any
currency (other than Dollars) for purposes of the Loan Documents shall be such
Dollar Equivalent amount as so determined by the Agents or the Issuing Bank, as
applicable.
     (b) Not later than 4:00 p.m. (Boston time) on each Revaluation Date, the
Administrative Agent shall, in consultation with the Canadian Agent and the U.K.
Agent, determine the Dollar Equivalent of the outstanding Canadian Loans
denominated in Canadian Dollars, Bankers’ Acceptances and U.K. Loans denominated
in Sterling and Euros.
     (c) If, on any Revaluation Date, the Outstanding Amount of all Canadian
Loans and the aggregate face amount of all Bankers’ Acceptances, exceeds the
Total Canadian Commitment (the amount of such excess referred to herein as the
“Canadian Excess Amount”) by more than one percent (1%) of the aggregate amount
of such Commitment, then (A) the Canadian Agent shall give notice thereof to the
Canadian Borrowers, the Issuing Bank and the Canadian Banks and (B) within two
(2) Business Days thereafter, the Canadian Borrowers shall repay or prepay
Canadian Loans in an aggregate principal amount such that, after giving effect
thereto, the Outstanding Amount of all Canadian Loans and the aggregate face
amount of all Bankers’ Acceptances no longer exceeds the Total Canadian
Commitment. Notwithstanding the foregoing, to avoid the incurrence of breakage
costs with respect to Canadian Loans which are LIBOR Rate Loans, the Canadian
Borrowers shall not be obligated to repay any Canadian Loan that is a LIBOR Rate
Loan until the end of the Interest Period relating thereto to the extent that
the unused amount of the Domestic Commitments of the Domestic Banks which are
affiliates of the Canadian Banks shall be greater than or equal to the Canadian
Excess Amount. On each Revaluation Date and until the Canadian Loans are repaid
in



--------------------------------------------------------------------------------



 



91

accordance with the first sentence of this paragraph (c), the Total Domestic
Commitment shall be automatically reduced by an amount equal to the Canadian
Excess Amount. Such reduction shall be made by reducing the Domestic Commitments
of each such Domestic Bank that is an affiliate of a Canadian Bank by an amount
equal to such Domestic Bank’s Domestic Commitment Percentage of the Canadian
Excess Amount.
     (d) If, on any Revaluation Date, the Outstanding Amount of all U.K. Loans
exceeds the Total U.K. Commitment (the amount of such excess referred to herein
as the “U.K. Excess Amount”) by more than one percent (1%) of the aggregate
amount of such Commitment, then (A) the U.K. Agent shall give notice thereof to
the U.K. Borrowers and the U.K. Banks and (B) within two (2) Business Days
thereafter, the U.K. Borrowers shall repay or prepay U.K. Loans in an aggregate
principal amount such that, after giving effect thereto, the Outstanding Amount
of all U.K. Loans no longer exceeds the Total U.K. Commitment. Notwithstanding
the foregoing, to avoid the incurrence of breakage costs with respect to U.K.
Loans which are LIBOR Rate Loans, the U.K. Borrowers shall not be obligated to
repay any U.K. Loan that is a LIBOR Rate Loan until the end of the Interest
Period relating thereto to the extent that the unused amount of the Domestic
Commitments of the Domestic Banks which are affiliates of the U.K. Banks shall
be greater than or equal to the U.K. Excess Amount. On each Revaluation Date and
until the U.K. Loans are repaid in accordance with the first sentence of this
paragraph (d), the Total Domestic Commitment shall be automatically reduced by
an amount equal to the U.K. Excess Amount. Such reduction shall be made by
reducing the Domestic Commitments of each such Domestic Bank that is an
affiliate of a U.K. Bank by an amount equal to such Domestic Bank’s Domestic
Commitment Percentage of the U.K. Excess Amount.
     §7. REPRESENTATIONS AND WARRANTIES. Each of the Borrowers represents and
warrants to the Agents, the Banks and the Issuing Bank that:
     §7.1. Corporate Authority.
     (a) Incorporation; Good Standing. Each of the Borrowers and each of Ryder’s
Consolidated Subsidiaries (other than Immaterial Subsidiaries) (i) is a
corporation duly organized, validly existing and in good standing under the Laws
of its respective jurisdiction of incorporation, (ii) has all requisite
corporate power to own its property and conduct its material business operations
so that the Borrowers and their Consolidated Subsidiaries, taken as a whole, may
conduct business substantially in the manner presently conducted by them, and
(iii) is in good standing (or such qualification can be readily obtained without
material penalty) as a foreign corporation and is duly authorized to do business
in each jurisdiction in which its property or business as presently conducted or
contemplated makes such qualification necessary, except where a failure to be so
qualified would not have a material adverse effect on the business, assets or
financial condition of Ryder and its Consolidated Subsidiaries, taken as a
whole.
     (b) Authorization. The execution, delivery and performance of this
Agreement and the other Loan Documents and the transactions contemplated hereby
and thereby (i) are within the corporate authority of each of the Borrowers,
(ii) have been



--------------------------------------------------------------------------------



 



92

duly authorized by all necessary corporate proceedings on the part of each of
the Borrowers, (iii) do not materially conflict with or result in any material
breach or contravention of any provision of Law, statute, rule or regulation to
which any of the Borrowers is subject or any judgment, order, writ, injunction,
license or permit applicable to any of the Borrowers, and (iv) do not conflict
with any provision of the corporate charter, bylaws or constitutional documents
of any of the Borrowers or any material agreement or other material instrument
binding upon any of the Borrowers.
     (c) Enforceability. The execution, delivery and performance of this
Agreement and the other Loan Documents by each of the Borrowers will result in
valid and legally binding obligations of each of the Borrowers enforceable
against each such Borrower in accordance with the respective terms and
provisions hereof and thereof, except as enforceability is limited by
bankruptcy, insolvency, reorganization, moratorium or other Laws relating to or
affecting generally the enforcement of creditors’ rights and except to the
extent that availability of the remedy of specific performance or injunctive
relief is subject to the discretion of the court before which any proceeding
therefor may be brought.
     §7.2. Governmental Approvals. The execution, delivery and performance of
this Agreement and the other Loan Documents by each of the Borrowers and the
consummation by each of the Borrowers of the transactions contemplated hereby
and thereby do not require any approval or consent of, or filing with, any
governmental agency or authority other than those already obtained.
     §7.3. Title to Properties; Leases. Ryder and its Consolidated Subsidiaries
own all of the assets reflected in the consolidated balance sheet of Ryder and
its Consolidated Subsidiaries as at the Balance Sheet Date or acquired since
that date (except property and assets (a) sold or otherwise disposed of in the
ordinary course of business since that date or as otherwise permitted pursuant
to §9.3 or (b) held pursuant to lease, trust or conditional sales agreement),
subject to no mortgages, conditional sales agreements, title retention
agreements, liens or other encumbrances except Permitted Liens.
     §7.4. Financial Statements. There have been furnished to the Banks the
consolidated balance sheet of Ryder and its Consolidated Subsidiaries dated the
Balance Sheet Date and the consolidated statements of income, shareholders’
equity and cash flow for the fiscal periods then ended, certified by Ryder’s
independent certified public accountants of nationally recognized standing. All
said balance sheets and statements of operations have been prepared in
accordance with GAAP (but, in the case of any of such financial statements which
are unaudited, only to the extent GAAP is applicable to interim unaudited
reports) and fairly present the financial condition of Ryder and its
Consolidated Subsidiaries as at the close of business on the Balance Sheet Date
and the results of operations for the period then ended (subject, in the case of
unaudited interim financial statements, to changes resulting from audit and
normal year-end adjustments and to the absence of complete footnotes). There are
no contingent liabilities of Ryder and its Consolidated Subsidiaries involving
material amounts, known to the officers of Ryder, which have not been disclosed
in said balance sheets and the related notes thereto or otherwise in writing to
the Administrative Agent.



--------------------------------------------------------------------------------



 



93

     §7.5. Litigation. Except as set forth on Schedule 7.5, there are no
actions, suits, proceedings or investigations of any kind pending or, to the
knowledge of each of the Borrowers, threatened against Ryder or any of Ryder’s
Consolidated Subsidiaries before any court, tribunal or administrative agency or
board which, either in any case or in the aggregate, if adversely determined,
Ryder reasonably believes would be expected to have a material adverse effect on
the financial condition, business, or assets of Ryder and its Consolidated
Subsidiaries, considered as a whole, or materially impair the right of Ryder and
its Consolidated Subsidiaries, considered as a whole, to carry on business
substantially as now conducted, or result in any substantial liability not
adequately covered by insurance, or for which adequate reserves are not
maintained on the consolidated balance sheet or which question the validity of
any of the Loan Documents to which Ryder or any of its Consolidated Subsidiaries
is a party, or any action taken or to be taken pursuant hereto or thereto.
     §7.6. Compliance With Other Instruments, Laws, Etc. None of the Borrowers
nor any of Ryder’s Consolidated Subsidiaries is (a) violating any provision of
its charter documents or by-laws or (b) any agreement or instrument to which any
of them may be subject or by which any of them or any of their properties may be
bound or any decree, order, judgment, or, to the knowledge of Ryder’s officers,
any statute, license, rule or regulation, in a manner which materially and
adversely affects the financial condition, business or assets of Ryder and its
Consolidated Subsidiaries, considered as a whole.
     §7.7. Tax Status. Each Borrower and each of Ryder’s Consolidated
Subsidiaries (other than its Immaterial Subsidiaries) have (a) made or filed all
federal, state, provincial and territorial income and all other tax returns,
reports and declarations (or obtained extensions with respect thereto) required
by applicable Law to be filed by them, other than state or provincial tax
returns covering immaterial amounts, (b) paid all taxes and other governmental
assessments and charges as shown or determined to be due on such returns,
reports and declarations, except those being contested in good faith, and
(c) set aside on their books provisions reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply. Except as set forth on Schedule 7.7, there are no unpaid
taxes in any amount material to Ryder and its Consolidated Subsidiaries, taken
as a whole, claimed to be due by the taxing authority of any jurisdiction, and
the officers of the Borrowers know of no basis for any such claim.
     §7.8. No Event of Default. No Default or Event of Default has occurred and
is continuing.
     §7.9. Holding Company and Investment Company Acts. Neither Ryder nor any of
its Subsidiaries is a “holding company” or a “public utility company” as such
terms are defined in the Public Utility Holding Company Act of 2005; nor is any
of them a “registered investment company”, or an “affiliated company” or a
“principal underwriter” of a “registered investment company”, as such terms are
defined in the Investment Company Act of 1940, as amended.
     §7.10. Absence of Financing Statements, Etc. Except as permitted by §9.2 of
this Agreement, (i) there is no Indebtedness of the Borrowers or obligors
hereunder senior to the Obligations and (ii) there is no effective financing
statement, security agreement, chattel



--------------------------------------------------------------------------------



 



94

mortgage, real estate mortgage or other document filed or recorded with any
filing records, registry, or other public office, which purports to cover,
affect or give notice of any present or possible future lien on, or security
interests in, any assets or property of Ryder or any of its Consolidated
Subsidiaries or right thereunder.
     §7.11. Employee Benefit Plans.
     (a) In General. Each Employee Benefit Plan has been maintained and operated
in compliance in all material respects with the provisions of ERISA and, to the
extent applicable, the Code, including but not limited to the provisions
thereunder respecting prohibited transactions.
     (b) Guaranteed Pension Plans. Each contribution required to be made to a
Guaranteed Pension Plan under the Pension Funding Rules has been timely made. No
waiver of an accumulated funding deficiency or extension of amortization periods
under the Pension Funding Rules has been received with respect to any Guaranteed
Pension Plan. No liability to the PBGC (other than required insurance premiums,
all of which have been paid) has been incurred by any Borrower or any ERISA
Affiliate with respect to any Guaranteed Pension Plan and there has not been any
ERISA Reportable Event, or any other event or condition which presents a
material risk of termination of any Guaranteed Pension Plan by the PBGC. Based
on the latest valuation of each Guaranteed Pension Plan (which in each case
occurred within twelve months of the date of this representation), and on the
actuarial methods and assumptions employed for that valuation, the aggregate
benefit liabilities of all such Guaranteed Pension Plans within the meaning of
§4001 of ERISA did not exceed the aggregate value of the assets of all such
Guaranteed Pension Plans, disregarding for this purpose the benefit liabilities
and assets of any Guaranteed Pension Plan with assets in excess of benefit
liabilities, except as would not reasonably be expected to have a material
adverse effect on the business, financial condition, or results of operation of
Ryder and its Consolidated Subsidiaries taken as a whole.
     (c) Multiemployer Plans. None of Ryder, any of its Subsidiaries, nor any
ERISA Affiliate has incurred any material liability (including secondary
liability) to any Multiemployer Plan as a result of a complete or partial
withdrawal from such Multiemployer Plan under §4201 of ERISA or as a result of a
sale of assets described in §4204 of ERISA. None of Ryder, any of its
Subsidiaries, nor any ERISA Affiliate has been notified that any Multiemployer
Plan is in reorganization or is insolvent under and within the meaning of §4241
or §4245 of ERISA or has been terminated under §4041A of ERISA.
     §7.12. Environmental Compliance. In the ordinary course of its business,
each Borrower reviews the effect of Environmental Laws on the business,
operations and properties of such Borrower and its Subsidiaries, in the course
of which it identifies and evaluates associated liabilities and costs
(including, without limitation, capital or operating expenditures required for
clean-up or closure of properties presently or previously owned, capital or
operating expenditures required to achieve or maintain compliance with
environmental protection standards imposed by Law or as a condition of any
license, permit or contract, any periodic or



--------------------------------------------------------------------------------



 



95

permanent shutdown of any facility or reduction in the level or change in the
nature of operation conducted thereat, any costs or liabilities in connection
with off-site disposal of wastes or Hazardous Substances, and any actual or
potential liabilities to third parties, including employees, and any related
costs and expenses). Except as set forth on Schedule 7.12, on the basis of this
review, each Borrower has reasonably concluded that such associated liabilities
and costs, including the costs of compliance with Environmental Laws, are
unlikely to have a material adverse effect on the business, financial condition,
results of operations or prospects of Ryder and its Consolidated Subsidiaries,
taken as a whole.
     §7.13. Disclosure. The representations and warranties made by the Borrowers
in this Agreement or by the Borrowers in any agreement, instrument, document,
certificate, statement or letter furnished to the Banks in connection with the
transactions contemplated by the Loan Documents do not, taken as a whole,
together with all other information provided by or on behalf of the Borrowers,
which includes (i) any information provided pursuant §8.4 or otherwise provided
by the Borrowers to the Agents and the Banks in writing and (ii) all information
contained in the reports filed by Ryder with the Securities and Exchange
Commission, contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make such representation, warranties and
information, taken as a whole, in light of the circumstances under which they
were made, not misleading in any material respect.
     §7.14. Location of Chief Executive Office. Ryder’s chief executive office
and the location where its books and records are kept is 11690 N.W. 105th
Street, Miami, Florida 33178 (except as the same may be updated pursuant to
§8.2). Ryder is incorporated under the laws of the state of Florida.
     §7.15. Debt Ratings. Schedule 7.15 contains a true and accurate list as of
the Closing Date of the Senior Public Debt Ratings.
     §7.16. Consolidated Subsidiaries. Each of the Consolidated Subsidiaries of
Ryder and the other Borrowers as of the date hereof is listed on Schedule 7.16
attached hereto.
     §7.17. Foreign Assets Control Regulations, Etc. None of the requesting or
borrowing of the Loans, the Bankers’ Acceptances, the requesting or issuance,
extension or renewal of any Letters of Credit or the use of the proceeds of any
thereof will violate the Trading With the Enemy Act (50 U.S.C. § 1 et seq., as
amended) (the “Trading With the Enemy Act”) or any of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) (the “Foreign Assets Control Regulations”) or any
enabling legislation or executive order relating thereto (which for the
avoidance of doubt shall include, but shall not be limited to (a) Executive
Order 13224 of September 21, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)) (the “Executive Order”) and (b) the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001 (Public Law 107-56)). Furthermore, neither the Borrower
nor any of its Subsidiaries or other affiliates (a) is a “blocked person” as
described in the Executive Order, the Trading With the Enemy Act or the Foreign
Assets Control Regulations or (b) engages in any dealings or transactions, or be
otherwise associated, with any such “blocked person”.



--------------------------------------------------------------------------------



 



96

     §7.18. Use of Proceeds. The proceeds of the Loans, borrowings by Bankers’
Acceptances and the Letters of Credit shall be used for general corporate
purposes and working capital purposes, including, without limitation, to provide
liquidity enhancement to the commercial paper financing program maintained by
Ryder. No Loans or Bankers’ Acceptances or any portion of any Letter of Credit
shall be used in any way that will violate Regulations T, U or X of the Board of
Governors of the Federal Reserve System. The Borrowers will not use the proceeds
of any Loan or borrowing by way of Bankers’ Acceptances or any portion of any
Letter of Credit to purchase or carry any “margin security” or “margin stock”
(as such terms are defined in said Regulations U and X).
     §7A. REPRESENTATIONS AS TO FOREIGN OBLIGORS. Each of Ryder and each Foreign
Obligor (with regard to itself but not with regard to any other Foreign Obligor)
represents and warrants to the Agents, the Banks and the Issuing Bank that:
     (a) Such Foreign Obligor is subject to civil and commercial Laws with
respect to its obligations under this Agreement and the other Loan Documents to
which it is a party (collectively as to such Foreign Obligor, the “Applicable
Foreign Obligor Documents”), and the execution, delivery and performance by such
Foreign Obligor of the Applicable Foreign Obligor Documents constitute and will
constitute private and commercial acts and not public or governmental acts.
Neither such Foreign Obligor nor any of its material property has any immunity
from jurisdiction of any court or from any legal process (whether through
service or notice, attachment prior to judgment, attachment in aid of execution,
execution or otherwise) under the Laws of the jurisdiction in which such Foreign
Obligor is organized and existing in respect of its obligations under the
Applicable Foreign Obligor Documents.
     (b) There are no form requirements applicable to the Applicable Foreign
Obligor Documents under the Laws of the jurisdiction in which such Foreign
Obligor is organized and existing for the enforcement thereof against such
Foreign Obligor under the Laws of such jurisdiction, or to ensure the legality,
validity, enforceability, priority or admissibility in evidence of the
Applicable Foreign Obligor Documents. It is not necessary to ensure the
legality, validity, enforceability, priority or admissibility in evidence, in
each case, in all material respects, of the Applicable Foreign Obligor Documents
that the Applicable Foreign Obligor Documents be filed, registered or recorded
with, or executed or notarized before, any court or other authority in the
jurisdiction in which such Foreign Obligor is organized and existing or that any
registration charge or stamp or similar tax be paid on or in respect of the
Applicable Foreign Obligor Documents or any other document, except for (i) any
such filing, registration, recording, execution or notarization as has been made
or is not required to be made until the Applicable Foreign Obligor Document or
any other document is sought to be enforced and (ii) any charge or tax as has
been timely paid.
     (c) There is no tax, levy, impost, duty, fee, assessment or other
governmental charge, or any deduction or withholding, imposed by any
Governmental Authority in or of the jurisdiction in which such Foreign Obligor
is organized, existing and a resident for tax purposes either (i) on or by
virtue of the execution or delivery of the Applicable Foreign Obligor Documents
or (ii) on any payment to be made by such Foreign Obligor



--------------------------------------------------------------------------------



 



97

pursuant to the Applicable Foreign Obligor Documents, except as has been
disclosed to the Agents.
     (d) The execution, delivery and performance of the Applicable Foreign
Obligor Documents executed by such Foreign Obligor are, under applicable foreign
exchange control regulations of the jurisdiction in which such Foreign Obligor
is organized and existing, not subject to any notification or authorization
except (i) such as have been made or obtained or (ii) such as cannot be made or
obtained until a later date and are not material (provided that any notification
or authorization described in clause (ii) shall be made or obtained as soon as
is reasonably practicable).
     §8. AFFIRMATIVE COVENANTS OF THE BORROWERS. Each of the Borrowers agrees
that, so long as any Obligation is outstanding or the Banks have any obligation
to make Loans, or the Canadian Banks have any Obligations with respect to
Bankers’ Acceptances, or the Issuing Bank has any obligation to issue, extend or
renew any Letters of Credit:
     §8.1. Punctual Payment. The applicable Borrower(s) will duly and punctually
pay or cause to be paid the principal and interest on the Loans, all Bankers’
Acceptances, all Letters of Credit, fees and other amounts provided for in this
Agreement and the other Loan Documents, all in accordance with the terms of this
Agreement and such other Loan Documents.
     §8.2. Maintenance of Chief Executive Office. Ryder will maintain its chief
executive office at the location referred to in §7.14 or at such other place in
the United States of America as Ryder shall designate upon thirty (30) days
prior written notice to the Agents.
     §8.3. Records and Accounts. Each of the Borrowers will, and will cause each
of its Consolidated Subsidiaries to, (a) keep true and accurate records and
books of account in which full, true and correct entries will be made in
accordance with (i) with respect to Ryder and its Consolidated Subsidiaries
only, GAAP and (ii) with respect to each such Person, the requirements of all
regulatory authorities and (b) maintain adequate accounts and reserves for all
taxes (including income taxes), depreciation, depletion, obsolescence and
amortization of its properties, all other contingencies, and all other proper
reserves in accordance with GAAP with respect to Ryder and its Consolidated
Subsidiaries and in accordance with all regulatory authorities with respect to
each of the other Borrowers, provided that if any changes in GAAP with which
Ryder’s independent accountants concur or changes in the application of GAAP
with which Ryder’s independent accountants concur result in a change (other than
an immaterial change) in the method of calculation or the basis upon which such
calculation is made of any of the financial covenants, standards or terms
contained in this Agreement, the Borrowers and the Banks agree to amend such
provisions to reflect such changes in GAAP so that the criteria for evaluating
the consolidated financial condition of Ryder and its Consolidated Subsidiaries
shall be the same after such accounting changes as if such changes had not been
made.



--------------------------------------------------------------------------------



 



98

     §8.4. Financial Statements, Certificates and Information. Ryder will
deliver to each of the Banks, the Issuing Bank and the Agents:
     (a) as soon as practicable, but, in any event not later than one hundred
twenty (120) days after the end of each fiscal year of Ryder, the consolidated
balance sheet of Ryder and its Consolidated Subsidiaries as at the end of such
year, and the consolidated statements of income and cash flows for Ryder and its
Consolidated Subsidiaries for the fiscal year then ended, each setting forth in
comparative form the figures for the previous fiscal year, all such consolidated
financial statements to be in reasonable detail, prepared, in accordance with
GAAP audited and accompanied by a report and opinion of independent certified
public accountants of nationally recognized standing selected by Ryder, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit. In addition, within one hundred twenty (120) days of the end of each
such fiscal year, Ryder shall provide the Banks with a written statement from
such accountants to the effect that they have read a copy of this Agreement, and
that, in making the examination necessary to said certification, they have
obtained no knowledge of any Default or Event of Default, or, if such
accountants shall have obtained knowledge of any then existing Default or Event
of Default they shall disclose in such statement any such Default or Event of
Default; provided that such accountants shall not be liable to the Banks for
failure to obtain knowledge of any Default or Event of Default;
     (b) as soon as practicable, but in any event not later than sixty (60) days
after the end of each of the first three fiscal quarters of each fiscal year of
Ryder, copies of the consolidated balance sheets of Ryder and its Consolidated
Subsidiaries as at the end of such quarter, and the related consolidated
statements of income and cash flows for the portion of the fiscal year then
ended, all in reasonable detail and prepared in accordance with GAAP (to the
extent GAAP is applicable to interim unaudited financial statements) with a
certification by the principal financial officer of Ryder that the consolidated
financial statements are prepared in accordance with GAAP (to the extent GAAP is
applicable to interim unaudited financial statements) and fairly present the
consolidated financial condition of Ryder and its Consolidated Subsidiaries on a
consolidated basis as at the close of business on the date thereof and the
results of operations for the period then ended;
     (c) simultaneously with the delivery of the financial statements referred
to in (a) and (b) above, a certificate in the form of Exhibit C hereto (the
“Compliance Certificate”) signed by the principal financial officer, treasurer
or assistant treasurer of Ryder, stating that Ryder and its Consolidated
Subsidiaries are in compliance with §10 hereof as of the end of the applicable
period setting forth in reasonable detail computations evidencing such
compliance and certifying (i) no Default or Event of Default exists or if a
Default or Event of Default shall then exist, specifying the nature thereof and
(ii) such other matters as are set forth therein;
     (d) as soon as practicable but, in any event, within thirty (30) Business
Days after the issuance thereof, copies of all material of a financial nature
filed with the



--------------------------------------------------------------------------------



 



99

Securities and Exchange Commission or sent to the stockholders of Ryder or any
of its Subsidiaries generally; and
     (e) from time to time, and with reasonable promptness, such other financial
data and other information as the Banks may reasonably request.
     The Borrowers hereby authorize each Bank to disclose any information
obtained pursuant to this Agreement to all appropriate governmental regulatory
authorities where required by Law, including, without limitation, with respect
to requests or directives, whether or not having the force of law. Except for
any such disclosure to governmental banking regulatory authorities upon the
request therefor, the applicable Agent or Bank or the Issuing Bank shall, to the
extent practicable and legally permissible, provide prompt written notice to
Ryder so that Ryder may have the opportunity to contest such disclosure and such
Agent or Bank or the Issuing Bank shall use reasonable efforts within Law to
maintain the confidentiality of such Information.
     Documents required to be delivered pursuant to §§8.4(a), (b) and (c) (to
the extent any such documents are included in materials otherwise filed with the
Securities and Exchange Commission) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which Ryder
posts such documents, or provides a link thereto on its website on the Internet
at www.ryder.com; or (ii) on which such documents are posted on Ryder’s behalf
on an Internet or intranet website, if any, to which each Bank and the Agents
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i) Ryder shall deliver paper copies
of such documents to the Administrative Agent or any Bank that requests Ryder to
deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Bank and (ii) Ryder shall
notify the Administrative Agent and each Bank (by telecopier or electronic mail)
of the posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein, in every instance Ryder shall be
required to provide paper copies of the Compliance Certificates required by
§8.4(c) to the Administrative Agent. Except for such Compliance Certificates,
the Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by Ryder with any such request for
delivery, and each Bank shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.
     Each Borrower hereby acknowledges that (a) the Administrative Agent and/or
the Joint Lead Arrangers will make available to the Banks and the Issuing Bank
materials and/or information provided by or on behalf of such Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Banks (each, a “Public Bank”) may have personnel who do not wish to
receive material non-public information with respect to any of the Borrowers or
their respective Affiliates, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. Each Borrower hereby agrees
that so long as such Borrower is the issuer of any outstanding debt or equity
securities that are registered or issued pursuant to a private offering or is
actively contemplating issuing any such securities (w) all Borrower Materials
that are to be



--------------------------------------------------------------------------------



 



100

made available to Public Banks shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrowers shall be deemed to have authorized the Administrative
Agent, the Joint Lead Arrangers, the Issuing Bank and the Banks to treat such
Borrower Materials as not containing any material non-public information with
respect to the Borrowers or their respective securities for purposes of United
States Federal and state securities laws (provided, however, that to the extent
such Borrower Materials constitute Information, they shall be treated as set
forth in §29); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the Joint Lead Arrangers
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Side Information.” Notwithstanding the foregoing, no Borrower shall be
under any obligation to mark any Borrower Materials “PUBLIC.”
     §8.5. Corporate Existence; Compliance with Laws, Other Agreements. Each of
the Borrowers will, and Ryder will cause each of its Consolidated Subsidiaries
(other than its Immaterial Subsidiaries) to, (a) keep in full force and effect
their respective corporate existence and all rights, licenses, leases and
franchises reasonably necessary to the conduct of its business, and (b) comply
with (i) all applicable Laws and regulations (including, without limitation, all
Environmental Laws) wherever its business is conducted, (ii) the provisions of
its charter documents, by-laws and constitutional documents, and (iii) all
agreements and instruments by which it or any of its properties may be bound and
all applicable decrees, orders and judgments, in each case in such manner that
there will not result a material and adverse effect on the financial condition,
properties or business of the Borrowers, considered separately, or Ryder and its
Consolidated Subsidiaries considered as a whole.
     §8.6. Maintenance of Properties. Each of the Borrowers will, and Ryder will
cause each of its Consolidated Subsidiaries to, cause all material properties
used or useful in the conduct of its business to be maintained and kept in good
condition, repair and working order (ordinary wear and tear excepted) and will
cause to be made all necessary repairs, renewals, replacements, betterments and
improvements thereof, all as in the judgment of Ryder and its Consolidated
Subsidiaries may be necessary for the conduct of their business; provided,
however, that nothing in this section shall prevent Ryder or any of its
Consolidated Subsidiaries from discontinuing the operation and maintenance of
any of its properties if such discontinuance is, in the judgment of such Person,
desirable in the conduct of its business and which does not in the aggregate
materially adversely affect the financial condition, business or assets of Ryder
and its Consolidated Subsidiaries, taken as a whole.
     §8.7. Insurance. Each of the Borrowers will, and Ryder will cause each of
its Consolidated Subsidiaries to, maintain (either in the name of such Borrower
or in such Subsidiary’s own name), insurance with respect to their properties in
at least such amounts and against at least such risks (and with such risk
retention) as are usually insured against in the same general area by companies
of established repute engaged in the same or a similar business and of similar
size; and will furnish to the Banks, upon request of the Administrative Agent,
information presented in reasonable detail as to the insurance so carried.



--------------------------------------------------------------------------------



 



101

     §8.8. Taxes. Each of the Borrowers will, and Ryder will cause each of its
Consolidated Subsidiaries to, duly pay and discharge, or cause to be paid and
discharged, before the same shall become overdue, all taxes, assessments and
other governmental charges imposed upon it and its real properties, sales and
activities, or any part thereof, or upon the income or profits therefrom, as
well as all claims for labor, materials or supplies, which if unpaid might by
Law become a lien or charge upon any of its property; provided that the
Borrowers or any Consolidated Subsidiary shall not be required to pay any such
tax, assessment, charge or levy if the same shall not at the time be due and
payable or can be paid thereafter without penalty; or if the validity thereof
shall currently be contested in good faith by appropriate proceedings if it
shall have set aside on its books reserves deemed by it adequate with respect to
such tax, assessment, charge or levy; or if the failure to pay such tax,
assessment, charge or levy shall not result in a material adverse change in the
financial position, results of operations, business or other condition of the
Borrowers and their Consolidated Subsidiaries, taken as a whole.
     §8.9. Inspection of Properties, Books and Contracts. The Banks, through the
Agents or any of their designated representatives, shall have the right to visit
and inspect any of the properties of the Borrowers to examine their books of
account (and to make copies thereof and extracts therefrom), and to discuss the
affairs, finances and accounts of the Borrowers with, and to be advised as to
the same by, its officers, all at such reasonable times and intervals as the
Banks may reasonably request.
     §8.10. Notice of Potential Claims or Litigation. Each of the Borrowers
shall deliver to the Banks, within thirty (30) days of receipt thereof, written
notice of the initiation of any action, claim, complaint, or any other notice of
dispute or potential litigation, including pursuant to any applicable
Environmental Laws, against any of the Borrowers or any of Ryder’s Consolidated
Subsidiaries, including, without limitation, the initiation of any action,
claim, complaint, or any other notice of dispute or potential litigation,
including pursuant to any applicable Environmental Laws brought by any
Governmental Authority, wherein the potential liability is in excess of
$50,000,000 and which are required to be reported pursuant to Regulation S-K
under the Securities Act of 1933.
     §8.11. Notice of Default. Each of the Borrowers will promptly notify the
Banks in writing of the occurrence of any Default or Event of Default.
     §8.12. Use of Proceeds. The proceeds of the Loans, borrowings by Bankers’
Acceptances and the Letters of Credit shall be used for general corporate
purposes and working capital purposes, including, without limitation, to provide
liquidity enhancement to the commercial paper financing program maintained by
Ryder. No Loans or Bankers’ Acceptances or any portion of any Letter of Credit
shall be used in any way that will violate Regulations T, U or X of the Board of
Governors of the Federal Reserve System. The Borrowers will not use the proceeds
of any Loan or borrowing by way of Bankers’ Acceptances or any portion of any
Letter of Credit to purchase or carry any “margin security” or “margin stock”
(as such terms are defined in said Regulations U and X).
     §8.13. Debt Ratings. The Borrowers will notify the Agents promptly upon
becoming aware thereof, of any publicly announced change in the Senior Public
Debt Ratings and/or any



--------------------------------------------------------------------------------



 



102

change in the rating of any other Indebtedness of any of their Subsidiaries
which is rated by S&P, Moody’s or Fitch.
     §8.14. Notice of any ERISA Reportable Event. Each of the Borrowers will
promptly notify the Banks in writing of the occurrence of any ERISA Reportable
Event.
     §8.15. Further Assurances. Each of the Borrowers will cooperate with the
Administrative Agent and execute such further instruments and documents as the
Administrative Agent shall reasonably request to carry out to the Banks’
satisfaction the transactions contemplated by this Agreement.
     §9. CERTAIN NEGATIVE COVENANTS OF THE BORROWERS. Each of the Borrowers
agrees that, so long as any Obligation is outstanding or the Banks have any
obligation to make Loans, or the Canadian Banks have any Obligations with
respect to Bankers’ Acceptances, or the Issuing Bank has any obligation to
issue, extend or renew any Letters of Credit:
     §9.1. Restrictions on Secured Indebtedness. None of the Borrowers nor any
of their Consolidated Subsidiaries shall create, incur, assume, or be or remain
liable, contingently or otherwise, with respect to any Secured Indebtedness
other than:
     (a) Secured Indebtedness consisting of (i) Indebtedness of Ryder’s
Consolidated Subsidiaries to a Borrower and (ii) unsecured Intercompany
Indebtedness; and
     (b) other Secured Indebtedness (including, without limitation, Indebtedness
under capitalized leases), provided that the aggregate amount of Secured
Indebtedness outstanding, pursuant to this §9.1(b) shall not exceed at any time
thirty percent (30%) of the Adjusted Consolidated Tangible Assets of Ryder and
its Consolidated Subsidiaries, determined at such time.
For purposes of calculating the amount of Secured Indebtedness of Ryder and its
Consolidated Subsidiaries under §9.1(b), Ryder shall be deemed to have incurred
Secured Indebtedness in an amount equal to the aggregate amount of all
Derivatives Obligations which are secured by a lien permitted pursuant to
Section 9.2(e).
     §9.2. Restrictions on Liens. None of the Borrowers will, nor will Ryder
permit any of its Consolidated Subsidiaries to, create or incur or suffer to be
created or incurred or to exist any Lien upon any property or assets of any
character, except as follows (the “Permitted Liens”):
     (a) Liens securing Secured Indebtedness, provided that such Secured
Indebtedness is permitted by §9.1 hereof, and provided further that the
aggregate net book value of the assets of Ryder and its Consolidated
Subsidiaries securing Secured Indebtedness which (i) consists of Indebtedness
included within clause (i) of the definition of “Secured Indebtedness” and
(ii) is incurred pursuant to Section 9.1(b), shall not, at any time, exceed an
amount equal to two-hundred percent (200%) of the aggregate outstanding
principal amount of such Secured Indebtedness;



--------------------------------------------------------------------------------



 



103

     (b) any encumbrances consisting of zoning restrictions, exceptions,
easements, leases or other like restrictions on the use of real property which
do not materially impair the use of such property;
     (c) the following Liens or charges which are not yet due or are payable
without penalty or of which the amount, applicability or validity is being
contested in good faith by appropriate proceedings:
     (i) Liens for taxes, assessments or other governmental charges;
     (ii) Liens given in the ordinary course of business pursuant to any
governmental regulation in order to allow Ryder or a Consolidated Subsidiary to
maintain self-insurance, or to participate in any fund or participate in any
benefits in connection with worker’s compensation, unemployment insurance, old
age pensions or other social security, or for any other purpose at any time
required by Law or governmental regulation as a condition to the transaction of
business or the exercise of any privilege or license;
     (iii) mechanic’s, carrier’s, worker’s, warehouseman’s, landlord’s or other
like Liens arising in the ordinary course of business, including Liens incident
to construction;
     (iv) any inchoate Liens arising under ERISA to secure any contingent
liability of Ryder or a Consolidated Subsidiary; and
     (v) other Liens incidental to the conduct of business or ownership of
property and assets which were not incurred in connection with the borrowing of
money and which do not in the aggregate materially impair the use of property or
assets of Ryder or its Consolidated Subsidiaries;
     (d) Liens on accounts receivable subject to the Receivables Purchase
Agreements referred to in §9.3(d);
     (e) Liens on cash, cash equivalents and marketable securities securing
Derivatives Obligations; and
     (f) Liens on assets subject to the securitization permitted pursuant to
§9.3(e).
     §9.3. Corporate Changes and Sales or Dispositions of Assets. Each of the
Borrowers will not, and Ryder will not permit any of its Consolidated
Subsidiaries to, become a party to any merger, consolidation, asset acquisition,
stock acquisition or disposition of assets, with the following exceptions,
provided that such merger, consolidation, acquisition or disposition would not
cause Ryder to not be in compliance with all the covenants and conditions of
this Agreement:
     (a) mergers of a Consolidated Subsidiary into another Consolidated
Subsidiary of Ryder, or mergers or consolidations pursuant to which Ryder is the
surviving Person;



--------------------------------------------------------------------------------



 



104

     (b) acquisitions of interests in other corporations or business entities
(either through the purchase of assets or capital stock or otherwise);
     (c) dispositions of assets in the ordinary course of business;
     (d) sales by Ryder and its Subsidiaries of their accounts receivable
pursuant to the Receivables Purchase Agreements, provided that (i) the aggregate
face amount of all accounts receivable of Ryder treated as purchased receivables
and sold by Ryder and/or its Subsidiaries to the securitization conduit under
the Receivables Purchase Agreements shall not exceed at any time the lesser of
(A) seventy-five percent (75%) of the aggregate face amount of all accounts
receivable of Ryder and its Consolidated Subsidiaries, taken as a whole,
including the accounts receivable which constitute purchased receivables under
the Receivables Purchase Agreements and (B) $425,000,000, and (ii) from and
after the date of the first sale of accounts receivable pursuant to the
Receivables Purchase Agreements, the cumulative net cash proceeds received by
Ryder from sales of accounts receivable thereunder shall not be less than
seventy-five percent (75%) of the cumulative face amount of all accounts
receivable of Ryder sold thereunder;
     (e) the securitization, in one or more securitization transactions, by
Ryder of trucks, tractors and trailers (collectively, the “Securitized Assets”)
together with the financial component of their associated lease and service
agreements, provided that (i) the unamortized balance of all Indebtedness of
Ryder and its Consolidated Subsidiaries or of any special purpose securitization
subsidiary or conduit incurred in connection with such securitization programs
(excluding any Indebtedness as to which Ryder or any of its Consolidated
Subsidiaries is the holder) shall not, at any time, exceed $1,250,000,000 and
(ii) the cumulative net cash proceeds received by Ryder in connection with such
securitization transactions shall not be less than seventy-five percent (75%) of
the net book value of all such Securitized Assets; and
     (f) other dispositions of assets not otherwise permitted by the foregoing
clauses of this section, provided that (i) the aggregate fair market value of
assets so disposed of in any consecutive twelve (12) month period shall not
exceed ten percent (10%) of the aggregate book value of all Consolidated
Tangible Assets of Ryder and its Consolidated Subsidiaries, determined in
accordance with GAAP, measured as of the first day of such twelve (12) month
period and (ii) the revenue attributable to the assets so disposed of in any
consecutive twelve (12) month period shall not exceed twenty percent (20%) of
the revenues of Ryder and its Consolidated Subsidiaries during such twelve
(12) month period, determined in accordance with GAAP.
     §9.4. Leasebacks. Each of the Borrowers will not, and Ryder will not permit
any of its Consolidated Subsidiaries to, sell, transfer or otherwise convey any
property of Ryder or any Consolidated Subsidiary more than one hundred twenty
(120) days after the acquisition thereof for purposes of leasing back such
property except:
     (a) leasebacks with a term of three years or less (including all permitted
extensions and renewals);



--------------------------------------------------------------------------------



 



105

     (b) leasebacks whereby the proceeds from the sale or transfer of property
are used to reduce the Obligations or other Indebtedness of a rank at least
equal to the Obligations; or
     (c) leasebacks permitted by §9.1 and §9.2.
     §9.5. Limitation on Agreements. Each of the Borrowers will not, and Ryder
will not permit any of its Consolidated Subsidiaries to, enter into any
agreement which restricts or prohibits any guarantees, advances, dividends or
distributions (i) from any Consolidated Subsidiary to such Borrower, or
(ii) between or among Consolidated Subsidiaries. Notwithstanding the foregoing,
any Consolidated Subsidiary of Ryder may issue capital stock which is preferred
as to dividends or upon liquidation to any other capital stock of such
Consolidated Subsidiary (“Preferred Stock”); provided that (i) the aggregate
liquidation preference of all such Preferred Stock issued by Ryder’s
Consolidated Subsidiaries which is not owned by Ryder and its Consolidated
Subsidiaries does not, at any time, exceed five percent (5%) of Consolidated
Adjusted Tangible Net Worth at such time, (ii) immediately before, and
immediately after, and after giving effect to such issuance of Preferred Stock,
no Default or Event of Default shall have occurred and be continuing, and
(iii) prior to the issuance by any Subsidiary of Preferred Stock, such
Subsidiary shall have delivered to the Administrative Agent, for the benefit of
the Banks, the Issuing Bank and the Agents, a guarantee of the Obligations in
form and substance satisfactory to the Administrative Agent (it being understood
that the obligations of such Subsidiary under such guaranty shall be limited to
the aggregate amount of the liquidation preference of all such Preferred Stock
issued by such Subsidiary which is not owned by Ryder and its Consolidated
Subsidiaries), together with corporate authority documentation and a legal
opinion, in form and substance satisfactory to the Administrative Agent, as to
the authorization, execution, delivery and enforceability of such guaranty. The
Borrowers, the Agents, the Issuing Bank and the Banks agree that each such
guaranty shall be deemed to be a “Loan Document” hereunder.
     §9.6. Employee Benefit Plans. Each Borrower and each ERISA Affiliate will
not:
     (a) engage in any non-exempt “prohibited transaction” within the meaning of
§406 of ERISA or §4975 of the Code which could result in a material liability
for a Borrower or any of its Subsidiaries;
     (b) fail to make any minimum required contributions under the Pension
Funding Rules to any Guaranteed Pension Plan, whether or not such contribution
is or may be waived; or
     (c) fail to contribute to any Guaranteed Pension Plan to an extent which,
or terminate any Guaranteed Pension Plan in a manner which, could result in the
imposition of a lien or encumbrance on the assets of a Borrower or any of its
Subsidiaries pursuant the Pension Funding Rules or §4068 of ERISA.
     §10. FINANCIAL COVENANT OF THE BORROWERS. Each of the Borrowers agrees
that, so long as any Obligation is outstanding or the Banks have any obligation
to make



--------------------------------------------------------------------------------



 



106

Loans, or the Canadian Banks have any Obligations with respect to Bankers’
Acceptances, or the Issuing Bank has any obligation to issue, extend or renew
any Letters of Credit:
     §10.1. Debt to Consolidated Tangible Net Worth. Ryder will not, at any
time, permit the ratio of (a) the aggregate amount of Indebtedness of Ryder and
its Consolidated Subsidiaries to (b) Consolidated Adjusted Tangible Net Worth of
Ryder and its Consolidated Subsidiaries to exceed 3.00:1.00.
     §11. CONDITIONS TO CLOSING/EFFECTIVENESS. The effectiveness of this
Agreement and the obligations of the Banks to make any Loans, of the Canadian
Banks to accept or purchase any Bankers’ Acceptance, of the Issuing Bank to
issue, extend or renew any Letter of Credit and of the Banks to otherwise be
bound by the terms of this Agreement as of the Closing Date shall be subject to
the satisfaction of each of the following conditions precedent (which shall
occur no later than May 15, 2009):
     §11.1. Corporate Action. All corporate action necessary for the valid
execution, delivery and performance by the Borrowers of the Loan Documents shall
have been duly and effectively taken, and evidence thereof certified by
authorized officers of the Borrowers and satisfactory to the Banks shall have
been provided to the Banks.
     §11.2. Loan Documents, Etc. Each of the Loan Documents shall have been duly
and properly authorized, executed and delivered by the respective parties
thereto and shall be in full force and effect in a form satisfactory to the
Banks. Each of the representations and warranties of the Borrowers contained in
§§7 and 7A of this Agreement shall be true as of the Closing Date.
     §11.3. Certified Copies of Charter Documents. The Administrative Agent
shall have received from each of the Borrowers a copy, certified by a duly
authorized officer of such Person to be true and complete on the Closing Date,
of (a) its charter or other incorporation documents as in effect on such date of
certification and (b) its by-laws as in effect on such date.
     §11.4. Incumbency Certificate. The Administrative Agent shall have received
an incumbency certificate, dated as of the Closing Date, signed by duly
authorized officers giving the name and bearing a specimen signature of each
individual who shall be authorized: (a) to sign the Loan Documents on behalf of
each of the Borrowers; (b) to make Loan Requests and to apply for Letters of
Credit; and (c) to give notices and to take other action on the Borrowers’
behalf under the Loan Documents.
     §11.5. Certificates of Insurance. The Banks shall have received a
certificate of insurance, dated as of the Closing Date, or within thirty
(30) days prior thereto, identifying insurers, types of insurance, insurance
limits, and policy terms.
     §11.6. Opinion of Counsel. The Banks shall have received a favorable legal
opinion from (i) Ryder Law Department, United States counsel to the Borrowers,
(ii) Mills & Reeve, United Kingdom counsel to the U.K. Borrowers, (iii) Osler,
Hoskin & Harcourt LLP, Ontario counsel to Ryder Canada Limited, (iv) Stewart
McKelvey Stirling Scales, Nova Scotia counsel to Ryder Holdings Canada and
(v) Ryder Law Department, counsel to Ryder PR, in each case, addressed to the
Banks, dated the Closing Date, in form and substance satisfactory to the
Administrative Agent and the Banks.



--------------------------------------------------------------------------------



 



107

     §11.7. Existing Debt. The Administrative Agent shall have received evidence
with respect to the termination of the Existing Credit Agreement and repayment
in full of all obligations thereunder in form satisfactory to the Administrative
Agent.
     §11.8. Financial Condition; Debt Ratings. No material adverse change, in
the judgment of the Majority Banks, shall have occurred in the financial
condition, results of operations, business, properties or prospects of Ryder and
its Consolidated Subsidiaries, taken as a whole, since the audited financial
statements of Ryder and its Consolidated Subsidiaries for the fiscal year ending
December 31, 2008. There shall have occurred no material adverse change in the
Senior Public Debt Ratings since December 31, 2008.
     §11.9. Payment of Fees. Each of the Borrowers shall have paid the fees
required to be paid on the Closing Date.
     §11.10. Closing Date Compliance Certificate. Each of the Banks shall have
received a Compliance Certificate, dated the Closing Date, in form and substance
satisfactory to the Banks, evidencing the Borrowers’ compliance with §10.1
hereto.
     §11.11. Receipt of Financial Statements. Each of the Banks shall have
received the financial statements of Ryder and its Consolidated Subsidiaries
required to be delivered pursuant to §8.4(a) with respect to the fiscal year of
Ryder ended December 31, 2008 and any financial statements of Ryder and its
Consolidated Subsidiaries required to be delivered pursuant to §8.4(b) with
respect to any subsequent period for which such information becomes available on
or prior to the Closing Date, in form and substance satisfactory to the Banks.
Without limiting the generality of the provisions of the last paragraph of
§16.3, for purposes of determining compliance with the conditions specified in
this §11, each Bank that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Bank unless the Administrative Agent shall have received
notice from such Bank prior to the proposed Closing Date specifying its
objection thereto.
     §12. CONDITIONS TO ALL LOANS. The obligations of the Banks to make any
Loan, the obligation of the Canadian Banks to accept or purchase any Bankers’
Acceptance and the obligation of the Issuing Bank to issue, extend or renew any
Letter of Credit, in each case, at the time of and subsequent to the Closing
Date is subject to the following conditions precedent:
     §12.1. Representations True. Each of the representations and warranties
contained in §§7.1, 7.2, 7.6(a), 7.9, 7.10, 7.14, 7.17, 7.18 and §7A shall be
true at and as of the time of the making of such Loan or the acceptance or
purchase of such Bankers’ Acceptance or the issuance, extension or renewal of
such Letter of Credit, as applicable, with the same effect as if made at and as
of that time (except to the extent of changes resulting from transactions
contemplated or permitted by this Agreement and changes occurring in the
ordinary course of business which singly or in the aggregate are not materially
adverse to the business, assets or financial condition of Ryder and its
Consolidated Subsidiaries, taken as a whole, or to the extent that such
representations and warranties relate expressly and solely to an earlier date).



--------------------------------------------------------------------------------



 



108

     §12.2. Performance; No Event of Default. The Borrowers shall have performed
and complied with all terms and conditions required by §§2, 3, or 4, as
applicable, and this §12, there shall exist no Default or Event of Default or
condition which would result in a Default or an Event of Default upon
consummation of such Loan or the acceptance and purchase of such Bankers’
Acceptance or the issuance, extension or renewal of such Letter of Credit, as
applicable. Each request for a Loan or for the acceptance or purchase of a
Bankers’ Acceptance or for the issuance, extension or renewal of a Letter of
Credit shall constitute certification by the Borrowers that the conditions
specified in this §12.2 will be duly satisfied on the date of such Loan.
     §12.3. No Legal Impediment. No Change in Law shall have occurred as a
consequence of which it shall have become and continue to be unlawful for
(a) the first Loan to be made or the first Bankers’ Acceptance to be accepted
and purchased hereunder or the first Letter of Credit to be issued, renewed or
extended hereunder only, or for any Bank or the Issuing Bank to perform any of
its agreements or obligations under any of the Loan Documents to which it is a
party or (b) for any Borrower to perform any of its respective agreements or
obligations under any of the Loan Documents.
     §12.4. Delivery of Documents. The Borrower(s) shall have delivered to the
applicable Agent(s) and the Issuing Bank, as applicable, the documentation
required to be delivered hereunder in connection with such Loan or such Bankers’
Acceptance or such Letter of Credit.
     §12.5. Alternative Currency. In the case of a credit extension to be
denominated in Canadian Dollars, Euros or Sterling, there shall not have
occurred any change in the general availability of such currency as legal tender
customarily used in the applicable jurisdiction which in the reasonable opinion
of the Agents or the Majority Banks (in the case of any Loans to be denominated
in Canadian Dollars, Euros or Sterling) would make it impossible or
impracticable for such credit extension to be denominated in such currency.
     §13. EVENTS OF DEFAULT; ACCELERATION; TERMINATION OF COMMITMENT.
     §13.1. Events of Default and Acceleration. If any of the following events
(“Events of Default”) shall occur:
     (a) if any Borrower shall fail to pay any principal of the Loans made to
such Borrower, any L/C Obligation or any obligation in respect of any Banker’s
Acceptance when the same shall become due and payable, whether at the stated
date of maturity or any accelerated date of maturity or at any other date fixed
for payment and such default shall not have been remedied within one
(1) Business Day after written notice thereof shall have been given to such
Borrower and Ryder by an Agent;
     (b) if the applicable Borrowers shall fail to pay any interest or fees
owing by such Borrower hereunder when the same shall become due and payable,
whether at the stated date of maturity or any accelerated date of maturity or at
any other date fixed for payment and such default shall not have been remedied
within three (3) Business Days



--------------------------------------------------------------------------------



 



109

after written notice thereof shall have been given to such Borrower and Ryder by
an Agent;
     (c) if the Borrowers shall fail to comply with any of the covenants
contained in §§9.1, 9.2, 9.3, or 10.1 hereof;
     (d) if the Borrowers shall fail to perform any term, covenant or agreement
contained herein or in any of the other Loan Documents or pay any amounts (other
than those specified in subsections (a), (b), and (c) above) and such failure
shall not be remedied within twenty (20) days after written notice of such
failure shall have been given to the Borrowers and Ryder by an Agent;
     (e) if any representation, warranty or certification made in writing by or
on behalf of any Borrower contained in this Agreement or in any document or
instrument delivered pursuant to this Agreement shall prove to have been false
in any material respect upon the date when made or repeated and such
representation, warranty or certification shall be material at the time it shall
have been determined to have been false or incorrect, and if such false
representation, warranty or certification or its adverse effects shall be
susceptible of cure, the Borrowers shall not, within a period of twenty
(20) days after written notice thereof has been given to the Borrowers and Ryder
by the Administrative Agent, (i) have cured (to the satisfaction of the Majority
Banks) the representation, warranty or certification and (ii) have cured the
adverse effect of the failure of such representation, warranty or certification
to have been true and correct when made or repeated;
     (f) if any of the Borrowers or any of Ryder’s Consolidated Subsidiaries
shall (i) fail to pay within the later of (A) three (3) Business Days after
maturity and (B) three (3) Business Days after any applicable period of grace,
any Indebtedness, reimbursement obligation in respect of any letter of credit or
the aggregate amount of any Derivatives Obligation, in each case, in an
aggregate amount greater than $75,000,000, or (ii) fail to observe or perform
any material term, covenant or agreement contained in any one or more agreements
by which it is bound, evidencing or securing any Indebtedness, reimbursement
obligation in respect of any letter of credit or the aggregate amount of any
Derivatives Obligation, in each case, in an aggregate amount greater than
$75,000,000, resulting in the acceleration of such Indebtedness;
     (g) if any of the Borrowers or any of Ryder’s Consolidated Subsidiaries
makes an assignment for the benefit of creditors, or admits in writing its
inability to pay or generally fails to pay its debts as they mature or become
due, or petitions or applies for the appointment of a trustee or other
custodian, liquidator or receiver of any such Person, or of any substantial part
of the assets of any such Person or commences any case or other proceeding
relating to any such Person under any bankruptcy, reorganization, arrangement,
insolvency, readjustment of debt, dissolution or liquidation or similar Law of
any jurisdiction, now or hereafter in effect, or takes any action to authorize
or in furtherance of any of the foregoing, or if any such petition or
application is filed or any such case or other proceeding is commenced against
any such Person or any such Person indicates its approval thereof, consent
thereto or acquiescence therein;



--------------------------------------------------------------------------------



 



110

     (h) if a decree or order is entered appointing any trustee, custodian,
liquidator or receiver or adjudicating any of the Borrowers or any of Ryder’s
Consolidated Subsidiaries bankrupt or insolvent, or approving a petition in any
such case or other proceeding, or a decree or order for relief is entered in
respect of any such Person in an involuntary case under the bankruptcy laws of
any jurisdiction or any analogous proceeding, procedure or step is taken in any
jurisdiction as now or hereafter constituted, and such decree or order remains
in effect for more than sixty (60) days, whether or not consecutive;
     (i) if there shall remain in force, undischarged, unsatisfied and unstayed,
for more than sixty (60) days, whether or not consecutive, any judgment or order
against any of the Borrowers or any of Ryder’s Consolidated Subsidiaries which,
with other outstanding judgments or orders against any such Person exceeds in
the aggregate $75,000,000;
     (j) if any judicial lien or attachment on the property of any Borrower or
any of Ryder’s Consolidated Subsidiaries in an amount of $75,000,000 or greater
shall not be released or provided for to the satisfaction of the Administrative
Agent and the Majority Banks within sixty (60) days after such lien or
attachment shall have come into existence;
     (k) if, with respect to any Guaranteed Pension Plan, an ERISA Reportable
Event shall have occurred and the Majority Banks shall have determined in their
reasonable discretion that such event reasonably could be expected to result in
liability of any of the Borrowers or any of their Subsidiaries to the PBGC or
such Plan in an aggregate amount exceeding $75,000,000 and such event in the
circumstances occurring reasonably could constitute grounds for the partial or
complete termination of such Plan by the PBGC or for the appointment by the
appropriate United States District Court of a trustee to administer such Plan;
or a trustee shall have been appointed by the appropriate United States District
Court to administer such Plan; or the PBGC authorities shall have instituted
proceedings to terminate such Plan;
     (l) if any person or group of persons (within the meaning of Section 13 or
14 of the Securities Exchange Act of 1934, as amended) shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 promulgated by the
Securities and Exchange Commission under said Act) of fifty percent (50%) or
more of the outstanding shares of common voting stock of Ryder; or, during any
period of twelve consecutive calendar months, individuals who were directors of
Ryder on the first day of such period shall cease to constitute a majority of
the board of directors of Ryder (excluding any directors elected or nominated by
such board); or
     (m) if any Loan Document, at any time after its execution and delivery and
for any reason other than as expressly permitted hereunder or thereunder or
satisfaction in full of all the Obligations, ceases to be in full force and
effect; or if Ryder or any of its Consolidated Subsidiaries contests in any
manner the validity or enforceability of any Loan Document, including any
material rights and obligations thereunder; or if any Ryder, any Canadian
Borrower, any U.K. Borrower or Ryder PR denies that it has any or



--------------------------------------------------------------------------------



 



111

further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document;
then, and in any such event, so long as the same may be continuing, the
Administrative Agent may, and upon the written or telephonic (confirmed in
writing) requests of the Majority Banks, shall, by written notice to the
Borrowers, declare all amounts under this Agreement and the Notes and all L/C
Obligations to be forthwith due and payable, whereupon the same shall forthwith
mature and become immediately due and payable, together with accrued interest
thereon, without presentment, demand, protest or notice, all of which are hereby
waived by each of the Borrowers, provided that in the case of the occurrence of
any event specified in paragraphs (g) or (h) of this §13.1, all such amounts
outstanding hereunder and under the Notes shall become due and payable forthwith
without the requirement of any such notice or the action of any Person and
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by each of the Borrowers. Upon written demand by the
Majority Banks after the occurrence of any Event of Default, and automatically
without the necessity of demand in the event of any Event of Default specified
in paragraphs (g) or (h) of this §13.1, Ryder shall immediately provide to the
Administrative Agent cash in an amount equal to the aggregate L/C Obligations on
all then outstanding Letters of Credit issued for the account of Ryder or any of
its domestic Subsidiaries to be held by the Administrative Agent as Cash
Collateral for such L/C Obligations.
     §13.2. Termination of Commitments. If any Event of Default pursuant to
§§13.1(g) or 13.1(h) hereof shall occur, any unused portion of the Total
Commitment hereunder shall forthwith terminate and the Banks and the Agents
shall be relieved of all obligations to make Loans or to accept and purchase
Bankers’ Acceptances hereunder and the Issuing Bank shall be relieved of all
further obligations to issue, extend or renew Letters of Credit; or if any other
Event of Default shall occur, the Majority Banks may by notice to the Borrowers
terminate the unused portion of the Total Commitment hereunder, and, upon such
notice being given, such unused portion of the Total Commitment hereunder shall
terminate immediately and the Banks and the Agents shall be relieved of all
further obligations to make Loans or to accept and purchase Bankers’ Acceptances
and the Issuing Bank shall be relieved of all further obligations to issue,
extend or renew Letters of Credit. No termination of any portion of the Total
Commitment hereunder shall relieve the Borrowers of any of their existing
Obligations to the Banks, the Issuing Bank or the Agents hereunder or elsewhere.
     §13.3. Remedies. In case any one or more of the Events of Default shall
have occurred and be continuing, and whether or not the Banks shall have
accelerated the maturity of the Loans and other Obligations pursuant to §13.1,
subject to §23A, each Bank, upon notice to the other Banks, if owed any amount
with respect to the Loans, may proceed to protect and enforce its rights by suit
in equity, action at law or other appropriate proceeding, whether for the
specific performance of any covenant or agreement contained in this Agreement
and the other Loan Documents or any instrument pursuant to which the Obligations
to such Bank are evidenced, including, without limitation, as permitted by
applicable Law the obtaining of the ex parte appointment of a receiver, and, if
such amount shall have become due, by declaration or otherwise, proceed to
enforce the payment thereof or any legal or equitable right of such Bank. No
remedy herein conferred upon any Bank, the Issuing Bank or the Agents or the
holder of any Note, Loan or any Obligations hereunder or purchaser of any Letter
of Credit Participation is



--------------------------------------------------------------------------------



 



112

intended to be exclusive of any other remedy and each and every remedy shall be
cumulative and shall be in addition to every other remedy given hereunder or now
or hereafter existing at Law or in equity or by statute or any other provision
of Law.
     §13.4. Judgment Currency. If, for the purpose of obtaining judgment in any
court or obtaining an order enforcing a judgment, it becomes necessary to
convert any amount due under this Agreement in Dollars or in any other currency
(hereinafter in this §13.4 called the “first currency”) into any other currency
(hereinafter in this §13.4 called the “second currency”), then the conversion
shall be made at the applicable Agent’s spot rate of exchange for buying the
first currency with the second currency prevailing at the applicable Agent’s
close of business on the Business Day next preceding the day on which the
judgment is given or (as the case may be) the order is made. Any payment made to
the Agents, the Issuing Bank or any Bank pursuant to this Agreement in the
second currency shall constitute a discharge of the obligations of the
applicable Borrowers to pay to the Agents, the Issuing Bank and the Banks any
amount originally due to the Agent, the Issuing Bank and the Banks in the first
currency under this Agreement only to the extent of the amount of the first
currency which the applicable Agent, the Issuing Bank and each of the applicable
Banks is able, on the date of the receipt by it of such payment in any second
currency, to purchase, in accordance with the applicable Agent’s, the Issuing
Bank’s and such Bank’s normal banking procedures, with the amount of such second
currency so received. If the amount of the first currency falls short of the
amount originally due to the applicable Agent, the Issuing Bank and the
applicable Banks in the first currency under this Agreement, each of the
applicable Borrowers agrees that it will indemnify the applicable Agent, the
Issuing Bank and each of the applicable Banks against and save the applicable
Agent, the Issuing Bank and each of the applicable Banks harmless from any
shortfall so arising. This indemnity shall constitute an obligation of each such
Borrower separate and independent from the other obligations contained in this
Agreement, shall give rise to a separate and independent cause of action and
shall continue in full force and effect notwithstanding any judgment or order
for a liquidated sum or sums in respect of amounts due to the applicable Agent,
the Issuing Bank or any applicable Bank under this Agreement or under any such
judgment or order. Any such shortfall shall be deemed to constitute a loss
suffered by the applicable Agent, the Issuing Bank and each such Bank, as the
case may be, and the applicable Borrowers shall not be entitled to require any
proof or evidence of any actual loss. The covenant contained in this §13.4 shall
survive the payment in full of all of the other obligations of the Borrowers
under this Credit Agreement.
     §14. SETOFF. Regardless of the adequacy of any collateral, during the
continuance of any Event of Default, any deposits or other sums credited by or
due from any of the Banks or any affiliate of a Bank to any of the Borrowers and
any securities or other property of any of the Borrowers in the possession of
such Bank or such affiliate of a Bank may be applied to or set off by such Bank
against the payment of Obligations and, with respect to Ryder, Guaranteed
Obligations, and any and all other liabilities, direct, or indirect, absolute or
contingent, due or to become due, now existing or hereafter arising, of such
Borrower to such Bank, the other Banks, the Issuing Bank and the Agents. Any
amounts set off pursuant to this §14 shall be distributed ratably in accordance
with §28 among all of the Banks by the Bank setting off such amount. If any Bank
fails to share such setoff ratably, the Administrative Agent, the Canadian Agent
and/or the U.K. Agent, as applicable, shall have the right to withhold such
Bank’s share of any



--------------------------------------------------------------------------------



 



113

Borrower’s payments until each of the Banks shall have, in the aggregate,
received a pro rata repayment.
     §15. COSTS AND EXPENSES.
     (a) The Borrowers shall pay (i) all reasonable documented out of pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
documented out of pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out reasonable documented of
pocket expenses incurred by the Administrative Agent, any Bank or the Issuing
Bank (including the reasonable fees, charges and disbursements of any counsel
for the Administrative Agent, any Bank or the Issuing Bank), in connection with
the enforcement or protection of its rights (A) in connection with this
Agreement and the other Loan Documents, including its rights under this Section,
or (B) in connection with the Loans made or Bankers’ Acceptances and Letters of
Credit issued hereunder, including all such reasonable documented out of pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans, Bankers’ Acceptances or Letters of Credit.
     (b) Reimbursement by Banks. To the extent that the Borrowers for any reason
fails to indefeasibly pay any amount required under §15(a) to be paid by it to
the Agents (or any sub-agent thereof), the Issuing Bank or any Related Party of
any of the foregoing, each Bank severally agrees to pay to such Agent(s) (or any
such sub-agent), the Issuing Bank or such Related Party, as the case may be,
such Bank’s Commitment Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against such Agent(s) (or any such sub-agent) or the Issuing Bank in its
capacity as such, or against any Related Party of any of the foregoing acting
for such Agents (or any such sub-agent) or Issuing in connection with such
capacity. The obligations of the Banks under this §15(b) are several and not
joint.
     (c) Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
     (d) Survival. The agreements in this Section shall survive the resignation
of any Agent, the Issuing Bank and any Swing Line Lender, the replacement of any
Bank, the termination of the Total Commitments and the repayment, satisfaction
or discharge of all the other Obligations.



--------------------------------------------------------------------------------



 



114

     §15A. PAYMENTS SET ASIDE. To the extent that any payment by or on behalf of
a Borrower is made to the Administrative Agent, the Canadian Agent, the U.K.
Agent, the Issuing Bank or any Bank, or the Administrative Agent, the Canadian
Agent, the U.K. Agent, the Issuing Bank or any Bank exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the Canadian Agent, the U.K. Agent, the Issuing Bank or
such Bank in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Bank and the Issuing Bank, as applicable, severally
agrees to pay to the Administrative Agent, the Canadian Agent or the U.K. Agent
upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, the Canadian Agent or the
U.K. Agent plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the applicable Overnight Rate from
time to time in effect. The obligations of the Banks and the Issuing Bank under
clause (b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.
     §16. THE AGENTS.
     §16.1. Appointment and Authority. Each of the Banks and the Issuing Bank
hereby irrevocably appoints (a) Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents, (b) Royal
Bank to act on its behalf as the Canadian Agent hereunder and under the other
Loan Documents and (c) RBS to act on its behalf as the U.K. Agent hereunder and
under the other Loan Documents, and authorizes each Agent to take such actions
on its behalf and to exercise such powers as are delegated to such Agents by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this §16 are solely for the benefit of the
Agents, the Banks and the Issuing Bank, and neither any Borrower nor any
guarantor hereunder shall have rights as a third party beneficiary of any of
such provisions.
     §16.2. Rights as a Bank. The Person serving as the Administrative Agent,
the Canadian Agent and the U.K. Agent hereunder shall have the same rights and
powers in its capacity as a Bank as any other Bank and may exercise the same as
though it were not an Agent and the term “Bank” or “Banks” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
the Person serving as the Administrative Agent, the Canadian Agent and the U.K.
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrowers or any Subsidiary or other Affiliate thereof as if such Person
were not the Administrative Agent, Canadian Agent or the U.K. Agent hereunder
and without any duty to account therefor to the Banks.
     §16.3. Exculpatory Provisions. The Agents shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, no Agent:



--------------------------------------------------------------------------------



 



115

     (a) shall be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
     (b) shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that any Agent is required to
exercise as directed in writing by the Majority Banks (or such other number or
percentage of the Banks as shall be expressly provided for herein or in the
other Loan Documents), provided that no Agent shall be required to take any
action that, in its reasonable opinion or the opinion of its counsel, may expose
such Agent to liability or that is contrary to any Loan Document or applicable
Law; and
     (c) shall, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and no Agent shall be liable for the
failure to disclose, any information relating to any of the Borrowers or any of
their respective Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent, the Canadian Agent, the U.K. Agent or any
of its Affiliates in any capacity.
No Agent shall be liable for any action taken or not taken by it (i) with the
consent or at the request of the Majority Banks (or such other number or
percentage of the Banks as shall be necessary, or as the applicable Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
§§17) or (ii) in the absence of such Agent’s own gross negligence or willful
misconduct. No Agent shall be deemed to have knowledge of any Default unless and
until notice describing such Default is given to such Agent by Ryder, a Bank or
the Issuing Bank.
No Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in §11 or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to such Agent.
     §16.4. Reliance by Agents. Each Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Bank or the Issuing Bank, the applicable Agent may presume
that such condition is satisfactory to such Bank or the Issuing Bank unless such
Agent shall have



--------------------------------------------------------------------------------



 



116

received notice to the contrary from such Bank or the Issuing Bank prior to the
making of such Loan or the issuance of such Letter of Credit. Each Agent may
consult with legal counsel (who may be counsel for Ryder, the Borrowers or any
of them), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
     §16.5. Use of Sub-Agents. Each Agent may perform any and all of its duties
and exercise its rights and powers hereunder or under any other Loan Document by
or through any one or more sub-agents appointed by such Agent. Any Agent and any
such sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this §16 shall apply to any such sub-agent and to the Related
Parties of such Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as an Agent hereunder.
     §16.6. Resignation of an Agent. Any Agent may at any time give forty-five
(45) days prior written notice of its resignation to the Banks, the Issuing Bank
and Ryder. Upon receipt of any such notice of resignation, the Majority Banks
shall have the right to appoint a successor (and, so long as no Default or Event
of Default exists, shall be acceptable to Ryder (with such acceptance not to be
unreasonably withheld or delayed)), which shall be a bank with an office in the
appropriate jurisdiction for such Agent, or an Affiliate of any such bank. If no
such successor shall have been so appointed by the Majority Banks and shall have
accepted such appointment within thirty (30) days after such retiring Agent
gives notice of its resignation, then the retiring Agent may on behalf of the
Banks and the Issuing Bank, appoint a successor Administrative Agent, Canadian
Agent or U.K. Agent, as applicable, meeting the qualifications set forth above
(and, so long as no Default or Event of Default exists, such successor appointed
by the retiring Agent shall be acceptable to Ryder (with such acceptance not to
be unreasonably withheld or delayed)); provided that if such Agent shall notify
Ryder and the Banks that no qualifying Person has accepted such appointment or
been approved by Ryder, then such resignation shall nonetheless become effective
in accordance with such notice and (1) the retiring Agent shall be discharged
from its duties and obligations hereunder and under the other Loan Documents and
(2) all payments, communications and determinations provided to be made by, to
or through such Agent shall instead be made by or to each Bank and the Issuing
Bank directly, until such time as the Majority Banks appoint a successor Agent
as provided for above in this Section. Upon the acceptance of a successor’s
appointment as Administrative Agent, Canadian Agent or U.K. Agent, as
applicable, hereunder, such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring (or retired)
Agent, and the retiring Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by
Ryder to a successor Agent shall be the same as those payable to its predecessor
unless otherwise agreed between Ryder and such successor. After the retiring
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this §16 and §§15 and 18 shall continue in effect for the benefit of such
retiring Agent, its sub-agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while the retiring
Agent was acting as an Administrative Agent, the Canadian Agent or the U.K.
Agent, as applicable.



--------------------------------------------------------------------------------



 



117

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as Issuing Bank and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Issuing Bank and Swing
Line Lender, (b) the retiring Issuing Bank and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor Issuing Bank shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring Issuing Bank to effectively assume the obligations of the retiring
Issuing Bank with respect to such Letters of Credit.
Any resignation by Royal Bank as Canadian Agent pursuant to this Section shall
also constitute its resignation as the Canadian Swing Line Lender. Upon the
acceptance of a successor’s appointment as Canadian Agent hereunder, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the Canadian Swing Line Lender and (b) the retiring
Canadian Swing Line Lender shall be discharged from all of their respective
duties and obligations hereunder or under the other Loan Documents.
Any resignation by RBS as U.K. Agent pursuant to this Section shall also
constitute its resignation as a Swing Line Lender of U.K. Swing Line Loans. Upon
the acceptance of a successor’s appointment as U.K. Agent hereunder, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the Swing Line Lender of U.K. Swing Line Loans and
(b) the retiring Swing Line Lender of U.K. Swing Line Loans shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents.
     §16.7. Non-Reliance on Agents and Other Banks. Each Bank and the Issuing
Bank acknowledges that it has, independently and without reliance upon any Agent
or any other Bank or any of their Related Parties and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Bank and the Issuing Bank also
acknowledges that it will, independently and without reliance upon any Agent or
any other Bank or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
     §16.8. No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Bookrunners, Joint Lead Arrangers, Co-Lead
Arrangers or Syndication Agent listed on the cover page hereof shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent,
the Canadian Agent, the U.K. Agent, a Bank or the Issuing Bank hereunder.
     §16.9. Agent May File Proofs of Claim. In case of the pendency of any
proceeding under any Debtor Relief Law or any other judicial proceeding relative
to any Borrower or guarantor hereunder, the Administrative Agent, or in the case
of such proceeding not in the United States of America, the applicable local
Agent (irrespective of whether the principal of any Loan, Bankers’ Acceptance or
L/C Obligation shall then be due and payable as herein expressed



--------------------------------------------------------------------------------



 



118

or by declaration or otherwise and irrespective of whether any Agent shall have
made any demand on any Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise
     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, Bankers’ Acceptances, L/C
Obligations and all other Obligations that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
the Banks, the Issuing Bank and the Agents (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Banks, the
Issuing Bank and the Agents and their respective agents and counsel and all
other amounts due the Banks, the Issuing Bank and the Agents under §§2.2, 3.3,
4.6 and 15) allowed in such judicial proceeding; and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Bank and the Issuing Bank to make such payments to the Agents and, in the
event that the Agents shall consent to the making of such payments directly to
the Banks and the Issuing Bank, to pay to the Agents any amount due for the
reasonable compensation, expenses, disbursements and advances of the Agents and
their agents and counsel, and any other amounts due to such Agent under §§2.2,
3.3, 4.6, 15 and 18.
Nothing contained herein shall be deemed to authorize the Agents to authorize or
consent to or accept or adopt on behalf of any Bank or Issuing Bank any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Bank or Issuing Bank to authorize the Agents to vote in
respect of the claim of any Bank or Issuing Bank in any such proceeding.
     §17. CONSENTS, AMENDMENTS, WAIVERS, ETC. Any action to be taken (including
the giving of notice) may be taken, any consent or approval required or
permitted by this Agreement or any other Loan Document to be given by the Banks
may be given, any term of this Agreement, any other Loan Document or any other
instrument, document or agreement related to this Agreement or the other Loan
Documents or mentioned therein may be amended, and the performance or observance
by the Borrowers or any other Person of any of the terms thereof and any Default
or Event of Default (as defined in any of the above-referenced documents or
instruments) may be waived (either generally or in a particular instance and
either retroactively or prospectively), only with the written consent of the
Majority Banks; provided, however, that no such consent or amendment which
affects the rights, duties or liabilities of any Agent, the Issuing Bank, or any
Swing Line Lender, shall be effective without the written consent of such
Person, as applicable. In addition, no amendment, waiver or consent shall do any
of the following unless in writing and signed by (a) each Bank: (i) waive any
condition set forth in §11; (ii) change the definition of “Majority Banks”;
(iii) amend this §17; or (iv) release any Borrower from its Obligations or
release Ryder, in its capacity as guarantor, from its obligations under §5
hereof or in respect of the Guaranteed Obligations; or (b) each of the Banks
directly affected thereby: (i) increase the principal amount of such Bank’s
Commitment (or subject any Bank to any additional obligations, including the
extension of such Bank’s



--------------------------------------------------------------------------------



 



119

Commitment); (ii) reduce the principal of or interest on the Loans or any Letter
of Credit, L/C Obligations or any Bankers’ Acceptance (including, without
limitation, interest on overdue amounts) or any fees payable hereunder;
(iii) change the Commitment Percentage of any Bank, except pursuant to §§2.4 or
21, (iv) alter any provision relating to the pro rata treatment of the Banks as
required hereby or (v) extend or postpone any date fixed for any payment in
respect of principal or interest (including, without limitation, interest on
overdue amounts) on the Notes or any L/C Obligation, or any fee hereunder.
     §18. INDEMNIFICATION; DAMAGE WAIVER.
     §18.1. Indemnification by the Borrowers. Each Borrower shall indemnify the
Agents (and any sub-agent thereof), each Bank and the Issuing Bank, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee),
incurred by any Indemnitee or asserted against any Indemnitee by any third party
or by any Borrower or any Affiliate of a Borrower hereunder arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder, the consummation of the transactions
contemplated hereby or thereby, or, in the case of each Agent (and any sub-agent
thereof) and its Related Parties only, the administration of this Agreement and
the other Loan Documents (including in respect of any matters addressed in §6),
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the Issuing Bank to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Substances on or
from any property owned or operated by any Borrower or any of its Subsidiaries,
or any Environmental Liability related in any way to any Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by any Borrower or any
guarantor hereunder, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by any
Borrowers hereunder against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if such
Borrowers has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction. The provisions of this
§18.1 shall not apply to any litigation, proceeding or dispute solely between
the Borrowers or any of their Consolidated Subsidiaries on the one hand and the
Agents, the Issuing Bank or the Banks on the other hand, if the final
non-appealable judgment in such litigation, proceeding or dispute is in favor of
the Borrowers or any of their Consolidated Subsidiaries and against such
Indemnitee.
     §18.2. Reimbursement by Banks. To the extent that the Borrowers for any
reason fail to indefeasibly pay any amount required under §18.1 to be paid by
them to the Agents (or



--------------------------------------------------------------------------------



 



120

any sub-agent thereof), the Issuing Bank or any Related Party of any of the
foregoing, each Bank severally agrees to pay to such Agent(s) (or any such
sub-agent), the Issuing Bank or such Related Party, as the case may be, such
Bank’s Commitment Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against such Agent(s) (or any such sub-agent) or the Issuing Bank in its
capacity as such, or against any Related Party of any of the foregoing acting
for such Agents (or any such sub-agent) or Issuing Bank in connection with such
capacity. The obligations of the Banks under this §18.2 are several and not
joint.
     §18.3. Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable Law, no Borrower shall assert, and hereby waives, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Bankers’ Acceptance or
Letter of Credit or the use of the proceeds thereof. No Indemnitee referred to
in §18.1 shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed to such unintended
recipients by such Indemnitee through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.
     §18.4. Payments. All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.
     §18.5. Survival. The agreements in this Section shall survive the
resignation of the Agents, the Issuing Bank and any Swing Line Lender, the
replacement of any Bank, the termination of the Total Commitments and the
repayment, satisfaction or discharge of all the other Obligations.
     §19. TAXES.
     (a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. (i) Any and all payments by or on account of any obligation of the
respective Borrowers hereunder and under the other Loan Documents shall to the
extent permitted by applicable Laws be made free and clear of, and without
deduction for Taxes. If, however, applicable Laws require any Borrower or any
Agent to withhold or deduct any Tax, such Tax shall be withheld or deducted in
accordance with such Laws as determined by such Borrower or such Agent, as the
case may be, upon the basis of the information and documentation to be delivered
pursuant to §6.2.
     (ii) If any Borrower or any Agent shall be required by the Code to withhold
or deduct any Taxes, including both United States Federal backup withholding and
withholding taxes, from any payment, then (A) such Agent shall withhold or make
such deductions as are determined by such Agent to be required



--------------------------------------------------------------------------------



 



121

based upon the information and documentation it has received pursuant to §6.2,
(B) such Agent shall timely pay the full amount withheld or deducted to the
relevant Governmental Authority in accordance with the Code or the applicable
Law or treaty, and (C) to the extent that the withholding or deduction is made
on account of Indemnifiable Taxes or Other Taxes, the sum payable by such
Borrower shall be increased as necessary so that after any required withholding
or the making of all required deductions (including deductions applicable to
additional sums payable under this Section) each of the Agents, Banks, the
Issuing Bank or any holder of Notes, Loans or any Obligations hereunder, as the
case may be, receives an amount equal to the sum it would have received had no
such withholding or deduction been made.
     (iii) If any Borrower or any Agent shall be required by any applicable Laws
other than the Code to withhold or deduct any Taxes from any payment, then
(A) such Borrower or such Agent, as required by such Laws, shall withhold or
make such deductions as are determined by it to be required based upon the
information and documentation it has received pursuant to §6.2, (B) such
Borrower or such Agent, to the extent required by such Laws, shall timely pay
the full amount so withheld or deducted by it to the relevant Governmental
Authority in accordance with such Laws, and (C) to the extent that the
withholding or deduction is made on account of Indemnifiable Taxes or Other
Taxes, the sum payable by such Borrower shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section)
the Agents, Banks, the Issuing Bank or any holder of Notes, Loans or any
Obligations hereunder, as the case may be, receives an amount equal to the sum
it would have received had no such withholding or deduction been made.
     (iv) If any Indemnifiable Taxes are directly asserted against the
applicable Agent, the Issuing Bank or any Bank with respect to any payment
received by the Agents, the Issuing Bank or such Bank by reason of a Borrower’s
failure to properly deduct and withhold such Indemnifiable Taxes from such
payment, the applicable Agent, the Issuing Bank or such Bank may pay such
Indemnifiable Taxes and such Borrower will promptly pay all such additional
amounts (including any penalties, interest or reasonable expenses) as are
necessary in order that the net amount received by such Person after the payment
of such Indemnifiable Taxes (including any Indemnifiable Taxes on such
additional amount) shall equal the amount such Person would have received had
not such Indemnifiable Taxes been asserted. Any such payment shall be made
promptly after the receipt by such Borrower from the applicable Agent, the
Issuing Bank or such Bank, as the case may be, of a written statement setting
forth in reasonable detail the amount of the Indemnifiable Taxes and the basis
of the claim.
     (b) Payment of Other Taxes by the Borrowers. Without limiting the
provisions of subsection (a) above, each Borrower shall timely pay any Other
Taxes to the relevant Government Authority in accordance with applicable Laws.



--------------------------------------------------------------------------------



 



122

     (c) Tax Indemnifications. (i) Without limiting the provisions of subsection
(a) and (b) above, each Borrower shall, and does hereby indemnify the Agents,
each Bank and the Issuing Bank and shall make payment in respect thereof within
10 days after demand therefor (which demand must set forth in reasonable detail
the amount of such Indemnifiable Taxes or such Other Taxes, as the case may be,
and the basis of the claim), for the full amount of any Indemnifiable Taxes or
Other Taxes (including Indemnifiable Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section) withheld or deducted by
such Borrower or the applicable Agent or paid by the applicable Agent, such Bank
or the Issuing Bank, as the case may be, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnifiable Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. Each Borrower shall also, and
does hereby, indemnify the Agents, and shall make payment in respect thereof
within 10 days after demand therefor, for any amount which a Bank or the Issuing
Bank for any reason fails to pay indefeasibly to the applicable Agent as
required by clause (ii) of this subsection; provided, that such indemnity shall
not affect any Bank’s or Issuing Bank’s obligation to indemnify any Borrower for
such amounts, pursuant to clause (ii). A certificate as to the amount of any
such payment or liability delivered to a Borrower by a Bank or the Issuing Bank
(with a copy to the applicable Agent), or by the applicable Agent on its own
behalf or on behalf of a Bank or the Issuing Bank, shall be conclusive absent
manifest error.
     (ii) Without limiting the provisions of subsection (a) or (b) above, each
Bank and the Issuing Bank shall, and does hereby, indemnify each Borrower and
each Agent, and shall make payment in respect thereof within 10 days after
demand therefor, against any and all Taxes and any and all related losses,
claims, liabilities, penalties, interest and expenses (including the fees,
charges and disbursements of any counsel for such Borrower or the applicable
Agent) incurred by or asserted against such Borrower or the applicable Agent by
any Governmental Authority as a result of the failure by such Bank or the
Issuing Bank, as the case may be, to deliver, or as a result of the inaccuracy,
inadequacy or deficiency of, any documentation required to be delivered by such
Bank or the Issuing Bank, as the case may be, to such Borrower or the applicable
Agent pursuant to §6.2. Each Bank and the Issuing Bank hereby authorizes the
Agents, as applicable, to set off and apply any and all amounts at any time
owing to such Bank or the Issuing Bank, as the case may be, under this Agreement
or any other Loan Document against any amount due to the applicable Agent under
this clause (ii). The agreements in this clause (ii) shall survive the
resignation and/or replacement of any Agent, any assignment of rights by, or the
replacement of, a Bank or the Issuing Bank, the termination of the Total
Commitments and the repayment, satisfaction or discharge of all other
Obligations. If the Borrowers shall pay any Taxes or make any payments with
respect to any Taxes which are not Indemnifiable Taxes or Other Taxes, then the
applicable Agent, the Issuing Bank or the Bank which has received any such
payment or with respect to which any such payment was made shall reimburse the
applicable Borrower, within ten (10) Business Days of request by such Borrower,
the amount so paid by such



--------------------------------------------------------------------------------



 



123

Borrower, together with interest at the Overnight Rate from the date such
amounts were paid by such Borrower.
     (d) Evidence of Payments. Upon request by a Borrower or the applicable
Agent, as the case may be, after any payment of Taxes by such Borrower or by the
Administrative Agent to a Governmental Authority as provided in this §19, such
Borrower shall deliver to the applicable Agent or the applicable Agent shall
deliver to such Borrower, as the case may be, the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of any return required by Laws to report such payment or other evidence of
such payment reasonably satisfactory to such Borrower or the applicable Agent,
as the case may be.
     (e) Failure to Deduct or Withhold. In the event any taxing authority
notifies any of the Borrowers that any of them has improperly failed to deduct
or withhold any taxes (other than Indemnifiable Taxes) from a payment made
hereunder to the Agents, the Issuing Bank or any Bank, the Borrowers shall
timely and fully pay such taxes to such taxing authority.
     (f) Mitigation of Indemnifiable Taxes. The Agents, the Issuing Bank or the
Banks shall, upon the request of the Borrowers, take reasonable measures to
avoid or mitigate the amount of Indemnifiable Taxes required to be deducted or
withheld from any payment made hereunder if such measures can be taken without
the imposition on such Person of any costs or expenses unless the Borrowers have
agreed to reimburse such Person therefor or result in such Person in its
reasonable judgment suffering any material legal or regulatory disadvantage;
provided that if after the date hereof, any Change in Law results in the
imposition on the Borrowers of a deduction or withholding obligation with
respect to amount payable to banks or bank holding companies, to the extent that
any such Change in Law relates to amounts payable hereunder and to the extent
that such Change in Law results in banks or bank holding companies receiving an
undue benefit arising as a result of the payment of such additional amount by
the Borrowers, the Borrowers and the Agents shall make a reasonable, good faith
effort to negotiate a change in the terms of this Agreement that would allocate
the benefits and costs (if any) of such deductions and withholdings among the
affected parties in a manner equitable to the Borrowers and the Banks (including
the Issuing Bank, if applicable).
     (g) Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall an Agent have any obligation to file for or otherwise pursue on
behalf of a Bank or the Issuing Bank, or have any obligation to pay to any Bank
or the Issuing Bank, any refund of Taxes withheld or deducted from funds paid
for the account of such Bank or the Issuing Bank, as the case may be. If an
Agent, any Bank or the Issuing Bank determines, in its sole discretion, that it
has received a refund of any Taxes or Other Taxes as to which it has been
indemnified by any Borrower or with respect to which any Borrower has paid
additional amounts pursuant to this Section, it shall pay to such Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by such Borrower under this Section with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses and net of any loss or gain realized in the conversion of such funds
from or to another



--------------------------------------------------------------------------------



 



124

currency incurred by such Agent, such Bank or the Issuing Bank, as the case may
be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that each
Borrower, upon the request of such Agent, such Bank or the Issuing Bank, agrees
to repay the amount paid over to such Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to such Agent,
such Bank or the Issuing Bank in the event such Agent, such Bank or the Issuing
Bank is required to repay such refund to such Governmental Authority. This
subsection shall not be construed to require any Agent, any Bank or the Issuing
Bank to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to any Borrower or any other Person.
     (h) Right to Assert and Control Challenges to Indemnifiable Taxes or Other
Taxes. If any Indemnifiable Taxes or Other Taxes are imposed that result in an
indemnification or payment obligation on any Borrower, such Borrower shall be
entitled, after the payment of such taxes pursuant to subsection (a) or
(b) above, to challenge or dispute the imposition of such Indemnifiable Taxes or
Other Taxes with the applicable Governmental Authority. A Borrower may request
that the Agents, Banks and/or the Issuing Bank cooperate (such cooperation to be
in the sole discretion of such Agent, such Bank or such Issuing Bank, as the
case may be, and, in each case, at such Borrower’s expense) in any such
challenge, dispute, or proceeding.
     (i) Survival. Without prejudice to the survival of any other agreement of
the parties hereunder, the agreements and obligations of the Borrowers contained
in this §19 shall survive the payment in full of the Obligations and the
termination of the Commitments.
     §20. SURVIVAL OF COVENANTS, ETC. All representations and warranties made
hereunder and in any other Loan Document or other document delivered pursuant
hereto or thereto or in connection herewith or therewith shall survive the
execution and delivery hereof and thereof. Unless otherwise stated herein, all
covenants and agreements, representations and warranties made herein, in the
other Loan Documents or in any documents or other papers delivered by or on
behalf of the Borrowers pursuant hereto shall be deemed to have been relied upon
by the Banks, the Issuing Bank and the Agents, notwithstanding any investigation
heretofore or hereafter made by them and notwithstanding that the Agents or any
Bank may have had notice or knowledge of any Default at the time of any credit
extension, and shall survive the making by the Banks of the Loans and the
acceptance and purchase of any Bankers’ Acceptance and the issuance, extension
or renewal of any Letters of Credit, as herein contemplated, and shall continue
in full force and effect so long as any amount due under this Agreement, any
Obligation, any Bankers’ Acceptance, any Letter of Credit or any Note remains
outstanding and unpaid or any Bank has any obligation to make any Loans or the
Canadian Banks have any obligation to purchase and accept Bankers’ Acceptances
or the Issuing Bank has any obligation to issue, extend or renew any Letter of
Credit. All statements contained in any certificate or other paper delivered by
or on behalf of the Borrowers pursuant hereto shall constitute representations
and warranties by the Borrowers hereunder.



--------------------------------------------------------------------------------



 



125

     §21. SUCCESSORS AND ASSIGNS; PARTICIPATION.
     §21.1. Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Borrower may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Agent and each Bank and no Bank may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
Eligible Assignee in accordance with the provisions of §21.2, (ii) by way of
participation in accordance with the provisions of §21.4, (iii) by way of pledge
or assignment of a security interest pursuant to §21.6, or (iv) to an SPC in
accordance with the provisions of §21.6 (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided by §21.4 and, to the extent expressly
contemplated hereby, the Indemnitees and the Related Parties of each Agent, the
Issuing Bank and each Bank) any legal or equitable right, remedy or claim under
or by reason of this Agreement.
     §21.2. Conditions to Assignment by Banks. Except as provided herein, each
Bank may assign to one or more Eligible Assignees all or a portion of its
interests, rights and obligations under this Agreement, including, as
applicable, all or a portion of its Domestic Commitment Percentage, its Canadian
Commitment Percentage, its U.K. Commitment Percentage and/or its PR Commitment
Percentage, its participations in L/C Obligations, Bankers’ Acceptances and
Swing Line Loans at the time owing to it, provided that any such assignment
shall be subject to the following conditions:
     (a) Minimum Amounts.
     (i) in the case of an assignment of the entire remaining amount of the
assigning Bank’s Commitment and the Loans at the time owing to it or in the case
of an assignment to a Bank or an affiliate of a Bank or an Approved Fund with
respect to a Bank, no minimum amount need be assigned; and
     (ii) in any case not described in §21.2(a)(i), the aggregate amount of the
Commitment (which for this purpose includes Loans outstanding thereunder) or, if
the Commitment is not then in effect, the principal outstanding balance of the
Loans of the assigning Bank subject to each such assignment, determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
$5,000,000 unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, Ryder otherwise consents (each such
consent not to be unreasonably withheld or delayed).
     (b) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Bank’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (iii) shall not apply to rights in respect of
Swing Line Loans.



--------------------------------------------------------------------------------



 



126

     (c) Required Consents. No consent shall be required for any assignment
except to the extent required by §21.2(a)(ii), and in addition:
     (i) the consent of Ryder (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Bank or
an affiliate of a Bank or an Approved Fund;
     (ii) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Bank, an Affiliate of such Bank or an Approved Fund with
respect to such Bank;
     (iii) the consent of the Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment of a Domestic
Commitment or for any assignment that increases the obligation of the assignee
to participate in exposure under one or more Letters of Credit (whether or not
then outstanding); and
     (iv) the consent of the applicable Swing Line Lender (such consent not to
be unreasonably withheld or delayed) shall be required for any assignment of a
Domestic Commitment, a Canadian Commitment or a U.K. Commitment, as the case may
be.
     (d) Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500; provided, however, that (i) the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment and (ii) the processing and
recordation fee of $3,500 shall not apply in the case of an assignment from a
Bank to an Affiliate of such Bank. The assignee, if it is not a Bank, shall
deliver to the Administrative Agent an Administrative Questionnaire.
     (e) No Assignment to the Borrowers. No such assignment shall be made to the
Borrowers or any of their Affiliates or Subsidiaries.
     (f) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.
     Ryder shall not be deemed to have unreasonably withheld its consent for the
purposes of this section if it advises the Administrative Agent and the
applicable assignor Bank in good faith of the competitive business reasons why
Ryder does not desire a financing relationship with the proposed assignee.
     Subject to acceptance and recording thereof by the Administrative Agent
pursuant to §21.3, from and after the effective date specified in each
Assignment and Assumption, the Eligible Assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Bank under



--------------------------------------------------------------------------------



 



127

this Agreement, and the assigning Bank thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Bank’s rights and obligations under
this Agreement, such Bank shall cease to be a party hereto) but shall continue
to be entitled to the benefits of §§6.7, 6.8, 6.10, 15, 18 and 19 with respect
to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, each applicable Borrower (at its expense) shall
execute and deliver a Note to the assignee Bank. Any assignment or transfer by a
Bank of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Bank of a participation in such rights and obligations in accordance §21.4.
In the case of any assignments by and between any Bank and any affiliate of such
Bank, such Persons shall use their reasonable best efforts to coordinate the
administration of this Agreement and approvals of any amendment, modification or
waiver of any provision of this Agreement so as to minimize (to the extent
reasonably possible) the administrative burden on the Borrowers.
     §21.3. Register. The Administrative Agent, acting solely for this purpose
as an agent of the Borrowers, shall maintain at the Administrative Agent’s Head
Office a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Banks, and the Commitments
of, and principal amounts of the Loans, Bankers’ Acceptances and L/C Obligations
owing to, each Bank pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrowers, the Agents and the Banks may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Bank
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrowers and
the Banks at any reasonable time and from time to time, or the Administrative
Agent shall provide a copy to Ryder, upon reasonable prior notice.
     §21.4. Participations. Any Bank may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
Person (other than (x) a natural person, (y) the Borrowers or any of the
Borrower’s Affiliates or Subsidiaries or (z) General Electric Capital
Corporation or any affiliate of General Electric Capital Corporation) (each, a
“Participant”) in all or a portion of such Bank’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Bank’s participations in L/C Obligations and/or Swing Line
Loans, if applicable) owing to it) and/or Bankers’ Acceptances; provided that
(i) each such participation shall be in an amount of not less than $5,000,000,
(ii) such Bank’s obligations under this Agreement shall remain unchanged, (iii)
such Bank shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iv) the Borrowers, the Administrative Agent
and the other Banks shall continue to deal solely and directly with such Bank in
connection with such Bank’s rights and obligations under this Agreement.
     Any agreement or instrument pursuant to which a Bank sells such a
participation shall provide that such Bank shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Bank will not, without the consent of the Participant, agree
to any amendment, waiver or other modification that would reduce the principal
of or the interest rate on any Loans, L/C Obligations or Bankers’ Acceptances,
extend



--------------------------------------------------------------------------------



 



128

the term or increase the amount of the Commitment(s) of such Bank as it relates
to such participant, if applicable, reduce the amount of any facility fees to
which such participant is entitled, extend any regularly scheduled payment date
for principal or interest or release any Borrower from its Obligations or
release Ryder, in its capacity as guarantor, from its obligations under §5
hereof or in respect of the Guaranteed Obligations. Subject to this §21.4, each
Borrower agrees that each Participant shall be entitled to the benefits of
§§6.7, 6.8, 6.10 and 19 to the same extent as if it were a Bank and had acquired
its interest by assignment pursuant to §21.2; provided that no Participant shall
be entitled to receive any amounts greater than the amounts that the selling
Bank would have been entitled to receive had it not sold the participation;
provided further that a Participant that would be a Foreign Bank if it were a
Bank shall not be entitled to the benefits of §19 unless the Borrowers are
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrowers, to comply with §6.2 as though it were
a Bank. To the extent permitted by Law, so long as any Bank within 10 Business
Days of selling any participation pursuant to this §21.4 notifies Ryder in
writing of such participation and the Participant thereunder, each such
identified Participant also shall be entitled to the benefits of §14 as though
it were a Bank, provided such Participant agrees to be subject to §28 as though
it were a Bank.
     §21.5. Certain Pledges. Any Bank may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Bank, including
any pledge or assignment to secure obligations to a Federal Reserve Bank;
provided that no such pledge or assignment shall release such Bank from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Bank as a party hereto.
     §21.6. Special Purposes Funding Vehicle. Notwithstanding anything to the
contrary contained herein, any Bank (a “Granting Bank”) may grant to a special
purpose funding vehicle which is a wholly-owned subsidiary of such Granting Bank
or an affiliate of such Granting Bank identified as such in writing from time to
time by the Granting Bank to the Administrative Agent and the Borrower (an
“SPC”) the option to provide all or any part of any Loan that such Granting Bank
would otherwise be obligated to make pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to fund any Loan,
and (ii) if an SPC elects not to exercise such option or otherwise fails to make
all or any part of such Loan, the Granting Bank shall be obligated to make such
Loan pursuant to the terms hereof or, if it fails to do so, to make such payment
to the Administrative Agent as is required under §6.15(a). Each party hereto
hereby agrees that (i) neither the grant to any SPC nor the exercise by any SPC
of such option shall increase the costs or expenses or otherwise increase or
change the obligations of the Borrower under this Agreement (including its
obligations under §§6.7, 6.8, 6.10 and 19), (ii) no SPC shall be liable for any
indemnity or similar payment obligation under this Agreement for which a Bank
would be liable, and (iii) the Granting Bank shall for all purposes, including
the approval of any amendment, waiver or other modification of any provision of
any Loan Document, remain the Bank of record hereunder. The making of a Loan by
an SPC hereunder shall utilize the applicable Commitment of the Granting Bank to
the same extent, and as if, such Loan were made by such Granting Bank. In
furtherance of the foregoing, each party hereto hereby agrees (which agreement
shall survive the termination of this Agreement) that, prior to the date that is
one year and one day after the payment in full of all outstanding commercial
paper or other senior debt of any SPC, it will not institute against, or join
any other Person in



--------------------------------------------------------------------------------



 



129

instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency, or liquidation proceeding under the Laws of the United States or any
State thereof. Notwithstanding anything to the contrary contained herein, any
SPC may (i) with notice to, but without prior consent of the Borrowers and the
Administrative Agent and without paying any processing fee therefor, assign all
or any portion of its right to receive payment with respect to any Loan to the
Granting Bank and (ii) disclose on a confidential basis any non-public
information relating to its funding of Loans to any rating agency, commercial
paper dealer or provider of any surety or guarantee or credit or liquidity
enhancement to such SPC.
     §21.7. Reserved.
     §21.8. Resignation of Issuing Bank or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time the
Issuing Bank assigns all of its Commitments and Loans pursuant to §21.2, the
Issuing Bank may, upon 45 days’ notice to the Borrowers and the Banks, resign in
its capacity as the Issuing Bank. In the event of any such resignation as
Issuing Bank, Ryder, with the consent of the Administrative Agent, shall be
entitled to appoint from among the Domestic Banks a successor Issuing Bank
hereunder; provided, however, that no failure by Ryder to appoint any such
successor shall affect the resignation of the Issuing Bank. If the Issuing Bank
resigns in such capacity, it shall retain all the rights and obligations of the
Issuing Bank hereunder with respect to all Letters of Credit outstanding as of
the effective date of its resignation as Issuing Bank and all L/C Obligations
with respect thereto (including the right to require the Domestic Banks to make
Base Rate Loans or fund risk participations in Unreimbursed Amounts pursuant to
§4.3).
     Notwithstanding anything to the contrary contained herein, if at any time a
Swing Line Lender assigns all of its Commitments and Loans pursuant to §21.2,
such Swing Line Lender may, (i) upon 45 days’ notice to the Borrowers and the
Banks, resign in its capacity as a Swing Line Lender. In the event of any such
resignation as a Swing Line Lender, Ryder, with the consent of the
Administrative Agent (such consent not to be unreasonably withheld), shall be
entitled to appoint from among the applicable Banks a successor Swing Line
Lender hereunder; provided, however, that no failure by Ryder to appoint any
such successor shall affect the resignation of such Bank as a Swing Line Lender.
If a Swing Line Lender resigns in such capacity, it shall retain all the rights
of the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Banks to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to §§2.12, 2.13 and 2.14
herein.
     Upon the appointment of a successor Issuing Bank and/or Swing Line Lender,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Issuing Bank or Swing Line Lender,
as the case may be, and (b) the successor Issuing Bank shall issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to the retiring
Issuing Bank to effectively assume the obligations of such retiring Issuing Bank
with respect to such Letters of Credit.
     §22. PARTIES IN INTEREST. All the terms of this Agreement and the other
Loan Documents shall be binding upon and inure to the benefit of and be
enforceable by the respective



--------------------------------------------------------------------------------



 



130

successors and assigns of the parties hereto and thereto; provided, that the
Borrowers shall not assign or transfer their rights or obligations hereunder or
thereunder without the prior written consent of each of the Banks.
     §23. NOTICES; EFFECTIVENESS; ELECTRONIC COMMUNICATION.
     §23.1. Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone, and except as
provided in §23.2 below, all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
     (a) if to a Borrower, any Agent, the Issuing Bank or a Swing Line Lender,
to the address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 23.1; and
     (b) if to any other Bank, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in §23.2 below, shall be effective as provided in such §23.2.
     §23.2. Electronic Communications. Notices, requests and other
communications (including any notices or requests under §§ 2, 3 or 4, but
excluding for service of process) to the Banks and the Issuing Bank hereunder
may be delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the Agents,
provided that the foregoing shall not apply to notices to any Bank or Issuing
Bank pursuant to §§2, 3 or 4 if such Bank or Issuing Bank, as applicable, has
notified the Agents that it is incapable of receiving notices under such
Sections by electronic communication. The Agents or Ryder may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.
     Unless the Agents otherwise prescribe, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in



--------------------------------------------------------------------------------



 



131

the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
     §23.3. The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Agents or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Borrower, any Bank, the Issuing Bank or any
other Person for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arising out of any Borrower’s or any
Agent’s transmission of Borrower Materials through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of such Agent
Party; provided, however, that in no event shall any Agent Party have any
liability to any Borrower, any Bank, the Issuing Bank or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).
     §23.4. Change of Address, Etc. Each of the Borrowers, the Agents, the
Issuing Bank and the Swing Line Lenders may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Bank may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to
Ryder, the Agents, the Issuing Bank and the Swing Line Lenders. In addition,
each Bank agrees to notify the Agents from time to time to ensure that the
Agents have on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Bank.
Furthermore, each Public Bank agrees to cause at least one individual at or on
behalf of such Public Bank to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Bank or its delegate, in accordance with
such Public Bank’s compliance procedures and applicable Law, including United
States Federal and state securities laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrowers or their securities for purposes of United States
Federal or state securities laws.
     §23.5. Reliance by Agents, Issuing Bank and Banks. The Agents, the Issuing
Bank and the Banks shall be entitled to rely and act upon any notices (including
telephonic Loan Requests and Swing Line Loan Requests) purportedly given by or
on behalf of any Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. Ryder shall indemnify the



--------------------------------------------------------------------------------



 



132

Agents, the Issuing Bank, each Bank and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of any Borrower. All
telephonic notices to and other telephonic communications with the Agents may be
recorded by the Agents, and each of the parties hereto hereby consents to such
recording.
     §23A. NO WAIVER; CUMULATIVE REMEDIES; ENFORCEMENT. No failure by any Bank
or any Agent or any Borrower to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by Law.
     Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Borrowers or any guarantor hereunder or any
of them shall be vested exclusively in, and all actions and proceedings at Law
in connection with such enforcement shall be instituted and maintained
exclusively by, the Administrative Agent (who shall act, subject to §16, at the
direction of the Majority Banks (or such other number or percentage of the Banks
as shall be necessary, or as the Administrative Agent shall believe in good
faith shall be necessary) if, and to the extent, so directed) for the benefit of
all the Banks, the Agents and the Issuing Bank; provided, however, that the
foregoing shall not prohibit (a) any of the Agents from exercising on its own
behalf the rights and remedies that inure to its benefit (solely in its capacity
as an Agent) hereunder and under the other Loan Documents, (b) the Issuing Bank
or any Swing Line Lender from exercising the rights and remedies that inure to
its benefit (solely in its capacity as Issuing Bank or Swing Line Lender, as the
case may be) hereunder and under the other Loan Documents, (c) any Bank from
exercising setoff rights in accordance with §14 (subject to the terms of §6.1),
or (d) any Bank from filing proofs of claim or appearing and filing pleadings on
its own behalf during the pendency of a proceeding relative to any Borrower or
guarantor under any Debtor Relief Law; and provided, further, that if at any
time there is no Person acting as Administrative Agent, Canadian Agent or U.K.
Agent, as applicable, hereunder and under the other Loan Documents, then (i) the
Majority Banks shall have the rights otherwise ascribed to such Agent pursuant
to this §23A and (ii) in addition to the matters set forth in clauses (b),
(c) and (d) of the preceding proviso and subject to §6.1, any Bank may, with the
consent of the Majority Banks, enforce any rights and remedies available to it
and as authorized by the Majority Banks.
     §24. MISCELLANEOUS. The rights and remedies herein expressed are cumulative
and not exclusive of any other rights which the Banks, the Issuing Bank, the
Administrative Agent or the Agents would otherwise have. The captions in this
Agreement are for convenience of reference only and shall not define or limit
the provisions hereof. This Agreement and any amendment hereof may be executed
in several counterparts and by each party on a separate counterpart, each of
which when so executed and delivered shall be an original, but all of which
together shall constitute one instrument. In proving this Agreement it shall not
be necessary to produce or account for more than one such counterpart signed by
the party against whom enforcement is sought. To the extent permitted by Law, no
course of dealing or delay or



--------------------------------------------------------------------------------



 



133

omission on the part of any of the Banks or the Agents in exercising any right
shall operate as a waiver thereof or otherwise be prejudicial thereto. No notice
to or demand upon the Borrowers shall entitle the Borrowers to other or further
notice or demand in similar or other circumstances.
     §25. WAIVER OF JURY TRIAL; ETC. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION
     §26. GOVERNING LAW; JURISDICTION; SERVICE OF PROCESS. THIS AGREEMENT AND
EACH OF THE OTHER LOAN DOCUMENTS ARE CONTRACTS UNDER THE LAWS OF THE STATE OF
NEW YORK AND SHALL FOR ALL PURPOSES BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF SAID STATE (EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE
OF LAW (OTHER THAN THE NEW YORK GENERAL OBLIGATIONS LAW §5-1401)). EACH PARTY
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO
THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT ANY AGENT, ANY BANK OR THE ISSUING BANK MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST ANY BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION. EACH
OF THE U.K. BORROWERS, THE CANADIAN BORROWERS AND RYDER PR HEREBY IRREVOCABLY
APPOINTS RYDER AS ITS AGENT FOR THE SERVICE OF PROCESS. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY



--------------------------------------------------------------------------------



 



134

PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
     §27. SEVERABILITY. The provisions of this Agreement are severable and if
any one clause or provision hereof shall be held invalid or unenforceable in
whole or in part in any jurisdiction, then such invalidity or unenforceability
shall affect only such clause or provision, or part thereof, in such
jurisdiction, and shall not in any manner affect such clause or provision in any
other jurisdiction, or any other clause or provision of this Agreement in any
jurisdiction.
     §28. PARI PASSU TREATMENT.
     (a) Notwithstanding anything to the contrary set forth herein, each payment
or prepayment of principal and interest received after the occurrence and during
the continuance of an Event of Default hereunder shall be distributed pari passu
among the Banks, in accordance with the aggregate outstanding principal amount
of the Obligations owing to each Bank divided by the aggregate outstanding
principal amount of all Obligations.
     (b) Following the occurrence and during the continuance of any Event of
Default, each Bank agrees that if it shall, through the exercise of a right of
banker’s lien, setoff or counterclaim against any Borrower (pursuant to §14 or
otherwise), including a secured claim under Section 506 of the Bankruptcy Code
or other security or interest arising from or in lieu of, such secured claim,
received by such Bank under any applicable bankruptcy, insolvency or other
similar Law or otherwise, obtain payment (voluntary or involuntary) in respect
of the Notes, Loans, Bankers’ Acceptances, Letters of Credit, L/C Obligations
and other Obligations held by it as a result of which the unpaid principal
portion of the Notes and the Obligations held by it shall be proportionately
less than the unpaid principal portion of the Notes and Obligations held by any
other Bank, it shall be deemed to have simultaneously purchased from such other
Bank a participation in the Notes and Obligations held by such other Bank, so
that the aggregate unpaid principal amount of the Notes, Obligations and
participations in Notes and Obligations held by each Bank shall be in the same
proportion to the aggregate unpaid principal amount of the Notes and Obligations
then outstanding as the principal amount of the Notes and other Obligations held
by it prior to such exercise of banker’s lien, setoff or counterclaim was to the
principal amount of all Notes and other Obligations outstanding prior to such
exercise of banker’s lien, setoff or counterclaim; provided, however, that if
any such purchase or purchases or adjustments shall be made pursuant to this §28
and the payment giving rise thereto shall thereafter be recovered, such purchase
or purchases or adjustments shall be rescinded to the extent of such recovery
and the purchase price or prices or adjustments restored without interest.
     (c) Following the occurrence and during the continuance of any Event of
Default and unless and until the effectiveness of a transfer of Commitments
pursuant to §28(d), each Bank agrees that it shall be deemed to have,
automatically upon the occurrence of such Event of Default, purchased from each
other Bank a participation in the risk associated with the Notes and Obligations
held by such other Bank, so that the aggregate principal amount of the Notes and
Obligations held by each Bank shall be



--------------------------------------------------------------------------------



 



135

equivalent to such Bank’s Total Commitment Percentage. Upon demand by the
Administrative Agent, made at the request of the Majority Banks, each Bank that
has purchased such participation (a “Purchasing Bank”) shall pay the amount of
such participation to the Administrative Agent for the account of each Bank
whose outstanding Loans and participations in Bankers’ Acceptances and L/C
Obligations exceed their Total Commitment Percentages. Any such participation
may, at the option of such Purchasing Bank, be paid in Dollars, Canadian
Dollars, Sterling or Euros (the “Funding Currency”) (in an amount equal to the
then applicable Dollar Equivalent, Canadian Dollar Equivalent, Sterling
Equivalent or Euro Equivalent, as the case may be, amount of such participation)
and such payment shall be converted by the Administrative Agent at the Exchange
Rate into the currency of the Loan, Bankers’ Acceptance or L/C Obligation in
which such participation is being purchased. The Borrowers agree to indemnify
each Purchasing Bank for any loss, cost or expense incurred by such Purchasing
Bank as a result of entering into any reasonable hedging arrangements between
the Funding Currency and the currency of the Loan, Bankers’ Acceptance or L/C
Obligation in which such participation is being purchased in connection with the
funding of such participation or as a result of any payment on account of such
participation in a currency other than that funded by the Purchasing Bank.
     (d) Upon the written instruction of the Majority Banks, the Total U.K.
Commitment, Total Canadian Commitment and the Total PR Commitment shall be
immediately transferred by the Borrowers to the Total Domestic Commitment;
provided that (i) no such transfer of Commitments shall occur until the date of
the acceleration of the Obligations pursuant to §13.1 and (ii) prior to
requesting any such transfer of Commitments, the Agents and the Banks shall
utilize their reasonable best efforts to avoid the imposition of withholding tax
liability on Ryder which would arise as a result of any such transfer of
Commitments (including, without limitation, to the extent useful, the use of
participations pursuant to §28(c) and the use of fronting banks in the United
Kingdom and Canada). Upon the effectiveness of any such transfer the outstanding
U.K. Loans, Canadian Loans and PR Loans shall be repaid with advances made to
Ryder under the Domestic Commitments, advanced by the Banks in such manner that
after giving effect thereto, the percentage of the outstanding Loans, Bankers’
Acceptances and L/C Obligation of each Bank will equal such Bank’s Total
Commitment Percentage of all outstanding Loans, Bankers’ Acceptances and L/C
Obligations.
     (e) Each Borrower expressly consents to the foregoing arrangements and
agrees that any Person holding such a participation in the Notes and the
Obligations deemed to have been so purchased may exercise any and all rights of
banker’s lien, setoff or counterclaim with respect to any and all moneys owing
by such Borrower to such Person as fully as if such Person had made a Loan
directly to such Borrower in the amount of such participation.
     §29. CONFIDENTIAL INFORMATION.
     Each of the Agents, the Banks and the Issuing Bank agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
directors, officers, employees, agents, trustees,



--------------------------------------------------------------------------------



 



136

advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential in accordance
with the terms herein), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) to the extent
necessary in connection with the exercise of any remedies hereunder or under any
other Loan Document or any action or proceeding relating to this Agreement or
any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or any Eligible Assignee or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
a Borrower and its obligations, (g) with the consent of Ryder or (h) to the
extent such Information (x) becomes publicly available other than as a result of
a breach of this Section by such Agent, Bank or Issuing Bank or (y) becomes
available to the Administrative Agent, any Bank, the Issuing Bank or any of
their respective Affiliates on a nonconfidential basis from a source other than
Ryder which is authorized to disclose such Information. In the case of (b)
(except disclosure to governmental banking regulatory authorities) or (c) of
this paragraph, the applicable Agent or Bank or the Issuing Bank shall, to the
extent practicable and legally permissible, provide prompt written notice to
Ryder so that Ryder may have the opportunity to contest such disclosure and such
Agent or Bank or the Issuing Bank shall use reasonable efforts within Law to
maintain the confidentiality of such Information.
     Except as otherwise agreed to herein or in any of the other Loan Documents,
each of the Agents, the Issuing Bank and each Bank agrees that it will not, and
it will use their best efforts to cause its agents, employees, advisors or any
other Persons retained or engaged by such Agent or any such Bank, as the case
may be (collectively, “Advisors”), not to, issue or release for external
publication any article or advertising or publicity matter relating to the
transactions contemplated by this Agreement without the prior written consent of
Ryder.
     For purposes of this Section, “Information” means all information received
from Ryder or any Subsidiary relating to Ryder or any Subsidiary or any of their
respective businesses, whether oral or written, including, without limitation,
all data, reports, interpretations, forecasts and records, regardless of storage
and transmission media or source, and all information derived, directly or
indirectly, therefrom, which such Person or its Advisors obtains or to which
such Person or its Advisors shall be afforded access in connection with the
transactions contemplated by this Agreement or any of the other Loan Documents,
but other than any such information that is available to the Administrative
Agent, any Bank or the Issuing Bank on a nonconfidential basis prior to
disclosure by Ryder or any Subsidiary. Any such Information shall be held and
treated by such Person in utmost and strictest confidence, and shall not,
without the prior written consent of Ryder (which consent may be given or
withheld in Ryder’s sole discretion), be disclosed by such Person or any manner
whatsoever, in whole or in part, or used by such Person, other than in
accordance with this Section, and such Person shall use its best efforts to
cause its Advisors to hold and treat such Information in utmost and strictest
confidence and not to disclose or use such Information other than in accordance
with this Section Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to



--------------------------------------------------------------------------------



 



137

have complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
     Each of the Administrative Agent, the Banks and the Issuing Bank
acknowledges that (a) the Information may include material non-public
information concerning Ryder or a Subsidiary, as the case may be, (b) it has
developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including United States Federal and state
securities laws.
     §30. USA PATRIOT ACT NOTICE.
     Each Bank, each Issuing Bank and each Agent (for itself and not on behalf
of any Bank or Issuing Bank) that is subject to the Act (as hereinafter defined)
and each of the Agents (for itself and not on behalf of any Bank) hereby
notifies each of the Borrowers that pursuant to the requirements of the USA
PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of
each Borrower and other information that will allow such Bank, Issuing Bank or
such Agent, as applicable, to identify such Borrower in accordance with the Act.
Each Borrower shall, promptly following a request by the Agents, any Bank or
Issuing Bank, provide all documentation and other information that the Agent,
such Bank or Issuing Bank requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Act.
     §31. NO ADVISORY OR FIDUCIARY RESPONSIBILITY. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Borrower and each guarantor hereunder acknowledges and agrees,
that: (i) (A) the arranging and other services regarding this Agreement provided
by the Agents and the Joint Lead Arrangers are arm’s-length commercial
transactions between such Borrower, each guarantor hereunder and their
respective Affiliates, on the one hand, and the Agents and the Joint Lead
Arrangers, on the other hand, (B) each of such Borrower and guarantor hereunder
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) such Borrower and guarantor hereunder
is capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Agents and the Joint Lead Arrangers each is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for such Borrower, any guarantor hereunder or any of their
respective Affiliates, or any other Person and (B) neither the Agents nor the
Joint Lead Arrangers has any obligation to such Borrower, any guarantor
hereunder or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Agents and the Joint Lead Arrangers and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of such Borrower, the guarantors
hereunder and their respective Affiliates, and neither the Agents nor the Joint
Lead Arrangers has any obligation to disclose any of such interests to the
Borrowers, any guarantor



--------------------------------------------------------------------------------



 



138

hereunder or any of their respective Affiliates. To the fullest extent permitted
by Law, each of the Borrowers and the guarantors hereunder hereby waives and
releases any claims that it may have against the Agents and the Joint Lead
Arrangers with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.
[remainder of page intentionally left blank]



--------------------------------------------------------------------------------



 



139

     IN WITNESS WHEREOF, the undersigned have duly executed this Agreement as of
the date first set forth above.

            RYDER SYSTEM, INC.
      By:   /s/ W. Daniel Susik         Name:   W. Daniel Susik        Title:  
Senior Vice President - Finance and Treasurer        RYDER TRUCK RENTAL CANADA
LTD.
      By:   /s/ W. Daniel Susik         Name:   W. Daniel Susik        Title:  
Senior Vice President and Treasurer        RYDER TRUCK RENTAL HOLDINGS CANADA
LTD.
      By:   /s/ W. Daniel Susik         Name:   W. Daniel Susik        Title:  
Senior Vice President and Treasurer        RYDER LIMITED
      By:   /s/ Calene F. Candela         Name:   Calene F. Candela       
Title:   Director        RYDER SYSTEM HOLDINGS (U.K.) LIMITED
      By:   /s/ Calene F. Candela         Name:   Calene F. Candela       
Title:   Director        RYDER PUERTO RICO, INC.
      By:   /s/ W. Daniel Susik         Name:   W. Daniel Susik        Title:  
Senior Vice President and Treasurer     

[Signature Page to Ryder System, Inc. Credit Agreement]





--------------------------------------------------------------------------------



 



140



            Bank of America, N.A., as Administrative Agent
      By:   /s/ Judith A. Huckins         Name:   Judith A. Huckins       
Title:   Vice President     

[Signature Page to Ryder System, Inc. Credit Agreement]



--------------------------------------------------------------------------------



 



141

            Bank of America, N.A., as Issuing Bank
      By:   /s/ Judith A. Huckins         Name:   Judith A. Huckins       
Title:   Vice President     

[Signature Page to Ryder System, Inc. Credit Agreement]



--------------------------------------------------------------------------------



 



142

            Bank of America, N.A., as Domestic Bank
      By:   /s/ Judith A. Huckins         Name:   Judith A. Huckins       
Title:   Vice President     

[Signature Page to Ryder System, Inc. Credit Agreement]



--------------------------------------------------------------------------------



 



143

            Bank of America, N.A., as Domestic Swing Line Lender
      By:   /s/ Judith A. Huckins         Name:   Judith A. Huckins       
Title:   Vice President     

[Signature Page to Ryder System, Inc. Credit Agreement]



--------------------------------------------------------------------------------



 



144

            Bank of America, N.A., as U.K. Bank
      By:   /s/ Judith A. Huckins         Name:   Judith A. Huckins       
Title:   Vice President     

[Signature Page to Ryder System, Inc. Credit Agreement]



--------------------------------------------------------------------------------



 



145

            Bank of America, N.A., as PR Bank
      By:   /s/ Judith A. Huckins         Name:   Judith A. Huckins       
Title:   Vice President     

[Signature Page to Ryder System, Inc. Credit Agreement]



--------------------------------------------------------------------------------



 



146

            The Bank of Tokyo-Mitsubishi UFJ, Ltd., as Domestic
Bank
      By:   /s/ Harumi Kambara         Name:   Harumi Kambara        Title:  
Authorized Signatory     

[Signature Page to Ryder System, Inc. Credit Agreement]



--------------------------------------------------------------------------------



 



147

            Mizuho Corporate Bank, Ltd., as Domestic Bank
      By:   /s/ Robert Gallagher         Name:   Robert Gallagher       
Title:   Authorized Signatory     

[Signature Page to Ryder System, Inc. Credit Agreement]



--------------------------------------------------------------------------------



 



148

            Mizuho Corporate Bank, Ltd., as Canadian Bank
      By:   /s/ Robert Gallagher         Name:   Robert Gallagher       
Title:   Authorized Signatory     

[Signature Page to Ryder System, Inc. Credit Agreement]



--------------------------------------------------------------------------------



 



149

            Mizuho Corporate Bank, Ltd., as U.K. Bank
      By:   /s/ Robert Gallagher         Name:   Robert Gallagher       
Title:   Authorized Signatory     

[Signature Page to Ryder System, Inc. Credit Agreement]



--------------------------------------------------------------------------------



 



150

            The Royal Bank of Scotland plc,
as Domestic Bank
      By:   /s/ Angela Reilly         Name:   Angela Reilly        Title:  
Managing Director     

[Signature Page to Ryder System, Inc. Credit Agreement]



--------------------------------------------------------------------------------



 



151

            The Royal Bank of Scotland plc,
as Domestic Swing Line Lender
      By:   /s/ Angela Reilly         Name:   Angela Reilly        Title:  
Managing Director     

[Signature Page to Ryder System, Inc. Credit Agreement]



--------------------------------------------------------------------------------



 



152

            The Royal Bank of Scotland plc, as U.K. Agent
      By:   /s/ Angela Reilly         Name:   Angela Reilly        Title:  
Managing Director     

[Signature Page to Ryder System, Inc. Credit Agreement]



--------------------------------------------------------------------------------



 



153

            The Royal Bank of Scotland plc, as U.K. Bank
      By:   /s/ Angela Reilly         Name:   Angela Reilly        Title:  
Managing Director     

[Signature Page to Ryder System, Inc. Credit Agreement]



--------------------------------------------------------------------------------



 



154

            Wells Fargo Bank, National Association, as Domestic
Bank
      By:   /s/ Kevin R. Combs         Name:   Kevin R. Combs        Title:  
Senior Vice President     

[Signature Page to Ryder System, Inc. Credit Agreement]



--------------------------------------------------------------------------------



 



155

            ROYAL BANK OF CANADA, as Domestic Bank
      By:   /s/ Meredith Majesty         Name:   Meredith Majesty       
Title:   Authorized Signatory     

[Signature Page to Ryder System, Inc. Credit Agreement]



--------------------------------------------------------------------------------



 



156

            ROYAL BANK OF CANADA, as Canadian Agent
      By:   /s/ Renuka Gnanaswaran         Name:   Renuka Gnanaswaran       
Title:   Manager, Agency     

[Signature Page to Ryder System, Inc. Credit Agreement]



--------------------------------------------------------------------------------



 



157

            ROYAL BANK OF CANADA, as Canadian Bank
      By:   /s/ Matthew Balicki         Name:   Matthew Balicki        Title:  
Attorney-in-Fact     

[Signature Page to Ryder System, Inc. Credit Agreement]



--------------------------------------------------------------------------------



 



158

            ROYAL BANK OF CANADA, as Canadian Swing Line Lender
      By:   /s/ Matthew Balicki         Name:   Matthew Balicki        Title:  
Attorney-in-Fact     

[Signature Page to Ryder System, Inc. Credit Agreement]



--------------------------------------------------------------------------------



 



159

            SunTrust Bank, as Domestic Bank
      By:   /s/ Tesha Winslow         Name:   Tesha Winslow        Title:  
Portfolio Manager     

[Signature Page to Ryder System, Inc. Credit Agreement]



--------------------------------------------------------------------------------



 



160

            BNP Paribas, as Domestic Bank
      By:   /s/ Michael Shryock         Name:   Michael Shryock        Title:  
Managing Director              By:   /s/ Michael Pearce         Name:   Michael
Pearce        Title:   Director     

[Signature Page to Ryder System, Inc. Credit Agreement]



--------------------------------------------------------------------------------



 



161

            The Bank of New York Mellon, as Domestic Bank
      By:   /s/ Clifford A. Mull         Name:   Clifford A. Mull       
Title:   First Vice President     

[Signature Page to Ryder System, Inc. Credit Agreement]



--------------------------------------------------------------------------------



 



162

            U.S. BANK NATIONAL ASSOCIATION,
as Domestic Bank
      By:   /s/ Edward B. Hanson         Name:   Edward B. Hanson       
Title:   Assistant Vice President     

[Signature Page to Ryder System, Inc. Credit Agreement]



--------------------------------------------------------------------------------



 



163

            Regions Bank, as Domestic Bank
      By:   /s/ Stephen Hanas         Name:   Stephen Hanas        Title:  
Senior Vice President     

[Signature Page to Ryder System, Inc. Credit Agreement]



--------------------------------------------------------------------------------



 



164

            Citibank, N.A., as Domestic Bank
      By:   /s/ Lewis Fisher         Name:   Lewis Fisher        Title:   Vice
President     

Signature Page to Ryder System, Inc. Credit Agreement]



--------------------------------------------------------------------------------



 



165

            Comerica Bank, as Domestic Bank
      By:   /s/ Gerard R. Finney, Jr.         Name:   Gerard R. Finney, Jr.     
  Title:   Vice President     

[Signature Page to Ryder System, Inc. Credit Agreement]





--------------------------------------------------------------------------------



 



Schedule 1
All amounts are in U.S. Dollars

                                                                               
                                              Domestic                 Canadian
                U.K.                 P.R.                 Total            
Domestic       Commitment       Canadian       Commitment       U.K.      
Commitment       P.R.       Commitment       Total       Commitment       BANK  
  Commitment       Percentage       Commitment       Percentage       Commitment
      Percentage       Commitment       Percentage       Commitment      
Percentage      
Bank of America, N.A.*
(Domestic Commitment)

Bank of America, N.A.
(U.K. Commitment)

Bank of America, N.A.
(PR Commitment)
    $ 78,000,000.00         11.386861314 %     $ 0.00         0.000000000 %    
$ 25,000,000.00         27.777777778 %     $ 10,000,000.00         100.000000000
%     $ 113,000,000.00         12.914285714 %    
The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch
    $ 113,000,000.00         16.496350365 %     $ 0.00         0.000000000 %    
$ 0.00         0.000000000 %     $ 0.00         0.000000000 %     $
113,000,000.00         12.914285714 %    
Mizuho Corporate Bank, Ltd.
(Domestic Commitment)

Mizuho Corporate Bank, Ltd.
(Canadian Commitment)

Mizuho Corporate Bank, Ltd. (U.K. Commitment)
    $ 63,000,000.00         9.197080292 %     $ 30,000,000.00        
33.333333333 %     $ 20,000,000.00         22.222222222 %     $ 0.00        
0.000000000 %     $ 113,000,000.00         12.914285714 %    
Royal Bank of Scotland plc*
(Domestic Commitment)

Royal Bank of Scotland plc
(U.K. Commitment)
    $ 68,000,000.00         9.927007299 %     $ 0.00         0.000000000 %     $
45,000,000.00         50.000000000 %     $ 0.00         0.000000000 %     $
113,000,000.00         12.914285714 %    
Wells Fargo Bank, National Association
    $ 113,000,000.00         16.496350365 %     $ 0.00         0.000000000 %    
$ 0.00         0.000000000 %     $ 0.00         0.000000000 %     $
113,000,000.00         12.914285714 %    
Royal Bank of Canada
(Domestic Commitment)

Royal Bank of Canada
(Canadian Commitment)
    $ 10,000,000.00         1.459854015 %     $ 60,000,000.00        
66.666666667 %     $ 0.00         0.000000000 %     $ 0.00         0.000000000 %
    $ 70,000,000.00         8.000000000 %    
SunTrust Bank
    $ 70,000,000.00         10.218978102 %     $ 0.00         0.000000000 %    
$ 0.00         0.000000000 %     $ 0.00         0.000000000 %     $
70,000,000.00         8.000000000 %    
BNP Paribas
    $ 35,000,000.00         5.109489051 %     $ 0.00         0.000000000 %     $
0.00         0.000000000 %     $ 0.00         0.000000000 %     $ 35,000,000.00
        4.000000000 %    
The Bank of New York Mellon
    $ 35,000,000.00         5.109489051 %     $ 0.00         0.000000000 %     $
0.00         0.000000000 %     $ 0.00         0.000000000 %     $ 35,000,000.00
        4.000000000 %    
US Bank National Association
    $ 35,000,000.00         5.109489051 %     $ 0.00         0.000000000 %     $
0.00         0.000000000 %     $ 0.00         0.000000000 %     $ 35,000,000.00
        4.000000000 %    
Regoins Bank
    $ 25,000,000.00         3.649635036 %     $ 0.00         0.000000000 %     $
0.00         0.000000000 %     $ 0.00         0.000000000 %     $ 25,000,000.00
        2.857142857 %    
Citibank, N.A.
    $ 20,000,000.00         2.919708029 %     $ 0.00         0.000000000 %     $
0.00         0.000000000 %     $ 0.00         0.000000000 %     $ 20,000,000.00
        2.285714286 %    
Comerica Bank
    $ 20,000,000.00         2.919708029 %     $ 0.00         0.000000000 %     $
0.00         0.000000000 %     $ 0.00         0.000000000 %     $ 20,000,000.00
        2.285714286 %    
Total:
    $ 685,000,000.00         100.000000000 %     $ 90,000,000.00        
100.000000000 %     $ 90,000,000.00         100.000000000 %     $ 10,000,000.00
        100.000000000 %     $ 875,000,000.00         100.000000000 %    

 

*   On the Closing Date, each of Bank of America N.A. and Royal Bank of Scotland
plc have a Domestic Swing Line Commitment of $50,000,000. The Domestic Swing
Line Commitment is part of, and not in addition to, the Total Domestic
Commitment.





--------------------------------------------------------------------------------



 



EXHIBIT A-1
[FORM OF]
DOMESTIC NOTE

$_______________   as of April 30, 2009

     FOR VALUE RECEIVED, the undersigned, RYDER SYSTEM, INC., a Florida
corporation (“Ryder”), hereby absolutely and unconditionally promises to pay to
the order of [INSERT NAME OF PAYEE BANK] (the “Bank”), without offset or
counterclaim, at the head office of Bank of America, N.A., as Administrative
Agent, at 101 North Tryon Street, Charlotte, NC 28255:
     (a) on the Maturity Date, the principal amount of _______________DOLLARS
($_______________) or, if less, the then outstanding aggregate unpaid principal
amount of Domestic Loans made by the Bank to Ryder pursuant to the Global
Revolving Credit Agreement, dated as of April 30, 2009 (as amended, modified,
supplemented or restated and in effect from time to time, the “Credit
Agreement”), by and among (i) Ryder, Ryder Truck Rental Holdings Canada Ltd.,
Ryder Truck Rental Canada Ltd., Ryder Limited, Ryder System Holdings (U.K.)
Limited, Ryder Puerto Rico, Inc., (ii) the lending institutions identified as
Banks therein, (iii) Bank of America, N.A., as Administrative Agent for the
Banks, (iv) Royal Bank of Canada, as Canadian Agent for the Banks and (v) The
Royal Bank of Scotland plc, as United Kingdom Agent for the Banks, with Banc of
America Securities LLC and RBS Securities Inc., each acting as a lead arranger
and book manager; and
     (b) interest on the principal balance hereof from time to time outstanding
from and including the date hereof to but not including the date on which such
principal amount is paid in full, at the times and at the rates provided in the
Credit Agreement, subject however to the provisions of §6.12 of the Credit
Agreement.
     This Domestic Note evidences borrowings under, is subject to the terms and
conditions of, and has been issued by Ryder in accordance with, the Credit
Agreement and is one of the Domestic Notes referred to therein. The Bank and any
holder hereof are entitled to the benefits of the Credit Agreement and may
enforce the agreements of Ryder contained therein, and any holder hereof may
exercise the respective remedies provided for thereby or otherwise available in
respect thereof, all in accordance with the respective terms thereof. All
capitalized terms used in this Domestic Note and not otherwise defined herein
shall have the same meanings herein as in the Credit Agreement.
     The Bank may endorse, and is hereby irrevocably authorized by Ryder to
endorse, on its records and/or on the schedule attached to this Domestic Note or
a continuation of such schedule attached hereto and made a part hereof, an
appropriate notation evidencing advances to Ryder and repayments of principal by
Ryder of this Domestic Note, provided



--------------------------------------------------------------------------------



 



-2-

that failure by the Bank to make any such notations or any error therein shall
not affect any of Ryder’s obligations or the validity of any repayments made by
Ryder in respect of this Domestic Note.
     Ryder has the right in certain circumstances and the obligation in certain
other circumstances to prepay the whole or part of the principal of this
Domestic Note on the terms and conditions specified in the Credit Agreement.
     If any one or more Events of Default shall occur, the entire unpaid
principal amount of this Domestic Note and all of the unpaid interest accrued
thereon may become or be declared due and payable in the manner and with the
effect provided in the Credit Agreement.
     Ryder and every endorser of this Domestic Note or the obligation
represented hereby waive presentment, demand, notice, protest, notice of intent
to accelerate, notice of acceleration and all other demands and notices in
connection with the delivery, acceptance, performance, default or enforcement of
this Domestic Note and assent to any extension or postponement of the time of
payment or any other indulgence, to any substitution, exchange or release of
collateral and to the addition or release of any other party or person primarily
or secondarily liable.
     THIS DOMESTIC NOTE AND THE OBLIGATIONS OF RYDER HEREUNDER SHALL FOR ALL
PURPOSES BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF
NEW YORK (EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW OTHER THAN
NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1401). TO THE EXTENT PERMITTED BY
APPLICABLE LAW, EACH OF RYDER AND THE BANK, BY ITS ACCEPTANCE OF THIS NOTE,
HEREBY WAIVES ITS RIGHT TO A JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM
ARISING OUT OF ANY DISPUTE IN CONNECTION WITH THIS DOMESTIC NOTE AND THE
OBLIGATIONS OF RYDER HEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS AND
OBLIGATIONS.



--------------------------------------------------------------------------------



 



-3-

     IN WITNESS WHEREOF, the undersigned has caused this Domestic Note to be
signed on its behalf by its duly authorized officer as of the day and year first
above written.

            RYDER SYSTEM, INC.
      By:           Name:           Title:        



--------------------------------------------------------------------------------



 



 

SCHEDULE TO DOMESTIC NOTE OF RYDER SYSTEM, INC. DATED AS OF APRIL 30, 2009

                                                          Amount of            
                      Principal     Balance of                       Amount of  
  Paid or     Principal     Notation     Date     Loan Type     Loan     Prepaid
    Unpaid     Made By    
 
                                 
 
                                 
 
                                 
 
                                 
 
                                 
 
                                 
 
                                 
 
                                 
 
                                 
 
                                 
 
                                 
 
                                 
 
                                 
 
                                 
 
                                 
 
                                 
 
                                 
 
                                 



--------------------------------------------------------------------------------



 



 

EXHIBIT A-2
[FORM OF]
CANADIAN NOTE

$_______________ or the Canadian Dollar Equivalent thereof   as of April 30,
2009


     FOR VALUE RECEIVED, the undersigned, RYDER TRUCK RENTAL HOLDINGS CANADA
LTD., a corporation organized under the laws of Canada (“Ryder Holdings
Canada”), and RYDER TRUCK RENTAL CANADA LTD., a corporation organized under the
laws of Canada (“Ryder Canada” and together with Ryder Holdings Canada, the
“Canadian Borrowers”), hereby, jointly and severally, absolutely and
unconditionally promise to pay to the order of [INSERT NAME OF PAYEE BANK] (the
“Bank”), without offset or counterclaim, at the designated office of Royal Bank
of Canada, as Canadian Agent, at Agency Services Group, Royal Bank Plaza, P.O.
Box 50, 200 Bay Street, 12th Floor, South Tower, Toronto, Ontario M5J 2W7:
     (a) on the Maturity Date, the principal amount of _______________DOLLARS
($_______________) (or the Canadian Dollar Equivalent thereof in the case of any
Loan made in Canadian Dollars) or, if less, the then outstanding aggregate
unpaid principal amount of Canadian Loans made by the Bank to the Canadian
Borrowers pursuant to the Global Revolving Credit Agreement, dated as of
April 30, 2009 (as amended, modified, supplemented or restated and in effect
from time to time, the “Credit Agreement”), by and among (i) Ryder System, Inc.,
Ryder Holdings Canada, Ryder Canada, Ryder Limited, Ryder System Holdings (U.K.)
Limited, Ryder Puerto Rico, Inc., (ii) the lending institutions identified as
Banks therein, (iii) Bank of America, N.A., as Administrative Agent for the
Banks, (iv) Royal Bank of Canada, as Canadian Agent for the Banks and (v) The
Royal Bank of Scotland plc, as United Kingdom Agent for the Banks, with Banc of
America Securities LLC and RBS Securities Inc., each acting as a lead arranger
and book manager; and
     (b) interest on the principal balance hereof from time to time outstanding
from and including the date hereof to but not including the date on which such
principal amount is paid in full, at the times and at the rates provided in the
Credit Agreement, subject however to the provisions of §6.12 of the Credit
Agreement.
     As provided in the Credit Agreement, the Canadian Loans evidenced by this
Canadian Note may be advanced in either U.S. Dollars or Canadian Dollars. Each
of the Canadian Borrowers jointly and severally promises to repay each Canadian
Loan in the currency in which such Canadian Loan was advanced.
     This Canadian Note evidences borrowings under, is subject to the terms and
conditions of, and has been issued by the Canadian Borrowers in accordance with,
the Credit Agreement and is one of the Canadian Notes referred to therein. The
Bank and



--------------------------------------------------------------------------------



 



-2-

any holder hereof are entitled to the benefits of the Credit Agreement and may
enforce the agreements of the Canadian Borrowers contained therein, and any
holder hereof may exercise the respective remedies provided for thereby or
otherwise available in respect thereof, all in accordance with the respective
terms thereof. All capitalized terms used in this Canadian Note and not
otherwise defined herein shall have the same meanings herein as in the Credit
Agreement.
     The Bank may endorse, and is hereby irrevocably authorized by the Canadian
Borrowers to endorse, on its records and/or on the schedule attached to this
Canadian Note or a continuation of such schedule attached hereto and made a part
hereof, an appropriate notation evidencing advances to the Canadian Borrowers
and repayments by the Canadian Borrowers of principal of this Canadian Note,
provided that failure by the Bank to make any such notations or any error
therein shall not affect any of the Canadian Borrowers’ obligations or the
validity of any repayments made by the Canadian Borrowers in respect of this
Canadian Note.
     The Canadian Borrowers have the right in certain circumstances and the
obligation in certain other circumstances to prepay the whole or part of the
principal of this Canadian Note on the terms and conditions specified in the
Credit Agreement.
     If any one or more Events of Default shall occur, the entire unpaid
principal amount of this Canadian Note and all of the unpaid interest accrued
thereon may become or be declared due and payable in the manner and with the
effect provided in the Credit Agreement.
     Each of the Canadian Borrowers and every endorser of this Canadian Note or
the obligation represented hereby waives presentment, demand, notice, protest,
notice of intent to accelerate, notice of acceleration and all other demands and
notices in connection with the delivery, acceptance, performance, default or
enforcement of this Canadian Note and assents to any extension or postponement
of the time of payment or any other indulgence, to any substitution, exchange or
release of collateral and to the addition or release of any other party or
person primarily or secondarily liable.
     THIS CANADIAN NOTE AND THE OBLIGATIONS OF THE CANADIAN BORROWERS HEREUNDER
SHALL FOR ALL PURPOSES BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW
OF THE STATE OF NEW YORK (EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE
OF LAW OTHER THAN NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1401). TO THE
EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE CANADIAN BORROWERS AND THE BANK,
BY ITS ACCEPTANCE OF THIS NOTE, HEREBY WAIVES ITS RIGHT TO A JURY TRIAL WITH
RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION WITH
THIS CANADIAN NOTE AND THE OBLIGATIONS OF THE CANADIAN BORROWERS HEREUNDER OR
THE PERFORMANCE OF SUCH RIGHTS AND OBLIGATIONS.



--------------------------------------------------------------------------------



 



-3-

IN WITNESS WHEREOF, each of the undersigned has caused this Canadian Note to be
signed on its behalf by its duly authorized officer as of the day and year first
above written.

            RYDER TRUCK RENTAL HOLDINGS CANADA LTD.
      By:           Name:           Title:        

            RYDER TRUCK RENTAL CANADA LTD.
      By:           Name:           Title:        



--------------------------------------------------------------------------------



 



 

SCHEDULE TO CANADIAN NOTE OF RYDER TRUCK RENTAL HOLDINGS CANADA LTD. AND RYDER
TRUCK RENTAL CANADA,
LTD., DATED AS OF APRIL 30, 2009

                                                          Amount of            
                      Principal     Balance of                       Amount of  
  Paid or     Principal     Notation     Date     Loan Type     Loan     Prepaid
    Unpaid     Made By    
 
                                 
 
                                 
 
                                 
 
                                 
 
                                 
 
                                 
 
                                 
 
                                 
 
                                 
 
                                 
 
                                 
 
                                 
 
                                 
 
                                 
 
                                 
 
                                 
 
                                 
 
                                 



--------------------------------------------------------------------------------



 



 

EXHIBIT A-3
[FORM OF]
U.K. NOTE

$_______________or the   as of April 30, 2009   Sterling Equivalent or the
Euro Equivalent thereof    

     FOR VALUE RECEIVED, the undersigned, RYDER LIMITED, a corporation organized
under the laws of England and Wales (“Ryder Ltd.”) and RYDER SYSTEM HOLDINGS
(U.K.) LIMITED, a corporation organized under the laws of England and Wales
(“RSH” and together with Ryder Ltd., the “U.K. Borrowers”), hereby, jointly and
severally, absolutely and unconditionally promise to pay to the order of [INSERT
NAME OF PAYEE BANK] (the “Bank”), without offset or counterclaim, at the head
office of Royal Bank of Scotland PLC, as U.K. Agent, at 2 1/2 Devonshire Square,
London EC2M 4XJ, Depot Code 028:
     (a) on the Maturity Date, the principal amount of _______________DOLLARS
($_______________) (or the Sterling Equivalent or the Euro Equivalent thereof in
the case of any Loan made in Sterling or Euros, respectively) or, if less, the
then outstanding aggregate unpaid principal amount of U.K. Loans made by the
Bank to the U.K. Borrowers pursuant to the Global Revolving Credit Agreement,
dated as of April 30, 2009 (as amended, modified, supplemented or restated and
in effect from time to time, the “Credit Agreement”), by and among (i) Ryder
System, Inc., Ryder Truck Rental Holdings Canada Ltd., Ryder Truck Rental Canada
Ltd., Ryder Ltd., RSH, Ryder Puerto Rico, Inc., (ii) the lending institutions
identified as Banks therein, (iii) Bank of America, N.A., as Administrative
Agent for the Banks, (iv) Royal Bank of Canada, as Canadian Agent for the Banks
and (v) The Royal Bank of Scotland plc, as United Kingdom Agent for the Banks,
with Banc of America Securities LLC and RBS Securities Inc., each acting as a
lead arranger and book manager; and
     (b) interest on the principal balance hereof from time to time outstanding
from and including the date hereof to but not including the date on which such
principal amount is paid in full, at the times and at the rates provided in the
Credit Agreement, subject however to the provisions of §6.12 of the Credit
Agreement.
     As provided in the Credit Agreement, the U.K. Loans evidenced by this U.K.
Note may be advanced in any of U.S. Dollars, Sterling or Euros. Each of the U.K.
Borrowers jointly and severally promises to repay each U.K. Loan in the currency
in which such U.K. Loan was advanced.
     This U.K. Note evidences borrowings under, is subject to the terms and
conditions of, and has been issued by the U.K. Borrowers in accordance with, the
Credit



--------------------------------------------------------------------------------



 



-2-

Agreement and is one of the U.K. Notes referred to therein. The Bank and any
holder hereof are entitled to the benefits of the Credit Agreement and may
enforce the agreements of the U.K. Borrowers contained therein, and any holder
hereof may exercise the respective remedies provided for thereby or otherwise
available in respect thereof, all in accordance with the respective terms
thereof. All capitalized terms used in this U.K. Note and not otherwise defined
herein shall have the same meanings herein as in the Credit Agreement.
     The Bank may endorse, and is hereby irrevocably authorized by the U.K.
Borrowers to endorse, on its records and/or on the schedule attached to this
U.K. Note or a continuation of such schedule attached hereto and made a part
hereof, an appropriate notation evidencing advances to the U.K. Borrowers and
repayments by the U.K. Borrowers of principal of this U.K. Note, provided that
failure by the Bank to make any such notations or any error therein shall not
affect any of the U.K. Borrowers’ obligations or the validity of any repayments
made by the U.K. Borrowers in respect of this U.K. Note.
     The U.K. Borrowers have the right in certain circumstances and the
obligation in certain other circumstances to prepay the whole or part of the
principal of this U.K. Note on the terms and conditions specified in the Credit
Agreement.
     If any one or more Events of Default shall occur, the entire unpaid
principal amount of this U.K. Note and all of the unpaid interest accrued
thereon may become or be declared due and payable in the manner and with the
effect provided in the Credit Agreement.
     Each of the U.K. Borrowers and every endorser of this U.K. Note or the
obligation represented hereby waives presentment, demand, notice, protest,
notice of intent to accelerate, notice of acceleration and all other demands and
notices in connection with the delivery, acceptance, performance, default or
enforcement of this U.K. Note and assents to any extension or postponement of
the time of payment or any other indulgence, to any substitution, exchange or
release of collateral and to the addition or release of any other party or
person primarily or secondarily liable.
     THIS U.K. NOTE AND THE OBLIGATIONS OF THE U.K. BORROWERS HEREUNDER SHALL
FOR ALL PURPOSES BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE
STATE OF NEW YORK (EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW
OTHER THAN NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1401). TO THE EXTENT
PERMITTED BY APPLICABLE LAW, EACH OF THE U.K. BORROWERS AND THE BANK, BY ITS
ACCEPTANCE OF THIS NOTE, HEREBY WAIVES ITS RIGHT TO A JURY TRIAL WITH RESPECT TO
ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION WITH THIS U.K.
     NOTE AND THE OBLIGATIONS OF THE U.K. BORROWERS HEREUNDER OR THE PERFORMANCE
OF SUCH RIGHTS AND OBLIGATIONS.



--------------------------------------------------------------------------------



 



-2-

     IN WITNESS WHEREOF, each of the undersigned has caused this U.K. Note to be
signed on its behalf by its duly authorized officer as of the day and year first
above written.

             
EXECUTED and DELIVERED as a DEED
    )      
for and on behalf of
    )      
RYDER LIMITED
    )      
acting by
    )      

              By:       Title:                 

              By:       Title:                 

             
EXECUTED and DELIVERED as a DEED
    )      
for and on behalf of
    )      
RYDER SYSTEM HOLDINGS (U.K.) LIMITED
    )      
acting by
    )      

              By:       Title:                 

              By:       Title:                 



--------------------------------------------------------------------------------



 



-3-

SCHEDULE TO U.K. NOTE OF RYDER LIMITED AND RYDER SYSTEM
HOLDINGS (U.K.) LIMITED, DATED AS OF APRIL 30, 2009

                                                          Amount of            
                      Principal     Balance of                       Amount of  
  Paid or     Principal     Notation     Date     Loan Type     Loan     Prepaid
    Unpaid     Made By    
 
                                 
 
                                 
 
                                 
 
                                 
 
                                 
 
                                 
 
                                 
 
                                 
 
                                 
 
                                 
 
                                 
 
                                 
 
                                 
 
                                 
 
                                 
 
                                 
 
                                 
 
                                 



--------------------------------------------------------------------------------



 



 

EXHIBIT A-4
[FORM OF]
PR NOTE

$_______________   as of April 30, 2009

     FOR VALUE RECEIVED, the undersigned, RYDER PUERTO RICO, INC., a Delaware
corporation (“Ryder PR”), hereby absolutely and unconditionally promises to pay
to the order of [INSERT NAME OF PAYEE BANK] (the “Bank”), without offset or
counterclaim, at the head office of Bank of America, N.A., as Administrative
Agent, at 101 North Tryon Street, Charlotte, NC 28255:
     (a) on the Maturity Date, the principal amount of _______________DOLLARS
($_______________) or, if less, the then outstanding aggregate unpaid principal
amount of PR Loans made by the Bank to Ryder PR pursuant to the Global Revolving
Credit Agreement, dated as of April 30, 2009 (as amended, modified, supplemented
or restated and in effect from time to time, the “Credit Agreement”), by and
among (i) Ryder System, Inc., Ryder Truck Rental Holdings Canada Ltd., Ryder
Truck Rental Canada Ltd., Ryder Limited, Ryder System Holdings (U.K.) Limited,
Ryder PR, (ii) the lending institutions identified as Banks therein, (iii) Bank
of America, N.A., as Administrative Agent for the Banks, (iv) Royal Bank of
Canada, as Canadian Agent for the Banks and (v) The Royal Bank of Scotland plc,
as United Kingdom Agent for the Banks, with Banc of America Securities LLC and
RBS Securities Inc., each acting as a lead arranger and book manager; and
     (b) interest on the principal balance hereof from time to time outstanding
from and including the date hereof to but not including the date on which such
principal amount is paid in full, at the times and at the rates provided in the
Credit Agreement, subject however to the provisions of §6.12 of the Credit
Agreement.
     This PR Note evidences borrowings under, is subject to the terms and
conditions of, and has been issued by Ryder PR in accordance with, the Credit
Agreement and is one of the PR Notes referred to therein. The Bank and any
holder hereof are entitled to the benefits of the Credit Agreement and may
enforce the agreements of Ryder PR contained therein, and any holder hereof may
exercise the respective remedies provided for thereby or otherwise available in
respect thereof, all in accordance with the respective terms thereof. All
capitalized terms used in this PR Note and not otherwise defined herein shall
have the same meanings herein as in the Credit Agreement.
     The Bank may endorse, and is hereby irrevocably authorized by Ryder PR to
endorse, on its records and/or on the schedule attached to this PR Note or a
continuation of such schedule attached hereto and made a part hereof, an
appropriate notation evidencing advances to Ryder PR and repayments by Ryder PR
of principal of this PR



--------------------------------------------------------------------------------



 



-2-

Note, provided that failure by the Bank to make any such notations or any error
therein shall not affect any of Ryder PR’s obligations or the validity of any
repayments made by Ryder PR in respect of this PR Note.
     Ryder PR has the right in certain circumstances and the obligation in
certain other circumstances to prepay the whole or part of the principal of this
PR Note on the terms and conditions specified in the Credit Agreement.
     If any one or more Events of Default shall occur, the entire unpaid
principal amount of this PR Note and all of the unpaid interest accrued thereon
may become or be declared due and payable in the manner and with the effect
provided in the Credit Agreement.
     Ryder PR and every endorser of this PR Note or the obligation represented
hereby waive presentment, demand, notice, protest, notice of intent to
accelerate, notice of acceleration and all other demands and notices in
connection with the delivery, acceptance, performance, default or enforcement of
this PR Note and assent to any extension or postponement of the time of payment
or any other indulgence, to any substitution, exchange or release of collateral
and to the addition or release of any other party or person primarily or
secondarily liable.
     THIS PR NOTE AND THE OBLIGATIONS OF RYDER PR HEREUNDER SHALL FOR ALL
PURPOSES BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF
NEW YORK (EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW OTHER THAN
NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1401). TO THE EXTENT PERMITTED BY
APPLICABLE LAW, EACH OF RYDER PR AND THE BANK, BY ITS ACCEPTANCE OF THIS NOTE
HEREBY WAIVES ITS RIGHT TO A JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM
ARISING OUT OF ANY DISPUTE IN CONNECTION WITH THIS PR NOTE AND THE OBLIGATIONS
OF RYDER PR HEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS AND OBLIGATIONS.



--------------------------------------------------------------------------------



 



-3-

     IN WITNESS WHEREOF, the undersigned has caused this PR Note to be signed on
its behalf by its duly authorized officer as of the day and year first above
written.

            RYDER PUERTO RICO, INC.
      By:           Name:           Title:        



--------------------------------------------------------------------------------



 



 

SCHEDULE TO PR NOTE OF RYDER PUERTO RICO, INC., DATED AS OF APRIL 30, 2009

                                                          Amount of            
                      Principal     Balance of                       Amount of  
  Paid or     Principal     Notation     Date     Loan Type     Loan     Prepaid
    Unpaid     Made By    
 
                                 
 
                                 
 
                                 
 
                                 
 
                                 
 
                                 
 
                                 
 
                                 
 
                                 
 
                                 
 
                                 
 
                                 
 
                                 
 
                                 
 
                                 
 
                                 
 
                                 
 
                                 



--------------------------------------------------------------------------------



 



 

EXHIBIT A-5
[FORM OF]
DOMESTIC SWING LINE NOTE

$50,000,000   as of April 30, 2009

     FOR VALUE RECEIVED, the undersigned, RYDER SYSTEM, INC., a Florida
corporation (“Ryder”), hereby absolutely and unconditionally promises to pay to
the order of [BANK OF AMERICA, N.A.] [THE ROYAL BANK OF SCOTLAND PLC] (the
“Domestic Swing Line Lender”), without offset or counterclaim, at its head
office at [101 North Tryon Street, Charlotte, NC 8255][_______________]:
     (a) on the Maturity Date, the principal amount of FIFTY MILLION DOLLARS
($50,000,000) or, if less, the then outstanding aggregate unpaid principal
amount of Domestic Swing Line Loans made by the Domestic Swing Line Lender to
Ryder pursuant to the Global Revolving Credit Agreement, dated as of April 30,
2009 (as amended, modified, supplemented or restated and in effect from time to
time, the “Credit Agreement”), by and among (i) Ryder, Ryder Truck Rental
Holdings Canada Ltd., Ryder Truck Rental Canada Ltd., Ryder Limited, Ryder
System Holdings (U.K.) Limited, Ryder Puerto Rico, Inc., (ii) the lending
institutions identified as Banks therein, (iii) Bank of America, N.A., as
Administrative Agent for the Banks, (iv) Royal Bank of Canada, as Canadian Agent
for the Banks and (v) The Royal Bank of Scotland plc, as United Kingdom Agent
for the Banks, with Banc of America Securities LLC and RBS Securities Inc., each
acting as a lead arranger and book manager; and
     (b) interest on the principal balance hereof from time to time outstanding
from and including the date hereof to but not including the date on which such
principal amount is paid in full, at the times and at the rates provided in the
Credit Agreement, subject however to the provisions of §6.12 of the Credit
Agreement.
     This Domestic Swing Line Note evidences borrowings under, is subject to the
terms and conditions of, and has been issued by Ryder in accordance with the
Credit Agreement and is the Domestic Swing Line Note referred to therein. The
Domestic Swing Line Lender and any holder hereof are entitled to the benefits of
the Credit Agreement and may enforce the agreements of Ryder contained therein,
and any holder hereof may exercise the respective remedies provided for thereby
or otherwise available in respect thereof, all in accordance with the respective
terms thereof. All capitalized terms used in this Domestic Swing Line Note and
not otherwise defined herein shall have the same meanings herein as in the
Credit Agreement.
     The Domestic Swing Line Lender may endorse, and is hereby irrevocably
authorized by Ryder to endorse, on its records and/or on the schedule attached
to this Domestic Swing Line Note or a continuation of such schedule attached
hereto and made a part hereof, an appropriate notation evidencing advances to
Ryder and repayments by



--------------------------------------------------------------------------------



 



-2-

Ryder of principal of this Domestic Swing Line Note, provided that failure by
the Domestic Swing Line Lender to make any such notations or any error therein
shall not affect any of Ryder’s obligations or the validity of any repayments
made by Ryder in respect of this Domestic Swing Line Note.
     Ryder has the right in certain circumstances and the obligation in certain
other circumstances to prepay the whole or part of the principal of this
Domestic Swing Line Note on the terms and conditions specified in the Credit
Agreement.
     If any one or more Events of Default shall occur, the entire unpaid
principal amount of this Domestic Swing Line Note and all of the unpaid interest
accrued thereon may become or be declared due and payable in the manner and with
the effect provided in the Credit Agreement.
     Ryder and every endorser of this Domestic Swing Line Note or the obligation
represented hereby waive presentment, demand, notice, protest, notice of intent
to accelerate, notice of acceleration and all other demands and notices in
connection with the delivery, acceptance, performance, default or enforcement of
this Domestic Swing Line Note and assent to any extension or postponement of the
time of payment or any other indulgence, to any substitution, exchange or
release of collateral and to the addition or release of any other party or
person primarily or secondarily liable.
     THIS DOMESTIC SWING LINE NOTE AND THE OBLIGATIONS OF RYDER HEREUNDER SHALL
FOR ALL PURPOSES BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE
STATE OF NEW YORK (EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW
OTHER THAN NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1401). TO THE EXTENT
PERMITTED BY APPLICABLE LAW, EACH OF RYDER AND THE BANK, BY ITS ACCEPTANCE OF
THIS NOTE, HEREBY WAIVES ITS RIGHT TO A JURY TRIAL WITH RESPECT TO ANY ACTION OR
CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION WITH THIS DOMESTIC SWING LINE
NOTE AND THE OBLIGATIONS OF RYDER HEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS
AND OBLIGATIONS.



--------------------------------------------------------------------------------



 



-3-

     IN WITNESS WHEREOF, the undersigned has caused this Domestic Swing Line
Note to be signed on its behalf by its duly authorized officer as of the day and
year first above written.

            RYDER SYSTEM, INC.
      By:           Name:           Title:        



--------------------------------------------------------------------------------



 



-3-

SCHEDULE TO DOMESTIC SWING LINE NOTE OF RYDER SYSTEM, INC. DATED AS OF APRIL 30,
2009

                                                          Amount of            
                      Principal     Balance of                       Amount of  
  Paid or     Principal     Notation     Date     Loan Type     Loan     Prepaid
    Unpaid     Made By    
 
                                 
 
                                 
 
                                 
 
                                 
 
                                 
 
                                 
 
                                 
 
                                 
 
                                 
 
                                 
 
                                 
 
                                 
 
                                 
 
                                 
 
                                 
 
                                 
 
                                 
 
                                 



--------------------------------------------------------------------------------



 



 

EXHIBIT A-6
[FORM OF]
U.K. SWING LINE NOTE

$50,000,000 or the
Sterling Equivalent or the
Euro Equivalent thereof   as of April 30, 2009

     FOR VALUE RECEIVED, the undersigned, RYDER LIMITED, a corporation organized
under the laws of England and Wales (“Ryder Ltd.”) and RYDER SYSTEM HOLDINGS
(U.K.) LIMITED, a corporation organized under the laws of England and Wales
(“RSH” and together with Ryder Ltd., the “U.K. Borrowers”), hereby, jointly and
severally, absolutely and unconditionally promise to pay to the order of ROYAL
BANK OF SCOTLAND PLC (the “U.K. Agent”), without offset or counterclaim, at its
head office at 2 1/2 Devonshire Square, London EC2M 4XJ, Depot Code 028:
     (a) on the Maturity Date, the principal amount of FIFTY MILLION DOLLARS
($50,000,000) (or the Sterling Equivalent or the Euro Equivalent thereof in the
case of any Loan made in Sterling or Euros, respectively) or, if less, the then
outstanding aggregate unpaid principal amount of U.K. Swing Line Loans made by
the U.K. Agent to the U.K. Borrowers pursuant to the Global Revolving Credit
Agreement, dated as of April 30, 2009 (as amended, modified, supplemented or
restated and in effect from time to time, the “Credit Agreement”), by and among
(i) Ryder System, Inc., Ryder Truck Rental Holdings Canada Ltd., Ryder Truck
Rental Canada Ltd., Ryder Ltd., RSH, Ryder Puerto Rico, Inc., (ii) the lending
institutions identified as Banks therein, (iii) Bank of America, N.A., as
Administrative Agent for the Banks, (iv) Royal Bank of Canada, as Canadian Agent
for the Banks and (v) The Royal Bank of Scotland plc, as United Kingdom Agent
for the Banks, with Banc of America Securities LLC and RBS Securities Inc., each
acting as a lead arranger and book manager; and
     (b) interest on the principal balance hereof from time to time outstanding
from and including the date hereof to but not including the date on which such
principal amount is paid in full, at the times and at the rates provided in the
Credit Agreement, subject however to the provisions of §6.12 of the Credit
Agreement.
     As provided in the Credit Agreement, the U.K. Swing Line Loans evidenced by
this U.K. Swing Line Note may be advanced in either U.S. Dollars, Sterling or
Euros. Each of the U.K. Borrowers jointly and severally promises to repay each
U.K. Swing Line Loan in the currency in which such U.K. Swing Line Loan was
advanced.
     This U.K. Swing Line Note evidences borrowings under, is subject to the
terms and conditions of, and has been issued by the U.K. Borrowers in accordance
with, the Credit Agreement and is one of the U.K. Swing Line Notes referred to
therein. The U.K.



--------------------------------------------------------------------------------



 



-2-

Agent and any holder hereof are entitled to the benefits of the Credit Agreement
and may enforce the agreements of the U.K. Borrowers contained therein, and any
holder hereof may exercise the respective remedies provided for thereby or
otherwise available in respect thereof, all in accordance with the respective
terms thereof. All capitalized terms used in this U.K. Swing Line Note and not
otherwise defined herein shall have the same meanings herein as in the Credit
Agreement.
     The U.K. Agent may endorse, and is hereby irrevocably authorized by the
U.K. Borrowers to endorse, on its records and/or on the schedule attached to
this U.K. Swing Line Note or a continuation of such schedule attached hereto and
made a part hereof, an appropriate notation evidencing advances to the U.K.
Borrowers and repayments by the U.K. Borrowers of principal of this U.K. Swing
Line Note, provided that failure by the U.K. Agent to make any such notations or
any error therein shall not affect any of the U.K. Borrowers’ obligations or the
validity of any repayments made by the U.K. Borrowers in respect of this U.K.
Swing Line Note.
     The U.K. Borrowers have the right in certain circumstances and the
obligation in certain other circumstances to prepay the whole or part of the
principal of this U.K. Swing Line Note on the terms and conditions specified in
the Credit Agreement.
     If any one or more Events of Default shall occur, the entire unpaid
principal amount of this U.K. Swing Line Note and all of the unpaid interest
accrued thereon may become or be declared due and payable in the manner and with
the effect provided in the Credit Agreement.
     The U.K. Borrowers and every endorser of this U.K. Swing Line Note or the
obligation represented hereby waive presentment, demand, notice, protest, notice
of intent to accelerate, notice of acceleration and all other demands and
notices in connection with the delivery, acceptance, performance, default or
enforcement of this U.K. Swing Line Note and assent to any extension or
postponement of the time of payment or any other indulgence, to any
substitution, exchange or release of collateral and to the addition or release
of any other party or person primarily or secondarily liable.
     THIS U.K. SWING LINE NOTE AND THE OBLIGATIONS OF THE U.K. BORROWERS
HEREUNDER SHALL FOR ALL PURPOSES BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAW OF THE STATE OF NEW YORK (EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR
CHOICE OF LAW OTHER THAN NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1401). TO
THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE U.K. BORROWERS AND THE BANK,
BY ITS ACCEPTANCE OF THIS NOTE, HEREBY WAIVES ITS RIGHT TO A JURY TRIAL WITH
RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION WITH
THIS U.K. SWING LINE NOTE AND THE OBLIGATIONS OF THE U.K. BORROWERS HEREUNDER OR
THE PERFORMANCE OF SUCH RIGHTS AND OBLIGATIONS.



--------------------------------------------------------------------------------



 



-3-

     IN WITNESS WHEREOF, each of the undersigned have caused this U.K. Swing
Line Note to be signed on its behalf by its duly authorized officer as of the
day and year first above written.

             
EXECUTED and DELIVERED as a DEED
    )      
for and on behalf of
    )      
RYDER LIMITED
    )      
acting by
    )      

              By:       Title:                 

              By:       Title:                 

             
EXECUTED and DELIVERED as a DEED
    )      
for and on behalf of
    )      
RYDER SYSTEM HOLDINGS (U.K.) LIMITED
    )      
acting by
    )      

              By:       Title:                 

              By:       Title:                 



--------------------------------------------------------------------------------



 



SCHEDULE TO U.K. SWING LINE NOTE OF RYDER LIMITED AND RYDER
SYSTEM HOLDINGS (U.K.) LIMITED, DATED AS OF APRIL 30, 2009

                                                          Amount of            
                      Principal     Balance of                       Amount of  
  Paid or     Principal     Notation     Date     Loan Type     Loan     Prepaid
    Unpaid     Made By    
 
                                 
 
                                 
 
                                 
 
                                 
 
                                 
 
                                 
 
                                 
 
                                 
 
                                 
 
                                 
 
                                 
 
                                 
 
                                 
 
                                 
 
                                 
 
                                 
 
                                 
 
                                 



--------------------------------------------------------------------------------



 



 

EXHIBIT A-7
[FORM OF]
CANADIAN SWING LINE NOTE

$50,000,000 or the
Canadian Dollar Equivalent thereof   as of April 30, 2009

     FOR VALUE RECEIVED, the undersigned, RYDER TRUCK RENTAL HOLDINGS CANADA
LTD., a corporation organized under the laws of Canada (“Ryder Holdings
Canada”), and RYDER TRUCK RENTAL CANADA LTD., a corporation organized under the
laws of Canada (“Ryder Canada” and together with Ryder Holdings Canada, the
“Canadian Borrowers”), hereby absolutely and unconditionally promise to pay to
the order of ROYAL BANK OF CANADA (the “Canadian Swing Line Lender”), without
offset or counterclaim, at its designated office at Agency Services Group, Royal
Bank Plaza, P.O. Box 50, 200 Bay Street, 12th Floor, South Tower, Toronto,
Ontario M5J 2W7:
     (a) on the Maturity Date, the principal amount of FIFTY MILLION DOLLARS
($50,000,000) (or the Canadian Dollar Equivalent thereof in the case of any Loan
made in Canadian Dollars) or, if less, the then outstanding aggregate unpaid
principal amount of Canadian Swing Line Loans made by the Canadian Swing Line
Lender to the Canadian Borrowers pursuant to the Global Revolving Credit
Agreement, dated as of April 30, 2009 (as amended, modified, supplemented or
restated and in effect from time to time, the “Credit Agreement”), by and among
(i) Ryder System, Inc., Ryder Holdings Canada, Ryder Canada, Ryder Limited,
Ryder System Holdings (U.K.) Limited, Ryder Puerto Rico, Inc., (ii) the lending
institutions identified as Banks therein, (iii) Bank of America, N.A., as
Administrative Agent for the Banks, (iv) Royal Bank of Canada, as Canadian Agent
for the Banks and (v) The Royal Bank of Scotland plc, as United Kingdom Agent
for the Banks, with Banc of America Securities LLC and RBS Securities Inc., each
acting as a lead arranger and book manager; and
     (b) interest on the principal balance hereof from time to time outstanding
from and including the date hereof to but not including the date on which such
principal amount is paid in full, at the times and at the rates provided in the
Credit Agreement, subject however to the provisions of §6.12 of the Credit
Agreement.
     As provided in the Credit Agreement, the Canadian Swing Line Loans
evidenced by this Canadian Swing Line Note may be advanced in either U.S.
Dollars or Canadian Dollars. Each of the Canadian Borrowers promises to repay
each Canadian Swing Line Loan in the currency in which such Canadian Swing Line
Loan was advanced.
     This Canadian Swing Line Note evidences borrowings under, is subject to the
terms and conditions of, and has been issued by the Canadian Borrowers in
accordance with the Credit Agreement and is the Canadian Swing Line Note
referred to therein. The



--------------------------------------------------------------------------------



 



-2-

Canadian Swing Line Lender and any holder hereof are entitled to the benefits of
the Credit Agreement and may enforce the agreements of the Canadian Borrowers
contained therein, and any holder hereof may exercise the respective remedies
provided for thereby or otherwise available in respect thereof, all in
accordance with the respective terms thereof. All capitalized terms used in this
Canadian Swing Line Note and not otherwise defined herein shall have the same
meanings herein as in the Credit Agreement.
     The Canadian Swing Line Lender may endorse, and is hereby irrevocably
authorized by the Canadian Borrowers to endorse, on its records and/or on the
schedule attached to this Canadian Swing Line Note or a continuation of such
schedule attached hereto and made a part hereof, an appropriate notation
evidencing advances to the Canadian Borrowers and repayments by the Canadian
Borrowers of principal of this Canadian Swing Line Note, provided that failure
by the Canadian Swing Line Lender to make any such notations or any error
therein shall not affect any of the Canadian Borrowers’ obligations or the
validity of any repayments made by the Canadian Borrowers in respect of this
Canadian Swing Line Note.
     The Canadian Borrowers have the right in certain circumstances and the
obligation in certain other circumstances to prepay the whole or part of the
principal of this Canadian Swing Line Note on the terms and conditions specified
in the Credit Agreement.
     If any one or more Events of Default shall occur, the entire unpaid
principal amount of this Canadian Swing Line Note and all of the unpaid interest
accrued thereon may become or be declared due and payable in the manner and with
the effect provided in the Credit Agreement.
     The Canadian Borrowers and every endorser of this Canadian Swing Line Note
or the obligation represented hereby waive presentment, demand, notice, protest,
notice of intent to accelerate, notice of acceleration and all other demands and
notices in connection with the delivery, acceptance, performance, default or
enforcement of this Canadian Swing Line Note and assent to any extension or
postponement of the time of payment or any other indulgence, to any
substitution, exchange or release of collateral and to the addition or release
of any other party or person primarily or secondarily liable.
     THIS CANADIAN SWING LINE NOTE AND THE OBLIGATIONS OF THE CANADIAN BORROWERS
HEREUNDER SHALL FOR ALL PURPOSES BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAW OF THE STATE OF NEW YORK (EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR
CHOICE OF LAW OTHER THAN NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1401). TO
THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE CANADIAN BORROWERS AND THE
BANK, BY ITS ACCEPTANCE OF THIS NOTE, HEREBY WAIVES ITS RIGHT TO A JURY TRIAL
WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION
WITH THIS CANADIAN SWING LINE NOTE AND THE OBLIGATIONS OF THE CANADIAN BORROWERS
HEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS AND OBLIGATIONS.



--------------------------------------------------------------------------------



 



-3-

     IN WITNESS WHEREOF, each of the undersigned has caused this Canadian Swing
Line Note to be signed on its behalf by its duly authorized officer as of the
day and year first above written.

            RYDER TRUCK RENTAL HOLDINGS CANADA LTD.
      By:           Name:           Title:        

            RYDER TRUCK RENTAL CANADA LTD.
      By:           Name:           Title:        



--------------------------------------------------------------------------------



 



SCHEDULE TO CANADIAN SWING LINE NOTE OF RYDER TRUCK
RENTAL HOLDINGS CANADA LTD. AND RYDER TRUCK RENTAL CANADA
LTD., DATED AS OF APRIL 30, 2009

                                                          Amount of            
                      Principal     Balance of                       Amount of  
  Paid or     Principal     Notation     Date     Loan Type     Loan     Prepaid
    Unpaid     Made By    
 
                                 
 
                                 
 
                                 
 
                                 
 
                                 
 
                                 
 
                                 
 
                                 
 
                                 
 
                                 
 
                                 
 
                                 
 
                                 
 
                                 
 
                                 
 
                                 
 
                                 
 
                                 



--------------------------------------------------------------------------------



 



 

EXHIBIT B-1
[FORM OF]
DOMESTIC LOAN REQUEST
Bank of America, N.A.
  as Administrative Agent
101 North Tryon Street
One Independence Center
Mail Code: NC1-001-04-39
Charlotte, NC 28255-0001
Dear Sir or Madam:
     In accordance with the provisions of section 2.7(a) of that certain Global
Revolving Credit Agreement, dated as of April 30, 2009 (as amended, modified,
supplemented or restated and in effect from time to time, the “Credit
Agreement”; capitalized terms used and not defined herein shall have the
meanings ascribed thereto in the Credit Agreement) by and among (i) Ryder
System, Inc. (“Ryder”), Ryder Truck Rental Holdings Canada Ltd., Ryder Truck
Rental Canada Ltd., Ryder Limited, Ryder System Holdings (U.K.) Limited, Ryder
Puerto Rico, Inc., (ii) the lending institutions identified as Banks therein,
(iii) Bank of America, N.A., as Administrative Agent for the Banks, (iv) Royal
Bank of Canada, as Canadian Agent for the Banks and (v) The Royal Bank of
Scotland plc, as United Kingdom Agent for the Banks, with Banc of America
Securities LLC and RBS Securities Inc., each acting as a lead arranger and book
manager, notice is hereby given of our intention to borrow a Domestic Loan, in
the principal amount of [$_______________], on [Drawdown Date]. Such Loan shall
be a [Base Rate Loan] [LIBOR Rate Loan with an Interest Period of
_______________months].
     This notice shall constitute certification of compliance by Ryder as to the
matters set forth in [§11 and]1/ §12 of the Credit Agreement. Thank you for your
attention to this matter.

          Yours sincerely,


RYDER SYSTEM, INC.
    By:         Name:         Title:        

 

1   Applicable only to Domestic Loan Request on the Closing Date.



--------------------------------------------------------------------------------



 



 

EXHIBIT B-2
[FORM OF]
CANADIAN LOAN REQUEST
Royal Bank of Canada,
  as Canadian Agent
Royal Bank Plaza
P.O. Box 50
200 Bay Street
12th Floor, South Tower
Toronto, Ontario MSJ 2J5
Attention: Agency Services Group
Ladies and Gentlemen:
     We refer to that certain Global Revolving Credit Agreement, dated as of
April 30, 2009 (as amended, modified, supplemented or restated and in effect
from time to time, the “Credit Agreement”; capitalized terms used and not
defined herein shall have the meanings ascribed thereto in the Credit
Agreement), by and among (i) Ryder System, Inc. (“Ryder”), Ryder Truck Rental
Holdings Canada Ltd. (“Ryder Holdings Canada”), Ryder Truck Rental Canada Ltd.
(“Ryder Canada”), Ryder Limited, Ryder System Holdings (U.K.) Limited, Ryder
Puerto Rico, Inc., (ii) the lending institutions identified as Banks therein,
(iii) Bank of America, N.A., as Administrative Agent for the Banks, (iv) Royal
Bank of Canada, as Canadian Agent for the Banks and (v) The Royal Bank of
Scotland plc, as United Kingdom Agent for the Banks, with Banc of America
Securities LLC and RBS Securities Inc., each acting as a lead arranger and book
manager. In accordance with the provisions of section 2.7(b) of the Credit
Agreement, notice is hereby given of our request to borrow a Canadian Loan
denominated in [Canadian/U.S.] Dollars, in the principal amount of
[C$/US$_______________], on [Drawdown Date]. Such Loan shall be a [Base Rate
Loan] [LIBOR Rate Loan with an Interest Period of _______________months].1
     This notice and the confirmation signatures of the authorized officer or
representative of Ryder evidenced herewith or produced separately and submitted
herewith shall constitute certification of compliance by Ryder Holdings Canada,
Ryder Canada and Ryder as to the matters set forth in §12 of the Credit
Agreement. Thank you for your attention to this matter.
 

1   As provided for in the Credit Agreement, no requested Canadian Loan
denominated in Canadian Dollars may be a LIBOR Rate Loan.



--------------------------------------------------------------------------------



 



 -2- 

          Yours sincerely,


RYDER TRUCK RENTAL HOLDINGS CANADA LTD.
    By:         Name:         Title:        

          RYDER TRUCK RENTAL CANADA LTD.
    By:         Name:         Title:        

          The above notice is hereby confirmed on behalf of Ryder by:
    By:         Date:                        Name:         Title:        



--------------------------------------------------------------------------------



 



 

EXHIBIT B-3
[FORM OF]
U.K. LOAN REQUEST
Royal Bank of Scotland Plc, as U.K. Agent
3rd Floor
2 1/2 Devonshire Square
London EC2M 4XJ
Depot Code 028]
Attention: Loans Administration — Agency
Dear Sir or Madam:
     In accordance with the provisions of section 2.7(c) of that certain Global
Revolving Credit Agreement, dated as of April 30, 2009 (as amended, modified,
supplemented or restated and in effect from time to time, the “Credit
Agreement”; capitalized terms used and not defined herein shall have the
meanings ascribed thereto in the Credit Agreement), by and among (i) Ryder
System, Inc. (“Ryder”), Ryder Truck Rental Holdings Canada Ltd., Ryder Truck
Rental Canada Ltd., Ryder Limited, Ryder System Holdings (U.K.) Limited (“RSH”),
Ryder Puerto Rico, Inc., (ii) the lending institutions identified as Banks
therein, (iii) Bank of America, N.A., as Administrative Agent for the Banks,
(iv) Royal Bank of Canada, as Canadian Agent for the Banks and (v) The Royal
Bank of Scotland plc, as United Kingdom Agent for the Banks, with Banc of
America Securities LLC and RBS Securities Inc., each acting as a lead arranger
and book manager, notice is hereby given of our intention to borrow a U.K. Loan
denominated in [Sterling/Euros/U.S. Dollars], in the principal amount of
[£/EU/$_______________], on [Drawdown Date]. Such Loan shall be a [LIBOR Rate
Loan with an Interest Period of _______________months] [EURIBOR Rate Loan with
an Interest Period of _______________ months].1
     This notice and the confirmation signatures of the authorized official of
Ryder evidenced herewith or produced separately and submitted herewith shall
constitute certification of compliance by Ryder Limited, RSH and Ryder as to the
matters set forth in [§11 and]2/ §12 of the Credit Agreement. Thank you for your
attention to this matter.
 

1   As provided for in the Credit Agreement, any requested U.K. Loan denominated
in Sterling or Euros (other than the U.K. Swing Line Loans) shall be LIBOR Rate
Loans.   2   Applicable only to U.K. Loan Request on the Closing Date.



--------------------------------------------------------------------------------



 



 -2- 

          Yours sincerely,


RYDER LIMITED
    By:         Name:         Title:        

          RYDER SYSTEM HOLDINGS (U.K.) LIMITED
    By:         Name:         Title:        

          The above notice is hereby confirmed on behalf of Ryder by:
    By:         Date:                          Name:         Title:        



--------------------------------------------------------------------------------



 



 

EXHIBIT B-4
[FORM OF]
PR LOAN REQUEST
Bank of America, N.A.
  as Administrative Agent
101 North Tryon Street
One Independence Center
Mail Code: NC1-001-04-39
Charlotte, NC 28255-0001
Dear Sir or Madam:
     In accordance with the provisions of section 2.7(d) of that certain Global
Revolving Credit Agreement, dated as of April 30, 2009 (as amended, modified,
supplemented or restated and in effect from time to time, the “Credit
Agreement”; capitalized terms used and not defined herein shall have the
meanings ascribed thereto in the Credit Agreement), by and among (i) Ryder
System, Inc. (“Ryder”), Ryder Truck Rental Holdings Canada Ltd., Ryder Truck
Rental Canada Ltd., Ryder Limited, Ryder System Holdings (U.K.) Limited, Ryder
Puerto Rico, Inc. (“Ryder PR”), (ii) the lending institutions identified as
Banks therein, (iii) Bank of America, N.A., as Administrative Agent for the
Banks, (iv) Royal Bank of Canada, as Canadian Agent for the Banks and (v) The
Royal Bank of Scotland plc, as United Kingdom Agent for the Banks, with Banc of
America Securities LLC and RBS Securities Inc., each acting as a lead arranger
and book manager, notice is hereby given of our intention to borrow a PR Loan,
in the principal amount of [$_______________], on [Drawdown Date]. Such Loan
shall be a [Base Rate Loan] [LIBOR Rate Loan with an Interest Period of
_______________ months].
     This notice and the confirmation signatures of the authorized official of
Ryder evidenced herewith or produced separately and submitted herewith shall
constitute certification of compliance by Ryder PR and Ryder as to the matters
set forth in [§11 and]1/ §12 of the Credit Agreement. Thank you for your
attention to this matter.
 

1   Applicable only to PR Loan Request on the Closing Date.



--------------------------------------------------------------------------------



 



 -2- 

          Yours sincerely,


RYDER PUERTO RICO, INC.
    By:         Name:         Title:        

          The above notice is hereby confirmed on behalf of Ryder by:
    By:         Date:                        Name:         Title:        



--------------------------------------------------------------------------------



 



 

EXHIBIT C
[FORM OF]
COMPLIANCE CERTIFICATE
RYDER SYSTEM, INC.
Compliance Certificate dated ___________
     Reference is hereby made to the Global Revolving Credit Agreement, dated as
of April 30, 2009 (as amended, modified, supplemented or restated and in effect
from time to time, the “Credit Agreement”), by and among (i) Ryder System, Inc.
(“Ryder”), Ryder Truck Rental Holdings Canada Ltd., Ryder Truck Rental Canada
Ltd., Ryder Limited, Ryder System Holdings (U.K.) Limited, and Ryder Puerto
Rico, Inc., (ii) the lending institutions identified as Banks therein,
(iii) Bank of America, N.A., as Administrative Agent for the Banks, (iv) Royal
Bank of Canada, as Canadian Agent for the Banks and (v) The Royal Bank of
Scotland plc, as U.K. Agent for the Banks, with Banc of America Securities LLC
and RBS Securities Inc., each acting as a lead arranger and book manager.
Capitalized terms used and not defined herein shall have the meanings ascribed
thereto in the Credit Agreement.
     The undersigned , the [chief financial officer/treasurer/assistant
treasurer] of Ryder hereby certifies that no Default or Event of Default exists.
Computations to evidence compliance with §9.1(b) and §10.1 of the Credit
Agreement are detailed on Annex A attached hereto.
     [The undersigned hereby further certifies that:
     (i) the representations and warranties contained in §§7.1, 7.2, 7.3, 7.6,
7.8, 7.9, 7.10, 7.11 (other than the last sentence of clause (b) of such
Section 7.11), 7.13, 7.14, 7.17, 7.18 and §7A of the Credit Agreement are true
and correct in all material respects as of the date hereof;
     (ii) the representations and warranties contained in §7.4 of the Credit
Agreement are true and correct in all material respects as of the date hereof;
provided that each reference to “Balance Sheet Date” in such §7.4 shall be
deemed a reference to the most recent fiscal year end of Ryder; and
     (iii) the representations and warranties contained in §§7.5, 7.7, 7.12,
7.15 and 7.16 of the Credit Agreement are true and correct in all material
respects as of the date hereof after taking into consideration any updated
information provided to the Schedule corresponding to any such Section (all such
updated Schedules are attached hereto as Annex B), if applicable.]1

            RYDER SYSTEM, INC.
      By:           Name:           Title:        

 

1   Bracketed language to be included in any Compliance Certificate delivered
pursuant to §8.4(c) of the Credit Agreement with respect to the delivery of
financial statements referred to in §8.4(a) of the Credit Agreement.



--------------------------------------------------------------------------------



 



Annex A
Secured Indebtedness — §9.1(b)

             
1.
  Adjusted Consolidated Tangible Assets   $       
 
           
 
  (Item 8 of Appendix)        
 
           
2.
  Secured Indebtedness   $       
 
           
 
  (Item 24 of Appendix)        
 
           
3.
  Maximum Permitted Secured Indebtedness   $       
 
           
 
  (Item 1 x .30)        
 
            Debt to Consolidated Tangible Net Worth - §10.1

 
           
4.
  Total Indebtedness of Ryder and its Consolidated Subsidiaries   $       
 
           
 
  (Item 19 of Appendix)        
 
           
5.
  Consolidated Adjusted Tangible Net Worth        
 
  (Item 13 of Appendix)   $       
 
           
 
           
6.
  Actual Ratio        
 
  (Item 4 divided by Item 5)     ___:1.00  
 
           
7.
  Maximum permitted ratio     3.00:1.00  



--------------------------------------------------------------------------------



 



 

Appendix
A. Adjusted Consolidated Tangible Assets

             
1.
  Consolidated assets   $       
 
           
 
           
2.
  All intercompany items   $       
 
           
 
           
3.
  All Intangible Assets   $       
 
           
 
           
4.
  Investments in Subsidiaries other than Consolidated
Subsidiaries   $       
 
           
 
           
5.
  Consolidated Tangible Assets [(Item 1) — (Items 2 + 3 + 4)]   $       
 
           
 
           
6.
  Consolidated book value of all assets of Ryder and its Consolidated
Subsidiaries which are subject to any synthetic lease   $       
 
           
 
           
7.
  Consolidated book value of all assets of Ryder and its Consolidated
Subsidiaries that are reflected on the consolidated balance sheet of Ryder and
its Consolidated Subsidiaries and secure or are the subject of any Limited
Recourse Facility   $       
 
           
 
           
8.
  Adjusted Consolidated Tangible Assets [Item 5 + Item 6 — Item 7]   $       
 
           
 
            B. Consolidated Adjusted Tangible Net Worth
 
           
9.
  Consolidated shareholders’ equity   $       
 
           
 
           
10.
  Without duplication, 50% of any deferred federal income taxes   $       
 
           
 
           
11.
  Investments in Subsidiaries other than Consolidated
Subsidiaries   $       
 
           
 
           
12.
  Book value of intangibles under GAAP   $       
 
           
 
           
13.
  Consolidated Adjusted Tangible Net Worth [(Items 9 + 10) — (Items 11 + 12)]  
$       
 
           
 
           



--------------------------------------------------------------------------------



 



-1-

              C. Indebtedness
 
           
14.
  (a) All obligations for borrowed money, (b) All obligations evidenced by
bonds, debentures, notes or other similar instruments, (c) All obligations to
pay the deferred purchase price of property or services, except trade accounts
payable arising in the ordinary course of business, (d) All obligations as
lessee under Capitalized Leases   $       
 
           
 
           
15.
  All obligations under Limited Recourse Facilities (to the extent included in
Item 14)   $       
 
           
 
           
16.
  All Deemed Indebtedness Under Limited Recourse Facilities (Item 28 below)   $
      
 
           
 
           
17.
  All obligations as lessee in respect of synthetic leases   $       
 
           
 
           
18.
  All Indebtedness of others guaranteed by such Person   $       
 
           
 
           
19.
  Indebtedness [(Items 14 — 15) + (Items 16 + 17 + 18)]   $       
 
           
 
           
 
  D. Secured Indebtedness        
 
           
20.
  Indebtedness and all Derivative Obligations of any Borrower or any of Ryder’s
Consolidated Subsidiaries and all reimbursement obligations with respect to
letters of credit, bankers’ acceptances or similar facilities issued for the
account of such Person, in each case, secured by a lien or other encumbrance on,
or title to, any real or personal property   $       
 
           
 
           
21.
  Unsecured Indebtedness and Derivatives Obligations of any of Ryder’s
Consolidated Subsidiaries (other than the Canadian Borrowers or the U.K.
Borrowers) and unsecured reimbursement obligations with respect to letters of
credit, bankers’ acceptances or similar facilities issued for the account of
such Person (other than the Canadian Borrowers or the U.K. Borrowers)   $       
 
           
 
           



--------------------------------------------------------------------------------



 



-2-

             
 
           
22.
  Aggregate liquidation preference of all Preferred Stock issued by Ryder’s
Consolidated Subsidiaries not owned by Ryder and its Consolidated Subsidiaries  
$       
 
           
 
           
23.
  Any Deemed Indebtedness Under Limited Recourse Facilities (Item 28 below) and
all obligations as lessee in respect of synthetic leases, in each case to the
extent not otherwise included as Secured Indebtedness   $       
 
           
 
           
24.
  Secured Indebtedness
(Items 20 + 21 + 22 + 23)   $       
 
           
 
            E. Deemed Indebtedness Under Limited Recourse Facilities
 
           
25.
  Deemed Receivables Indebtedness   $       
 
           
 
           
26.
  Deemed Securitization Indebtedness   $       
 
           
 
           
27.
  In respect of any other Limited Recourse Facility, an amount equal to the
greater of (a) 10% of the principal amount or aggregate payment obligations, as
applicable, of such Limited Recourse Facility or (b) two times the percentage
recourse under such Limited Recourse Facility of the principal amount or
aggregate payment obligations, as applicable, of such Limited Recourse Facility
(as determined in accordance with the definition of Limited Recourse Facilities)
  $       
 
           
 
           
28.
  Total Deemed Indebtedness Under Limited Recourse
Facilities (Items 25 + 26 +27)   $       
 
           



--------------------------------------------------------------------------------



 



-3-

Annex B
[See attached updated schedule(s)]



--------------------------------------------------------------------------------



 



-4-

EXHIBIT D
[FORM OF]
ASSIGNMENT AND ASSUMPTION
     This Assignment and Assumption (the “Assignment and Assumption”) is dated
as of the Effective Date set forth below and is entered into by and between
[Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
modified, supplemented or restated and in effect from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.
     For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement as of the Effective Date inserted by the
Administrative Agent as contemplated below, (a) all of the Assignor’s rights and
obligations in its capacity as a Bank under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including without limitation any letters of credit,
guarantees, and swingline loans included in such facilities) and (b) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Bank)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (a) above (the rights and obligations sold and assigned pursuant to
clauses (a) and (b) above being referred to herein collectively as, the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

         
1.
  Assignor:    
 
       
2.
  Assignee:    
 
       
3.
  Borrower(s):   Ryder System, Inc., Ryder Truck Rental Holdings Canada Ltd.,
Ryder Truck Rental Canada Ltd., Ryder Limited, Ryder System Holdings (U.K.)
Limited, and Ryder Puerto Rico, Inc. (collectively, the “Borrowers”)
 
       
4.
  Administrative Agent:   Bank of America, N.A.
 
       
5.
  Credit Agreement:   The Global Revolving Credit Agreement, dated as of
April 30, 2009, by and among (i) the Borrowers, (ii) the



--------------------------------------------------------------------------------



 



-5-

         
 
      lending institutions identified as Banks therein, (iii) Bank of America,
N.A., as Administrative Agent for the Banks, (iv) Royal Bank of Canada, as
Canadian Agent for the Banks and (v) The Royal Bank of Scotland plc, as United
Kingdom Agent for the Banks, with Banc of America Securities LLC and RBS
Securities Inc., each acting as a lead arranger and book manager
 
       
6.
  Assigned Interest:    

                  Facility Assigned Aggregate Amount of   Amount of   Percentage
Assigned Commitment/Loans for   Commitment/Loans   of Commitment/ all Banks*  
Assigned*   Loans1
$   
  $            %  
 
               
$   
  $            %  
 
               
$   
  $            %  
 
               

[7. Trade Date: ______________]1
Effective Date: ___, 20___[TO BE INSERTED BY ADMINISTRATIVE AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

*   Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.    
  1 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Banks thereunder.       2 To be completed if the Assignor and the
Assignee intend that the minimum assignment amount is to be determined as of the
Trade Date.



--------------------------------------------------------------------------------



 



-6-

     The terms set forth in this Assignment and Assumption are hereby agreed to:

            ASSIGNOR
[NAME OF ASSIGNOR]
      By:           Title:             

            ASSIGNEE
[NAME OF ASSIGNEE]
      By:           Title:             

Consented to and Accepted:
BANK OF AMERICA, N.A., as
Administrative Agent

                  By:           Name:           Title:        

Consented to and Accepted:
[BANK OF AMERICA, N.A., as
Issuing Bank

                  By:           Name:           Title:   ]     

     Consented to and Accepted:
[BANK OF AMERICA, N.A., as Domestic Swing Line Lender]
[The Royal Bank of Scotland plc, as Domestic Swing Line Lender]
[The Royal Bank of Scotland plc, as U.K. Agent, as provider of U.K. Swing Line
Loans]
[Royal Bank of Canada, as Canadian Swing Line Lender]

                  By:           Name:           Title:        

     [Consented to:
     RYDER SYSTEM, INC.

                  By:           Name:           Title:   ]     



--------------------------------------------------------------------------------



 



-7-

ANNEX 1
The Global Revolving Credit Agreement, dated as of April 30, 2009, by and among
(i) Ryder System, Inc., Ryder Truck Rental Holdings Canada Ltd., Ryder Truck
Rental Canada Ltd., Ryder Limited, Ryder System Holdings (U.K.) Limited, and
Ryder Puerto Rico, Inc. (collectively, the “Borrowers’), (ii) the lending
institutions identified as Banks therein, (iii) Bank of America, N.A., as
Administrative Agent, (iv) Royal Bank of Canada, as Canadian Agent for the Banks
and (v) The Royal Bank of Scotland plc, as U.K. Agent for the Banks, with Banc
of America Securities LLC and RBS Securities Inc., each acting as a lead
arranger and book manager
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
     1. Representations and Warranties.
     1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrowers, any of its Subsidiaries or Affiliates or any other Person obligated
in respect of any Loan Document or (iv) the performance or observance by the
Borrowers, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
     1.2. Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Bank under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Bank thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Bank thereunder, (iv) it
is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and is experienced in acquiring assets of
such type, (v) it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered pursuant to §§7.4 and
8.4 thereof, as applicable, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent, any other Agent or any other Bank, and
(vi) if it is a Foreign Lender, attached to the Assignment and Assumption is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; (b) agrees that (i) it
will, independently and without reliance on the Administrative Agent, any other
Agent, the Assignor or any other Bank, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents,
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a Bank,
and (iii) any information obtained by it in connection with the Loan Documents
shall be



--------------------------------------------------------------------------------



 



-8-

held and treated in accordance with the terms of the Credit Agreement; and
(c) appoints and authorizes the Administrative Agent [and any other applicable
Agent] to take such actions as agent on its behalf and to exercise such powers
under the Credit Agreement and the other Loan Documents as are delegated to the
Administrative Agent [and any other applicable Agent] by the terms thereof,
together with such powers as are reasonably incidental thereto.
     2. Payments. From and after the Effective Date, the Administrative Agent
and any other applicable Agent shall make all payments in respect of the
Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignee whether such amounts have accrued prior to, on or after
the Effective Date. The Assignor and the Assignee shall make all appropriate
adjustments in payments by the Administrative Agent or any other applicable
Agent for periods prior to the Effective Date or with respect to the making of
this assignment directly between themselves.
     3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the laws of the State of New York (without
reference to conflicts of laws other than New York General Obligations Law
Section 5-1401).



--------------------------------------------------------------------------------



 



-9-

Exhibit E
[FORM OF]
SUBORDINATION PROVISIONS
     1. “Borrowers” — Collectively, Ryder System, Inc., Ryder Truck Rental
Holdings Canada Ltd., Ryder Truck Rental Canada, Ltd., Ryder Limited, Ryder
System Holdings (U.K.) Limited, Ryder Puerto Rico, Inc. and any other obligor
from time to time under the Credit Agreement.
     2. “Credit Agreement” — the Global Revolving Credit Agreement, dated as of
April 30, 2009 (as amended, modified, supplemented or restated and in effect
from time to time, the “Credit Agreement”), by and among (i) Ryder System, Inc.,
Ryder Truck Rental Holdings Canada Ltd., Ryder Truck Rental Canada Ltd., Ryder
Limited, Ryder System Holdings (U.K.) Limited, and Ryder Puerto Rico, Inc.,
(ii) the lending institutions identified as Banks therein, (iii) Bank of
America, N.A., as Administrative Agent for the Banks, (iv) Royal Bank of Canada,
as Canadian Agent for the Banks and (v) The Royal Bank of Scotland plc, as
United Kingdom Agent for the Banks, with Banc of America Securities LLC and RBS
Securities Inc., each acting as a lead arranger and book manager, including any
such agreement increasing the principal amount of, extending the maturity of,
refinancing or otherwise restructuring (including, but not limited to, the
inclusion of additional borrowers thereunder that are subsidiaries of the
Borrowers or the inclusion of additional or different or substitute lenders
thereunder) all or any portion of the indebtedness under such agreement or any
successor to such Agreement. Capitalized terms used and not defined herein shall
have the meanings ascribed thereto in the Credit Agreement.
     3. “Senior Debt” — at any date, without duplication, (a) the principal
amount outstanding from time to time under the Credit Agreement and any future
indebtedness of the Borrowers unless the instrument creating such future
indebtedness specifically provides that such indebtedness is subordinate to the
Senior Debt; (b) interest, fees, expenses, indemnities and all other monetary
obligations payable by the Borrowers in connection therewith; and (c) any
interest payable in respect of the foregoing subsequent to the commencement of
any proceeding against or with respect to the Borrowers or any of them under any
chapter of the Bankruptcy Code, 11 U.S.C. §101 et. seq. or any similar
bankruptcy, insolvency or reorganization law (collectively, the “Bankruptcy
Code”), regardless of whether or not the holder of such Senior Debt would be
entitled to receive dividends or payments with respect to any such interest in
any such proceeding (“Post-Petition Interest”).
     4. “Subordinated Debt” — The indebtedness of the Borrowers under this
agreement.



--------------------------------------------------------------------------------



 



-10-

     5. Bankruptcy, Liquidation, Etc. — (a) Upon any payment or distribution of
assets of the Borrowers to creditors in the event of:
     (i) any insolvency or bankruptcy case or proceeding, or any receivership,
liquidation, reorganization or other similar case or proceeding in connection
therewith; or
     (ii) any liquidation, dissolution or other winding up of the Borrowers,
whether voluntary or involuntary and whether or not involving insolvency or
bankruptcy; or
     (iii) any assignment for the benefit of creditors or any other marshalling
of assets and liabilities of the Borrowers;
     then, and in any such event, the holders of Senior Debt shall be entitled
to be indefeasibly paid in full in cash or cash equivalents all amounts due or
to become due (whether or not an event of default has occurred thereunder or the
maturity of such Senior Debt has been declared due and payable prior to the date
on which it would otherwise would have become due and payable) on or in respect
of all Senior Debt, including any Post-Petition Interest thereon, before any
payment is made to the holders of Subordinated Debt or to the trustee on behalf
of the holders of Subordinated Debt.
     (b) Upon the occurrence of any event described in clause (a) of this
section, any distribution of assets of the Borrowers which the holders of
Subordinated Debt would be entitled to receive following the occurrence of such
event were it not for the provisions hereof, shall be paid by the Borrowers or
by any receiver, trustee in bankruptcy, liquidating trustee, agent or other
person making such payment or distribution directly to the holders of Senior
Debt (pro rata to each such holder on the basis of the respective amounts of
such Senior Debt held by such holder) or their representatives to the extent
necessary to pay all such Senior Debt in full in cash or cash equivalents, after
giving effect to any concurrent prepayment or distribution to or for the benefit
of the holders of such Senior Debt, before any payment is made to the holders of
Subordinated Debt.
     (c) In the event that, notwithstanding the foregoing provisions of this
section, the holders of Subordinated Debt, or any trustee on behalf of the
holders of Subordinated Debt, have received any payment or distribution of
assets of the Borrowers (including any such payment or distribution which may be
payable or deliverable by reason of the payment of any other indebtedness of the
Borrowers being subordinated to the payment of Subordinated Debt) following the
occurrence of any event described in (a) above before all Senior Debt is
indefeasibly paid in full, then and in such event such payment or distribution
shall be held in trust for the benefit of the holders of Senior Debt and shall
be paid over or delivered to the trustee in bankruptcy, receiver, liquidating
trustee, custodian, assignee, agent or other person making payment or
distribution of assets of the Borrowers for application to the payment of all
Senior Debt remaining



--------------------------------------------------------------------------------



 



-11-

unpaid to the extent necessary to pay all Senior Debt in full, after giving
effect to any concurrent payment or distribution to or for the holders of Senior
Debt.
          (d) In the event that any of the Borrowers shall file or have filed
against it a petition under any chapter of the Bankruptcy Code or be adjudicated
a bankrupt thereunder, with the result that any of the Borrowers are excused
from the obligation to pay all or any part of the interest otherwise payable in
respect of any Senior Debt during the period subsequent to the commencement of
any such proceedings under the Bankruptcy Code, each holder of Subordinated Debt
by its acceptance hereof does hereby agree that all or any part of such
interest, as the case may be, shall be payable out of, and to that extent
diminish and be at the expense of, reorganization dividends or other
distributions in respect of such Subordinated Debt.
     6. Senior Debt Default — (a) In the event and during the continuation of
any default in the payment of any Senior Debt when the same becomes due and
payable, whether at maturity or at a date fixed for the prepayment or by
acceleration or otherwise (a “Payment Default”), then (i) no direct or indirect
payment (in cash, property, securities, by set-off or otherwise) shall be made
by the Borrowers on account of principal of or interest or premium (if any) on
the Subordinated Debt or on account of any mandatory redemption provisions of
the Subordinated Debt, or in respect of any retirement, purchase or other
acquisition of any of the Subordinated Debt unless and until such Payment
Default shall have been cured or waived or shall have ceased to exist and any
acceleration of such Senior Debt shall have been rescinded or annulled; and
(ii) the Subordinated Debt may not be declared due and payable before its stated
maturity unless and until the earlier of the (A) date on which such Payment
Default shall have been cured or waived or shall have ceased to exist and any
acceleration of such Senior Debt shall have been rescinded or annulled, or
(B) 90 days after the occurrence of such Payment Default.
          (b) In the event and during the continuation of any default other than
a Payment Default with respect to any Senior Debt which permits (or with notice
or lapse of time, or both, would permit) the holders of such Senior Debt (or a
trustee or agent on behalf of the holders thereof) to declare such Senior Debt
due and payable prior to the date on which it would otherwise have become due
and payable, upon the occurrence of (x) the receipt by the Borrowers and the
trustee on behalf of the holders of Subordinated Debt of written notice of such
default from the holders of such Senior Debt (or a trustee or agent on behalf of
the holders thereof) to which such default relates or (y) if such default
results from an acceleration of the Subordinated Debt, the date of such
acceleration, no payment or distribution prohibited by clause (a) of this
section may be made by the Borrowers for a period (the “Payment Blockage
Period”) commencing on the earlier of the date of receipt of such notice or the
date of such acceleration and ending 180 days thereafter (unless such Payment
Blockage Period shall be terminated by written notice to the trustee on behalf
of the holders of Subordinated Debt and the Borrowers from the holders of such
Senior Debt or a trustee or agent on behalf of the holders thereof); provided,
however, that not more than one Payment Blockage Period may be commenced with
respect to the Subordinated Debt during any 360 day period.



--------------------------------------------------------------------------------



 



-12-

Notwithstanding this clause (b), in the event that the holders of such Senior
Debt (or a trustee or agent on behalf of the holders thereof) declare such
Senior Debt due and payable prior to the date on which it would otherwise have
become due and payable because of any default described under this clause (b), a
Payment Default shall be deemed to have occurred as of the date of such
acceleration and the provisions of clause (a) will apply as of such date.



--------------------------------------------------------------------------------



 



-13-

EXHIBIT F
[FORM OF]
BANKERS’ ACCEPTANCE NOTICE
Date: [_________________]
Royal Bank of Canada,
  as Canadian Agent
Royal Bank Plaza
P.O. Box 50
200 Bay Street
12th Floor, South Tower
Toronto, Ontario MSJ 2J5
Attention: Agency Services Group
Ladies and Gentlemen:
     Reference is made to the Global Revolving Credit Agreement, dated as of
April 30, 2009 (as amended, modified, supplemented or restated and in effect
from time to time, the “Credit Agreement”), by and among (i) Ryder System, Inc.,
Ryder Truck Rental Holdings Canada Ltd., Ryder Truck Rental Canada Ltd., Ryder
Limited, Ryder System Holdings (U.K.) Limited, and Ryder Puerto Rico, Inc.,
(ii) the lending institutions identified as Banks therein, (iii) Bank of
America, N.A., as Administrative Agent for the Banks, (iv) Royal Bank of Canada,
as Canadian Agent for the Banks and (v) The Royal Bank of Scotland plc, as
United Kingdom Agent for the Banks, with Banc of America Securities LLC and RBS
Securities Inc., each acting as a lead arranger and book manager. Capitalized
terms used herein and not otherwise defined shall have the meanings assigned to
such terms in the Credit Agreement.
     Each of Ryder Truck Rental Holdings Canada Limited and Ryder Truck Rental
Canada Ltd. (the “Canadian Borrowers”) hereby requests a borrowing by way of
Bankers’ Acceptances under the Credit Agreement and in that connection sets
forth below the information relating to such borrowing (the “Proposed
Borrowing”) as required by Section 3.1 of the Credit Agreement:

  (a)   Aggregate Face Amount of Bankers’ Acceptances2/ C$___.     (b)   Date of
Proposed Borrowing ___.     (c)   Term1/ ___months.

 

1   Not less than C$3,000,000.00 and in integral multiples of C$100,000.00 in
excess thereof.   2   Must be 1, 2, 3 or 6 months maturing no later than five
(5) days prior to the Maturity Date.



--------------------------------------------------------------------------------



 



-14-

     Each of the Canadian Borrowers acknowledges that, as a condition precedent
to the acceptance of any of the requested Bankers’ Acceptances, an Acceptance
Fee shall be payable to each of the Canadian Banks in respect thereof pursuant
to Section 3.3 of the Credit Agreement.
     By delivery of this Bankers’ Acceptance Notice and the acceptance of any or
all of the Bankers’ Acceptances by the Canadian Banks in response to this
Bankers’ Acceptance Notice, the Canadian Borrowers shall be deemed to have
represented and warranted that the conditions to lending specified in Section 12
of the Credit Agreement have been satisfied with respect to the Proposed
Borrowing.

            Very truly yours,


RYDER TRUCK RENTAL HOLDINGS CANADA LTD.
      By:           Name:           Title:        

            RYDER TRUCK RENTAL CANADA LTD.
      By:           Name:           Title:        



--------------------------------------------------------------------------------



 



-15-

EXHIBIT G-1
[FORM OF]
DOMESTIC SWING LINE LOAN REQUEST
Bank of America, N.A.
  as Domestic Swing Line Lender
101 North Tryon Street
One Independence Center
Mail Code: NC1-001-04-39
Charlotte, NC 28255-0001
The Royal Bank of Scotland plc
  as Domestic Swing Line Lender
___

___]
Ladies and Gentlemen:
     In accordance with the provisions of section 2.12(b) of that certain Global
Revolving Credit Agreement, dated as of April 30, 2009 (as amended, modified,
supplemented or restated and in effect from time to time, the “Credit
Agreement”; capitalized terms used and not defined herein shall have the
meanings ascribed thereto in the Credit Agreement), by and among (i) Ryder
System, Inc. (“Ryder”), Ryder Truck Rental Holdings Canada Ltd., Ryder Truck
Rental Canada Ltd., Ryder Limited, Ryder System Holdings (U.K.) Limited, Ryder
Puerto Rico, Inc., (ii) the lending institutions identified as Banks therein,
(iii) Bank of America, N.A., as Administrative Agent for the Banks, (iv) Royal
Bank of Canada, as Canadian Agent for the Banks and (v) The Royal Bank of
Scotland plc, as United Kingdom Agent for the Banks, with Banc of America
Securities LLC and RBS Securities Inc., each acting as a lead arranger and book
manager, notice is hereby given of our intention to borrow a Domestic Swing Line
Loan (to be made by each Domestic Swing Line Lender ratably based on its
Domestic Swing Line Commitment Percentage of such Domestic Swing Line Loan), in
the aggregate principal amount of [$___], on [Drawdown Date]. The Swing Line
Loan Maturity Date relating to such Loan shall be [___].
     This notice shall constitute certification of compliance by Ryder as to the
matters set forth in [§11 and]1/ §12 of the Credit Agreement. Thank you for your
attention to this matter.
 

1   Applicable only to Domestic Swing Line Loan Request on the Closing Date.

            Yours sincerely,


RYDER SYSTEM, INC.
      By:           Name:           Title:        



--------------------------------------------------------------------------------



 



-16-

EXHIBIT G-2
[FORM OF]
U.K. SWING LINE LOAN REQUEST
Royal Bank of Scotland Plc, as U.K. Agent
3rd Floor
2 1/2 Devonshire Square
London EC2M 4XJ
Depot Code 028]
Attention: Loans Administration — Agency
Ladies and Gentlemen:
     In accordance with the provisions of section 2.13(b) of that certain
Revolving Credit Agreement, dated as of April 30, 2009 (as amended, modified,
supplemented or restated and in effect from time to time, the “Credit
Agreement”; capitalized terms used and not defined herein shall have the
meanings ascribed thereto in the Credit Agreement), by and among (i) Ryder
System, Inc. (“Ryder”), Ryder Truck Rental Holdings Canada Ltd., Ryder Truck
Rental Canada Ltd., Ryder Limited (“Ryder Ltd.”), Ryder System Holdings (U.K.)
Limited (“RSH,” and together with Ryder Ltd., the “U.K. Borrowers”), and Ryder
Puerto Rico, Inc., (ii) the lending institutions identified as Banks therein,
(iii) Bank of America, N.A., as Administrative Agent for the Banks, (iv) Royal
Bank of Canada, as Canadian Agent for the Banks and (v) The Royal Bank of
Scotland plc, as United Kingdom Agent for the Banks, with Banc of America
Securities LLC and RBS Securities Inc., each acting as a lead arranger and book
manager, notice is hereby given of our intention to borrow a U.K. Swing Line
Loan denominated in [Sterling/Euros/U.S. Dollars], in the principal amount of
[£/EU/$___], on [Drawdown Date]. The Swing Line Loan Maturity Date relating to
such Loan shall be [___].
     This notice and the confirmation signatures of the authorized official of
Ryder evidenced herewith or produced separately and submitted herewith shall
constitute certification of compliance by the U.K. Borrowers and Ryder as to the
matters set forth in [§11 and]/ §12 of the Credit Agreement. Thank you for your
attention to this matter.
 

1   Applicable only to U.K. Loan Request on the Closing Date.

            Yours sincerely,


RYDER LIMITED

RYDER SYSTEM HOLDINGS (U.K.) LIMITED
      By:           Name:           Title:        

            The above notice is hereby confirmed on behalf of Ryder by:
      By:           Name:           Title:        

Date:



--------------------------------------------------------------------------------



 



-17-

EXHIBIT G-3
[FORM OF]
CANADIAN SWING LINE LOAN REQUEST
Royal Bank of Canada,
  as Canadian Swing Line Lender
20 King Street West
7th Floor
Toronto, Ontario
Canada
M5H 1C4
Attention: Global Loan Administration
Ladies and Gentlemen:
     In accordance with the provisions of section 2.14(b) of that certain Global
Revolving Credit Agreement, dated as of April 30, 2009 (as amended, modified,
supplemented or restated and in effect from time to time, the “Credit
Agreement”; capitalized terms used and not defined herein shall have the
meanings ascribed thereto in the Credit Agreement), by and among (i) Ryder
System, Inc., Ryder Truck Rental Holdings Canada Ltd. (“Ryder Holdings Canada”),
Ryder Truck Rental Canada Ltd. (“Ryder Canada,” and together with Ryder Holdings
Canada, the “Canadian Borrowers”), Ryder Limited, Ryder System Holdings (U.K.)
Limited and Ryder Puerto Rico, Inc., (ii) the lending institutions identified as
Banks therein, (iii) Bank of America, N.A., as Administrative Agent for the
Banks, (iv) Royal Bank of Canada, as Canadian Agent for the Banks and (v) The
Royal Bank of Scotland plc, as United Kingdom Agent for the Banks, with Banc of
America Securities LLC and RBS Securities Inc., each acting as a lead arranger
and book manager, notice is hereby given of our request to borrow a Canadian
Swing Line Loan denominated in [Canadian/U.S.] Dollars, in the principal amount
of [C$/US$___], on [Drawdown Date]. The Swing Line Loan Maturity Date relating
to such Loan shall be [___].
     This notice and the confirmation signatures of the authorized official of
Ryder evidenced herewith or produced separately and submitted herewith shall
constitute certification of compliance by the Canadian Borrowers and Ryder as to
the matters set forth in §12 of the Credit Agreement. Thank you for your
attention to this matter.



--------------------------------------------------------------------------------



 



-18-

            Yours sincerely,


RYDER TRUCK RENTAL HOLDINGS CANADA LTD.
      By:           Name:           Title:        

            RYDER TRUCK RENTAL CANADA LTD.
      By:           Name:           Title:        

            The above notice is hereby confirmed on behalf of Ryder by:
      By:           Name:           Title:        

Date:



--------------------------------------------------------------------------------



 



-19-

Annex A
POWER OF ATTORNEY TERMS- BANKERS’ ACCEPTANCES
     In order to facilitate the acceptance of Bankers’ Acceptances pursuant to
the terms of the Global Revolving Credit Agreement, dated as of April 30, 2009
(as amended and in effect from time to time, the “Credit Agreement”; capitalized
terms used and not defined herein shall have the meanings ascribed thereto in
the Credit Agreement), by and among (i) Ryder System, Inc., Ryder Truck Rental
Holdings Canada Ltd. (“Ryder Holdings Canada”), Ryder Truck Rental Canada Ltd.
(and together with Ryder Holdings Canada, the “Canadian Borrowers”), Ryder
Limited, Ryder System Holdings (U.K.) Limited, and Ryder Puerto Rico, Inc.,
(ii) the lending institutions identified as Banks therein, (iii) Bank of
America, N.A., as Administrative Agent for the Banks, (iv) Royal Bank of Canada,
as Canadian Agent for the Banks and (v) The Royal Bank of Scotland plc, as U.K.
Agent for the Banks, with Banc of America Securities LLC and RBS Securities
Inc., each acting as a lead arranger and book manager, each of the Canadian
Borrowers hereby appoints each Canadian Bank (individually, the “Canadian
Bank”), acting by its duly authorized signatories (the “Attorney”) for the time
being at the Canadian Bank’s main branch in Toronto, Ontario or at such other
branch designated by the Bank (the “Branch of Account”), the attorney of such
Canadian Borrower:

1.   to sign for and on behalf and in the name of each Canadian Borrower as
drawer, drafts in the Canadian Bank’s standard form of a “depository bill” under
and as defined in the Depository Bills and Notes Act (Canada) (the “DBNA”)
(“Drafts”) drawn on the Canadian Bank payable to the order of a “clearing house”
under the DBNA or its nominee for deposit by the Canadian Bank with the
“clearing house” after acceptance thereof by the Canadian Bank; and   2.   to
fill in the amount, date and maturity date of such Drafts;

provided that such acts in each case are to be undertaken by the Canadian Bank
in accordance with written instructions given to the Canadian Bank by the
authorized officers of each Canadian Borrower as provided in this power of
attorney.
     Notwithstanding paragraph 1 above, in the event the Canadian Bank is an old
system issuer, such Canadian Bank shall sign for and on behalf of and in the
name of the Canadian Borrower as drawer, drafts in the Canadian Bank’s standard
form (“Old System Issuer Drafts") drawn on the Canadian Bank payable to the
order of the Canadian Bank.
     Instructions to the Canadian Bank relating to the execution, completion,
endorsement, discount and/or delivery or deposit by the Canadian Bank on behalf
of each Canadian Borrower of Drafts or Old System Issuer Drafts, as applicable,
which the Canadian Borrower wishes to submit to the Canadian Bank for acceptance
by the Canadian Bank shall be communicated by the Canadian Agent and/or by
officers of the Canadian Borrower, designated by the Canadian Borrower as its
“authorized officers” to the Canadian Bank in writing at the Branch of Account
following delivery by the Canadian Borrowers of a Bankers’ Acceptance Notice or
any other notice in connection with Bankers’ Acceptances delivered pursuant to
the Credit Agreement.
     The communication in writing by the authorized officers of each Canadian
Borrower to the Canadian Bank of the instructions referred to above shall
constitute the



--------------------------------------------------------------------------------



 



-20-

authorization and instruction of each Canadian Borrower to the Canadian Bank to
complete and execute and, if applicable, endorse Drafts and Old System Issuer
Drafts in accordance with such information as set out above and the request of
each Canadian Borrower to the Canadian Bank to accept such Drafts and Old System
Issuer Drafts and deliver the same or deposit the same with the “clearing
house”, against payment as set out in the instructions. Each Canadian Borrower
acknowledges that the Canadian Bank shall not be obligated to accept any such
Drafts and Old System Issuer Drafts except in accordance with the provisions of
the Credit Agreement. The Canadian Bank shall be and it is hereby authorized to
act on behalf of each Canadian Borrower upon and in compliance with instructions
communicated to the Canadian Bank as provided herein if the Canadian Bank
reasonably believes them to be genuine.
     Each Canadian Borrower agrees to indemnify the Canadian Bank and its
directors, officers, employees, affiliates and agents and to hold it and them
harmless from and against any loss, liability, expense or claim of any kind or
nature whatsoever incurred by any of them as a result of any action or inaction
in any way relating to or arising out of this power of attorney or the acts
contemplated hereby including the deposit of any Draft with the “clearing
house”; provided that this indemnity shall not apply to any such loss,
liability, expense or claim which results from the gross negligence or wilful
misconduct of the Bank or any of its directors, officers, employees, affiliates
or agents.
     This power of attorney may be revoked by the Canadian Borrowers at any time
upon not less than five (5) Business Days’ written notice served upon the
Canadian Bank at the Branch of Account, provided that (i) it may be replaced
with another power of attorney forthwith in accordance with the requirements of
the Credit Agreement; and (ii) no such revocation shall reduce, limit or
otherwise affect the obligations of the Canadian Borrowers in respect of any
Draft or Old System Issuer Drafts executed, completed, discounted and/or
deposited in accordance herewith prior to the time at which such revocation
becomes effective. This power of attorney may be terminated by the Canadian Bank
at any time upon not less than five (5) Business Days’ written notice to the
Canadian Borrowers.
     Any revocation or termination of this power of attorney shall not affect
the rights of the Canadian Bank and the obligations of the Canadian Borrowers
with respect to the indemnities of the Canadian Borrowers above stated with
respect to all matters arising prior in time to any such revocation or
termination.
     This power of attorney is in addition to and not in substitution for any
agreement to which the Canadian Bank and the Canadian Borrowers are parties.
     This power of attorney shall be governed in all respects by the laws of the
Province of Ontario and the laws of Canada applicable therein and each of the
Canadian Borrowers and the Canadian Bank hereby irrevocably attorns to the
non-exclusive jurisdiction of the courts of such jurisdiction in respect of all
matters arising out of this power of attorney.
     In the event of a conflict between the provisions of this Power of Attorney
and the Credit Agreement, the Credit Agreement shall prevail.

-21-